Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 1 of 219
ÿ
ÿ
ÿ
ÿ
ÿ
     ÿ                 UNITEDÿSTATESÿDISTRICTÿCOURT
     ÿ                            FORÿTHE
     ÿ                      DISTRICTÿOFÿVERMONT
     ÿ                              ÿ
     ÿ                              ÿ
     ÿ                              ÿ
     ÿUNITEDÿSTATESÿOFÿAMERICAÿ*ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ          V.ÿÿÿÿÿÿÿÿÿÿÿÿÿ*ÿÿÿÿCaseÿNo:ÿÿ2:16-cr-94-1
     ÿBRIANÿFOLKSÿÿÿÿÿÿÿÿÿÿÿÿÿÿ*
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ
     ÿ                   TRIALÿBYÿJURYÿ-ÿDAYÿFIVE
     ÿ                        APRILÿ30,ÿ2019
     ÿ                      BURLINGTON,ÿVERMONT
     ÿ
     ÿ
     ÿBEFORE:
     ÿ     THEÿHONORABLEÿWILLIAMÿK.ÿSESSIONSÿIII
     ÿ     DistrictÿJudge
     ÿ
     ÿAPPEARANCES:
     ÿ
     ÿ     WilliamÿDarrow,ÿEsq.ÿandÿEmilyÿM.ÿSavner,ÿEsq.ÿandÿMatthewÿ
     ÿT.ÿGrady,ÿAssistantÿUnitedÿStatesÿAttorneys,ÿP.O.ÿBoxÿ570,ÿ
     ÿBurlington,ÿVTÿÿ05402-0570;ÿAttorneysÿforÿtheÿPlaintiff.
     ÿ
     ÿ     MarkÿKaplan,ÿEsq.,ÿKaplanÿandÿKaplan,ÿ95ÿSt.ÿPaulÿStreet,ÿ
     ÿBurlington,ÿVTÿÿ05401;ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ     NatashaÿSen,ÿEsq.,ÿP.O.ÿBoxÿ193,ÿBrandon,ÿVTÿÿ05733;ÿ
     ÿAttorneyÿforÿtheÿDefendant.
     ÿ
     ÿ
     ÿ
     ÿCourtÿReporter:ÿÿJoAnnÿQ.ÿCarson,ÿRMR,ÿCRR
     ÿ
     ÿ
     ÿ
     ÿ                 CAPITOLÿCOURTÿREPORTERS,ÿINC.
     ÿ                        P.O.ÿBOXÿ329ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ              BURLINGTON,ÿVERMONTÿÿ05402-0329
     ÿ                      (802/800)ÿ863-6067
     ÿ         E-MAIL:ÿÿInfo@capitolcourtreporters.com

ÿ
ÿ
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 2 of 219
ÿ
ÿ
ÿ
ÿ                                                                  2
ÿ
     ÿ                           IÿNÿDÿEÿX
     ÿ                              ÿ
     ÿ     Witness                            Page
     ÿChristinaÿT.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
     ÿ ContinuedÿDirectÿExamÿbyÿMs.ÿSavnerÿÿÿ4
     ÿ CrossÿExaminationÿbyÿMs.ÿSenÿÿÿÿÿÿÿÿÿÿ14
     ÿ RedirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿ39
     ÿ RecrossÿExaminationÿbyÿMs.ÿSenÿÿÿÿÿÿÿÿ54
     ÿBenjaminÿAdamsÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ59
     ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿ59
     ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ67
     ÿAdamÿChetwyndÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ69
     ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿ69
     ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ73,82
     ÿJamesÿDiSarnoÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ84
     ÿ DirectÿExaminationÿbyÿMs.ÿSavnerÿÿÿÿÿÿ84
     ÿKeishaÿW.ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ112
     ÿ DirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿÿÿ112
     ÿ VoirÿDireÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ155,174,185
     ÿ CrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿÿÿ196
     ÿ RedirectÿExaminationÿbyÿMr.ÿDarrowÿÿÿÿ213
     ÿ RecrossÿExaminationÿbyÿMr.ÿKaplanÿÿÿÿÿ215
     ÿ
     ÿ     Exhibits        Description        Admitted
     ÿGovernment
     ÿ25ÿÿÿÿÿÿÿÿÿÿÿÿÿN-15ÿRecordedÿCallÿÿÿÿÿÿÿ13
     ÿ10ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotoÿofÿEvidenceÿBagÿÿÿÿ62
     ÿ11ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ3ÿÿÿÿÿÿÿÿÿÿÿ63
     ÿ28ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ4ÿÿÿÿÿÿÿÿÿÿÿ68
     ÿ29ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ5ÿÿÿÿÿÿÿÿÿÿÿ68
     ÿ31ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿDrugÿExhÿ7&8ÿÿÿ71
     ÿ32ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ7ÿÿÿÿÿÿÿÿÿÿÿ111
     ÿ33ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ8ÿÿÿÿÿÿÿÿÿÿÿ111
     ÿ77ÿÿÿÿÿÿÿÿÿÿÿÿÿSamsungÿEdgeÿCellÿPhoneÿÿ81
     ÿ78ÿÿÿÿÿÿÿÿÿÿÿÿÿMicrosoftÿLumiaÿPhoneÿÿÿÿ83
     ÿ6ÿÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ1ÿÿÿÿÿÿÿÿÿÿÿ95
     ÿ17ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ6ÿÿÿÿÿÿÿÿÿÿÿ95
     ÿ22ÿÿÿÿÿÿÿÿÿÿÿÿÿDrugÿExhibitÿ9ÿÿÿÿÿÿÿÿÿÿÿ95
     ÿ51AÿÿÿÿÿÿÿÿÿÿÿÿDMVÿPhotoÿKatelynnÿC.ÿÿÿÿ122
     ÿ47CÿÿÿÿÿÿÿÿÿÿÿÿFacebookÿRecord-HannahÿA.155
     ÿ42ÿÿÿÿÿÿÿÿÿÿÿÿÿPhotosÿofÿDumpsterÿÿÿÿÿÿÿ169
     ÿ50BÿÿÿÿÿÿÿÿÿÿÿÿHardÿDriveÿExh-KeishaÿW.ÿ171
     ÿDefendant
     ÿUU11ÿÿÿÿÿÿÿÿÿÿÿDiskÿT.ÿInterview-Threatÿ15
     ÿUU5ÿÿÿÿÿÿÿÿÿÿÿÿWnsÿDisclosure-Chrissyÿÿÿ22
     ÿUU6ÿÿÿÿÿÿÿÿÿÿÿÿCIÿiPhoneÿTextsÿÿÿÿÿÿÿÿÿÿ24
     ÿS5ÿÿÿÿÿÿÿÿÿÿÿÿÿRedactedÿChrisÿMayÿTextsÿ30
     ÿB9ÿÿÿÿÿÿÿÿÿÿÿÿÿFacebookÿMessagesÿÿÿÿÿÿÿÿ211
     ÿ               KeishaÿW.

ÿ
ÿ            CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 3 of 219
ÿ
ÿ
ÿ
ÿ                                                                  3
ÿ
    1ÿÿÿ[TUESDAY,ÿAPRILÿ30,ÿ2019ÿ-ÿ9ÿA.M.]

    2ÿÿÿ[Theÿfollowingÿoccurredÿinÿopenÿcourtÿwithÿtheÿjuryÿpresent]ÿ

    3ÿÿÿ         THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

    4ÿÿÿ         COURTROOMÿDEPUTY:ÿÿThisÿisÿcaseÿnumberÿ16-94ÿUnitedÿ

    5ÿÿÿStatesÿofÿAmericaÿversusÿBrianÿFolks.ÿÿTheÿGovernmentÿisÿ

    6ÿÿÿpresentÿthroughÿAssistantÿUnitedÿStatesÿAttorneysÿWilliamÿ

    7ÿÿÿDarrow,ÿEmilyÿSavner,ÿandÿMatthewÿGrady.ÿÿTheÿdefendantÿisÿ

    8ÿÿÿpresentÿinÿtheÿcourtroomÿwithÿhisÿattorneysÿMarkÿKaplanÿandÿ

    9ÿÿÿNatashaÿSen.ÿÿTheÿmatterÿbeforeÿtheÿCourtÿisÿTrialÿbyÿJuryÿdayÿ

10ÿÿÿfive.ÿÿ

11ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorningÿandÿwelcomeÿagain.ÿÿHasÿ

12ÿÿÿanyoneÿspokenÿtoÿyouÿaboutÿthisÿcase?ÿÿHaveÿyouÿlearnedÿ

13ÿÿÿanythingÿaboutÿtheÿcaseÿfromÿoutsideÿtheÿcourtroomÿorÿhaveÿyouÿ

14ÿÿÿcommunicatedÿamongÿyourselvesÿinÿregardÿtoÿthisÿparticularÿ

15ÿÿÿcase?ÿÿEveryoneÿuniformlyÿisÿshakingÿtheirÿheadÿrightÿtoÿleft,ÿ

16ÿÿÿleftÿtoÿright.ÿÿApparentlyÿtheÿanswerÿisÿinÿtheÿnegative.ÿÿSoÿ

17ÿÿÿgreat.ÿÿAllÿright.ÿÿIÿthinkÿwe'reÿreadyÿtoÿproceed.ÿÿWe'reÿ

18ÿÿÿstillÿonÿdirectÿexaminationÿandÿisÿtheÿwitnessÿhere?ÿÿ

19ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIsÿtheÿbreakfastÿokay?ÿÿIsÿitÿ

21ÿÿÿimproving?ÿÿ(Jurorsÿrespondÿyes)

22ÿÿÿCHRISTINAÿT.,

23ÿÿÿ       Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

24ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning,ÿMs.ÿT.ÿÿ

25ÿÿÿ            THEÿWITNESS:ÿÿGoodÿmorning,ÿJudge.

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 4 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                4
ÿ
    1ÿÿÿ            THEÿCOURT:ÿÿJustÿwantÿtoÿremindÿyouÿtoÿspeakÿrightÿ

    2ÿÿÿintoÿthatÿmicrophoneÿsoÿeverybodyÿcanÿhearÿyou.ÿÿOkay.ÿÿ

    3ÿÿÿ            THEÿWITNESS:ÿÿSorry.ÿÿ

    4ÿÿÿ            THEÿCOURT:ÿÿYouÿdidn'tÿknockÿitÿoverÿtooÿmuch.ÿÿSoÿgoÿ

    5ÿÿÿahead.

    6ÿÿÿ                   CONTINUEDÿDIRECTÿEXAMINATIONÿÿ

    7ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿMs.ÿT.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿGoodÿmorning.ÿÿ

10ÿÿÿQ.ÿÿÿÿÿOneÿthingÿthatÿIÿwantÿtoÿfollowÿupÿfromÿyesterdayÿGÿ--ÿÿ

11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

12ÿÿÿQ.ÿÿÿÿÿ--ÿwasÿheÿinvolvedÿinÿtheÿprostitutionÿthatÿwasÿgoingÿonÿ

13ÿÿÿoutÿofÿLori'sÿhouseÿthatÿyouÿsaw?ÿÿ

14ÿÿÿA.ÿÿÿÿÿNotÿthatÿIÿknowÿof.ÿÿ

15ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿwhenÿweÿhadÿbrokenÿ--ÿbrokenÿyesterdayÿweÿ

16ÿÿÿwereÿtalkingÿaboutÿtheÿ--ÿwhatÿhappenedÿinÿtheÿaftermathÿofÿ

17ÿÿÿthatÿcerealÿboxÿgoingÿmissingÿandÿthereÿwereÿaÿseriesÿofÿ

18ÿÿÿreportedÿphoneÿcallsÿthatÿwereÿaÿpartÿof.ÿÿDoÿyouÿrememberÿ

19ÿÿÿthat?ÿÿ

20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

21ÿÿÿ               MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

22ÿÿÿ               THEÿCOURT:ÿÿYes.ÿÿ

23ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

24ÿÿÿQ.ÿÿÿÿÿI'veÿhandedÿyouÿwhat'sÿbeenÿmarkedÿasÿexhibitÿ24Aÿwhichÿ

25ÿÿÿisÿtheÿdemonstrativeÿtranscriptÿaccompanyingÿexhibitÿ24ÿwhichÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 5 of 219
ÿ
ÿ
ÿ
ÿ                       ChrissyÿT.                                 5
ÿ
    1ÿÿÿwasÿadmittedÿthroughÿtheÿlastÿwitnessÿasÿanÿexhibit,ÿandÿIÿwantÿ

    2ÿÿÿtoÿwalkÿthroughÿthisÿtranscriptÿwithÿyouÿifÿIÿmay.ÿÿSoÿdoÿyouÿ

    3ÿÿÿrememberÿ--ÿtakeÿaÿlookÿatÿthisÿtranscript.ÿÿDoÿyouÿrememberÿ

    4ÿÿÿthisÿcall?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿSoÿinÿtheÿbeginningÿofÿtheÿcallÿyouÿ

    7ÿÿÿtellÿtheÿpersonÿknownÿtoÿyouÿasÿGÿIÿhaveÿmyÿpaperwork.ÿÿWhatÿ

    8ÿÿÿwereÿyouÿreferringÿtoÿthere?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿThatÿIÿhadn'tÿbeenÿarrested.ÿÿSoÿIÿhadÿpaperworkÿsayingÿ

10ÿÿÿIÿwentÿtoÿjail.ÿÿ

11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPaperworkÿfromÿtheÿcourtÿorÿfromÿtheÿpolice?ÿÿ

12ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿYouÿtellÿhimÿI'mÿgettingÿhitÿwithÿ

14ÿÿÿeverything.ÿÿPossessionÿofÿheroinÿandÿcrack.ÿÿIt'sÿonÿmyÿ

15ÿÿÿpaperwork.ÿÿSoÿagainÿyou'reÿreferringÿtoÿtheÿfactÿthatÿyou'veÿ

16ÿÿÿbeenÿcharged;ÿisÿthatÿright?ÿÿ

17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿatÿsomeÿpointÿshortlyÿthereafterÿMr.ÿ

19ÿÿÿFolksÿgetsÿonÿtheÿphone.ÿÿDoÿyouÿrememberÿthat?ÿÿ

20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿhowÿwouldÿyouÿdescribeÿwhoÿdoesÿtheÿ

22ÿÿÿtalkingÿbetweenÿhimÿandÿGÿafterÿthat?ÿÿ

23ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

24ÿÿÿQ.ÿÿÿÿÿMoeÿdoesÿtheÿtalking?ÿÿIsÿthatÿaÿyes?ÿÿ

25ÿÿÿA.ÿÿÿÿÿYes.ÿÿSorry.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 6 of 219
ÿ
ÿ
ÿ
ÿ                       ChrissyÿT.                                 6
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿstartÿcryingÿinÿthisÿphoneÿcallÿandÿFolksÿ

    2ÿÿÿsaysÿtoÿyouÿChrissy,ÿChrissy,ÿyouÿknowÿhowÿIÿfeelÿaboutÿthatÿ

    3ÿÿÿcryingÿshit.ÿÿDoÿyouÿrememberÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHadÿyouÿhadÿconversationsÿwithÿMoeÿbeforeÿaboutÿcrying?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿExplainÿthat.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWhenÿIÿcryÿheÿdidn'tÿlikeÿitÿsoÿheÿtoldÿmeÿtoÿstopÿ

    9ÿÿÿcrying.ÿÿ

10ÿÿÿQ.ÿÿÿÿÿHeÿsaysÿ--ÿandÿthisÿsaysÿMr.ÿFolksÿsaysÿlaterÿonÿinÿtheÿ

11ÿÿÿcallÿsheÿsaysÿshe'sÿgoingÿtoÿtakeÿitÿonÿtheÿchin,ÿandÿthenÿheÿ

12ÿÿÿcontinuesÿonÿtoÿsayÿjustÿmakeÿsureÿsheÿgotÿaÿlittleÿcashÿinÿherÿ

13ÿÿÿpocketÿandÿsheÿcanÿgetÿthroughÿthis.ÿÿSheÿain'tÿgotÿnoÿreasonÿ

14ÿÿÿtoÿturnÿnoÿfaceÿonÿnobody.ÿÿDoÿyouÿrememberÿthat?ÿÿ

15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoesÿheÿmeanÿwhenÿheÿsaysÿsheÿsaysÿshe'sÿ

17ÿÿÿgoingÿtoÿtakeÿitÿonÿtheÿchin?ÿÿ

18ÿÿÿA.ÿÿÿÿÿToÿtakeÿtheÿcharge.ÿÿ

19ÿÿÿQ.ÿÿÿÿÿAndÿdoÿwhatÿwithÿrespectÿtoÿMoeÿandÿG?ÿÿ

20ÿÿÿA.ÿÿÿÿÿNotÿtalkÿaboutÿthem.ÿÿ

21ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿtellÿMr.ÿFolksÿ--ÿyou'reÿtalkingÿaboutÿyourÿ

22ÿÿÿphoneÿandÿyouÿsayÿyouÿknowÿmyÿphoneÿ--ÿyouÿknowÿmyÿpicturesÿgoÿ

23ÿÿÿ--ÿtakeÿaÿwhileÿtoÿgoÿthrough.ÿÿWhatÿareÿyouÿreferringÿtoÿ

24ÿÿÿthere?ÿÿ

25ÿÿÿA.ÿÿÿÿÿIÿhadÿsentÿhimÿpicturesÿbeforeÿonÿmyÿphone.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 7 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                               7
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOfÿwhat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿOfÿmyÿbutt.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAtÿwhoseÿrequest?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSometimesÿdidÿyouÿwantÿtoÿsendÿhimÿpicturesÿasÿwell?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿToÿgetÿaffection.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿthatÿwork?ÿÿ

10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

11ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿaffection?ÿÿ

12ÿÿÿA.ÿÿÿÿÿKindÿof,ÿbutÿno.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿAndÿyou'reÿsayingÿyourÿpicturesÿtakeÿaÿwhileÿtoÿgoÿ

14ÿÿÿthroughÿonÿyourÿphone?ÿÿ

15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

16ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿyouÿtryingÿtoÿsendÿpicturesÿofÿthatÿtime?ÿÿ

17ÿÿÿA.ÿÿÿÿÿMyÿpaperwork.ÿÿTheÿpaperwork.ÿÿ

18ÿÿÿQ.ÿÿÿÿÿIfÿyouÿturnÿtoÿpageÿ2ÿatÿtheÿtop,ÿFolksÿsaysÿwhenÿyouÿ

19ÿÿÿtalkÿtoÿ--ÿheÿsaysÿlisten,ÿlisten,ÿwhenÿyouÿtalkÿtoÿmeÿyouÿ

20ÿÿÿalreadyÿknowÿhowÿIÿfeelÿaboutÿthatÿcryingÿshit.ÿÿDidÿyouÿ

21ÿÿÿunderstandÿthatÿagainÿtoÿbeÿaÿreferenceÿtoÿhimÿnotÿlikingÿwhenÿ

22ÿÿÿyouÿcried?ÿÿ

23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

24ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaysÿIÿwillÿbeatÿonÿyouÿinÿaÿfuckingÿheartbeat.ÿÿ

25ÿÿÿDoÿyouÿseeÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 8 of 219
ÿ
ÿ
ÿ
ÿ                       ChrissyÿT.                                 8
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBeatÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿHeÿsaysÿallÿthatÿcryingÿshit.ÿÿSaveÿthatÿshitÿforÿtheÿ

    5ÿÿÿjudge.ÿÿDoÿyouÿseeÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿaboutÿtwo-thirdsÿofÿtheÿwayÿdownÿonÿtheÿlineÿ--ÿwellÿ

    8ÿÿÿtwo-thirdsÿofÿtheÿwayÿdownÿFolksÿsaysÿweÿwillÿfigureÿoutÿ

    9ÿÿÿsomething.ÿÿWeÿwillÿfigureÿoutÿaÿwayÿtoÿgetÿthroughÿthis.ÿÿWhatÿ

10ÿÿÿisÿyourÿpopsÿdoingÿaboutÿaÿlawyer.ÿÿSoÿhe'sÿsayingÿweÿthere.ÿÿ

11ÿÿÿWhoÿdidÿyouÿunderstandÿhimÿtoÿbeÿreferringÿto?ÿÿ

12ÿÿÿA.ÿÿÿÿÿHimÿandÿGÿandÿme.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿSoÿtheÿthreeÿofÿyouÿtogether?ÿÿ

14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

15ÿÿÿQ.ÿÿÿÿÿHeÿgoesÿonÿtoÿsayÿyouÿjustÿcan'tÿputÿtheyÿnameÿonÿnoÿ

16ÿÿÿpaperwork.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

17ÿÿÿA.ÿÿÿÿÿPutÿtheirÿnameÿonÿpaperwork.ÿÿ

18ÿÿÿQ.ÿÿÿÿÿWhoseÿnames?ÿÿ

19ÿÿÿA.ÿÿÿÿÿMoeÿorÿG's.ÿÿ

20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿunderstandÿwhy?ÿÿ

21ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿwouldÿbeÿimplicatedÿinÿtheÿcharges.ÿÿ

22ÿÿÿQ.ÿÿÿÿÿHeÿgoesÿonÿtoÿsayÿweÿ--ÿnobodyÿcanÿputÿtheyÿnameÿonÿnoÿ

23ÿÿÿpaperworkÿbecauseÿyouÿalreadyÿknowÿwhatÿthisÿis.ÿÿWhatÿdidÿyouÿ

24ÿÿÿunderstandÿhimÿtoÿmeanÿbyÿthat?ÿÿ

25ÿÿÿA.ÿÿÿÿÿIt'sÿ--ÿit'sÿgoÿtime.ÿÿIt'sÿreadyÿtoÿtakeÿtheÿhit.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 9 of 219
ÿ
ÿ
ÿ
ÿ                       ChrissyÿT.                                 9
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿthisÿsomethingÿthatÿyouÿhadÿtalkedÿaboutÿwithÿMr.ÿ

    2ÿÿÿFolksÿduringÿtheÿcourseÿofÿyourÿtimeÿworkingÿforÿhim?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿExplainÿthoseÿconversations.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIfÿIÿgotÿhitÿwithÿanyÿdrugs,ÿdriving,ÿorÿdeliveringÿtoÿ

    6ÿÿÿcustomers,ÿthatÿifÿIÿwasÿhitÿit'sÿmineÿandÿnotÿimplicateÿthem.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿMr.ÿFolksÿtoldÿyouÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHeÿgoesÿonÿtoÿsayÿsoÿweÿcan'tÿgoÿtoÿnoÿlawyer'sÿofficeÿ

10ÿÿÿandÿthatÿcourtÿshitÿforÿyou.ÿÿSoÿonlyÿthingÿweÿgonnaÿhaveÿtoÿdoÿ

11ÿÿÿisÿgiveÿyourÿpopsÿaÿfewÿdollarsÿforÿtheÿlawyer.ÿÿRight?ÿÿ

12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

13ÿÿÿQ.ÿÿÿÿÿWeÿwillÿgiveÿyouÿtheÿmoneyÿandÿyou'llÿdealÿwithÿyourÿ

14ÿÿÿpopsÿbecauseÿIÿdon'tÿevenÿwantÿnobodyÿtoÿseeÿme.ÿÿDoÿyouÿknowÿ

15ÿÿÿwhatÿheÿmeantÿbyÿthat?ÿÿ

16ÿÿÿA.ÿÿÿÿÿHeÿdidn'tÿwantÿanybodyÿwithÿme.ÿÿHeÿdidn'tÿwantÿanybodyÿ

17ÿÿÿwithÿhim.ÿÿ

18ÿÿÿQ.ÿÿÿÿÿAndÿonÿtheÿlastÿpageÿheÿsaysÿandÿweÿgonnaÿfigureÿitÿoutÿ

19ÿÿÿandÿweÿgonnaÿmakeÿupÿtoÿyouÿsomeÿtypeÿofÿway.ÿÿFixÿyouÿwithÿtheÿ

20ÿÿÿbread.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

21ÿÿÿA.ÿÿÿÿÿToÿmakeÿsureÿIÿhaveÿmoney.ÿÿBreadÿisÿmoney.ÿÿ

22ÿÿÿQ.ÿÿÿÿÿPaymentÿforÿtakingÿthisÿcharge?ÿÿ

23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

24ÿÿÿQ.ÿÿÿÿÿHeÿsaysÿasÿlongÿasÿyouÿholdÿyourÿheadÿup,ÿyouÿkeepÿyourÿ

25ÿÿÿmouthÿshut,ÿyouÿgoodÿmoney.ÿÿYouÿseeÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 10 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 10
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿthatÿmean?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIfÿIÿkeepÿmyÿmouthÿshut,ÿtakeÿtheÿcharge,ÿandÿafterÿitÿ

    4ÿÿÿwasÿdoneÿIÿcouldÿgoÿbackÿwithÿthem.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿKeepÿworkingÿforÿhim?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHeÿsaysÿthisÿisÿyourÿshotÿrightÿhereÿtoÿmakeÿupÿforÿallÿ

    8ÿÿÿtheÿ--ÿandÿthenÿsortÿofÿinaudibleÿsectionÿ--ÿyouÿdid.ÿÿWhatÿ

    9ÿÿÿdoesÿthatÿmean?ÿÿWhatÿisÿheÿreferringÿto?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿForÿstealingÿtheÿdrugsÿthatÿmeÿandÿHannahÿtook.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPartÿofÿthatÿfallingÿoutÿwithÿhim?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYouÿhadÿtakenÿsomeÿofÿtheÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿheÿsaysÿyouÿtakingÿthisÿonÿtheÿchinÿ

 16ÿÿÿthat'sÿtheÿwayÿtoÿmakeÿupÿforÿit?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿThenÿyouÿtellÿhimÿthatÿyourÿgrandmaÿisÿinÿtheÿhospital.ÿÿ

 19ÿÿÿDoÿyouÿseeÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWasÿthatÿtrue?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhyÿdidÿyouÿsayÿthat?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿToÿmakeÿhimÿfeelÿbad.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿitÿwork?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 11 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 11
ÿ
    1ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿdoesÿheÿsayÿinÿresponse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIt'sÿnotÿmyÿproblem.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿwhereÿonÿtheÿleftÿitÿsaysÿ5ÿminutesÿandÿ27ÿ

    5ÿÿÿseconds?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿIt'sÿnotÿhisÿissueÿit'sÿmine.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿthenÿheÿgoesÿonÿtoÿsayÿthisÿrightÿhereÿisÿyourÿshotÿ

    8ÿÿÿtoÿmakeÿupÿforÿallÿtheÿshitÿyouÿdid.ÿÿYouÿdoÿthisÿ--ÿyouÿdoÿ

    9ÿÿÿrightÿthisÿshot.ÿÿHeÿbroughtÿyouÿback.ÿÿHe'sÿdealingÿwithÿyou.ÿÿ

 10ÿÿÿYouÿdoÿrightÿthisÿshot,ÿthenÿI'mÿaÿstepÿinÿtheÿpictureÿandÿI'mÿ

 11ÿÿÿaÿdealÿwithÿyou.ÿÿDoÿyouÿseeÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHeÿsaidÿyouÿdoÿrightÿthisÿshotÿheÿbroughtÿyouÿ

 14ÿÿÿback.ÿÿWhoÿisÿheÿreferringÿto?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿG.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿifÿ--ÿheÿsaysÿifÿyouÿcontinueÿtoÿdoÿrightÿI'mÿ

 17ÿÿÿaÿstepÿinÿtheÿpicture.ÿÿI'mÿaÿdealÿwithÿyou.ÿÿWhoÿisÿheÿ

 18ÿÿÿreferringÿto?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿFolksÿgoesÿonÿtoÿsayÿtheÿmoreÿweÿgonnaÿdoÿthisÿandÿweÿ

 21ÿÿÿgonnaÿputÿshitÿbackÿinÿorderÿtheÿwayÿitÿusedÿtoÿbe.ÿÿWhat'sÿheÿ

 22ÿÿÿreferringÿto?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿToÿtheÿ--ÿbackÿatÿLori'sÿhouseÿwhereÿweÿallÿhungÿoutÿandÿ

 24ÿÿÿIÿworkÿforÿhim.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaysÿrightÿnowÿisÿyourÿtimeÿtoÿshowÿwhereÿit'sÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 12 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 12
ÿ
    1ÿÿÿat.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿToÿproveÿmyÿloyalty.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿThereÿwereÿmoreÿcallsÿafterÿthisÿoneÿasÿaÿ

    4ÿÿÿresult?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿMoreÿcallsÿtoÿG,ÿcorrect?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿalsoÿaÿtimeÿyouÿmadeÿaÿphoneÿcallÿ

    9ÿÿÿdirectlyÿtoÿMoeÿafterÿthis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿ              MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

 12ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ

 15ÿÿÿexhibitÿ25.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheÿphoneÿcall.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿTheÿoneÿtoÿMoe?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿBecauseÿIÿlistenedÿtoÿit.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿsignedÿyourÿnameÿonÿthatÿdisk?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿlistenedÿtoÿitÿwasÿitÿaÿtrueÿandÿaccurateÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 13 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 13
ÿ
    1ÿÿÿrecordingÿofÿthatÿphoneÿcallÿbetweenÿyouÿandÿMr.ÿFolks?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿ           MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ

    4ÿÿÿ25.ÿÿ

    5ÿÿÿ           THEÿCOURT:ÿÿAnyÿobjectionÿtoÿ25?ÿÿ

    6ÿÿÿ           MS.ÿSEN:ÿÿNo,ÿYourÿHonor.ÿÿ

    7ÿÿÿ           THEÿCOURT:ÿÿSoÿadmitted.ÿ

    8ÿÿÿ[Governmentÿexhibitÿ25ÿadmitted]ÿ

    9ÿÿÿ           MS.ÿSAVNER:ÿÿPermissionÿtoÿpublishÿtheÿtranscript?ÿÿ

 10ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿYes.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ25ÿpublished]ÿÿ

 12ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThatÿcallÿthatÿweÿjustÿlistenedÿto,ÿGovernment'sÿ

 14ÿÿÿ25,ÿdoÿyouÿknowÿhowÿlongÿafterÿthatÿcallÿtookÿplaceÿafterÿtheÿ

 15ÿÿÿfirstÿcallÿweÿjustÿwentÿover?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMaybeÿaÿcoupleÿdays.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿwasÿwhatÿMoeÿwasÿsayingÿinÿthisÿlastÿcallÿ

 18ÿÿÿ--ÿhowÿdidÿthatÿcompareÿtoÿwhatÿheÿwasÿsayingÿinÿtheÿcallÿ

 19ÿÿÿbefore?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTotallyÿdifferent;ÿthatÿheÿwasn'tÿgoingÿtoÿhelpÿmeÿatÿ

 21ÿÿÿall.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿinÿtheÿfirstÿcallÿheÿsaidÿheÿwouldÿhelpÿyou,ÿright?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿyouÿbroughtÿtheÿcerealÿboxÿfromÿGÿtheÿdayÿafterÿtheÿ

 25ÿÿÿbaggingÿpartyÿyouÿwentÿto,ÿright?ÿÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 14 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 14
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdidÿMoeÿandÿGÿseemÿatÿtheÿbaggingÿparty?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿFriendlyÿlikeÿtheyÿalwaysÿwere.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿLikeÿoldÿtimesÿatÿLori's?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿ          MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿcrossÿexamination?ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿYes,ÿYourÿHonor.ÿÿ

    9ÿÿÿ                       CROSSÿEXAMINATION.ÿÿ

 10ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿMissÿT.,ÿinÿ2015ÿyouÿwereÿsellingÿdrugsÿforÿMr.ÿFolksÿ

 12ÿÿÿandÿMr.ÿMcFarlan,ÿcorrect?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿInÿorderÿtoÿsupportÿyourÿownÿheroinÿhabit?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿdoÿwhateverÿyouÿcouldÿtoÿgetÿheroin?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNotÿstealing,ÿbutÿyes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSo,ÿforÿexample,ÿinÿ2014ÿyouÿandÿJasonÿDonnellyÿtriedÿtoÿ

 19ÿÿÿpassÿoffÿsomeÿfraudulentÿchecks?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿusingÿheroinÿthen,ÿweren'tÿyou?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿbasicallyÿdoingÿthatÿinÿorderÿtoÿgetÿmoneyÿ

 24ÿÿÿtoÿgetÿheroin?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿitÿwasÿhisÿidea.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 15 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 15
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿjustÿdidÿitÿbecauseÿheÿtoldÿyouÿtoÿdoÿit?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿduringÿtheÿtimeÿthatÿyouÿwereÿsellingÿdrugsÿforÿMr.ÿ

    4ÿÿÿFolksÿyouÿexchangedÿaÿnumberÿofÿtextÿmessagesÿwithÿMr.ÿFolks?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿIÿamÿgoingÿtoÿshowÿyouÿyourÿtextÿmessages.ÿÿIfÿyouÿ

    7ÿÿÿcouldÿjustÿtakeÿaÿlookÿatÿthemÿandÿseeÿifÿthatÿlooksÿlikeÿ--ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThisÿhasÿbeenÿmarkedÿasÿdefendant'sÿexhibitÿUU11.ÿÿSoÿ

 10ÿÿÿyouÿrecognizeÿtheseÿmessagesÿbetweenÿyouÿandÿMr.ÿFolks?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿ            MS.ÿSEN:ÿÿIÿwouldÿlikeÿtoÿintroduceÿthem.ÿÿDoesÿtheÿ

 13ÿÿÿGovernmentÿhaveÿanyÿobjection?ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAgainÿwhat'sÿtheÿnumber?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿIt'sÿUU11.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjectionÿtoÿUU11?ÿÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿNo,ÿYourÿHonor.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 19ÿÿÿ[DefendantÿexhibitÿUU11ÿadmitted]

 20ÿÿÿ            MS.ÿSEN:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 21ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿgoÿthroughÿsomeÿofÿtheseÿtextÿmessagesÿ

 23ÿÿÿwithÿyou,ÿMissÿT.ÿÿSoÿthisÿisÿaÿmessageÿhereÿfromÿ--ÿthisÿisÿ

 24ÿÿÿOctoberÿ4,ÿ2015ÿthatÿyouÿsentÿtoÿsomeoneÿcalledÿzombie.ÿÿZombieÿ

 25ÿÿÿisÿtheÿnameÿthatÿyouÿgaveÿMr.ÿFolksÿinÿyourÿphone?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 16 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 16
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿheyÿyouÿknowÿIÿdon'tÿmindÿdoingÿwhateverÿ

    3ÿÿÿyouÿtellÿmeÿtoÿdo,ÿright?ÿÿYouÿlikeÿtheÿfactÿthatÿyouÿcanÿcountÿ

    4ÿÿÿonÿmeÿforÿanythingÿthatÿyouÿneedÿandÿIÿwillÿalwaysÿhaveÿyourÿ

    5ÿÿÿbackÿandÿlookÿoutÿforÿyou.ÿÿYouÿsentÿhimÿthatÿtextÿmessageÿonÿ

    6ÿÿÿthatÿday?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthat'sÿbecauseÿyouÿwereÿenjoyingÿparticipatingÿinÿ

    9ÿÿÿworkingÿwithÿhim?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿBecauseÿIÿfeltÿwanted.ÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿagainÿhere'sÿanotherÿmessageÿtoÿMr.ÿFolksÿfromÿ

 12ÿÿÿOctoberÿ22ndÿofÿ2015?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsentÿhimÿaÿmessageÿyouÿareÿgoingÿtoÿwearÿ

 15ÿÿÿyourselfÿout,ÿB.ÿÿYouÿareÿgoingÿtoÿgetÿsickÿagainÿandÿnowÿyourÿ

 16ÿÿÿbackÿisÿkillingÿyou.ÿÿIÿknowÿyouÿhaveÿaÿlotÿgoingÿonÿandÿaÿlotÿ

 17ÿÿÿtoÿthinkÿaboutÿandÿyouÿareÿstressedÿout.ÿÿThat'sÿwhyÿI'mÿhereÿ

 18ÿÿÿtoÿtakeÿcareÿofÿwhateverÿyouÿneedÿorÿtryÿto.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThat'sÿhowÿyouÿfeltÿatÿthatÿtimeÿaboutÿMr.ÿFolks?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿThatÿwasÿinÿOctoberÿ22ndÿofÿ2015?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAÿcoupleÿofÿdaysÿlaterÿonÿOctoberÿ25thÿyouÿsentÿanotherÿ

 25ÿÿÿmessageÿtoÿMr.ÿFolks.ÿÿGoodÿnight,ÿB.ÿÿLetÿmeÿknow.ÿÿSinceÿGÿisÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 17 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 17
ÿ
    1ÿÿÿdoingÿhisÿthingÿIÿhaveÿTowerÿandÿEÿwithÿme.ÿÿSoÿinÿthatÿmessageÿ

    2ÿÿÿGÿyouÿwereÿtalkingÿaboutÿ--ÿwhoÿyouÿwereÿtalkingÿaboutÿasÿ

    3ÿÿÿGhost?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿheÿwasÿdoingÿhisÿownÿthingÿatÿthatÿpoint?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿwasÿoutÿhavingÿaÿnightÿout.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿanotherÿmessageÿyouÿsentÿhimÿonÿOctoberÿ25thÿ

    8ÿÿÿyouÿsaidÿIÿknowÿIÿhaven'tÿbeenÿthroughÿstuffÿlikeÿyouÿandÿ

    9ÿÿÿHannah,ÿbutÿIÿstillÿgotÿyouÿandÿwouldÿdoÿanythingÿforÿyouÿ

 10ÿÿÿbecauseÿofÿwhoÿyouÿareÿandÿtheÿwayÿyouÿtookÿmeÿinÿandÿhowÿyouÿ

 11ÿÿÿtreatÿme.ÿÿIsÿthatÿwhatÿyouÿsaidÿtoÿhimÿonÿOctoberÿ25thÿofÿ

 12ÿÿÿ2015?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOnÿNovemberÿ1stÿofÿ2015ÿyouÿsentÿhimÿaÿmessageÿthatÿsaidÿ

 15ÿÿÿI'mÿhereÿifÿyouÿneedÿanything.ÿÿYouÿneedÿtoÿrest.ÿÿYou'reÿdoingÿ

 16ÿÿÿtooÿmuchÿandÿyou'reÿstressedÿoutÿpartlyÿbecauseÿofÿmeÿandÿI'mÿ

 17ÿÿÿsorryÿforÿthat.ÿÿIÿdon'tÿlikeÿitÿthatÿI'mÿstressingÿyouÿout.ÿÿIÿ

 18ÿÿÿdon'tÿwantÿtoÿloseÿmyÿspotÿbecauseÿIÿloveÿwhatÿIÿdoÿandÿIÿlikeÿ

 19ÿÿÿworkingÿforÿyouÿandÿG.ÿÿThatÿwasÿonÿNovemberÿ1st,ÿ2015ÿ--ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿ--ÿyouÿsentÿthatÿmessage?ÿÿNowÿyouÿalsoÿexchangedÿsomeÿ

 22ÿÿÿmessagesÿwithÿMr.ÿMcFarlan?ÿÿMissÿT.?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿalsoÿexchangedÿsomeÿmessagesÿwithÿMr.ÿMcFarlan?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 18 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 18
ÿ
    1ÿÿÿQ.ÿÿÿÿÿActuallyÿI'llÿcomeÿbackÿtoÿthat.ÿÿSoÿyourÿrelationshipÿ

    2ÿÿÿwithÿMr.ÿFolksÿlikeÿthisÿcontinuedÿonÿintoÿNovemberÿofÿ2015ÿ

    3ÿÿÿbasedÿonÿyourÿtextÿmessages?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿyouÿindicatedÿthatÿyouÿleftÿMr.ÿFolksÿ

    6ÿÿÿbecauseÿofÿaÿsituationÿwhereÿheÿhumiliatedÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿPartly.ÿÿItÿbuiltÿupÿtoÿthatÿpoint,ÿyes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿButÿisn'tÿitÿtheÿtruthÿthatÿyouÿwereÿaskedÿtoÿleaveÿ

    9ÿÿÿbecauseÿyouÿwereÿstealingÿdrugsÿfromÿhim?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿandÿHannah?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿtheyÿtoldÿmeÿIÿcouldÿstillÿbeÿthereÿandÿwork.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwouldÿlikeÿtoÿshowÿyouÿsomeÿadditionalÿtextÿ

 14ÿÿÿmessages.ÿÿThisÿisÿdefendant'sÿUU12.ÿÿWhyÿdon'tÿyouÿjustÿtakeÿaÿ

 15ÿÿÿlookÿthroughÿthoseÿandÿmakeÿsureÿtheyÿareÿyours.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿthese.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿIÿdidn'tÿquiteÿ--ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿrememberÿthese.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿYouÿdon'tÿrememberÿthose?ÿÿ

 20ÿÿÿ            THEÿWITNESS:ÿÿNo.ÿÿ

 21ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhyÿdon'tÿIÿaskÿyouÿaÿcoupleÿquestions.ÿÿWouldÿthatÿhelpÿ

 23ÿÿÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿdon'tÿ--ÿIÿdon'tÿrememberÿ--ÿnoÿIÿdon'tÿ

 25ÿÿÿrememberÿthose.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 19 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 19
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿsentÿtextÿmessagesÿtoÿyourÿmother,ÿdidn'tÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHerÿcellÿphoneÿisÿ802-370-8293?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿwouldÿitÿbeÿfairÿtoÿsayÿthatÿtheseÿmightÿbeÿmessagesÿ

    6ÿÿÿfromÿyourÿmother?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿMaybe.ÿÿIÿdon'tÿ--ÿIÿdon'tÿhaveÿaÿclue.ÿÿIÿdoÿnotÿ

    8ÿÿÿrememberÿthese.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWellÿdoÿyouÿdenyÿtheyÿcameÿfromÿyourÿphone?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿhaveÿnoÿclue.ÿÿIÿdoÿnotÿremember.ÿÿ

 11ÿÿÿ            MS.ÿSEN:ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmoment?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿMs.ÿT.,ÿI'llÿcomeÿbackÿtoÿthat.ÿÿSoÿaroundÿ--ÿyouÿleftÿ

 15ÿÿÿworkingÿforÿMr.ÿFolksÿandÿyouÿendedÿupÿmovingÿout;ÿisÿthatÿ

 16ÿÿÿcorrect?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿaroundÿThanksgivingÿ--ÿyouÿspentÿThanksgivingÿwithÿ

 19ÿÿÿyourÿmother?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿstoleÿherÿcar?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSheÿtoldÿyouÿnotÿtoÿtakeÿitÿandÿyouÿinsistedÿonÿdoingÿsoÿ

 24ÿÿÿandÿyouÿdid?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYesÿIÿwasÿsick.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 20 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                20
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿbecauseÿyouÿwereÿsickÿitÿwasÿokayÿtoÿtakeÿtheÿ

    2ÿÿÿcar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿsheÿinÿfactÿcalledÿtheÿpolice,ÿdidn'tÿshe?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿarrestedÿforÿtakingÿtheÿcar?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿwereÿquestionedÿbyÿtheÿpoliceÿofficersÿyouÿ

    9ÿÿÿtoldÿthemÿyouÿwereÿtakingÿyourÿmom'sÿcarÿtoÿproveÿtoÿyourÿoldÿ

 10ÿÿÿdrugÿdealerÿthatÿyouÿweren'tÿaÿsnitch?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿThereÿwasÿaÿrumorÿgoingÿaroundÿIÿwasÿaÿsnitch.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿButÿyouÿjustÿmadeÿthatÿupÿtoÿtellÿtheÿlawÿenforcementÿ

 13ÿÿÿofficers,ÿdidn'tÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿjustÿsaidÿthatÿyouÿtookÿtheÿcarÿbecauseÿyouÿwereÿ

 16ÿÿÿsickÿandÿyouÿneededÿtoÿgetÿdrugs,ÿisn'tÿthatÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿwhatÿyouÿtoldÿtheÿlawÿenforcementÿofficersÿinÿthatÿ

 19ÿÿÿstatementÿwasn'tÿexactlyÿaccurate,ÿwasÿit?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿ--ÿinÿfact,ÿyouÿtoldÿtheÿofficersÿthatÿifÿ

 22ÿÿÿyouÿdidn'tÿmakeÿaÿdrugÿsaleÿtheÿdrugÿdealersÿwereÿthreateningÿ

 23ÿÿÿtoÿhurtÿyourÿfamily?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿatÿthatÿpointÿyouÿwereÿarrestedÿforÿtakingÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 21 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                21
ÿ
    1ÿÿÿyourÿcarÿ--ÿyourÿmother'sÿcarÿwithoutÿherÿpermission,ÿisn'tÿ

    2ÿÿÿthatÿcorrect?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿtheÿveryÿnextÿthingÿthatÿyouÿdidÿisÿyouÿsatÿdownÿ

    5ÿÿÿwithÿofficersÿfromÿtheÿEssexÿPoliceÿDepartmentÿandÿyouÿdecidedÿ

    6ÿÿÿtoÿsignÿupÿtoÿbeÿaÿconfidentialÿsource,ÿisn'tÿthatÿcorrect?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿ

    9ÿÿÿdefendant'sÿUU5ÿpageÿ10478A.ÿÿIfÿyouÿcouldÿpleaseÿlookÿatÿthoseÿ

 10ÿÿÿfewÿpagesÿandÿifÿyouÿcouldÿletÿmeÿknowÿifÿthisÿisÿyourÿ

 11ÿÿÿsignatureÿonÿtheÿlastÿpageÿ--ÿtheÿlastÿtwoÿpages?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿinÿorderÿtoÿgetÿyourselfÿoutÿofÿyourÿjamÿwithÿyourÿ

 14ÿÿÿmom'sÿcarÿyouÿdecidedÿtoÿsignÿupÿtoÿbeÿaÿconfidentialÿsource?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿBecauseÿyouÿfiguredÿthatÿwasÿoneÿwayÿyouÿcouldÿgetÿoutÿ

 17ÿÿÿofÿthisÿproblem?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYesÿandÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿaskÿyou.ÿÿSoÿyouÿreviewedÿtheÿconfidentialÿ

 20ÿÿÿsourceÿcodeÿagreementÿwithÿDetectiveÿMayÿinÿdetailÿbeforeÿyouÿ

 21ÿÿÿsignedÿit,ÿright?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿjustÿshowÿyouÿ--ÿthat'sÿjustÿtheÿfirstÿpage.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIsÿthatÿintroducedÿintoÿevidence?ÿÿ

 25ÿÿÿ            MS.ÿSEN:ÿÿI'mÿsorry,ÿYourÿHonor.ÿÿIÿwouldÿaskÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 22 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                22
ÿ
    1ÿÿÿintroduceÿit.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjectionÿtoÿtheÿintroductionÿ

    3ÿÿÿofÿthatÿconfidentialÿsourceÿdocument?ÿÿ

    4ÿÿÿ          MS.ÿSAVNER:ÿÿNo,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿÿ

    6ÿÿÿ[DefendantÿexhibitÿUU5ÿadmitted]

    7ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿIÿwouldÿlikeÿtoÿshowÿyouÿtheÿsecondÿpageÿofÿthisÿ

    9ÿÿÿdocument.ÿÿSoÿasÿpartÿofÿthisÿagreementÿonÿparagraphÿ11ÿsaidÿIÿ

 10ÿÿÿfurtherÿunderstandÿthatÿIÿmayÿnotÿengageÿinÿanyÿillegalÿorÿ

 11ÿÿÿimproperÿconductÿsoÿlongÿasÿI'mÿassistingÿtheÿEssexÿPoliceÿ

 12ÿÿÿDepartment.ÿÿDidÿyouÿunderstandÿthatÿatÿtheÿtimeÿyouÿsignedÿ

 13ÿÿÿthisÿagreement?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿalsoÿunderstandÿwhenÿyouÿsignedÿthisÿ

 16ÿÿÿagreementÿthatÿanyÿviolationÿarisingÿfromÿmyÿactionsÿinÿ

 17ÿÿÿviolationÿofÿtheÿaforementionedÿcircumstancesÿwillÿresultÿinÿanÿ

 18ÿÿÿinvestigationÿofÿtheÿmatter.ÿÿIfÿtheÿchargesÿareÿsubstantiated,ÿ

 19ÿÿÿappropriateÿaction,ÿtoÿincludeÿtheÿpossibilityÿofÿcriminalÿ

 20ÿÿÿcharges,ÿwillÿbeÿtaken?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿyouÿreadÿthatÿbeforeÿyouÿsignedÿthisÿdocument?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿfairÿtoÿsayÿfromÿthatÿpointÿforwardÿyouÿhaveÿ

 25ÿÿÿveryÿfrequentÿcommunicationsÿwithÿDetectiveÿMay?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 23 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 23
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿshowÿyouÿwhat'sÿbeenÿmarkedÿasÿ

    3ÿÿÿdefendant'sÿexhibitÿUU6.ÿÿTheseÿareÿDetectiveÿMay'sÿtextÿ

    4ÿÿÿmessagesÿwithÿyou.ÿÿCouldÿyouÿpleaseÿtakeÿaÿlookÿthroughÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿtheseÿareÿtextÿmessages.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿTextÿmessagesÿthatÿyouÿexchangedÿwithÿDetectiveÿMay?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿIÿwouldÿlikeÿtoÿintroduceÿtheseÿ

    9ÿÿÿtextÿmessages.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿIt'sÿhearsay.ÿÿIt'sÿ

 12ÿÿÿtheÿwitness'sÿpriorÿout-of-courtÿstatementÿseeminglyÿbeingÿ

 13ÿÿÿofferedÿforÿitsÿtruth.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿIt'sÿactuallyÿbeingÿofferedÿtoÿimpeachÿ

 15ÿÿÿcredibility,ÿisn'tÿit?ÿÿ

 16ÿÿÿ            MS.ÿSAVNER:ÿÿWellÿsheÿhasn'tÿindicatedÿwhatÿshe'sÿ

 17ÿÿÿimpeaching,ÿandÿifÿthatÿwereÿtheÿcase,ÿIÿdon'tÿbelieveÿthatÿtheÿ

 18ÿÿÿextrinsicÿevidenceÿwouldÿbeÿadmissible.ÿÿSheÿcanÿaskÿtheÿ

 19ÿÿÿquestionÿandÿgetÿtheÿanswer.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿAreÿyouÿofferingÿthisÿforÿtheÿ

 21ÿÿÿtruthÿofÿtheÿmatterÿassertedÿorÿareÿyouÿofferingÿthisÿtoÿ

 22ÿÿÿimpeachÿcredibility?ÿÿ

 23ÿÿÿ            MS.ÿSEN:ÿÿForÿbothÿreasons,ÿYourÿHonor.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

 25ÿÿÿ            MS.ÿSEN:ÿÿTheyÿareÿherÿownÿstatements,ÿYourÿHonor.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 24 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 24
ÿ
    1ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

    2ÿÿÿ            MS.ÿSEN:ÿÿTheyÿareÿherÿownÿstatements.ÿÿ

    3ÿÿÿ            THEÿCOURT:ÿÿTheyÿareÿherÿownÿstatementsÿandÿyouÿthenÿ

    4ÿÿÿwouldÿbeÿfollowingÿupÿwithÿadditionalÿquestionsÿ--ÿwellÿ

    5ÿÿÿobjectionÿoverruled.ÿÿItÿisÿadmitted.ÿÿWhatÿisÿtheÿexhibitÿ

    6ÿÿÿnumber?ÿÿ

    7ÿÿÿ            MS.ÿSEN:ÿÿUU6,ÿYourÿHonor.ÿÿ

    8ÿÿÿ            THEÿCOURT:ÿÿUU6.ÿÿOkay.ÿÿ

    9ÿÿÿ[DefendantÿexhibitÿUU6ÿadmitted]

 10ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSo,ÿMissÿT.,ÿyesterdayÿyouÿtestifiedÿthatÿoneÿofÿtheÿ

 12ÿÿÿreasonsÿthatÿyouÿwantedÿtoÿcooperateÿisÿbecauseÿitÿwasÿjustÿtheÿ

 13ÿÿÿrightÿthingÿtoÿdo?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAfterÿseeingÿTori,ÿyes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿdoÿyouÿrememberÿtryingÿtoÿsetÿupÿaÿcontrolledÿbuyÿ

 16ÿÿÿaroundÿDecemberÿ10th?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿIt'sÿbeenÿsoÿlong.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿYouÿexchangedÿtextÿmessagesÿwithÿDetectiveÿMayÿaboutÿ

 19ÿÿÿsettingÿupÿcontrolledÿbuys;ÿisÿthatÿcorrect?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿinÿoneÿofÿthoseÿ--ÿduringÿoneÿofÿthoseÿtransactionsÿ

 22ÿÿÿtheÿdealÿfellÿthrough?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿsoÿyouÿtextedÿDetectiveÿMayÿatÿthatÿpointÿwhenÿtheÿ

 25ÿÿÿdealÿwasÿfallingÿthroughÿI'mÿfucked,ÿright,ÿandÿheÿsaysÿwhy.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 25 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 25
ÿ
    1ÿÿÿYouÿsaidÿI'mÿgoingÿtoÿcry,ÿandÿheÿsaidÿdon'tÿworry,ÿandÿyouÿ

    2ÿÿÿsaidÿ--ÿthisÿisÿonÿtwoÿpages,ÿI'mÿsorryÿ--ÿbecauseÿIÿneededÿtheÿ

    3ÿÿÿmoneyÿyouÿwereÿgoingÿtoÿpayÿmeÿforÿdoingÿthis,ÿandÿheÿsaidÿweÿ

    4ÿÿÿwereÿgoingÿtoÿpayÿyouÿregardless?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿtheÿreasonÿyouÿneededÿtheÿmoneyÿisÿbecauseÿyouÿ

    7ÿÿÿneededÿtheÿmoneyÿforÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿneededÿmyÿcellÿphone.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿreferÿtoÿBatesÿnumberÿ9488ÿandÿyouÿwouldÿ

 10ÿÿÿjustÿtextÿDetectiveÿMayÿwithÿwhateverÿinformationÿyouÿhadÿasÿ

 11ÿÿÿoftenÿasÿyouÿhadÿit.ÿÿFairÿtoÿsay?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿaÿmessageÿyouÿsentÿhimÿonÿDecemberÿ23rdÿandÿ

 14ÿÿÿitÿstartsÿthatÿyou'reÿtalkingÿaboutÿsoÿI'mÿinÿtroubleÿwithÿ

 15ÿÿÿotherÿpeopleÿ--ÿfromÿtheÿ23rdÿ--ÿI'mÿsorryÿ--ÿandÿthenÿtheÿ

 16ÿÿÿmessageÿgoesÿonÿandÿyouÿsayÿifÿyouÿwantÿG,ÿIÿcanÿgetÿhim.ÿÿHeÿ

 17ÿÿÿjustÿcalledÿmeÿandÿsaidÿheÿisÿbackÿinÿtownÿandÿIÿthinkÿhe'sÿnotÿ

 18ÿÿÿwithÿMoeÿanyÿmore.ÿÿIfÿIÿdon'tÿseeÿhimÿwhenÿheÿgoesÿ--ÿwantÿtoÿ

 19ÿÿÿmeetÿme,ÿitÿwillÿbeÿweirdÿifÿIÿdon't.ÿÿSoÿatÿthatÿpointÿyouÿ

 20ÿÿÿdidn'tÿthinkÿGÿandÿMoeÿwereÿworkingÿtogether?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿbelieveÿIÿdidn'tÿsayÿheÿwasn'tÿaroundÿhim.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿIÿthinkÿhe'sÿnotÿwithÿMoeÿanyÿmore?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿonÿJanuaryÿ12thÿyouÿaskedÿDetectiveÿMayÿifÿyouÿcouldÿ

 25ÿÿÿsetÿupÿaÿcontrolledÿbuy?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 26 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 26
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthatÿyouÿmightÿhaveÿtoÿtryÿtheÿdrugs?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿDetectiveÿMayÿtoldÿyou,ÿyouÿcan'tÿdoÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿaskedÿMayÿ--ÿDetectiveÿMayÿthatÿyouÿmightÿ

    7ÿÿÿhaveÿtoÿholdÿdrugsÿifÿGÿgaveÿthemÿtoÿyou,ÿheÿalsoÿtoldÿyouÿtoÿ

    8ÿÿÿtellÿhimÿyouÿcouldn'tÿdoÿthat,ÿisn'tÿthatÿcorrect?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿonÿJanuaryÿ12th,ÿasÿwe'veÿheardÿbefore,ÿGÿcallsÿyouÿ

 11ÿÿÿandÿasksÿyouÿtoÿgetÿinvolvedÿinÿthisÿbaggingÿsession?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿyouÿweren'tÿapprovedÿtoÿgoÿandÿdoÿthat,ÿwereÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdidÿitÿanyways?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿnotÿonlyÿdidÿyouÿdoÿit,ÿbutÿyouÿwereÿpaidÿinÿ

 18ÿÿÿdrugs,ÿisn'tÿthatÿcorrect?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿyouÿusedÿthoseÿdrugs?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿallÿcompletelyÿaÿviolationÿofÿyourÿ

 23ÿÿÿconfidentialÿsourceÿagreement,ÿisn'tÿthatÿcorrect?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿthenÿafterÿthatÿeventÿwhenÿtheyÿfoundÿtheÿcerealÿboxÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 27 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 27
ÿ
    1ÿÿÿthatÿyouÿtalkedÿaboutÿ--ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿ--ÿandÿtheyÿplayedÿtheÿphoneÿcallÿwhereÿyouÿtalkedÿtoÿ

    4ÿÿÿMcFarlanÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿ--ÿyouÿtoldÿthemÿthatÿyourÿlittleÿsisterÿgotÿintoÿaÿcarÿ

    7ÿÿÿaccidentÿinÿBarre?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿlie?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSheÿwasÿbadlyÿhurt?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThatÿalsoÿwasÿaÿlie?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿsheÿwasÿinÿaÿhead-onÿcollision?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿlieÿtoo,ÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿGÿthatÿheÿwasÿlikeÿyourÿfamily?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿlie?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿtoldÿMcFarlanÿthatÿyouÿhadÿyourÿpaperworkÿ

 24ÿÿÿwithÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 28 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 28
ÿ
    1ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿlie?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtoldÿ--ÿyouÿtoldÿGÿthatÿyourÿgrandmotherÿwasÿinÿ

    4ÿÿÿtheÿhospitalÿbecauseÿofÿallÿthis,ÿright?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿthatÿtooÿwasÿaÿlie,ÿwasn'tÿit?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿthatÿyourÿgrandmotherÿhadÿaÿpanicÿattackÿ

    9ÿÿÿbecauseÿherÿdoorÿwasÿkickedÿin?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMyÿ--ÿmyÿparents'ÿdoorÿwasÿkickedÿin,ÿyes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthatÿwasÿaÿlieÿtoo?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿofÿthoseÿliesÿcameÿreallyÿeasilyÿtoÿyou,ÿ

 14ÿÿÿdidn'tÿthey?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿTheyÿjustÿrolledÿrightÿoffÿyourÿtongue,ÿdidn'tÿthey?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidn'tÿyouÿsayÿafterÿoneÿofÿthoseÿphoneÿcallsÿthatÿyouÿ

 19ÿÿÿthoughtÿyouÿdeservedÿtheÿacademyÿaward?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿIÿwouldÿlikeÿtoÿshowÿyouÿanotherÿsetÿofÿphoneÿcalls.ÿÿ

 22ÿÿÿTheyÿjustÿcameÿinÿtwoÿdifferentÿbatchesÿ--ÿI'mÿsorryÿ--ÿtextÿ

 23ÿÿÿmessagesÿwithÿDetectiveÿMay.ÿÿThisÿisÿdefendant'sÿexhibitÿS5,ÿ

 24ÿÿÿYourÿHonor.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 29 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                29
ÿ
    1ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSomeÿofÿthemÿrepeatÿfromÿtheÿotherÿones.ÿÿGoÿaheadÿandÿ

    3ÿÿÿtakeÿaÿlookÿplease.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿtheseÿareÿmine.ÿÿ

    5ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿIÿwouldÿlikeÿtoÿintroduceÿ

    6ÿÿÿdefendant'sÿS5.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    8ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿAÿcouple.ÿÿFirstÿofÿ

    9ÿÿÿall,ÿnotÿallÿofÿtheseÿtextÿmessagesÿareÿwithÿthisÿ--ÿbetweenÿ

 10ÿÿÿDetectiveÿMayÿandÿthisÿwitness.ÿÿTheyÿincludeÿDetectiveÿMay'sÿ

 11ÿÿÿtextÿmessagesÿwithÿotherÿwitnesses,ÿandÿevenÿasÿtoÿthisÿwitnessÿ

 12ÿÿÿagainÿtheyÿareÿhearsay,ÿandÿasÿdefenseÿcounselÿstatedÿshe,ÿIÿ

 13ÿÿÿassumeÿasÿwithÿtheÿotherÿones,ÿareÿofferingÿthemÿnotÿonlyÿtoÿ

 14ÿÿÿimpeach,ÿbutÿforÿtheirÿtruth.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿWellÿIÿguess,ÿfirstÿofÿall,ÿareÿthereÿ

 16ÿÿÿtextÿmessagesÿthereÿbetweenÿDetectiveÿMayÿandÿsomeÿotherÿ

 17ÿÿÿperson?ÿÿ

 18ÿÿÿ            MS.ÿSEN:ÿÿIÿhaveÿremovedÿtheÿonesÿfromÿtheÿotherÿ

 19ÿÿÿperson.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 21ÿÿÿ            MS.ÿSEN:ÿÿIÿremovedÿtheÿmessagesÿfromÿanyoneÿelse,ÿ

 22ÿÿÿYourÿHonor.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿallÿofÿtheÿmessagesÿthatÿyouÿ

 24ÿÿÿhaveÿofferedÿinÿthatÿexhibitÿareÿjustÿbetweenÿthisÿwitnessÿandÿ

 25ÿÿÿDetectiveÿMay?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 30 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                30
ÿ
    1ÿÿÿ          MS.ÿSEN:ÿÿYes,ÿYourÿHonor.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿOkay,ÿandÿsecondÿwhat'sÿtheÿpurposeÿofÿ

    3ÿÿÿtheÿoffering?ÿÿ

    4ÿÿÿ          MS.ÿSEN:ÿÿIÿthinkÿthatÿtheseÿwouldÿbeÿofferedÿtoÿ

    5ÿÿÿimpeachÿherÿcredibility,ÿYourÿHonor.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿObjectionÿoverruled.ÿÿTheyÿareÿ

    7ÿÿÿadmitted.ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

    9ÿÿÿ[DefendantÿexhibitÿS5ÿadmitted]ÿÿ

 10ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿyouÿtestifiedÿyesterdayÿthatÿyouÿfeltÿbadlyÿaboutÿ

 12ÿÿÿtestifyingÿagainstÿG;ÿisÿthatÿcorrect?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿButÿinÿfactÿyouÿwereÿscaredÿofÿG?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAfter,ÿyes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿshowÿyouÿaÿseriesÿofÿtextÿmessagesÿ

 17ÿÿÿbetweenÿyouÿandÿDetectiveÿMay.ÿÿSoÿthisÿisÿonÿAprilÿ6thÿofÿ2016ÿ

 18ÿÿÿyouÿsayÿmyÿdadÿisÿflippingÿoutÿonÿme.ÿÿIÿhaveÿnoÿideaÿwhoÿitÿ

 19ÿÿÿcouldÿbe,ÿandÿthenÿDetectiveÿMayÿsaysÿwhatÿkindÿofÿcarÿwereÿ

 20ÿÿÿtheyÿin,ÿandÿyouÿsayÿsameÿasÿGÿdrives.ÿÿIÿdidn'tÿseeÿthem.ÿÿNowÿ

 21ÿÿÿheÿmightÿkickÿmeÿoutÿbecauseÿheÿcan'tÿhaveÿshitÿhappenÿagain.ÿÿ

 22ÿÿÿYouÿsayÿtheyÿcameÿrightÿonÿtoÿtheÿlawn.ÿÿDidn'tÿseeÿmyÿdad.ÿÿHeÿ

 23ÿÿÿwantsÿmeÿout.ÿÿIÿhaveÿnoÿideaÿwhatÿtoÿdo.ÿÿIÿthoughtÿtheyÿwereÿ

 24ÿÿÿgone.ÿÿDidÿMoeÿtellÿthemÿsomething,ÿbutÿMoeÿdidn'tÿknowÿwhereÿIÿ

 25ÿÿÿlive.ÿÿSomeoneÿcameÿtoÿtheÿdoorÿlateÿlastÿnight.ÿÿDidn'tÿanswerÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 31 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 31
ÿ
    1ÿÿÿit.ÿÿItÿwasÿatÿ1ÿa.m.ÿÿIÿjustÿdon'tÿknowÿwhatÿtoÿdo.ÿÿIÿtoldÿ

    2ÿÿÿyouÿmyÿdadÿisÿnuts.ÿÿHerÿphoneÿisÿoffÿjustÿwhenÿthingsÿ--ÿwhenÿ

    3ÿÿÿIÿthinkÿthingsÿareÿgettingÿbackÿtoÿnormalÿitÿhasÿtoÿdoÿwithÿG.ÿÿ

    4ÿÿÿWhatÿifÿweÿdoÿaÿphoneÿcallÿtoÿMoeÿandÿtellÿhimÿlookÿthisÿisÿ

    5ÿÿÿhappeningÿandÿthatÿwayÿIÿcanÿleaveÿforÿtheÿnightÿtoÿletÿmyÿdadÿ

    6ÿÿÿcoolÿdown.ÿÿYeahÿIÿthinkÿitÿwasÿG.ÿÿIÿdon'tÿthinkÿMoeÿwouldÿ

    7ÿÿÿcomeÿhere.ÿÿHeÿdidn'tÿknowÿwhereÿIÿliveÿandÿmyÿdadÿisn'tÿ

    8ÿÿÿcalmingÿdown,ÿandÿthenÿfurtherÿdownÿyouÿsayÿI'mÿmoreÿscaredÿofÿ

    9ÿÿÿmyÿdadÿthanÿtheÿguys,ÿandÿthenÿDetectiveÿMayÿsaysÿwhatÿwasÿyourÿ

 10ÿÿÿdad'sÿdescriptionÿofÿtheÿblackÿmaleÿagain,ÿandÿyouÿsayÿtall,ÿ6ÿ

 11ÿÿÿsomething,ÿbigÿbelly,ÿwearingÿaÿbigÿparka.ÿÿSoundsÿlikeÿG.ÿÿSoÿ

 12ÿÿÿyouÿwereÿconcernedÿGÿwasÿcomingÿtoÿyourÿhouse?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿyouÿalsoÿtoldÿDetectiveÿMayÿ--ÿandÿdoÿweÿ

 15ÿÿÿknowÿthatÿthereÿwasÿGÿ--ÿitÿhasÿtoÿbeÿsomeoneÿfromÿhisÿcrew.ÿÿ

 16ÿÿÿHe'sÿtheÿonlyÿoneÿwhoÿwantsÿtoÿhurtÿme.ÿÿDoesÿthatÿsoundÿaboutÿ

 17ÿÿÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿDoÿyouÿjustÿwantÿtoÿeliminateÿtheÿyellowÿ

 20ÿÿÿlinesÿthere?ÿÿ

 21ÿÿÿ            MS.ÿSEN:ÿÿSure,ÿYourÿHonor.ÿÿIÿwasÿrealizingÿitÿwasÿ

 22ÿÿÿgettingÿdistracting.ÿÿ

 23ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿcontinuingÿthroughoutÿthisÿtimeÿtoÿworkÿasÿaÿ

 25ÿÿÿconfidentialÿsourceÿwithÿtheÿEssexÿPoliceÿDepartment,ÿisn'tÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 32 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                32
ÿ
    1ÿÿÿthatÿcorrect?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿatÿsomeÿpointÿyouÿexplainedÿtoÿDetectiveÿMayÿthatÿ

    4ÿÿÿyouÿwereÿworriedÿbecauseÿyouÿwereÿinÿtroubleÿbecauseÿyouÿhadÿ

    5ÿÿÿwrittenÿsomeÿchecksÿthatÿyouÿweren'tÿsupposedÿtoÿfromÿyourÿ

    6ÿÿÿsister'sÿaccount?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿblamedÿitÿonÿMoe.ÿÿYouÿsaidÿthatÿitÿwasÿMoeÿandÿ

    9ÿÿÿHannahÿwhoÿforcedÿyouÿtoÿdoÿthat,ÿisn'tÿthatÿcorrect?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿbelieveÿso.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLetÿmeÿshowÿyouÿsomeÿtextÿmessagesÿbetweenÿyouÿ

 12ÿÿÿandÿDetectiveÿMayÿfromÿJuneÿ24,ÿ2016.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿThat'sÿaÿpartÿofÿtheÿexhibitÿwhichÿhasÿ

 14ÿÿÿbeenÿintroduced?ÿÿ

 15ÿÿÿ            MS.ÿSEN:ÿÿYes.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 17ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwriteÿumÿI'mÿinÿtrouble.ÿÿIÿmessedÿup.ÿÿIÿdidÿ

 19ÿÿÿsomethingÿstupidÿtoÿfixÿwhatÿHannahÿandÿMoeÿmadeÿmeÿdo,ÿbutÿitÿ

 20ÿÿÿwentÿwrong,ÿChris.ÿÿI'mÿsoÿscared.ÿÿSoÿthisÿisÿJuneÿofÿ2016.ÿÿ

 21ÿÿÿYouÿhadÿstoppedÿworkingÿwithÿHannahÿandÿMoeÿandÿthatÿwholeÿcrewÿ

 22ÿÿÿbackÿinÿNovemberÿofÿ2015;ÿisÿthatÿright?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿsomethingÿthatÿyou'reÿsayingÿthatÿsomebodyÿisÿ

 25ÿÿÿcomingÿafterÿyouÿforÿsomethingÿyouÿdidÿsixÿmonthsÿearlier?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 33 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 33
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿDetectiveÿMayÿaskedÿyouÿwhatÿdidÿyouÿdoÿandÿyouÿ

    3ÿÿÿtextedÿbackÿtoÿhim.ÿÿYouÿsaidÿIÿranÿintoÿpeopleÿwhoÿwantedÿ

    4ÿÿÿtheirÿmoneyÿ--ÿmoneyÿbackÿthatÿHannahÿandÿMoeÿburnedÿthemÿsoÿ

    5ÿÿÿtheyÿwouldn'tÿleaveÿmyÿsideÿuntilÿIÿgotÿthemÿtheirÿmoney.ÿÿSoÿIÿ

    6ÿÿÿfoundÿmyÿsister'sÿoldÿcheckbookÿandÿwroteÿtwoÿchecksÿandÿIÿ--ÿ

    7ÿÿÿtheÿchecksÿbouncedÿandÿnowÿtheÿpeopleÿwantÿtheirÿmoneyÿbyÿtodayÿ

    8ÿÿÿorÿtheyÿareÿgoingÿtoÿpressÿcharges.ÿÿIÿthoughtÿIÿwouldÿhaveÿ

    9ÿÿÿgottenÿmyÿunemploymentÿtoÿpayÿthemÿback,ÿbutÿIHOPÿisÿfightingÿ

 10ÿÿÿit.ÿÿI'mÿfreakingÿout.ÿÿIÿdon'tÿknowÿwhatÿtoÿdo.ÿÿDoesÿthatÿ

 11ÿÿÿsoundÿaboutÿright?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThat'sÿwhatÿyouÿtoldÿDetectiveÿMayÿthatÿyouÿhadÿwrittenÿ

 14ÿÿÿtheseÿchecksÿbecauseÿpeopleÿwereÿcomingÿafterÿyouÿfromÿsomeÿ

 15ÿÿÿschemeÿthatÿyouÿwereÿinvolvedÿinÿwithÿHannahÿandÿMoeÿbackÿinÿ

 16ÿÿÿNovemberÿofÿ2015?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasn'tÿtrue,ÿwasÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿThatÿwasÿaÿlie.ÿÿSoÿyouÿwereÿlyingÿtoÿDetectiveÿMay;ÿisÿ

 21ÿÿÿthatÿcorrect?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhileÿyouÿwereÿworkingÿasÿaÿconfidentialÿsource?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿcontinuedÿhavingÿthisÿdiscussionÿwithÿhimÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 34 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 34
ÿ
    1ÿÿÿfinallyÿyouÿsaidÿIÿdon'tÿknowÿwhatÿtoÿdoÿandÿheÿsaidÿyouÿshouldÿ

    2ÿÿÿgoÿtoÿtheÿSouthÿBurlingtonÿPoliceÿandÿconfessÿbeforeÿtheyÿreachÿ

    3ÿÿÿoutÿtoÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿneverÿwentÿtoÿtheÿSouthÿBurlingtonÿPoliceÿandÿturnedÿ

    6ÿÿÿyourselfÿin,ÿdidÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthenÿrealizingÿthatÿyouÿwereÿgettingÿintoÿanotherÿ

    9ÿÿÿjamÿhereÿwithÿthisÿcheckÿchargeÿyouÿaskedÿDetectiveÿMayÿcanÿweÿ

 10ÿÿÿtryÿandÿdoÿbuysÿwhenÿRobÿgetsÿback,ÿandÿheÿsaysÿnoÿandÿheÿsaidÿ

 11ÿÿÿbossÿwillÿnotÿapproveÿanyÿbuysÿwithÿyouÿrightÿnow.ÿÿDoesÿthatÿ

 12ÿÿÿsoundÿaboutÿright?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿDetectiveÿMayÿtoldÿyou,ÿyouÿcan'tÿdoÿbuysÿ

 15ÿÿÿwhenÿyouÿwereÿjustÿinvolvedÿinÿcriminalÿactivity.ÿÿDoÿyouÿ

 16ÿÿÿrememberÿhimÿtellingÿyouÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿMissÿT.,ÿisn'tÿitÿfairÿtoÿsayÿthatÿyouÿusedÿtheÿcoverÿofÿ

 19ÿÿÿbeingÿaÿconfidentialÿsourceÿinÿorderÿtoÿengageÿinÿcriminalÿ

 20ÿÿÿactivityÿwithÿimpunity?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿwereÿbuyingÿandÿsellingÿdrugsÿtoÿsupportÿyourÿdrugÿ

 23ÿÿÿhabitÿallÿtheÿwhileÿasÿworkingÿasÿaÿconfidentialÿsource?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿlyingÿtoÿDetectiveÿMayÿaboutÿit?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 35 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                35
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿtreatedÿbeingÿaÿCIÿasÿaÿgetÿoutÿofÿjailÿforÿfreeÿ

    3ÿÿÿcard,ÿdidn'tÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿcontinuouslyÿliedÿaboutÿyourÿinvolvementÿinÿcriminalÿ

    6ÿÿÿactivityÿwhileÿyouÿwereÿworkingÿasÿaÿconfidentialÿsource,ÿisn'tÿ

    7ÿÿÿthatÿcorrect?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿsick.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿyou'reÿblamingÿitÿonÿtheÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿisn'tÿitÿtrueÿthatÿyouÿwouldÿdoÿanythingÿtoÿ

 12ÿÿÿbenefitÿyouÿifÿyouÿthoughtÿthatÿitÿwouldÿhelpÿyou?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿYouÿwouldn'tÿlieÿtoÿtheÿpolice?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYou'dÿdisobeyÿordersÿfromÿtheÿpoliceÿwhileÿworkingÿasÿaÿ

 17ÿÿÿconfidentialÿsource,ÿwouldn'tÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿuseÿdrugsÿwhileÿworkingÿasÿaÿconfidentialÿ

 20ÿÿÿinformant?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿstealÿchecksÿfromÿyourÿfamilyÿinÿorderÿtoÿgetÿ

 23ÿÿÿmoney?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿitÿtrueÿthatÿbasedÿonÿ--ÿyou'reÿnotÿgettingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 36 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                36
ÿ
    1ÿÿÿchargedÿwithÿanythingÿinÿthisÿcase,ÿareÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿevenÿhaveÿaÿlawyer,ÿdoÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿBecauseÿyouÿknowÿthatÿyou'reÿnotÿgettingÿcharged?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmomentÿplease?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    9ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIÿwouldÿlikeÿtoÿshowÿyouÿagainÿdefendant'sÿexhibitÿUU11ÿ

 11ÿÿÿwhichÿareÿyourÿtextÿmessagesÿwithÿMr.ÿFolks,ÿandÿIÿwouldÿlikeÿ

 12ÿÿÿtoÿdrawÿyourÿattentionÿtoÿaÿmessageÿthatÿyouÿsentÿhimÿafterÿtheÿ

 13ÿÿÿcerealÿboxÿincidentÿandÿafterÿthoseÿcontrolledÿphoneÿcallsÿthatÿ

 14ÿÿÿyouÿhadÿwithÿhim.ÿÿThisÿwouldÿbeÿonÿJanuaryÿ27thÿofÿ2016ÿandÿ

 15ÿÿÿwhatÿyouÿsaidÿwasÿheyÿIÿknowÿyouÿsaidÿyouÿaren'tÿtalkingÿtoÿGÿ

 16ÿÿÿorÿwhatever,ÿbutÿhe'sÿgoingÿafterÿmyÿfamily,ÿrunningÿmyÿdadÿoffÿ

 17ÿÿÿtheÿroad,ÿfollowingÿmyÿuncle.ÿÿMoeÿIÿhaveÿallÿmyÿpaperworkÿandÿ

 18ÿÿÿmyÿfederalÿpaperwork.ÿÿI'mÿnotÿtalking.ÿÿIÿdidn'tÿtakeÿhisÿ

 19ÿÿÿstuff.ÿÿMyÿfamilyÿhasÿnothingÿtoÿdoÿwithÿanyÿofÿthis.ÿÿHe'sÿ

 20ÿÿÿgoingÿtoÿkillÿmyÿgrandmotherÿwithÿeverything.ÿÿYouÿsentÿthatÿtoÿ

 21ÿÿÿMr.ÿFolks?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrecallÿsendingÿaÿseriesÿofÿtextÿmessagesÿ--ÿ

 24ÿÿÿexchangingÿtextÿmessagesÿwithÿMandyÿ--ÿMandyÿL.ÿatÿtheÿendÿofÿ

 25ÿÿÿNovemberÿafterÿyouÿwereÿkickedÿoutÿofÿtheÿhouse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 37 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 37
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿaskedÿherÿtoÿsayÿ--ÿyouÿaskedÿherÿtoÿtellÿMoeÿ

    3ÿÿÿthatÿyouÿwereÿreallyÿsorry,ÿthatÿyouÿknowÿyouÿmessedÿupÿbyÿ

    4ÿÿÿstealingÿtheÿdrugsÿandÿyouÿfeltÿreallyÿbadÿaboutÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿthatÿyouÿ--ÿyouÿ--ÿinÿfactÿyouÿsentÿherÿmultipleÿ

    7ÿÿÿmessagesÿtellingÿherÿtoÿtellÿMoeÿthatÿyouÿwereÿreallyÿsorryÿandÿ

    8ÿÿÿyouÿapologize?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿIÿbelieveÿIÿdid.ÿÿItÿwasÿsoÿlongÿago.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿButÿthatÿ--ÿbutÿthat'sÿsomethingÿthatÿyouÿthinkÿyouÿ

 11ÿÿÿmightÿhaveÿdone?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿbelieve.ÿÿIt'sÿbeenÿsoÿlong.ÿÿ

 13ÿÿÿ            MS.ÿSEN:ÿÿOneÿmoreÿmoment,ÿYourÿHonor.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 15ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿifÿyouÿtoldÿMandyÿIÿmessedÿupÿbutÿI'mÿnotÿgoingÿtoÿdoÿ

 17ÿÿÿitÿagain,ÿitÿwasÿtoÿhelpÿHannahÿoutÿbecauseÿsheÿwasÿtappingÿ

 18ÿÿÿfromÿtheÿbagsÿtoo.ÿÿDoesÿthatÿsoundÿaboutÿright?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿHannahÿandÿIÿbothÿwere.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿaroundÿNovemberÿofÿ2015?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿweren'tÿyouÿreplacingÿsomeÿofÿthoseÿbagsÿwithÿsugarÿ

 23ÿÿÿandÿsellingÿitÿtoÿcustomers?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYouÿwereÿjustÿtakingÿtheÿdrugsÿoutÿandÿusingÿthemÿforÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 38 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 38
ÿ
    1ÿÿÿyourself?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿisÿitÿfairÿtoÿsayÿthereÿwereÿsomeÿcustomersÿwhoÿgotÿ

    4ÿÿÿupsetÿwithÿyouÿaboutÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿTheyÿsentÿyouÿtextÿmessagesÿthreateningÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿButÿyouÿhadÿmultipleÿofÿyourÿownÿcustomersÿthatÿyouÿwereÿ

    9ÿÿÿbasicallyÿshortingÿdrugsÿfrom,ÿright?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿMoe'sÿcustomersÿIÿsaw,ÿyeah.ÿÿ

 11ÿÿÿ            MS.ÿSEN:ÿÿOneÿmoreÿmoment,ÿYourÿHonor.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOneÿlastÿsetÿofÿtextÿmessages,ÿMissÿT.ÿÿThisÿisÿtheÿsameÿ

 15ÿÿÿpageÿfromÿdefendant'sÿexhibitÿUU11ÿandÿtheseÿareÿtextÿmessagesÿ

 16ÿÿÿthatÿyouÿexchangedÿwithÿMr.ÿFolks.ÿÿHereÿthisÿisÿafterÿtheÿ

 17ÿÿÿcerealÿboxÿincidentÿonÿJanuaryÿ14thÿandÿMr.ÿFolksÿwritesÿwhatÿ

 18ÿÿÿareÿyouÿsendingÿme,ÿandÿyouÿsayÿmyÿpaperworkÿtoÿyouÿandÿG,ÿandÿ

 19ÿÿÿMr.ÿFolksÿsaysÿIÿdon'tÿneedÿitÿsendÿitÿtoÿG,ÿandÿyouÿsaidÿK.ÿÿ

 20ÿÿÿMeaningÿ--ÿdidÿthatÿmeanÿokay?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿsaidÿ--ÿyouÿsentÿaÿtextÿmessageÿonÿtheÿ20thÿ

 23ÿÿÿofÿJanuaryÿthatÿsaidÿthankÿyou.ÿÿI'mÿjustÿreallyÿscaredÿandÿ

 24ÿÿÿfeelÿalone.ÿÿIÿdon'tÿknowÿwhatÿtoÿdo.ÿÿIÿknowÿtoÿkeepÿmyÿmouthÿ

 25ÿÿÿshut.ÿÿIÿknowÿyouÿdon'tÿlikeÿme.ÿÿIÿscrewedÿupÿwithÿyou.ÿÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 39 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                39
ÿ
    1ÿÿÿwon'tÿhaveÿserviceÿuntilÿIÿcomeÿoffÿtheÿhillÿtomorrow.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿthoseÿareÿmessagesÿthatÿyouÿwereÿsendingÿtoÿBrianÿ

    4ÿÿÿFolks,ÿbutÿreallyÿheÿwasÿjustÿtellingÿyouÿtoÿdealÿwithÿG,ÿisn'tÿ

    5ÿÿÿthatÿcorrect?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿ           MS.ÿSEN:ÿÿIÿdon'tÿthinkÿIÿhaveÿanythingÿfurther,ÿYourÿ

    8ÿÿÿHonor.ÿÿ

    9ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿAnyÿredirect?ÿÿ

 10ÿÿÿ             MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ

 11ÿÿÿ             THEÿCOURT:ÿÿWantÿtoÿeliminateÿtheÿyellowÿlineÿthereÿ

 12ÿÿÿasÿyouÿpassÿoverÿtoÿtheÿGovernment?ÿÿ

 13ÿÿÿ             MS.ÿSEN:ÿÿThereÿweÿgo.ÿÿ

 14ÿÿÿ                        REDIRECTÿEXAMINATION

 15ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿMissÿT.,ÿtellÿusÿagainÿwhatÿhappenedÿwithÿyouÿtakingÿ

 17ÿÿÿdrugsÿoutÿofÿtheÿbagÿ--ÿbagsÿwhileÿMoeÿwasÿoutÿofÿtown.ÿÿYouÿ

 18ÿÿÿandÿHannahÿdoingÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿBecauseÿHannahÿwasÿreallyÿsickÿandÿIÿwasÿsick,ÿbutÿsheÿ

 20ÿÿÿcouldn'tÿevenÿmoveÿsoÿIÿwasÿhelpingÿherÿtoÿmakeÿsureÿsheÿgotÿ

 21ÿÿÿwell.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿtakingÿsomeÿofÿtheÿdrugsÿforÿyourselfÿtoo,ÿ

 23ÿÿÿright?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿMoeÿfoundÿoutÿwhatÿdidÿheÿsay?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 40 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 40
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿwasÿmad.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿToldÿyou,ÿyouÿwouldÿhaveÿtoÿworkÿitÿoff?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDefenseÿcounselÿmentionedÿsomeÿtextsÿthatÿyouÿthenÿsentÿ

    5ÿÿÿwithÿMandyÿaboutÿtellingÿMoeÿthatÿyouÿwereÿsorry.ÿÿWhyÿdidÿyouÿ

    6ÿÿÿwantÿMoeÿtoÿknowÿyouÿwereÿsorry?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwantedÿbackÿin.ÿÿIÿwantedÿtoÿfitÿinÿagain.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿwantedÿtoÿbeÿworkingÿforÿhimÿagain?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿwantedÿtoÿfitÿin.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿMissÿSenÿaskedÿyouÿaboutÿyourÿcustomers.ÿÿDidÿyouÿhaveÿ

 11ÿÿÿyourÿownÿcustomers?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoseÿcustomersÿwereÿthey?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhoseÿdrugsÿwereÿyouÿselling?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿMoe's.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDefenseÿcounselÿbroughtÿupÿsomeÿstatementsÿyouÿmadeÿasÿ

 18ÿÿÿpartÿofÿtheÿcoverÿstoryÿinÿtheÿaftermathÿofÿtheÿcerealÿboxÿ

 19ÿÿÿgoingÿmissing?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyouÿsaidÿthatÿyourÿsisterÿhadÿgottenÿinÿaÿcarÿ

 22ÿÿÿaccident,ÿyourÿgrandmotherÿwasÿinÿtheÿhospital.ÿÿWereÿthoseÿ

 23ÿÿÿthingsÿtrue?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿsayÿthoseÿthings?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 41 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 41
ÿ
    1ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿwantedÿmeÿtoÿmeetÿupÿandÿIÿdidn'tÿhaveÿtheÿ

    2ÿÿÿcerealÿbox.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthisÿcoverÿstoryÿthatÿyouÿexplainedÿtoÿMoeÿandÿ

    4ÿÿÿtoÿGÿwhoÿwereÿyouÿworkingÿonÿthatÿcoverÿstoryÿwith?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿRobÿandÿChris.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿEssexÿPDÿandÿDEA?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿMissÿSenÿaskedÿyouÿaboutÿaÿreferenceÿtoÿtheÿdoorÿbeingÿ

    9ÿÿÿkickedÿin.ÿÿYouÿtextedÿDetectiveÿMayÿaboutÿthat.ÿÿDidÿthatÿ

 10ÿÿÿactuallyÿhappen?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿIt'sÿstillÿbroken.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿhappened.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿLateÿatÿnightÿsomeoneÿtriedÿkickingÿinÿtheÿdoor.ÿÿTheyÿ

 14ÿÿÿkickedÿinÿmyÿdoorÿtoÿmyÿdad'sÿhouseÿtoÿfindÿtheÿboxÿ--ÿtoÿfindÿ

 15ÿÿÿtheÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿinÿtheÿtextÿmessagesÿthatÿweÿsawÿtoÿDetectiveÿMayÿ

 17ÿÿÿyouÿsaidÿthatÿyouÿthoughtÿitÿwasÿprobablyÿG,ÿright?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿYouÿknewÿitÿwouldÿonlyÿbeÿG,ÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhyÿdidn'tÿyouÿthinkÿitÿwouldÿbeÿMoe?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿBecauseÿheÿwasÿneverÿanywhereÿwithÿit,ÿbutÿGÿdroppedÿmeÿ

 23ÿÿÿoffÿatÿmyÿhouse.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿyourÿunderstandingÿofÿwhenÿGÿwouldÿgetÿpaidÿ

 25ÿÿÿforÿtheÿdrugsÿheÿbroughtÿup,ÿbeforeÿheÿgaveÿthemÿtoÿMoeÿorÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 42 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                42
ÿ
    1ÿÿÿafter?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿAfter.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDefenseÿcounselÿaskedÿyouÿaboutÿtimesÿyou,ÿinÿherÿwords,ÿ

    4ÿÿÿgotÿintoÿjamsÿandÿaskedÿDEAÿorÿEssexÿtoÿhelpÿyou.ÿÿDoÿyouÿ

    5ÿÿÿrememberÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿhelpÿyou?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿinÿfactÿtellÿyou,ÿyouÿcouldn'tÿcontinueÿworkingÿ

 10ÿÿÿandÿdoingÿbuysÿforÿthem?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHasÿtheÿU.S.ÿAttorney'sÿOfficeÿeverÿpromisedÿyouÿ

 13ÿÿÿanythingÿinÿexchangeÿforÿyourÿtestimony?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿhaveÿimmunityÿfromÿwhatÿyou'reÿsayingÿhere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNo.ÿÿSorry.ÿÿNo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿweÿpullÿupÿUU6ÿpleaseÿandÿIÿthinkÿweÿmightÿneedÿtoÿ

 20ÿÿÿswitchÿfromÿtheÿElmoÿtoÿtheÿGovernment'sÿcomputer.ÿÿSoÿtheseÿ

 21ÿÿÿareÿsomeÿofÿtheÿtextÿmessagesÿbetweenÿyouÿandÿChrisÿMayÿthatÿ

 22ÿÿÿdefenseÿcounselÿshowedÿyouÿandÿI'llÿpullÿthemÿupÿbyÿBatesÿ

 23ÿÿÿnumberÿinÿaÿminute.ÿÿOkay.ÿÿCanÿweÿgoÿtoÿ9528,ÿandÿthisÿoneÿ

 24ÿÿÿtowardÿtheÿbottomÿ--ÿsoÿthisÿisÿChrisÿMay'sÿphone.ÿÿSoÿhe'sÿtheÿ

 25ÿÿÿgreenÿandÿyou'reÿtheÿwhite.ÿÿYouÿunderstandÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 43 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 43
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿtextÿChrisÿMay,ÿEssexÿPDÿDetective,ÿMoeÿisÿ

    3ÿÿÿhereÿOMG.ÿÿDoÿyouÿrememberÿwhatÿthatÿwasÿabout?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿItÿwasÿatÿtheÿNorthÿAvenueÿhouse.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThisÿisÿwhenÿyouÿwentÿtoÿgoÿback?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿwasÿyourÿreactionÿagainÿwhenÿMoeÿwasÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿShocked.ÿÿLikeÿscared.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿgoÿtoÿtheÿnextÿpage,ÿ9529?ÿÿAllÿright.ÿÿInÿ

 10ÿÿÿfactÿyouÿtellÿChrisÿMayÿyou'reÿscared.ÿÿYouÿsayÿnowÿI'mÿscared,ÿ

 11ÿÿÿbutÿI'mÿokay?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAÿlotÿofÿpeopleÿIÿdon'tÿknow,ÿbutÿMoeÿandÿG,ÿright?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYou'reÿexplainingÿwhoÿwasÿthere?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿgoÿtoÿ9532,ÿandÿyou'reÿdescribingÿtoÿ

 18ÿÿÿChrisÿMayÿtheÿeventsÿthatÿtookÿplace,ÿandÿthisÿisÿtheÿbaggingÿ

 19ÿÿÿpartyÿyouÿwentÿtoÿevenÿthoughÿpoliceÿhadÿtoldÿyouÿnotÿto,ÿ

 20ÿÿÿright?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿButÿyouÿwereÿstillÿreportingÿtoÿthemÿwhatÿhappened?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿBecauseÿIÿwantedÿthemÿtoÿknowÿwhatÿwasÿgoingÿonÿandÿIÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 44 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 44
ÿ
    1ÿÿÿwantedÿtoÿmakeÿsureÿthatÿIÿwasÿdoingÿwhatÿIÿcouldÿdo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿwroteÿtoÿChrisÿMayÿmeÿandÿthreeÿgirlsÿ

    3ÿÿÿbaggedÿupÿaÿlotÿbothÿupÿandÿdown.ÿÿWhat'sÿupÿandÿdown?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿCrackÿandÿheroin.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿIÿdidÿ25ÿgramsÿofÿdownÿmyselfÿandÿtheÿotherÿgirlÿdidÿtheÿ

    6ÿÿÿsameÿandÿthat'sÿnotÿincludingÿwhatÿtheyÿdidÿlastÿnightÿandÿtheÿ

    7ÿÿÿupÿisÿoverÿ4,000ÿbags.ÿÿAtÿmyÿhouseÿIÿgotÿhomeÿatÿ3.ÿÿThat'sÿ3ÿ

    8ÿÿÿa.m.,ÿright?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿNorthÿAvenueÿhasÿtwoÿpeopleÿstayingÿthere,ÿoneÿblackÿ

 11ÿÿÿmaleÿandÿyoungÿwhiteÿgirl.ÿÿDoÿyouÿseeÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyou'reÿexplainingÿtoÿChrisÿMayÿhowÿmanyÿ

 14ÿÿÿdrugsÿwereÿbaggedÿupÿthatÿnight?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿcanÿweÿgoÿtoÿ9534,ÿandÿyouÿreportÿatÿtheÿ

 17ÿÿÿbottomÿofÿthereÿtoÿChrisÿMayÿtheyÿareÿgoingÿtoÿbringÿTowerÿbackÿ

 18ÿÿÿupÿtoÿtakeÿcareÿofÿtheÿrobbery.ÿÿTellÿusÿwhatÿyou'reÿreferringÿ

 19ÿÿÿto?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheÿhouseÿthatÿMandyÿwasÿatÿhadÿissuesÿsoÿtheyÿwereÿ

 21ÿÿÿbringingÿhimÿbackÿupÿtoÿhaveÿsecurityÿandÿmakeÿsureÿnothingÿ

 22ÿÿÿhappenedÿagain.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿ--ÿallÿofÿtheseÿstatementsÿtoÿChrisÿMayÿ

 24ÿÿÿaboutÿwhatÿwasÿhappeningÿatÿtheÿbaggingÿpartyÿwereÿthoseÿtrue?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 45 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 45
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿonÿ--ÿifÿweÿpullÿupÿ9539,ÿthereÿyouÿsayÿbutÿ

    2ÿÿÿMoeÿisÿstillÿinÿit,ÿyeah,ÿandÿIÿguessÿheÿhasÿaÿcaseÿgoingÿonÿ

    3ÿÿÿbecauseÿheÿhadÿaÿgunÿinÿtheÿcar.ÿÿDoÿyouÿseeÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThat'sÿsomethingÿMoeÿtoldÿyouÿandÿyouÿreportedÿitÿtoÿ

    6ÿÿÿChrisÿMay?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿcanÿweÿgoÿtoÿ9541?ÿÿYouÿwroteÿandÿShayÿgotÿbustedÿinÿ

    9ÿÿÿNewÿYorkÿsoÿhe'sÿinÿjail,ÿbutÿMoeÿandÿGÿareÿgoingÿtoÿbailÿhimÿ

 10ÿÿÿoutÿandÿtheÿbailÿisÿ$50,000ÿIÿassume?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿtheyÿwantÿmeÿtoÿsignÿhimÿoutÿorÿwhateverÿbecauseÿIÿ

 13ÿÿÿguessÿtheyÿneedÿ--ÿwhomeverÿbailsÿhimÿoutÿtheyÿneedÿtheirÿname.ÿÿ

 14ÿÿÿDoÿyouÿseeÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿyouÿtalkedÿaboutÿthatÿwithÿusÿyesterday,ÿright?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿyouÿalsoÿreportedÿtoÿChrisÿMayÿtheÿtimesÿ

 19ÿÿÿthatÿyouÿgotÿpaidÿinÿdrugsÿforÿyourÿworkÿfromÿtheÿbaggingÿpartyÿ

 20ÿÿÿandÿforÿstoringÿtheÿpackageÿ--ÿtheÿcerealÿboxÿfromÿG,ÿright?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿEvenÿthoughÿyouÿdidÿsomeÿofÿthoseÿdrugs?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿwereÿtruthfulÿaboutÿthatÿtoÿDetectiveÿMay?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 46 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 46
ÿ
    1ÿÿÿQ.ÿÿÿÿÿCanÿweÿswitchÿtoÿtheÿElmo?ÿÿSoÿIÿwantÿtoÿshowÿyouÿagainÿ

    2ÿÿÿsomeÿofÿtheÿtextsÿthatÿdefenseÿcounselÿshowedÿyouÿbetweenÿyouÿ

    3ÿÿÿandÿMoe.ÿÿDoÿyouÿseeÿthisÿoneÿhereÿwhereÿmyÿfingerÿis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHannahÿandÿIÿareÿdying.ÿÿCanÿyouÿpleaseÿbringÿsomeÿoutÿ

    6ÿÿÿforÿus?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿareÿyouÿreferringÿto?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMeÿandÿHannah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDying.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿDyingÿmeansÿwe'reÿsick.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNeedÿdrugs?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿareÿyouÿaskingÿforÿdrugs?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAÿcoupleÿlinesÿdownÿheÿsaysÿtoÿyouÿcanÿweÿhaveÿaÿ

 17ÿÿÿthreesomeÿLMAO.ÿÿDoÿyouÿseeÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿrememberÿweÿcan'tÿdoÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿrightÿhereÿwhereÿmyÿfingerÿisÿusÿgirlsÿwantedÿ

 22ÿÿÿtoÿtextÿyouÿbecauseÿHightowerÿisÿyellingÿatÿusÿforÿeveryÿsoundÿ

 23ÿÿÿweÿmake,ÿlikeÿeveryÿsoundÿandÿmove,ÿandÿweÿareÿpurposefullyÿ--ÿ

 24ÿÿÿIÿassumeÿ--ÿbeingÿreallyÿquietÿsoÿheÿdoesn'tÿhearÿus?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 47 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 47
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhyÿwereÿyouÿreportingÿtoÿMoeÿthatÿHightowerÿwasÿ

    2ÿÿÿnotÿbeingÿniceÿtoÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBecauseÿHightowerÿisÿwithÿMoe.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿMoeÿrespondsÿtellÿHightowerÿIÿsaidÿtoÿfallÿ

    5ÿÿÿbackÿorÿtomorrowÿheÿwillÿbeÿinÿaÿhotelÿsolo?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWasÿMoeÿinÿchargeÿofÿHightower?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAtÿtheÿbottomÿyouÿsayÿHannahÿandÿIÿareÿrunningÿtoÿ

 10ÿÿÿShaw's.ÿÿTheÿmoneyÿdidn'tÿgoÿintoÿhisÿaccountÿsoÿsheÿhasÿtoÿdoÿ

 11ÿÿÿitÿoverÿagain.ÿÿSoÿtakeÿyourÿtime.ÿÿWeÿwillÿbeÿrightÿback.ÿÿ

 12ÿÿÿWhatÿareÿyouÿtalkingÿaboutÿthere?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿHannahÿhadÿtheÿmoneyÿonÿherÿboyfriend'sÿaccount.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿOkay.ÿÿIÿwantÿtoÿpointÿoutÿthisÿoneÿtoÿyou.ÿÿThisÿ

 15ÿÿÿisÿanÿincomingÿmessageÿfromÿFolksÿandÿIÿassumeÿheÿmeansÿifÿyouÿ

 16ÿÿÿain'tÿpastÿCumby'sÿyetÿcanÿyouÿgetÿmeÿanotherÿsoda.ÿÿDoÿyouÿseeÿ

 17ÿÿÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿrespondÿofÿcourseÿB.ÿÿWhatÿisÿB?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿAÿnickname.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTermÿofÿaffection?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿFolksÿrespondsÿandÿwater?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿSoÿheÿwantsÿyouÿtoÿstopÿatÿtheÿstoreÿandÿgetÿhimÿaÿsodaÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 48 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 48
ÿ
    1ÿÿÿandÿwater?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿGrenadineÿandÿSprite.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿokay?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthenÿaÿcoupleÿlinesÿdownÿyouÿsayÿheyÿsoÿcanÿIÿtakeÿ

    6ÿÿÿoneÿtoo?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaysÿgoÿahead.ÿÿThisÿisÿtheÿlastÿtimeÿthough.ÿÿ

    9ÿÿÿYou'reÿmakingÿmoneyÿtoÿbuyÿyourÿown.ÿÿWhatÿareÿyouÿaskingÿtoÿ

 10ÿÿÿgetÿthatÿheÿsaysÿthisÿisÿtheÿlastÿtime?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAÿbagÿofÿheroin.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIfÿweÿlookÿonÿthisÿpage,ÿdoÿyouÿseeÿthisÿ

 13ÿÿÿone?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿTomorrowÿ--ÿthisÿisÿsentÿbyÿyou.ÿÿTomorrowÿmyÿgoalsÿareÿ

 16ÿÿÿgettingÿtheÿshitÿbaggedÿandÿreadyÿtoÿgo,ÿmakingÿsureÿyouÿareÿ

 17ÿÿÿtakenÿcareÿof,ÿandÿmakingÿsureÿI'mÿnotÿsickÿtomorrow.ÿÿSoÿ

 18ÿÿÿyou'reÿtellingÿhimÿyourÿgoalÿisÿtoÿbagÿupÿhisÿdrugsÿtomorrow?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿheÿwritesÿbackÿK?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAtÿtheÿbottomÿyouÿsayÿheyÿifÿyouÿgetÿaÿchanceÿcanÿyouÿ

 23ÿÿÿbringÿtheÿmoneyÿoverÿsoÿIÿcanÿgetÿHannahÿandÿIÿsomethingÿtoÿeatÿ

 24ÿÿÿplease.ÿÿWeÿhaven'tÿeatenÿallÿdayÿsinceÿyesterdayÿwithÿtheÿ

 25ÿÿÿbagels.ÿÿSoÿyouÿrelyÿonÿhimÿforÿmoneyÿtoÿbuyÿfood?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 49 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 49
ÿ
    1ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿtheÿlastÿoneÿonÿthatÿpageÿthankÿyou,ÿB,ÿforÿtellingÿ

    3ÿÿÿmeÿthatÿaboutÿtheÿpriceÿandÿtheÿmoneyÿIÿshouldÿhaveÿgottenÿandÿ

    4ÿÿÿthankÿyouÿforÿalwaysÿlookingÿoutÿforÿmeÿandÿeverythingÿyouÿdoÿ

    5ÿÿÿforÿeveryone.ÿÿDoÿyouÿseeÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhat'sÿgoingÿonÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿForÿmakingÿsureÿwe'reÿnotÿsick.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHeÿtellsÿyouÿtheÿpriceÿyouÿshouldÿchargeÿforÿtheÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsayÿhe'sÿbeingÿniceÿandÿlookingÿoutÿforÿ

 12ÿÿÿeveryone?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿToÿmakeÿsureÿtheÿgirlsÿweren'tÿsick.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOnÿtheÿnextÿpageÿIÿwouldÿpointÿyourÿattentionÿhereÿyouÿ

 15ÿÿÿwriteÿthankÿyou.ÿÿTowerÿneedsÿtoÿstopÿeatingÿourÿfood.ÿÿHannahÿ

 16ÿÿÿandÿIÿdon'tÿlikeÿaskingÿforÿstuff,ÿandÿheÿrespondsÿthenÿifÿyouÿ

 17ÿÿÿcanÿtellÿhimÿandÿstopÿtellingÿme.ÿÿSitÿquietÿwhenÿtheyÿaroundÿ

 18ÿÿÿandÿcomplainÿwhenÿtheyÿleave.ÿÿFuckÿisÿyouÿscaredÿof.ÿÿDoÿyouÿ

 19ÿÿÿseeÿthat?ÿÿHowÿdidÿheÿrespondÿwhenÿyouÿaskedÿhimÿtoÿhelpÿmakeÿ

 20ÿÿÿsureÿyouÿandÿHannahÿhadÿenoughÿfood?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿToÿtakeÿcareÿofÿmyself.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAtÿtheÿbottomÿhereÿyouÿsayÿheyÿBÿdoÿyouÿthinkÿIÿcanÿgetÿ

 23ÿÿÿlikeÿfiveÿticketsÿtoÿgetÿwell.ÿÿIfÿnot,ÿit'sÿokay.ÿÿJustÿ

 24ÿÿÿasking.ÿÿNotÿtoÿtryÿtoÿmakeÿyouÿmad.ÿÿWhyÿwouldÿthatÿmakeÿhimÿ

 25ÿÿÿmad?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 50 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                50
ÿ
    1ÿÿÿA.ÿÿÿÿÿByÿtakingÿtheÿdrugÿwithoutÿasking.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAtÿtheÿbottomÿofÿthereÿyouÿsayÿwhyÿisÿTowerÿmyÿboss.ÿÿDoÿ

    3ÿÿÿyouÿseeÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿheÿlaughs,ÿLOL,ÿandÿyouÿwriteÿdudeÿisÿmyÿbossÿorÿ

    6ÿÿÿnot,ÿandÿheÿrespondsÿno?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿunderstandÿyourÿbossÿtoÿbe?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿMoe.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAtÿtheÿbottomÿhereÿitÿsaysÿheyÿBÿcanÿyouÿgrabÿmeÿanotherÿ

 11ÿÿÿoneÿplease.ÿÿI'veÿgotÿpeopleÿcalling.ÿÿHeÿsaysÿyeah.ÿÿWhatÿareÿ

 12ÿÿÿyouÿaskingÿfor?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAnotherÿsleeve.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhereÿdoesÿheÿgetÿitÿfrom?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNorthÿAvenue.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿatÿtheÿbottomÿyouÿsayÿ60ÿB'sÿthisÿroundÿandÿHannahÿ

 17ÿÿÿhasÿ60ÿB's.ÿÿWhatÿdoesÿthatÿmean?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿB's.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿBunsÿofÿheroin?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿareÿyouÿreportingÿtoÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿWhatÿweÿhaveÿonÿus.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿIÿthinkÿthatÿactuallyÿsaysÿ80ÿB's.ÿÿ

 24ÿÿÿ            MS.ÿSAVNER:ÿÿI'mÿsorry.ÿÿ

 25ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 51 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 51
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿaskÿatÿtheÿtopÿhereÿhowÿlongÿshouldÿIÿtellÿpeopleÿ

    2ÿÿÿuntilÿI'mÿgoodÿandÿheÿsaysÿshortly.ÿÿWhatÿisÿthatÿabout?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBecauseÿpeopleÿwantedÿ--ÿwereÿcallingÿusÿtoÿseeÿhowÿmuchÿ

    4ÿÿÿlongerÿweÿwereÿoutÿofÿdrugsÿfor.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿwereÿoutÿofÿdrugsÿthen?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHeÿsaysÿshortly.ÿÿWhatÿdoÿyouÿunderstandÿthatÿtoÿmean?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿToÿbeÿcomingÿoverÿsoon.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWithÿmoreÿdrugs?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHereÿyouÿsayÿsoÿHannahÿwantsÿmeÿtoÿgoÿwithÿher,ÿbutÿI'mÿ

 12ÿÿÿtheÿoneÿwithÿtheÿstuff.ÿÿIfÿyouÿdon'tÿwantÿmeÿto,ÿI'llÿstayÿ

 13ÿÿÿhereÿandÿI'mÿnotÿwantedÿLOL,ÿandÿyouÿcontinueÿonÿsheÿwantedÿmeÿ

 14ÿÿÿtoÿgoÿwithÿherÿandÿheÿrespondsÿbackÿoneÿofÿy'allÿneedÿtoÿbeÿ

 15ÿÿÿthere.ÿÿDoÿyouÿseeÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿwereÿaskingÿhimÿforÿpermissionÿtoÿleave?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLeaveÿwhere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿToÿgoÿwithÿHannahÿtoÿprobation.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿToÿleaveÿLori'sÿhouse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿheÿrespond?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿhadÿtoÿstayÿbecauseÿoneÿofÿusÿhadÿtoÿbeÿatÿtheÿhouse.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿThisÿtextÿmessageÿhereÿhe'sÿsayingÿ--ÿtheseÿareÿincomingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 52 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 52
ÿ
    1ÿÿÿmessagesÿtoÿyouÿ300ÿU,ÿ610ÿD,ÿ500ÿH,ÿ595ÿD.ÿÿWhatÿdoesÿthatÿ

    2ÿÿÿmean?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿAllÿtheÿmoneyÿandÿstuffÿIÿhadÿonÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿTheseÿareÿincomingÿmessagesÿfromÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿUÿandÿDÿstandÿfor?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿUpÿandÿdown.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿSoÿhe'sÿtalkingÿaboutÿhowÿmuchÿdrugsÿoneÿofÿyouÿhas?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAtÿtheÿtopÿofÿhereÿmoreÿtalk.ÿÿSoÿyou'reÿsendingÿhimÿtheÿ

 11ÿÿÿmessageÿ20,ÿright,ÿandÿheÿsaysÿ125ÿup,ÿ780ÿD,ÿ345ÿDÿandÿ500ÿup.ÿÿ

 12ÿÿÿIsÿthatÿmoreÿtalkÿbetweenÿyouÿandÿhimÿaboutÿupÿandÿdownÿ

 13ÿÿÿquantitiesÿofÿheroinÿandÿcrack?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿhereÿwhereÿitÿsaysÿ--ÿhereÿwhereÿitÿsaysÿheyÿcanÿIÿ

 16ÿÿÿpleaseÿtakeÿfourÿticketsÿyouÿcanÿtakeÿitÿoutÿofÿmyÿpaycheckÿI'mÿ

 17ÿÿÿdying,ÿwhatÿareÿyouÿaskingÿfor?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoreÿdrugs.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿheÿsaysÿyes,ÿbutÿtellÿmeÿwhereÿtheyÿcameÿfrom,ÿ

 20ÿÿÿright?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿheÿasksÿ--ÿyouÿaskÿhimÿheyÿamÿIÿsupposedÿtoÿgiveÿ

 23ÿÿÿLoriÿfiveÿticketsÿthisÿmorning.ÿÿWhat'sÿhisÿresponse?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿthenÿatÿtheÿbottomÿhereÿ--ÿthisÿisÿagainÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 53 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 53
ÿ
    1ÿÿÿinÿNovemberÿ14thÿofÿ2015ÿ--ÿareÿyouÿonÿyourÿwayÿhomeÿorÿstillÿ

    2ÿÿÿinÿNewÿYork.ÿÿDoÿyouÿseeÿthat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿthisÿisÿwhenÿheÿwasÿinÿNewÿYork?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿthisÿisÿtheÿtimeÿthatÿyouÿandÿHannahÿhadÿbeenÿ

    7ÿÿÿskimmingÿfromÿtheÿbags?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿheÿlikeÿwhenÿyouÿcalledÿhimÿB?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿtellÿyouÿaboutÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿStopÿcallingÿhimÿthat.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHereÿheÿtextsÿyouÿmanyÿorÿyouÿtextÿ--ÿheÿtextsÿyouÿhereÿ

 14ÿÿÿstopÿtextingÿmeÿChrissy.ÿÿDoÿyouÿseeÿthatÿrightÿhere?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿheÿwritesÿtoÿyouÿandÿstopÿactingÿlikeÿyouÿmyÿbitch?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿmeanÿbyÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'mÿnotÿhisÿgirlfriend.ÿÿI'mÿnothing.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿStopÿcallingÿhimÿB?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿtheÿlastÿpageÿtheÿtextÿmessagesÿthatÿdefenseÿcounselÿ

 23ÿÿÿpointedÿoutÿtoÿyouÿwhereÿyou'reÿtalkingÿaboutÿyourÿpaperwork,ÿ

 24ÿÿÿareÿtheseÿbeforeÿorÿafterÿtheÿphoneÿcallÿthatÿweÿheardÿbetweenÿ

 25ÿÿÿyou,ÿMoe,ÿandÿG?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 54 of 219
ÿ
ÿ
ÿ
ÿ                         ChrissyÿT.                                54
ÿ
    1ÿÿÿA.ÿÿÿÿÿAfter.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAfterÿheÿsaysÿwe'llÿhelpÿyouÿout.ÿÿWe'llÿgetÿyouÿaÿ

    3ÿÿÿlawyer?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿthenÿheÿsaysÿinÿtheseÿtextÿmessagesÿdon'tÿputÿitÿonÿ

    6ÿÿÿme.ÿÿIt'sÿtheÿdealsÿwithÿG?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿMoeÿlikeÿtoÿtalkÿonÿhisÿphoneÿaboutÿdrugÿstuff?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿheÿeverÿtalkÿtoÿyouÿaboutÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿWeÿhadÿtoÿtalkÿinÿcode.ÿÿWeÿhadÿcodeÿnamesÿforÿstuffÿandÿ

 14ÿÿÿreallyÿshortÿsentencesÿandÿkeepÿitÿshort.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿThoseÿareÿrulesÿheÿgaveÿyou?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿ              MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

 18ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿAnyÿrecross?ÿÿ

 19ÿÿÿ              MS.ÿSEN:ÿÿIÿdoÿhaveÿsomeÿ--ÿaÿfewÿquestions,ÿYourÿ

 20ÿÿÿHonor.ÿÿ

 21ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿ

 22ÿÿÿ                         RECROSSÿEXAMINATION

 23ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿMissÿT.,ÿMs.ÿSavnerÿjustÿwentÿthroughÿthisÿexhibitÿUU11ÿ

 25ÿÿÿwithÿyouÿandÿyouÿidentifiedÿmessagesÿthatÿyouÿhadÿsentÿMr.ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 55 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 55
ÿ
    1ÿÿÿFolksÿinÿhere?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿhandÿyouÿthisÿdocumentÿonceÿagainÿandÿ

    4ÿÿÿI'mÿgoingÿtoÿaskÿyouÿtoÿtakeÿaÿlookÿatÿtheseÿmessagesÿbecauseÿ

    5ÿÿÿthisÿisÿactuallyÿaÿlargerÿextractionÿofÿyourÿphoneÿandÿIÿwouldÿ

    6ÿÿÿlikeÿtoÿseeÿifÿyouÿrecognizeÿtheÿsameÿmessageÿthatÿyouÿjustÿ

    7ÿÿÿtalkedÿaboutÿwithÿMs.ÿSavnerÿandÿifÿthatÿwouldÿmakeÿyouÿrealizeÿ

    8ÿÿÿthatÿthat'sÿyourÿphone?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿit'sÿfairÿtoÿsayÿtheseÿareÿtextÿmessagesÿfromÿyourÿ

 11ÿÿÿphone?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿ            MS.ÿSEN:ÿÿYourÿHonor,ÿIÿwouldÿlikeÿtoÿintroduceÿ

 14ÿÿÿdefendant'sÿUU12ÿplease.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿYourÿreactionÿtoÿUU12.ÿÿ

 16ÿÿÿ            MS.ÿSAVNER:ÿÿAÿcouple.ÿÿFirstÿthisÿisÿaÿmulti,ÿ

 17ÿÿÿperhapsÿhundredÿpage,ÿdocumentÿthatÿappearsÿtoÿbeÿanÿentireÿ

 18ÿÿÿdumpÿofÿthisÿwitness'sÿphoneÿtoÿincludeÿnotÿonlyÿtextÿmessagesÿ

 19ÿÿÿwithÿtheÿdefendantÿandÿothersÿinvolvedÿinÿtheÿconspiracy,ÿbutÿ

 20ÿÿÿalso,ÿasÿMs.ÿSenÿmentioned,ÿtextÿmessagesÿwithÿherÿmomÿandÿ

 21ÿÿÿpotentiallyÿothersÿthatÿareÿnotÿseeminglyÿrelevantÿtoÿanyÿofÿ

 22ÿÿÿthis.ÿÿAlsoÿthisÿisÿoutsideÿtheÿscopeÿofÿtheÿcrossÿgivenÿthatÿ

 23ÿÿÿitÿisÿaÿnewÿexhibitÿthatÿshe'sÿseekingÿtoÿintroduceÿthatÿsheÿ

 24ÿÿÿwasn'tÿableÿtoÿtheÿfirstÿtime.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿWellÿactuallyÿshe'sÿ--ÿsheÿhasÿalreadyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 56 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 56
ÿ
    1ÿÿÿidentifiedÿoneÿparticularÿmessageÿwhichÿwasÿincludedÿinÿyourÿ

    2ÿÿÿcross,ÿbutÿwhatÿaboutÿthatÿ--ÿtheÿresponseÿthatÿthisÿincludesÿ

    3ÿÿÿtextÿmessagesÿwithÿpeopleÿnotÿrelatedÿtoÿthisÿparticularÿcaseÿ

    4ÿÿÿandÿareÿbeyondÿreallyÿtheÿscopeÿofÿrelevance?ÿÿ

    5ÿÿÿ          MS.ÿSEN:ÿÿWell,ÿYourÿHonor,ÿIÿthoughtÿIÿwouldÿ

    6ÿÿÿintroduceÿtheÿentiretyÿofÿtheÿexhibitÿforÿcompleteness,ÿbutÿI'mÿ

    7ÿÿÿonlyÿintroducingÿcertainÿpiecesÿofÿitÿthatÿareÿrelevantÿ

    8ÿÿÿcompletelyÿtoÿonlyÿtheÿpeopleÿinvolvedÿinÿthisÿcase.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿwellÿthenÿyouÿwouldÿexciseÿfromÿ

 10ÿÿÿtheÿexhibitÿallÿofÿthoseÿreferencesÿwhichÿareÿnotÿrelevantÿtoÿ

 11ÿÿÿthisÿparticularÿcase?ÿÿ

 12ÿÿÿ            MS.ÿSEN:ÿÿYes,ÿYourÿHonor.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoesÿthatÿrespondÿtoÿyourÿ

 14ÿÿÿobjectionÿ--ÿÿ

 15ÿÿÿ            MS.ÿSAVNER:ÿÿWellÿIÿwouldÿ--ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿ--ÿpartly?ÿÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿIÿwouldÿbelieveÿthere'sÿstillÿhearsayÿ

 18ÿÿÿstatementsÿtoÿtheÿextentÿtheyÿareÿout-of-courtÿstatementsÿbeingÿ

 19ÿÿÿofferedÿforÿtheirÿtruthÿandÿIÿwouldÿaskÿthatÿanyÿportionÿofÿ

 20ÿÿÿthisÿexhibitÿthatÿisÿadmittedÿjustÿbeÿthoseÿpages.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWell,ÿfirst,ÿIÿthinkÿyouÿshouldÿ

 22ÿÿÿjustÿquestionÿherÿonÿthoseÿparticularÿreferencesÿandÿtheÿwholeÿ

 23ÿÿÿexhibitÿwouldÿnotÿbeÿintroduced.ÿÿSecond,ÿinÿregardÿtoÿtheÿ

 24ÿÿÿhearsayÿobjectionÿthatÿyou'reÿmakingÿtoÿallÿofÿthese,ÿthisÿisÿ

 25ÿÿÿbeingÿofferedÿinÿaÿbroaderÿperspectiveÿtoÿimpeachÿcredibility,ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 57 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 57
ÿ
    1ÿÿÿandÿwhetherÿinÿfactÿit'sÿaÿstatementÿbeingÿofferedÿforÿtheÿ

    2ÿÿÿtruthÿofÿtheÿmatterÿitÿisÿbeingÿintroducedÿandÿacceptedÿbyÿtheÿ

    3ÿÿÿCourtÿbecauseÿitÿreallyÿrelatesÿtoÿthatÿbroaderÿconceptÿofÿ

    4ÿÿÿimpeachmentÿofÿherÿtestimony.ÿÿSoÿasÿaÿresultÿI'mÿgoingÿtoÿ

    5ÿÿÿpermitÿtheÿintroductionÿofÿtheÿstatementsÿthatÿyouÿreferredÿtoÿ

    6ÿÿÿinÿtheÿexaminationÿhereÿandÿtheÿothersÿshouldÿbeÿstricken,ÿbutÿ

    7ÿÿÿit'sÿnowÿ10:30.ÿÿHowÿmuchÿtimeÿdoÿyouÿthinkÿyouÿhaveÿforÿ

    8ÿÿÿredirect?ÿÿ

    9ÿÿÿ          MS.ÿSEN:ÿÿIÿhaveÿaÿfewÿminutes,ÿYourÿHonor.ÿÿIÿdon'tÿ

 10ÿÿÿthinkÿitÿwillÿtakeÿmoreÿthanÿ10ÿminutes.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWellÿlet'sÿtakeÿourÿrecessÿatÿ

 12ÿÿÿthisÿpointÿandÿbeÿbackÿinÿ15ÿminutes.ÿÿ

 13ÿÿÿ[Recessÿ10:30ÿa.m.ÿ-ÿ10:50ÿa.m.]

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMs.ÿSen.ÿÿ

 15ÿÿÿBYÿMS.ÿSEN:ÿÿÿÿ

 16ÿÿÿQ.ÿÿÿÿÿMissÿT,ÿI'mÿgoingÿtoÿshowÿyouÿaÿfewÿofÿyourÿtextÿ

 17ÿÿÿmessagesÿagain.ÿÿTheseÿareÿwithÿMandy.ÿÿSoÿthisÿisÿNovemberÿ

 18ÿÿÿ25thÿandÿtoÿMandyÿandÿyouÿsayÿhaveÿGÿcallÿmeÿplease.ÿÿSheÿ

 19ÿÿÿwritesÿbackÿokay.ÿÿIÿtoldÿhim.ÿÿHeÿsaidÿthankÿyou.ÿÿSheÿwritesÿ

 20ÿÿÿbackÿYW.ÿÿYouÿsayÿI'mÿlivingÿinÿtownÿandÿthenÿsheÿsaysÿpleaseÿ

 21ÿÿÿtellÿ--ÿyouÿsayÿpleaseÿtellÿhimÿI'mÿstillÿtellingÿpeopleÿtoÿgoÿ

 22ÿÿÿseeÿthemÿandÿnotÿgoingÿtoÿotherÿpeopleÿbecauseÿIÿdoÿloveÿthemÿ

 23ÿÿÿstill.ÿÿDidn'tÿyouÿmeanÿbyÿthat,ÿthatÿevenÿthoughÿyouÿweren'tÿ

 24ÿÿÿworkingÿwithÿthemÿdirectlyÿyouÿwereÿstillÿdirectingÿpeopleÿtoÿ

 25ÿÿÿgoÿgetÿtheirÿwhateverÿtheyÿneededÿfromÿGÿandÿfromÿMoe?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 58 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 58
ÿ
    1ÿÿÿA.ÿÿÿÿÿAndÿHannah,ÿcorrect.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿHannah,ÿandÿyouÿcontinuedÿtoÿtellÿMandyÿ--ÿMandyÿ

    3ÿÿÿsaidÿtoÿyouÿIÿwillÿtellÿhimÿwhenÿhimÿandÿMoeÿareÿdoneÿtalking,ÿ

    4ÿÿÿandÿyouÿsayÿyeahÿIÿmessedÿupÿbutÿI'mÿstillÿloyalÿtoÿthem,ÿandÿ

    5ÿÿÿyouÿsaidÿIÿalwaysÿansweredÿtheÿdoor,ÿandÿMandyÿsaysÿyeahÿIÿpayÿ

    6ÿÿÿyouÿareÿloyalÿtoÿthem,ÿandÿyouÿsayÿtoÿMandyÿyeahÿIÿmessedÿupÿ

    7ÿÿÿbutÿI'mÿnotÿgoingÿtoÿdoÿitÿagainÿandÿitÿwasÿtoÿhelpÿHannahÿoutÿ

    8ÿÿÿtoo,ÿbutÿI'mÿnotÿgoingÿtoÿsayÿthatÿtoÿthem.ÿÿSheÿtappedÿtheÿ

    9ÿÿÿbagsÿmoreÿthanÿIÿdid,ÿandÿMandyÿsaysÿohÿIÿdidn'tÿevenÿknowÿwhatÿ

 10ÿÿÿhappened,ÿandÿthisÿisÿcontinuationÿyourÿconversationÿwithÿMandyÿ

 11ÿÿÿonÿtheÿsameÿdayÿNovemberÿ25thÿofÿ2015.ÿÿYouÿsaidÿandÿtheÿonesÿIÿ

 12ÿÿÿjustÿgotÿwereÿreallyÿsmallÿandÿIÿknowÿtheyÿdidn'tÿcomeÿlikeÿ

 13ÿÿÿthat,ÿbutÿI'mÿnotÿgoingÿtoÿtellÿonÿher,ÿandÿthenÿyouÿsayÿagainÿ

 14ÿÿÿ--ÿyouÿsendÿanotherÿmessageÿtoÿMandyÿtalkÿtoÿMoeÿforÿmeÿLOL.ÿÿ

 15ÿÿÿTellÿhimÿI'mÿsorryÿandÿIÿknowÿnotÿtoÿfuckÿupÿagain.ÿÿSoÿyouÿ

 16ÿÿÿwereÿtryingÿtoÿgetÿbackÿinÿandÿworkÿwithÿMoeÿagain?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿTheseÿeventsÿtookÿplaceÿbackÿinÿ2015/2016?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIt'sÿnowÿ2019.ÿÿIt'sÿbeenÿfourÿorÿfiveÿyears?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿnotÿbeenÿchargedÿwithÿanyÿcrimesÿrelatedÿtoÿ

 23ÿÿÿthisÿcase,ÿhaveÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿFairÿtoÿsayÿyou'reÿprobablyÿnotÿgoingÿtoÿbeÿchargedÿwithÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 59 of 219
ÿ
ÿ
ÿ
ÿ                        ChrissyÿT.                                 59
ÿ
    1ÿÿÿanything?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿhaveÿnoÿidea.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidn'tÿyouÿsay,ÿMissÿT.,ÿthatÿyouÿdon'tÿhaveÿaÿproblemÿ

    4ÿÿÿlyingÿifÿitÿwouldÿbenefitÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿmayÿIÿhaveÿjustÿaÿmoment?ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿNothingÿfurther,ÿYourÿHonor.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿThankÿyou,ÿMissÿT.ÿÿAllÿright.ÿÿ

 10ÿÿÿGovernmentÿwantÿtoÿcallÿtheÿnextÿwitness.ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿcallsÿ

 12ÿÿÿDEAÿTFOÿBenÿAdams.ÿÿ

 13ÿÿÿ            COURTROOMÿDEPUTY:ÿÿPleaseÿcomeÿforward,ÿsir,ÿtoÿbeÿ

 14ÿÿÿsworn.ÿÿ

 15ÿÿÿBENJAMINÿADAMS,

 16ÿÿÿ      Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 17ÿÿÿ            THEÿCOURT:ÿÿGoodÿmorning,ÿAgentÿAdams.ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿGoodÿmorning.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿIÿdon'tÿthinkÿthere'sÿanyÿdestruction.ÿÿ

 20ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿknowÿwhatÿhappenedÿthere,ÿYourÿ

 21ÿÿÿHonor.ÿÿ

 22ÿÿÿ                         DIRECTÿEXAMINATION

 23ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿAgentÿAdams.ÿÿCanÿyouÿpleaseÿtellÿusÿyourÿ

 25ÿÿÿfullÿname?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 60 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             60
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿBenjaminÿAdams.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhereÿdoÿyouÿwork?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿworkÿasÿaÿfullÿtimeÿlawÿenforcementÿofficerÿforÿtheÿ

    4ÿÿÿCityÿofÿWinooski.ÿÿI'veÿbeenÿthereÿsinceÿ2006ÿandÿI'mÿassignedÿ

    5ÿÿÿtoÿtheÿDEAÿasÿaÿtaskÿforceÿofficerÿandÿI'veÿbeenÿinÿthatÿ

    6ÿÿÿpositionÿsinceÿ2015.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿareÿyourÿrolesÿasÿtheÿtaskÿforceÿofficerÿwithÿDEA?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿToÿinvestigateÿprimarilyÿfederalÿdrugÿcrime.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAreÿyouÿalsoÿinvolvedÿinÿtheÿprocessing,ÿhandlingÿofÿ

 10ÿÿÿevidence?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHaveÿyouÿreceivedÿtrainingÿduringÿyourÿtimeÿatÿWinooskiÿ

 13ÿÿÿorÿyourÿtimeÿatÿDEAÿaboutÿhowÿtoÿprocessÿandÿhandleÿevidence?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿBothÿplaces.ÿÿWithÿDEAÿthere'sÿaÿlotÿofÿon-the-jobÿ

 15ÿÿÿtraining,ÿbutÿIÿalsoÿattendedÿtheÿNewÿEnglandÿFieldÿDivisionÿ

 16ÿÿÿTaskÿForceÿOfficerÿOrientationÿSchoolÿwhichÿisÿapproximatelyÿ

 17ÿÿÿfiveÿdaysÿandÿduringÿthatÿfiveÿdaysÿtheyÿcoverÿevidenceÿ

 18ÿÿÿhandlingÿandÿprocess.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDidÿyouÿassistÿwithÿtheÿprocessingÿofÿDEAÿinvestigationÿ

 20ÿÿÿofÿBrianÿFolks?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿwantÿtoÿtalkÿaboutÿoneÿsuchÿinstance.ÿÿOnÿ

 23ÿÿÿJanuaryÿ12thÿofÿ2016ÿwereÿyouÿinvolvedÿinÿprocessingÿorÿ

 24ÿÿÿsecuringÿevidenceÿrelatedÿtoÿaÿcontrolledÿpurchase?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 61 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             61
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿExplainÿwhatÿyourÿinvolvementÿwas.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿreceivedÿtheÿpurchasedÿnarcoticsÿinÿtheÿfield.ÿÿMyselfÿ

    3ÿÿÿandÿJohnÿMagaro,ÿwhoÿwasÿalsoÿaÿtaskÿforceÿagent,ÿreturnedÿtoÿ

    4ÿÿÿtheÿoffice,ÿplacedÿtheÿdrugsÿintoÿaÿDEAÿevidenceÿbag,ÿweighedÿ

    5ÿÿÿtheÿbag,ÿandÿsecuredÿitÿatÿtheÿofficeÿforÿfurtherÿprocessing.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿCanÿyouÿdescribeÿwhatÿitÿisÿthatÿyouÿreceived?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿApproximatelyÿ50ÿbagsÿofÿheroinÿinÿfiveÿseparateÿ

    8ÿÿÿbundles.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿreceiveÿthemÿfrom?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAgentÿChetwyndÿandÿTFOÿEstes.ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿMayÿIÿapproach?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿHandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ

 15ÿÿÿ10.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIt'sÿaÿDEAÿevidenceÿbagÿcontainingÿapproximatelyÿfiveÿ

 19ÿÿÿbundlesÿofÿheroin.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿitÿrelatedÿtoÿwhatÿyouÿwereÿjustÿtalkingÿabout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿBecauseÿIÿputÿitÿinÿtheÿbag.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿyourÿnameÿandÿpictureÿthere?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 62 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             62
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿitÿaÿfairÿandÿaccurateÿdepictionÿofÿtheÿwayÿtheÿ

    2ÿÿÿbundlesÿofÿheroinÿlookedÿwhenÿyouÿreceivedÿthemÿfromÿAgentÿ

    3ÿÿÿChetwyndÿandÿEstes?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿitÿis.ÿÿ

    5ÿÿÿ            MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ

    6ÿÿÿ10.ÿÿ

    7ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    8ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿmayÿIÿlookÿatÿtheÿexhibitÿ

    9ÿÿÿplease?ÿÿ

 10ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 11ÿÿÿ              MR.ÿKAPLAN:ÿÿSoÿthisÿisÿbeingÿintroducedÿtheÿwayÿitÿ

 12ÿÿÿlookedÿatÿtheÿtimeÿtheÿofficerÿtookÿitÿintoÿevidence?ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿ              MR.ÿKAPLAN:ÿÿAllÿright.ÿÿNoÿobjection.ÿÿ

 15ÿÿÿ              THEÿCOURT:ÿÿSoÿadmitted.ÿ

 16ÿÿÿ[Governmentÿexhibitÿ10ÿadmitted]ÿ

 17ÿÿÿ              MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish?ÿÿ

 18ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 19ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿCanÿweÿzoomÿinÿonÿtheÿbaggieÿinsideÿtheÿbag?ÿÿ

 21ÿÿÿOkay.ÿÿWhatÿareÿweÿseeingÿhere?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿThat'sÿaÿseparateÿ--ÿseparateÿbagÿprovidedÿbyÿDEAÿtoÿ

 23ÿÿÿholdÿtheÿbundles.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿwhiteÿthingsÿinÿthereÿthoseÿareÿtheÿ

 25ÿÿÿbundlesÿofÿheroin?ÿÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 63 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             63
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ

    3ÿÿÿ11.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿIÿdo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿisÿtheÿevidenceÿbag.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿContainingÿwhat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIt'sÿcontainingÿtheÿindividualÿglassineÿbaggiesÿasÿwellÿ

    9ÿÿÿasÿtheÿheroin,ÿsuspectedÿheroinÿwasÿextractedÿoutÿofÿthem,ÿandÿ

 10ÿÿÿstoredÿinÿaÿseparateÿbag.ÿÿThisÿisÿhowÿtheÿlabÿprocessesÿthem.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthoseÿareÿtheÿsuspectedÿnarcoticsÿ

 12ÿÿÿreceivedÿthatÿweÿalsoÿseeÿonÿtheÿscreen?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿTheÿbagÿisÿsealedÿwithÿmyÿnameÿandÿtheÿinformationÿfromÿ

 14ÿÿÿtheÿlabÿisÿalsoÿcontainedÿonÿtheÿbag.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿseeÿaÿSÿnumberÿonÿthatÿbag?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDoesÿitÿmatchÿtheÿSÿnumberÿonÿtheÿscreenÿfromÿwhenÿyouÿ

 18ÿÿÿprocessedÿthem?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYesÿitÿdoes.ÿÿ

 20ÿÿÿ            MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ11.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 24ÿÿÿ[Governmentÿexhibitÿ11ÿadmitted]

 25ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 64 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             64
ÿ
    1ÿÿÿQ.ÿÿÿÿÿIsÿtheÿtopÿsealÿonÿthatÿbagÿstillÿintact?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿitÿis.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿitÿwasÿconsistentÿwithÿhowÿitÿlooksÿwhenÿitÿ

    4ÿÿÿcomesÿbackÿfromÿtheÿlab?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿtheÿnextÿday.ÿÿ

    7ÿÿÿOnÿJanuaryÿ13,ÿ2016ÿwereÿyouÿinvolvedÿinÿprocessingÿevidenceÿ

    8ÿÿÿobtainedÿfromÿaÿseizureÿofÿsuspectedÿnarcotics?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿIÿwas.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿitÿisÿyouÿreceived.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTaskÿForceÿOfficersÿMerchandÿandÿEstesÿbroughtÿinÿaÿ

 12ÿÿÿFrootÿLoopÿboxÿthatÿcontainedÿthreeÿpackagesÿofÿsuspectedÿ

 13ÿÿÿnarcotics.ÿÿThoseÿpackagesÿwereÿindividuallyÿwrappedÿinÿtinÿ

 14ÿÿÿfoil.ÿÿTheyÿwereÿcontainedÿwithinÿaÿclothÿbagÿthat'sÿtypicallyÿ

 15ÿÿÿusedÿtoÿholdÿbeddingÿlikeÿsheetsÿandÿstuffÿyouÿbuyÿfromÿtheÿ

 16ÿÿÿstore,ÿandÿthenÿitÿwasÿthenÿputÿinÿtheÿFrootÿLoopÿbox.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿweÿpullÿupÿexhibitÿ26ÿplease?ÿÿAllÿright.ÿÿ

 18ÿÿÿYouÿseeÿthis?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthisÿwhatÿyouÿwereÿjustÿtalkingÿabout?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYesÿitÿis.ÿÿThat'sÿtheÿFrootÿLoopÿboxÿwithÿaÿWal-Martÿ

 22ÿÿÿbagÿorÿsomeÿtypeÿofÿshoppingÿbagÿwithÿthat.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThisÿisÿlookingÿinsideÿtheÿbox.ÿÿCanÿweÿgoÿtoÿtheÿnextÿ

 24ÿÿÿone.ÿÿWhat'sÿthatÿpinkÿthing?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿsheetÿ--ÿtheÿsheetÿbagÿthatÿIÿwasÿtryingÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 65 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             65
ÿ
    1ÿÿÿdescribe.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿGoÿtoÿtheÿnextÿoneÿandÿtheÿnextÿone.ÿÿWhatÿdoÿweÿgotÿ

    3ÿÿÿthere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿThoseÿareÿtheÿthreeÿpackagesÿofÿnarcoticsÿthatÿwereÿinÿ

    5ÿÿÿtinÿfoil.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnextÿoneÿwhatÿareÿweÿlookingÿatÿhere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿOneÿofÿtheÿpackagesÿofÿwhatÿatÿtheÿtimeÿIÿbelieveÿwasÿ

    8ÿÿÿcrackÿcocaine.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿCanÿyouÿgoÿtoÿtheÿnextÿone?ÿÿSameÿthing?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSuspectedÿnarcotics?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnextÿone.ÿÿSameÿthing?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿNextÿone.ÿÿAllÿright.ÿÿSoÿthisÿisÿthemÿoutÿofÿtheÿtinÿ

 16ÿÿÿfoil?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿitÿis.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿtwoÿdifferentÿbagsÿareÿgroupedÿtogetherÿ

 19ÿÿÿthere.ÿÿWhatÿdidÿyouÿthinkÿthoseÿwere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿCrackÿcocaine.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage,ÿandÿtheÿnextÿone,ÿandÿtheÿ

 22ÿÿÿlastÿoneÿ--ÿwellÿmaybeÿthere'sÿoneÿmore.ÿÿAllÿright.ÿÿWhatÿdoesÿ

 23ÿÿÿthatÿappearÿtoÿyouÿtoÿbe?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿofÿtheseÿphotosÿofÿtheseÿsuspectedÿnarcoticsÿcameÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 66 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             66
ÿ
    1ÿÿÿoutÿofÿthatÿcerealÿbox?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿonceÿphotographsÿ--ÿtheseÿ

    4ÿÿÿphotographsÿwereÿtaken?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheyÿwereÿweighedÿthenÿplacedÿinÿindividualÿevidenceÿ

    6ÿÿÿbagsÿandÿstoredÿinÿourÿevidenceÿvaultÿuntilÿtheyÿwereÿ

    7ÿÿÿprocessed.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿevidenceÿbagsÿwereÿtheseÿ--ÿeverythingÿthatÿ

    9ÿÿÿcameÿoutÿofÿtheÿcerealÿboxÿputÿinto?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿbelieveÿthree,ÿbutÿI'mÿnotÿsure.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿthinkÿtheÿcerealÿboxÿcontained?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿTwoÿpackagesÿofÿcrackÿcocaineÿandÿoneÿpackageÿofÿheroin.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWouldÿitÿbeÿyourÿnormalÿprocessÿorÿhabitÿtoÿpackageÿwhatÿ

 16ÿÿÿyouÿthoughtÿtoÿbeÿofÿtheÿsameÿtypeÿofÿdrugÿtogether?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿI'mÿhandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ28ÿ

 19ÿÿÿandÿ29.ÿÿTakeÿaÿlookÿatÿthoseÿandÿtellÿmeÿifÿyouÿrecognizeÿ

 20ÿÿÿthem?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿIÿdo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿBothÿofÿthem?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿareÿthey?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿTheyÿareÿtheÿpackagesÿthatÿwereÿtakenÿoutÿofÿtheÿcerealÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 67 of 219
ÿ
ÿ
ÿ
ÿ                         BenjaminÿAdams                            67
ÿ
    1ÿÿÿbox.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿBecauseÿIÿsignedÿitÿasÿwitnessingÿhavingÿtheÿbagsÿbeenÿ

    4ÿÿÿsealed.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿyourÿnameÿatÿtheÿtopÿonÿtheÿseal?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿitÿis.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOnÿboth?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes,ÿma'am.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿareÿtheÿtopÿsealsÿintact?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿtheyÿare.ÿÿ

 11ÿÿÿ              MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿexhibitsÿ

 12ÿÿÿ28ÿandÿ29.ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿAnyÿobjectionÿtoÿ28ÿandÿ29?ÿÿ

 14ÿÿÿ              MR.ÿKAPLAN:ÿÿOneÿquestion.ÿÿ

 15ÿÿÿ                               VOIRÿDIRE

 16ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿHaveÿthoseÿpackagesÿbeenÿopenedÿsinceÿyouÿsealedÿthem?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes,ÿsir,ÿtheyÿhaveÿbeenÿopened.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿBecauseÿonÿtheÿbottomÿtheyÿareÿopen,ÿbutÿthenÿtheyÿareÿ

 21ÿÿÿresealedÿandÿanotherÿsealÿisÿplacedÿonÿthereÿtoÿshowÿtheyÿhaveÿ

 22ÿÿÿbeenÿopened,ÿbutÿtheyÿhaveÿbeenÿresealed.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿtheyÿareÿnotÿ--ÿandÿtheÿsealÿthatÿyouÿputÿonÿitÿwasÿ

 24ÿÿÿbrokenÿbyÿtheÿlab?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿNo,ÿsir.ÿÿTheÿsealÿthatÿIÿputÿonÿitÿisÿstillÿintact.ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 68 of 219
ÿ
ÿ
ÿ
ÿ                        BenjaminÿAdams                             68
ÿ
    1ÿÿÿTheyÿcutÿtheÿbottomÿopenÿandÿthenÿresealÿtheÿbottom.ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿAllÿright.ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

    4ÿÿÿ[Governmentÿexhibitsÿ28ÿandÿ29ÿadmitted]

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿoneÿlastÿ

    7ÿÿÿpieceÿofÿyourÿinvolvementÿinÿthisÿinvestigation.ÿÿDidÿyouÿhaveÿ

    8ÿÿÿanyÿinvolvementÿinÿretrievingÿevidenceÿfromÿaÿlocalÿPD?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes,ÿma'am,ÿIÿdid.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿwasÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿJanuaryÿ25,ÿ2016.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿyouÿdid.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOnÿJanuaryÿ20thÿthereÿwasÿaÿseizureÿofÿnarcotics.ÿÿIÿ

 14ÿÿÿwentÿtoÿtheÿWinooskiÿPoliceÿDepartmentÿwithÿTaskÿForceÿOfficerÿ

 15ÿÿÿMattÿHannonÿandÿIÿretrievedÿthemÿfromÿWinooskiÿandÿthenÿbroughtÿ

 16ÿÿÿthemÿtoÿDEAÿwhereÿtheyÿwereÿstoredÿuntilÿtheyÿwereÿprocessedÿ

 17ÿÿÿandÿmailedÿout.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿtransferÿcustodyÿtoÿatÿDEA?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿSpecialÿAgentÿChetwynd.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿexamineÿwhatÿwasÿinside?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNotÿclosely.ÿÿ

 22ÿÿÿ            MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿquestions?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou,ÿAgent.ÿÿThankÿyou,

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 69 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              69
ÿ
    1ÿÿÿYourÿHonor.ÿÿOkay.ÿÿGovernmentÿwantÿtoÿcallÿtheÿnextÿwitness.ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿGovernmentÿrecallsÿ

    3ÿÿÿSpecialÿAgentÿChetwynd.ÿÿ

    4ÿÿÿADAMÿCHETWYND,

    5ÿÿÿ    Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

    6ÿÿÿ          THEÿCOURT:ÿÿGoodÿmorning,ÿAgent.ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿGoodÿmorning,ÿYourÿHonor.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿHowÿisÿyourÿcold?ÿÿ

    9ÿÿÿ          THEÿWITNESS:ÿÿColdÿisÿbetterÿandÿnowÿIÿhaveÿanÿ

 10ÿÿÿinjury.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿNowÿyouÿhaveÿanÿinjury?ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

 13ÿÿÿ                         DIRECTÿEXAMINATION

 14ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿsprainedÿmyÿankleÿplayingÿbaseballÿsoÿ--ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOhÿplayingÿbaseball.ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿI'mÿaÿglutton.ÿ

 19ÿÿÿBYÿMS.ÿSAVNER:

 20ÿÿÿQ.ÿÿÿÿÿWellÿthanksÿforÿcomingÿinÿdespiteÿtheÿsicknessÿandÿtheÿ

 21ÿÿÿinjuries.ÿÿAgentÿChetwynd,ÿatÿsomeÿpointÿwereÿyouÿinvolvedÿinÿ

 22ÿÿÿprocessingÿsuspectedÿnarcoticsÿseizedÿasÿpartÿofÿtheÿdrugÿstopÿ

 23ÿÿÿbyÿWinooskiÿPD?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwas.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿyourÿinvolvementÿwas.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 70 of 219
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                             70
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿbelieveÿIÿrequestedÿTFOÿBenÿAdamsÿtoÿgoÿandÿretrieveÿ

    2ÿÿÿtheÿdrugsÿthatÿwereÿseizedÿduringÿtheÿJanuaryÿ20,ÿ2016ÿcarÿstopÿ

    3ÿÿÿdoneÿbyÿOfficerÿKyleÿBrouilletteÿandÿthoseÿdrugsÿwereÿbeingÿ

    4ÿÿÿstoredÿatÿtheÿWinooskiÿPoliceÿDepartment?

    5ÿÿÿQ.ÿÿÿÿÿDidÿyouÿultimatelyÿgetÿthoseÿdrugsÿviaÿBenÿAdams?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿdidÿlaterÿonÿJanuaryÿ25,ÿ2016ÿIÿreceivedÿthoseÿdrugsÿ

    7ÿÿÿfromÿTFOÿBenÿAdamsÿandÿTFOÿMattÿHannon.ÿ

    8ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtakeÿaÿlookÿatÿthem?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDescribeÿwhatÿyouÿgot?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿBasicallyÿIÿobservedÿblueÿsandwichÿbagÿ--ÿsmallÿziplocÿ

 12ÿÿÿbaggiesÿcontainingÿwhatÿappearedÿtoÿbeÿcrackÿcocaine,ÿotherÿ

 13ÿÿÿziplocÿbaggiesÿthatÿhadÿlikeÿgreenÿaliensÿandÿapplesÿonÿthem,ÿ

 14ÿÿÿthereÿwasÿdifferentÿsymbolsÿonÿthem,ÿandÿthenÿtheÿmajorityÿofÿ

 15ÿÿÿitÿwasÿ--ÿtheÿmajorityÿofÿtheÿheroinÿwasÿcontainedÿinÿbundlesÿ

 16ÿÿÿofÿwaxedÿglassineÿbagsÿwrappedÿwithÿelasticÿbags.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpullÿupÿexhibitÿ30?ÿÿGoÿtoÿtheÿnextÿpageÿandÿtheÿ

 18ÿÿÿnextÿpage.ÿÿWhatÿwe'reÿseeingÿonÿtheÿscreenÿhereÿisÿthisÿ

 19ÿÿÿconsistentÿwithÿwhatÿyouÿreceived?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿI'mÿhandingÿyouÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ31.ÿÿ

 22ÿÿÿTakeÿaÿlookÿatÿthat.ÿÿDoÿyouÿrecognizeÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿdo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIt'sÿaÿphotographÿthatÿIÿtookÿofÿ--ÿduringÿmyÿprocessingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 71 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              71
ÿ
    1ÿÿÿofÿthoseÿdrugsÿwhichÿTFOÿAdamsÿandÿTFOÿHannonÿbroughtÿtoÿme.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkayÿandÿdoesÿitÿfairlyÿandÿaccuratelyÿdepictÿtheÿdrugsÿ

    3ÿÿÿasÿyouÿreceivedÿthem?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿitÿdoes.ÿÿ

    5ÿÿÿ          MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿ31.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjectionÿtoÿ31?ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿI'mÿsorry.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿÿ

 11ÿÿÿ[Governmentÿexhibitÿ31ÿadmitted]

 12ÿÿÿ            MS.ÿSAVNER:ÿÿPermissionÿtoÿpublish?ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 14ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 15ÿÿÿQ.ÿÿÿÿÿCanÿweÿzoomÿin?ÿÿAllÿright.ÿÿDescribeÿwhatÿwe'reÿlookingÿ

 16ÿÿÿatÿhereÿandÿfeelÿfreeÿtoÿmarkÿonÿtheÿscreen.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAsÿIÿdescribedÿIÿobservedÿrightÿhereÿisÿtheÿsmallÿblueÿ

 18ÿÿÿziplocÿbaggiesÿcontainingÿaÿwhiteÿchunkyÿsubstanceÿwhichÿIÿ

 19ÿÿÿbelieveÿtoÿbeÿcrackÿcocaine,ÿandÿrightÿhereÿareÿthoseÿotherÿ

 20ÿÿÿziplocÿbagsÿthatÿIÿexplainedÿwhichÿappearÿtoÿbeÿgreenÿaliensÿ

 21ÿÿÿandÿredÿheartsÿonÿthemÿcontainingÿaÿbrownÿpowderyÿsubstance,ÿ

 22ÿÿÿandÿthenÿtheÿremainingÿbundlesÿareÿalsoÿwaxÿglassineÿbagsÿwhichÿ

 23ÿÿÿareÿalsoÿcontainingÿaÿbrownÿpowderyÿsubstanceÿbelievedÿtoÿbeÿ

 24ÿÿÿheroin.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿthoseÿareÿbundlesÿofÿapproximatelyÿ10ÿindividualÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 72 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              72
ÿ
    1ÿÿÿticketsÿorÿbags?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿCanÿweÿgoÿtoÿtheÿnextÿpage?ÿÿWhatÿdoÿweÿseeÿhere?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿThatÿ--ÿexcuseÿme.ÿÿThat'sÿanotherÿphotographÿIÿtookÿofÿ

    5ÿÿÿtheÿsmallerÿblueÿziplocÿbagsÿjustÿopenedÿupÿandÿdisplayedÿoutÿ

    6ÿÿÿsoÿyouÿcanÿhaveÿaÿcount.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿtheÿsuspectedÿdrugÿcontainedÿinÿthese?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿCrackÿcocaine.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwithÿtheÿdrugsÿafterÿyouÿlaidÿthemÿoutÿ

 10ÿÿÿandÿphotographedÿthem?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheyÿwereÿsealedÿinÿaÿselfÿsealingÿevidenceÿenvelopeÿandÿ

 12ÿÿÿsecuredÿinÿtheÿdrugÿvaultÿ--ÿDEA'sÿdrugÿvault.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿI'mÿhandingÿyouÿwhat'sÿbeenÿmarkedÿasÿexhibitsÿ32ÿandÿ

 14ÿÿÿ33.ÿÿTakeÿaÿlookÿatÿthoseÿandÿletÿmeÿknowÿifÿyouÿrecognizeÿ

 15ÿÿÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdoÿrecognizeÿthem.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿdoÿyouÿrecognizeÿthemÿtoÿbe?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheÿevidenceÿbagsÿthatÿIÿplacedÿtheÿaforementionedÿ

 19ÿÿÿexhibitsÿinto.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿcontainÿ--ÿit'sÿmyÿhandwritingÿonÿtheÿ

 22ÿÿÿlabelsÿthemselvesÿandÿtheyÿcontainÿmyÿsignatureÿandÿdateÿthatÿIÿ

 23ÿÿÿsealedÿitÿatÿtheÿtop.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿareÿtheÿtopÿsealsÿonÿthoseÿtwoÿevidenceÿbagsÿstillÿ

 25ÿÿÿintact?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 73 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              73
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheyÿare.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdoesÿtheÿconditionÿofÿtheÿcontentsÿcompareÿ

    3ÿÿÿtoÿwhenÿyouÿprocessedÿitÿandÿphotographedÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿTheyÿareÿnotÿinÿtheÿoriginalÿcondition.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿExplainÿhowÿtheyÿareÿdifferent.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿappearsÿtoÿmeÿthatÿeverythingÿhadÿbeenÿremovedÿfromÿ

    7ÿÿÿtheÿbags,ÿallÿtheÿindividualÿbagsÿhaveÿbeenÿremoved,ÿandÿtheÿ

    8ÿÿÿcontentsÿofÿthoseÿbagsÿappearÿtoÿbeÿinÿseparateÿbagsÿwithinÿ

    9ÿÿÿhere.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSameÿwithÿtheÿotherÿone?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿ            MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ32ÿandÿ

 13ÿÿÿ33.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjectionÿtoÿ32ÿandÿ33?ÿÿ

 15ÿÿÿ                               VOIRÿDIRE

 16ÿÿÿBYÿMR.ÿKAPLAN:ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAreÿthoseÿinÿtheÿsameÿconditionÿthatÿtheyÿwereÿbeforeÿ

 18ÿÿÿotherÿthanÿhavingÿthemÿtakenÿoutÿofÿtheÿbags?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿI'mÿsorry.ÿÿAreÿtheyÿinÿtheÿsameÿcondition?ÿÿ

 20ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOtherÿthanÿbeingÿtakenÿoutÿofÿtheÿbags?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿmeanÿtheyÿareÿnotÿwrappedÿasÿtheyÿwereÿinÿtheÿ

 23ÿÿÿphotograph.ÿÿNo.ÿÿ

 24ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknowÿthatÿit'sÿexactlyÿtheÿsame?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 74 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              74
ÿ
    1ÿÿÿA.ÿÿÿÿÿWellÿIÿguessÿIÿdon't,ÿbutÿallÿtheÿitemsÿinÿhereÿappearÿ

    2ÿÿÿtoÿbeÿtheÿsameÿitemsÿthatÿwereÿseenÿonÿtheÿscreen.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿyouÿcheckedÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWouldÿIÿwhat?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYouÿcheckedÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNoÿIÿhaveÿnotÿcheckedÿit.ÿÿTheyÿwereÿsealedÿandÿsentÿtoÿ

    7ÿÿÿtheÿlab.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿdon'tÿknow,ÿasÿyouÿholdÿitÿinÿyourÿhandÿtoday,ÿ

    9ÿÿÿwhetherÿorÿnotÿit'sÿexactlyÿtheÿsameÿasÿitÿwasÿwhenÿitÿwasÿ

 10ÿÿÿtakenÿintoÿcustodyÿorÿpossession?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNoÿIÿcouldn'tÿsayÿthatÿit'sÿtheÿsameÿinsideÿthereÿafterÿ

 12ÿÿÿit'sÿbeenÿopened.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿI'mÿgoingÿtoÿobjectÿtoÿitsÿadmission.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿtheÿpackageÿgetsÿsentÿtoÿ

 15ÿÿÿtheÿlab.ÿÿDoÿyouÿhaveÿevidenceÿtoÿsuggestÿthatÿtheÿlabÿdidÿwhatÿ

 16ÿÿÿtheÿlabÿdidÿandÿthenÿ--ÿÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor,ÿthatÿwillÿbeÿourÿnextÿ

 18ÿÿÿwitness.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿObjectionÿoverruled.ÿÿ

 20ÿÿÿIt'sÿintroducedÿtentativelyÿbecauseÿtheÿconnectionÿwithÿtheÿlabÿ

 21ÿÿÿneedsÿtoÿbeÿestablishedÿandÿthatÿcanÿbeÿestablishedÿinÿtheÿnextÿ

 22ÿÿÿwitness.ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿMayÿIÿapproachÿforÿaÿmoment?ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿ

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 75 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              75
ÿ
    1ÿÿÿ[Benchÿconference]ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿMaybeÿIÿdidn'tÿneedÿtoÿdoÿthis.ÿÿSoÿisÿ

    3ÿÿÿheÿsayingÿthatÿtheÿlabÿthatÿtookÿeverythingÿoutÿofÿtheÿbags?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿOkay.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿThat'sÿtheÿpractice.ÿÿTheyÿsendÿthemÿtoÿ

    7ÿÿÿtheÿlab,ÿtheÿlabÿopensÿupÿtheÿbottom,ÿtakesÿitÿout,ÿtestsÿit,ÿ

    8ÿÿÿputsÿitÿintoÿlargerÿbags,ÿnotÿtheÿsmallÿlittleÿglassineÿbags.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿthinkÿonÿtheÿfirstÿoneÿIÿdon'tÿthinkÿ

 10ÿÿÿitÿdoesn'tÿsoundÿlikeÿtheÿlabÿdidÿthat.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿNo.ÿÿIÿthinkÿinÿeachÿoneÿofÿtheÿcasesÿtheÿ

 12ÿÿÿlabÿhasÿdoneÿtheÿsameÿthing.ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿThankÿyou.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿIsÿthatÿ--ÿÿ

 15ÿÿÿ            MS.ÿSAVNER:ÿÿThatÿisÿcorrect.ÿÿ

 16ÿÿÿ[Endÿofÿbenchÿconference]

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 76 of 219
ÿ
ÿ
ÿ
ÿ                         AdamÿChetwynd                             76
ÿ
    1ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAgentÿChetwynd,ÿdoÿyouÿknowÿwhoÿsentÿthoseÿexhibitsÿ32ÿ

    3ÿÿÿandÿ33ÿtoÿtheÿlab?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhoÿdid?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿMyselfÿasÿwitnessedÿbyÿBrandonÿHopeÿ--ÿSpecialÿAgentÿ

    7ÿÿÿBrandonÿHope.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿwantÿtoÿtalkÿtoÿyouÿaboutÿanotherÿdateÿinÿ

    9ÿÿÿthisÿcase.ÿÿWereÿyouÿinvolvedÿinÿaÿlawÿenforcementÿactivityÿ

 10ÿÿÿwithÿrespectÿtoÿBrianÿFolksÿonÿJulyÿ19thÿofÿ2016?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿwas.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿtheÿmomentÿwas.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿwasÿpartÿofÿanÿarrestÿteamÿmadeÿupÿofÿmembersÿfromÿtheÿ

 14ÿÿÿDEAÿofficeÿthatÿwasÿresponsibleÿforÿarrestingÿBrianÿFolks.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿtheÿbasisÿforÿtheÿarrest?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWeÿhadÿindictedÿMr.ÿFolks.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿheÿarrested?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeÿwasÿarrestedÿwhileÿwalkingÿonÿEthanÿAllenÿParkwayÿinÿ

 19ÿÿÿBurlington,ÿVermont.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthatÿnearÿtheÿhomeÿofÿsomebodyÿfamiliarÿtoÿthisÿcase?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿDanielleÿDegenhardt.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿisÿthatÿinÿrelationÿtoÿMr.ÿFolks?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿbelieveÿit'sÿhisÿbabyÿ--ÿbaby'sÿmother.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 77 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              77
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿwereÿinvolvedÿinÿthisÿarrestÿpersonally?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYesÿIÿwas.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿobserve?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿWeÿwereÿ--ÿthereÿwasÿfiveÿofÿusÿinvolvedÿinÿtheÿarrest.ÿÿ

    5ÿÿÿWeÿwereÿstationedÿinÿaÿvanÿthatÿwasÿpartiallyÿconcealedÿbehindÿ

    6ÿÿÿaÿfence.ÿÿIÿwasÿinÿtheÿfrontÿpassengerÿseatÿandÿweÿhadÿ

    7ÿÿÿsurveillanceÿoutÿthatÿmorningÿandÿweÿhadÿobservedÿMr.ÿFolksÿ

    8ÿÿÿreturningÿinÿtheÿdirectionÿofÿ96ÿEthanÿAllenÿParkwayÿonÿfoot.ÿÿ

    9ÿÿÿHeÿwasÿonÿaÿcellÿphone.ÿÿAsÿheÿapproachedÿusÿweÿwereÿ--ÿweÿ

 10ÿÿÿwaitedÿuntilÿheÿgotÿoffÿtheÿphoneÿandÿbecauseÿIÿwasÿtheÿclosestÿ

 11ÿÿÿtoÿhisÿlineÿofÿsightÿcomingÿoutÿtheÿpassengerÿdoorÿtheÿotherÿ

 12ÿÿÿmembersÿexitedÿtheÿrearÿofÿtheÿvanÿalongÿwithÿmyÿdriverÿandÿ

 13ÿÿÿtheyÿapproachedÿMr.ÿFolks.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthen?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheyÿplacedÿhimÿunderÿarrestÿwithoutÿincident.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿwithÿrespectÿtoÿanyÿpersonalÿpropertyÿthatÿ

 17ÿÿÿwasÿonÿhimÿatÿtheÿtime?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿItÿwasÿallÿremovedÿfromÿhisÿperson.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿseeÿwhatÿthatÿpersonalÿpropertyÿwas?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿit?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿInÿadditionÿtoÿtheÿphoneÿthatÿheÿhadÿinÿhisÿhandÿthereÿ

 23ÿÿÿwasÿanotherÿcellÿphoneÿretrievedÿfromÿhisÿperson.ÿÿHeÿalsoÿhadÿ

 24ÿÿÿaÿwallet,ÿsetÿofÿkeys,ÿheÿhadÿsomeÿmiscellaneousÿjewelryÿonÿ

 25ÿÿÿhim,ÿandÿheÿdidÿhaveÿsomeÿU.S.ÿcurrency,ÿIÿbelieveÿaÿpackÿofÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 78 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              78
ÿ
    1ÿÿÿcigarettes,ÿandÿaÿfewÿotherÿlittleÿpersonalÿitems.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿbecameÿofÿthoseÿitems?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTheyÿwereÿbroughtÿbackÿtoÿtheÿDEAÿoffice.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿtakeÿaÿlookÿatÿthoseÿphonesÿbackÿ

    5ÿÿÿatÿtheÿoffice?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿdoÿwhenÿyouÿlookedÿatÿthem?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿnotatedÿtheÿmakeÿandÿmodelÿofÿthemÿandÿIÿlookedÿonÿtheÿ

    9ÿÿÿbacksÿofÿtheÿphoneÿforÿ--ÿannotatedÿtheirÿuniqueÿidentifierÿ

 10ÿÿÿwhichÿ--ÿtheirÿIMEIÿnumber.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhereÿdidÿyouÿnotateÿthoseÿthings?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAtÿmyÿdesk.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿWhatÿtypeÿofÿdocument?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿOhÿI'mÿsorry.ÿÿTheyÿwereÿnotatedÿinÿmyÿreportÿofÿ

 15ÿÿÿinvestigation,ÿourÿDEAÿ6.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿinÿthatÿDEAÿ6ÿyouÿwroteÿdownÿtheÿmakeÿandÿmodelÿofÿ

 17ÿÿÿtheÿphoneÿandÿthisÿIMEIÿnumber?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgetÿtheÿinformation?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿFromÿtheÿphonesÿthemselves.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿwereÿlookingÿatÿtheÿphonesÿthemselvesÿwhenÿyouÿ

 22ÿÿÿrecordedÿtheÿinformation?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿverifyÿthatÿyouÿreportedÿtheÿIMEIÿnumbersÿ

 25ÿÿÿaccurately?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 79 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              79
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthoseÿIMEIÿnumbersÿnow?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNoÿIÿdoÿnot.ÿÿ

    4ÿÿÿ          MS.ÿSAVNER:ÿÿTheÿGovernmentÿwouldÿmoveÿtoÿpermitÿ

    5ÿÿÿSpecialÿAgentÿChetwyndÿtoÿreadÿtheÿIMEIÿnumbersÿfromÿhisÿreportÿ

    6ÿÿÿasÿaÿpastÿrecordedÿrecollection.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿauthorized.ÿÿ

 10ÿÿÿ            MS.ÿSAVNER:ÿÿOkay.ÿÿWellÿfirstÿmayÿIÿapproach?ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 12ÿÿÿBYÿMS.ÿSAVNER:

 13ÿÿÿQ.ÿÿÿÿÿHandingÿyouÿaÿbagÿwhat'sÿbeenÿmarkedÿasÿGovernment'sÿ77ÿ

 14ÿÿÿandÿ78,ÿcanÿyouÿtakeÿthoseÿout?ÿÿAlsoÿhandingÿyouÿyourÿ--ÿwellÿ

 15ÿÿÿdoÿyouÿrecognizeÿthatÿdocumentÿthatÿIÿjustÿhandedÿyouÿ

 16ÿÿÿGovernment'sÿ112?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhatÿisÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIt'sÿmyÿreportÿofÿinvestigationÿforÿtheÿarrestÿofÿBrianÿ

 20ÿÿÿFolks.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿwhereÿyouÿdocumentedÿtheÿIMEIÿnumbersÿofÿ

 22ÿÿÿthoseÿtwoÿphonesÿthatÿyouÿjustÿdescribed?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTheÿfirstÿphoneÿ--ÿwellÿwhatÿkindÿofÿphoneÿwasÿ

 25ÿÿÿit?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 80 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              80
ÿ
    1ÿÿÿA.ÿÿÿÿÿSilverÿSamsungÿGalaxyÿS6.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿreadÿforÿusÿtheÿIMEIÿthatÿyouÿrecordedÿinÿ

    3ÿÿÿyourÿDEAÿ6?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ359652062439497.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkayÿandÿifÿyouÿtakeÿaÿlookÿatÿGovernmentÿ77ÿ--ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿ--ÿcanÿyouÿreadÿtheÿIMEIÿnumberÿfromÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿ359ÿ--ÿexcuseÿmeÿ--ÿ65202626ÿ--ÿI'mÿsorry,ÿYourÿ

    9ÿÿÿHonor.ÿÿI'mÿhavingÿaÿproblemÿreading.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHowÿisÿyourÿeyesightÿcomparedÿtoÿhowÿitÿwasÿinÿ2016?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIt'sÿworse.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPermissionÿ--ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿJustÿthinkingÿthatÿpeopleÿwhoÿneedÿ

 14ÿÿÿreadingÿglassesÿshouldÿnotÿbeÿplayingÿbaseball.ÿÿ

 15ÿÿÿ            MS.ÿSAVNER:ÿÿPermissionÿtoÿputÿtheÿphoneÿunderÿtheÿ

 16ÿÿÿElmoÿandÿtryÿtoÿblowÿitÿupÿforÿhim?ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿThat'sÿfine.ÿÿ

 18ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿseeÿtheÿIMEIÿnumberÿonÿtheÿscreen?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿCanÿyouÿreadÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿReadÿtheÿIMEIÿnumberÿfromÿGovernmentÿ77.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿ359652062439497.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿdoesÿthatÿcompareÿtoÿtheÿIMEIÿonÿtheÿ6?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 81 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              81
ÿ
    1ÿÿÿA.ÿÿÿÿÿItÿmatches.ÿÿ

    2ÿÿÿ          MS.ÿSAVNER:ÿÿGovernmentÿmovesÿtoÿadmitÿ77.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

    6ÿÿÿ[Governmentÿexhibitÿ77ÿadmitted]

    7ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿtheÿsecondÿphone,ÿcanÿyouÿreadÿforÿusÿfromÿ

    9ÿÿÿyourÿ6ÿasÿaÿpastÿrecordedÿrecollectionÿtheÿIMEIÿnumberÿthatÿyouÿ

 10ÿÿÿrecordedÿfromÿtheÿsecondÿphone?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿWouldÿyouÿlikeÿmeÿtoÿdescribeÿitÿfirst?ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSure.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIt'sÿaÿblackÿMicrosoftÿsmartÿphoneÿmodelÿRM1073ÿandÿtheÿ

 14ÿÿÿIMEIÿisÿ357816060778576.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtakeÿaÿlookÿatÿ78?ÿÿIfÿyouÿcan'tÿreadÿ

 16ÿÿÿthatÿone,ÿletÿusÿknowÿandÿweÿcanÿputÿitÿbackÿunderÿtheÿElmo.ÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDescribeÿwhatÿstateÿtheÿphoneÿisÿinÿnow?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIt'sÿbeenÿtakenÿapart.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtakeÿitÿapart?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNoÿIÿdidÿnot.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿI'llÿjustÿtakeÿthatÿpiece.ÿÿAllÿright.ÿÿCanÿyouÿreadÿ

 23ÿÿÿthatÿIMEIÿnumber?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYesÿIÿcan.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿGoÿahead.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 82 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              82
ÿ
    1ÿÿÿA.ÿÿÿÿÿ357816060778576.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿdoesÿthatÿcompareÿtoÿtheÿnumberÿyouÿwroteÿdownÿinÿ

    3ÿÿÿyourÿreport?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿItÿmatches.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿtoÿtheseÿtwoÿphonesÿafterÿyouÿreportedÿtheÿ

    6ÿÿÿpertinentÿinformationÿaboutÿthem?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿturnedÿthemÿoverÿtoÿTFOÿRobÿEstes.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿwereÿtheyÿexamined?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYesÿtheyÿwere.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿseeÿthemÿagain?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhenÿwasÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿInÿaroundÿAugustÿwhenÿIÿretrievedÿthemÿfromÿtheÿforensicÿ

 14ÿÿÿexaminer.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿFrankÿThornton.ÿÿ

 17ÿÿÿ            MS.ÿSAVNER:ÿÿTheÿGovernmentÿmovesÿtoÿadmitÿexhibitÿ

 18ÿÿÿ78.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 20ÿÿÿ                               VOIRÿDIRE

 21ÿÿÿBYÿMR.ÿKAPLAN:ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAreÿtheyÿinÿtheÿsameÿconditionÿtheyÿwereÿwhenÿyouÿ--ÿ

 23ÿÿÿwhenÿtheyÿwentÿtoÿFrankÿThornton?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿOneÿappearsÿtoÿbe,ÿtheÿSamsungÿappearsÿtoÿbe,ÿbutÿtheÿ

 25ÿÿÿMicrosoftÿoneÿisÿtakenÿapart.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 83 of 219
ÿ
ÿ
ÿ
ÿ                        AdamÿChetwynd                              83
ÿ
    1ÿÿÿ           MS.ÿSAVNER:ÿÿYourÿHonor,ÿifÿIÿmayÿprofferÿthatÿFrankÿ

    2ÿÿÿThorntonÿwillÿtestifyÿthatÿheÿtookÿthemÿapartÿ--ÿheÿtookÿoneÿ

    3ÿÿÿapart.ÿÿ

    4ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿSoÿapparentlyÿMr.ÿThorntonÿ

    5ÿÿÿactuallyÿtookÿtheÿphoneÿ--ÿtookÿitÿapart,ÿexaminedÿit,ÿandÿwillÿ

    6ÿÿÿtestifyÿtoÿhisÿlinkÿinÿtheÿchainÿofÿcustody.ÿÿ

    7ÿÿÿ           MR.ÿKAPLAN:ÿÿJustÿoneÿlastÿquestion,ÿJudge.ÿÿ

    8ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhetherÿorÿnotÿMr.ÿThorntonÿturnedÿtheÿphoneÿ

 10ÿÿÿonÿbeforeÿheÿtookÿitÿapart?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdoÿnot.ÿÿ

 12ÿÿÿ             MR.ÿKAPLAN:ÿÿNothingÿfurther.ÿÿNoÿobjection.ÿÿ

 13ÿÿÿ             THEÿCOURT:ÿÿSoÿadmittedÿsubjectÿtoÿlinkageÿwithÿMr.ÿ

 14ÿÿÿThornton'sÿtestimony.ÿÿ

 15ÿÿÿ[Governmentÿexhibitÿ78ÿadmitted]

 16ÿÿÿ             MS.ÿSAVNER:ÿÿNothingÿfurther.ÿÿ

 17ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿAnyÿcrossÿexamination?ÿÿ

 18ÿÿÿ             MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 19ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou,ÿAgent.ÿÿ

 20ÿÿÿ             MS.ÿCRAWFORD:ÿÿYou'reÿwelcome.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿI'mÿsorryÿaboutÿtheÿjokeÿaboutÿbaseball.ÿÿ

 22ÿÿÿ             MS.ÿCRAWFORD:ÿÿIÿdeserveÿit.ÿÿI'mÿnotÿ25ÿanyÿmore.ÿÿ

 23ÿÿÿ             THEÿCOURT:ÿÿApparentlyÿnot.ÿÿOkay.ÿÿGovernmentÿwantÿ

 24ÿÿÿtoÿcallÿtheÿnextÿwitness.ÿÿ

 25ÿÿÿ             MS.ÿSAVNER:ÿÿYes.ÿÿTheÿGovernmentÿcallsÿJames

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 84 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              84
ÿ
    1ÿÿÿDiSarno.ÿÿ

    2ÿÿÿ          DEPUTYÿCLERK:ÿÿPleaseÿcomeÿforward,ÿsir,ÿtoÿbeÿsworn.ÿ

    3ÿÿÿJAMESÿDiSARNO,

    4ÿÿÿ    Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

    5ÿÿÿ          THEÿCOURT:ÿÿGoodÿmorning.ÿÿ

    6ÿÿÿ          THEÿWITNESS:ÿÿGoodÿmorning.

    7ÿÿÿ                       DIRECTÿEXAMINATIONÿÿ

    8ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿGoodÿmorning,ÿMr.ÿDiSarno.ÿÿCanÿyouÿpleaseÿstateÿyourÿ

 10ÿÿÿfullÿnameÿforÿus?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿJamesÿDiSarno.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHowÿareÿyouÿemployed?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿI'mÿaÿseniorÿforensicÿchemistÿforÿtheÿDrugÿEnforcementÿ

 14ÿÿÿAdministration.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhereÿdoÿyouÿwork?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿworkÿinÿtheÿNortheastÿLaboratoryÿinÿManhattan,ÿNewÿ

 17ÿÿÿYork.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhaveÿyouÿworkedÿinÿtheÿfieldÿofÿforensicÿ

 19ÿÿÿchemistry?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿI'veÿworkedÿforÿtheÿDEAÿforÿ19ÿyearsÿandÿforensicsÿ21ÿ

 21ÿÿÿyears.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿworkÿpriorÿtoÿDEA?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿNewÿYorkÿCityÿPoliceÿDepartmentÿCrimeÿLabÿandÿthenÿ

 24ÿÿÿpriorÿtoÿthatÿtheÿOfficeÿofÿ--ÿtheÿChiefÿMedicalÿExaminer'sÿ

 25ÿÿÿOfficeÿinÿNewÿYorkÿCity.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 85 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              85
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAsÿaÿseniorÿforensicÿchemistÿatÿDEAÿwhatÿareÿyourÿ

    2ÿÿÿresponsibilities?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿanalyzeÿevidenceÿforÿtheÿabsenceÿorÿpresenceÿofÿ

    4ÿÿÿcontrolledÿsubstances.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿfarÿhaveÿyouÿgoneÿinÿschool?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿhaveÿaÿMaster'sÿdegreeÿinÿforensicÿscience.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿtrainingÿhaveÿyouÿhadÿrelatedÿtoÿyourÿworkÿasÿaÿ

    8ÿÿÿforensicÿchemist?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿWithÿtheÿDEAÿIÿcompletedÿaÿsix-monthÿtraining,ÿin-houseÿ

 10ÿÿÿtrainingÿprogram,ÿandÿthenÿpriorÿtoÿthatÿwithÿtheÿNYPDÿIÿ

 11ÿÿÿcompletedÿalsoÿIÿthinkÿitÿwasÿaÿfive-monthÿtrainingÿprogramÿonÿ

 12ÿÿÿhowÿtoÿanalyzeÿevidence.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿalsoÿhaveÿcontinuingÿtrainingÿandÿeducationalÿ

 14ÿÿÿrequirements?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿEveryÿyearÿweÿhaveÿrequirementsÿatÿtheÿDEAÿthatÿweÿ

 16ÿÿÿhaveÿtoÿcompleteÿ20ÿhoursÿofÿtraining.ÿÿSoÿthatÿwouldÿincludeÿ

 17ÿÿÿvariousÿtechniquesÿinÿtheÿdifferentÿinstrumentationÿweÿuseÿorÿ

 18ÿÿÿnewÿthingsÿ--ÿnewÿdevelopmentsÿinÿtheÿfield.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿCanÿyouÿestimateÿforÿusÿhowÿmanyÿtimesÿyouÿhaveÿanalyzedÿ

 20ÿÿÿpotentialÿcontrolledÿsubstances?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿInÿtheÿthousands.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿhaveÿyouÿbeenÿqualifiedÿasÿanÿexpertÿinÿtheÿfieldÿofÿ

 23ÿÿÿforensicÿchemistryÿinÿcourtsÿbefore?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYesÿIÿhave.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿInÿfederalÿcourt?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 86 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              86
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿInÿstateÿcourt?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿmanyÿtimesÿwouldÿyouÿsay?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿOverÿ50.ÿÿ

    6ÿÿÿ          MS.ÿSAVNER:ÿÿTheÿGovernmentÿtendersÿJamesÿDiSarnoÿasÿ

    7ÿÿÿanÿexpertÿinÿforensicÿchemistry.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿHeÿisÿsoÿqualified.ÿÿ

 11ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 12ÿÿÿQ.ÿÿÿÿÿCanÿyouÿexplainÿtoÿusÿhowÿitÿworksÿatÿtheÿlabÿwhereÿ

 13ÿÿÿyou'reÿcurrentlyÿemployedÿwhenÿyouÿreceiveÿaÿpieceÿofÿevidence?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿEvidenceÿentersÿourÿlaboratoryÿbyÿoneÿofÿtwoÿways;ÿ

 15ÿÿÿeitherÿit'sÿhandÿdeliveredÿfromÿanÿagentÿorÿaÿpoliceÿofficerÿorÿ

 16ÿÿÿitÿgetsÿmailedÿintoÿtheÿlaboratory.ÿÿOnceÿaÿpieceÿofÿevidenceÿ

 17ÿÿÿentersÿtheÿlaboratoryÿit'sÿthenÿenteredÿbyÿourÿevidenceÿstaffÿ

 18ÿÿÿandÿtheyÿwillÿcatalogÿitÿandÿenterÿitÿandÿputÿuniqueÿ

 19ÿÿÿidentifiersÿonÿit,ÿenterÿitÿintoÿourÿcomputerÿsystem,ÿandÿthenÿ

 20ÿÿÿstoreÿitÿinÿourÿmainÿvault.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhenÿdoÿyouÿfirstÿtouchÿit?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿMyÿjobÿeverydayÿisÿtoÿanalyzeÿevidenceÿandÿIÿhaveÿaÿ

 23ÿÿÿsupervisorÿwhoÿwillÿassignÿmeÿevidenceÿtoÿanalyze.ÿÿSoÿI'llÿgetÿ

 24ÿÿÿaÿcaseÿassignmentÿandÿthenÿIÿwillÿgoÿtoÿtheÿmainÿvault,ÿsignÿitÿ

 25ÿÿÿoutÿfromÿanÿevidenceÿtechnician,ÿandÿthenÿit'sÿnowÿinÿmyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 87 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              87
ÿ
    1ÿÿÿpossession.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿwhat'sÿtheÿevidenceÿlookÿlikeÿwhenÿyouÿgetÿit?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIt'sÿinÿeitherÿaÿboxÿorÿaÿplasticÿevidenceÿenvelopeÿandÿ

    4ÿÿÿit'sÿinÿaÿsealedÿcondition.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿcheckÿthatÿit'sÿsealed?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿwouldÿyouÿdoÿifÿyouÿfoundÿitÿwasn'tÿsealed?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheÿfirstÿthingÿIÿwouldÿdoÿisÿIÿwouldn'tÿacceptÿitÿfromÿ

    9ÿÿÿtheÿevidenceÿtechnicianÿinÿourÿmainÿvaultÿifÿitÿwasn'tÿinÿaÿ

 10ÿÿÿsealedÿcondition.ÿÿThereÿhasÿbeenÿthingsÿwhereÿlikeÿmaybeÿitÿ

 11ÿÿÿhasÿcomeÿintoÿtheÿlaboratoryÿandÿthenÿitÿgotÿputÿonÿaÿshelfÿandÿ

 12ÿÿÿmaybeÿitÿgotÿcompressedÿorÿsomethingÿpoppedÿopen,ÿsoÿIÿwouldÿ

 13ÿÿÿneverÿacceptÿaÿpieceÿofÿevidenceÿfromÿtheÿvaultÿthatÿwasÿnotÿinÿ

 14ÿÿÿaÿsealedÿcondition,ÿandÿthenÿsupervisorÿ--ÿifÿitÿwas,ÿ

 15ÿÿÿsupervisorsÿareÿnotifiedÿandÿthenÿtheÿagentÿgetsÿnotifiedÿandÿ

 16ÿÿÿthenÿitÿgoesÿfromÿthere.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿassumingÿyouÿgetÿaÿsealedÿevidenceÿbagÿorÿboxÿ

 18ÿÿÿfromÿtheÿvaultÿwhatÿdoÿyouÿdoÿwithÿitÿafterÿyouÿcheckÿthatÿit'sÿ

 19ÿÿÿstillÿsealed?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿFirstÿthingÿIÿdoÿisÿbringÿitÿbackÿtoÿmyÿbenchÿandÿIÿ

 21ÿÿÿwouldÿobtainÿsomethingÿcalledÿaÿgrossÿweight.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿisÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿAÿgrossÿweightÿisÿtheÿentireÿcontentsÿ--ÿtheÿweightÿofÿ

 24ÿÿÿtheÿentireÿcontentsÿthatÿIÿreceiveÿwhenÿIÿtakeÿaÿpieceÿofÿ

 25ÿÿÿevidenceÿfromÿtheÿvault.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 88 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              88
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoÿyouÿdoÿnext?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNextÿthingÿIÿwouldÿdoÿisÿIÿwouldÿexamineÿtheÿ--ÿwellÿ

    3ÿÿÿI'veÿalreadyÿexaminedÿtheÿseals,ÿbutÿIÿwillÿexamineÿtheÿcaseÿ

    4ÿÿÿnumberÿtoÿmakeÿsureÿitÿmatchesÿwithÿwhatÿIÿactuallyÿ--ÿtheÿ

    5ÿÿÿpaperworkÿthatÿIÿhaveÿforÿit,ÿandÿthenÿIÿwouldÿopenÿitÿupÿandÿIÿ

    6ÿÿÿwouldÿobtainÿaÿnetÿweightÿofÿtheÿsubstance.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿExplainÿwhatÿthatÿis.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿTheÿnetÿweightÿisÿjustÿtheÿamountÿofÿweightÿofÿtheÿ

    9ÿÿÿpowderÿorÿgelÿorÿliquidÿthatÿisÿtheÿactualÿevidence.ÿÿItÿ

 10ÿÿÿdoesn'tÿcontainÿanyÿofÿtheÿbagsÿorÿpackagingÿthatÿisÿinvolvedÿ

 11ÿÿÿwithÿtheÿevidence.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿdoÿyouÿhaveÿtoÿ--ÿifÿtheÿevidenceÿcomesÿtoÿyouÿ

 13ÿÿÿpackagedÿinÿindividualÿlittleÿbaggies,ÿhowÿdoÿyouÿobtainÿtheÿ

 14ÿÿÿnetÿweight?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿInÿthatÿcaseÿwhatÿIÿwouldÿdoÿisÿIÿwouldÿtakeÿtheÿentireÿ

 16ÿÿÿweightÿofÿtheÿpackagingÿplusÿtheÿsubstanceÿandÿthenÿIÿwouldÿ

 17ÿÿÿemptyÿoutÿtheÿcontentsÿofÿtheÿbagsÿorÿenvelopesÿorÿwhateverÿitÿ

 18ÿÿÿis,ÿandÿthenÿIÿwouldÿweighÿtheÿpackagingÿempty,ÿandÿIÿwouldÿ

 19ÿÿÿsubtractÿthoseÿtwoÿnumbers,ÿandÿthenÿthat'sÿcalledÿindirectÿ

 20ÿÿÿweighing,ÿandÿIÿwouldÿgetÿaÿnetÿweightÿofÿjustÿtheÿpowderÿorÿ

 21ÿÿÿtheÿliquid.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿalsoÿdoÿwhat'sÿcalledÿdirectÿweighing?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿdon'tÿdoÿitÿasÿfrequentlyÿbecauseÿwhenÿyouÿdoÿ

 24ÿÿÿsomethingÿcalledÿdirectÿweighingÿthatÿwouldÿbeÿemptyingÿoutÿandÿ

 25ÿÿÿthenÿtakingÿtheÿpowderÿandÿweighingÿtheÿpowderÿdirectly.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 89 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              89
ÿ
    1ÿÿÿThat'sÿaÿlittleÿbitÿmoreÿmessyÿandÿsoÿweÿdon'tÿ--ÿIÿdon'tÿwantÿ

    2ÿÿÿtoÿcontaminateÿmyselfÿorÿanybodyÿelse.ÿÿSoÿweÿdoÿindirectÿ

    3ÿÿÿweighingÿasÿopposedÿtoÿdirectÿweighingÿbecauseÿit'sÿjustÿ

    4ÿÿÿcleaner.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿonceÿyouÿhaveÿweighedÿit,ÿtakenÿtheÿgrossÿ

    6ÿÿÿweightÿandÿnetÿweightÿofÿtheÿproductÿitself,ÿwhatÿdoÿyouÿdo?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿwillÿthenÿstartÿtoÿanalyzeÿtheÿevidence.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdoÿyouÿdoÿthat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAtÿtheÿDEAÿweÿhaveÿsomethingÿcalledÿanÿevidenceÿsamplingÿ

 10ÿÿÿplan.ÿÿSoÿdependingÿonÿhowÿmanyÿunitsÿweÿactuallyÿreceiveÿofÿ

 11ÿÿÿevidence,ÿandÿwhatÿIÿmeanÿunits,ÿifÿIÿreceivedÿaÿhundredÿlittleÿ

 12ÿÿÿglassineÿbagsÿorÿaÿhundredÿplasticÿbags,ÿthatÿwouldÿ--ÿthatÿ

 13ÿÿÿcountsÿasÿoneÿhundred,ÿandÿthenÿweÿhaveÿanÿevidenceÿsamplingÿ

 14ÿÿÿplanÿandÿIÿhaveÿtoÿsampleÿaÿportionÿofÿthoseÿandÿweÿcallÿthatÿ

 15ÿÿÿscreening,ÿandÿwhatÿscreeningÿdoesÿisÿscreeningÿidentifiesÿtheÿ

 16ÿÿÿcontrolledÿsubstanceÿinÿjustÿtheÿonesÿthatÿwe'veÿsegregatedÿoutÿ

 17ÿÿÿtoÿscreen.ÿÿSoÿwe'reÿscreeningÿforÿaÿcontrolledÿsubstance.ÿÿ

 18ÿÿÿThenÿonceÿweÿhaveÿscreenedÿtheÿunitsÿthenÿwhatÿwe'llÿdoÿisÿweÿ

 19ÿÿÿwillÿemptyÿtheÿtotalÿcontents,ÿgrindÿitÿtogether,ÿandÿmakeÿ

 20ÿÿÿwhat'sÿcalledÿaÿcompositeÿsample.ÿÿAÿcompositeÿsampleÿusuallyÿ

 21ÿÿÿisÿtheÿentireÿcontentsÿofÿtheÿsample.ÿÿWe'llÿgrindÿthatÿallÿ

 22ÿÿÿtogetherÿandÿthenÿwe'llÿanalyzeÿtheÿcompositeÿalso.ÿÿSoÿthere'sÿ

 23ÿÿÿtwoÿtypesÿofÿtesting.ÿÿThere'sÿscreeningÿtestingÿandÿthenÿ

 24ÿÿÿthere'sÿcompositeÿtesting.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿmakeÿsureÿI'mÿclear.ÿÿLookÿatÿaÿsampleÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 90 of 219
ÿ
ÿ
ÿ
ÿ                         JamesÿDiSarno                             90
ÿ
    1ÿÿÿtestÿaÿsampleÿtoÿseeÿwhatÿsubstanceÿitÿcontainsÿaccordingÿtoÿ

    2ÿÿÿtheÿsamplingÿplan;ÿisÿthatÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿalsoÿdumpÿeverythingÿout,ÿmixÿitÿtogether,ÿ

    5ÿÿÿandÿtestÿtheÿwholeÿthing?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿtestÿdoÿyouÿperformÿtoÿdetermineÿwhatÿtheÿ

    8ÿÿÿsubstanceÿis?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAtÿtheÿDEAÿweÿhaveÿwhatÿweÿcallÿaÿlotÿofÿtoolsÿinÿourÿ

 10ÿÿÿtoolboxÿtoÿtestÿtheÿsubstances.ÿÿTheÿmainÿtestÿweÿuseÿisÿ

 11ÿÿÿsomethingÿcalledÿGCMS,ÿwhichÿstandsÿforÿgasÿchromatographyÿmassÿ

 12ÿÿÿspectrometry,ÿandÿbasicallyÿinÿthatÿtestÿit'sÿaÿmolecularÿ

 13ÿÿÿconfirmationÿmeaningÿwe'reÿactuallyÿlookingÿatÿtheÿmoleculeÿatÿ

 14ÿÿÿtheÿmolecularÿlevelÿandÿweÿareÿseparating.ÿÿOkay.ÿÿSoÿtheÿGCMSÿ

 15ÿÿÿtestÿtheÿwayÿitÿworksÿyouÿhaveÿtheÿGCÿportionÿwhichÿisÿaÿlargeÿ

 16ÿÿÿ--ÿwhichÿisÿanÿoftenÿaboutÿtheÿsizeÿofÿaÿmicrowaveÿovenÿandÿ

 17ÿÿÿinsideÿthereÿthere'sÿaÿglassÿcolumn.ÿÿIt'sÿ30ÿmeters.ÿÿ30ÿ

 18ÿÿÿmetersÿisÿreallyÿlong,ÿbutÿit'sÿveryÿthinÿandÿit'sÿcoiledÿupÿonÿ

 19ÿÿÿaÿrodÿsoÿit'sÿnotÿveryÿbig.ÿÿSoÿwhatÿhappensÿisÿtheÿsampleÿgetsÿ

 20ÿÿÿintroducedÿintoÿtheÿGCÿandÿwhatÿthatÿdoesÿisÿit'sÿaÿseparationÿ

 21ÿÿÿtechnique.ÿÿWhatÿitÿwillÿdoÿisÿseparateÿallÿtheÿcomponentsÿinÿaÿ

 22ÿÿÿmixture.ÿÿThenÿonceÿitÿgetsÿseparatedÿthroughÿtheÿGCÿportionÿitÿ

 23ÿÿÿgoesÿintoÿtheÿmassÿspecÿdetector,ÿandÿwhatÿthatÿdoesÿisÿ

 24ÿÿÿbombardsÿtheÿsubstanceÿwithÿelectronsÿandÿthenÿweÿcanÿmakeÿanÿ

 25ÿÿÿidentificationÿofÿtheÿsubstanceÿfromÿthatÿfragmentationÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 91 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              91
ÿ
    1ÿÿÿpattern.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHowÿmanyÿtestsÿdoÿyouÿhaveÿtoÿperformÿonÿeachÿsubstance?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWeÿhaveÿtoÿperformÿoneÿmolecularÿconfirmationÿandÿweÿ

    4ÿÿÿhaveÿtoÿperformÿanotherÿtestÿwhichÿdoesÿnotÿhaveÿtoÿbeÿaÿ

    5ÿÿÿmodularÿconfirmation,ÿandÿonceÿweÿmakeÿaÿcompositeÿsampleÿweÿdoÿ

    6ÿÿÿfurtherÿtestingÿonÿthat.ÿÿSoÿIÿdidn'tÿfinishÿwithÿmyÿregularÿ

    7ÿÿÿtesting.ÿÿCanÿIÿcontinueÿwithÿthat?ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYesÿplease.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿOkay.ÿÿSoÿtheÿotherÿtestÿ--ÿthere'sÿotherÿtestsÿinÿyourÿ

 10ÿÿÿtoolbox.ÿÿAnotherÿtestÿisÿaÿ--ÿnotÿconfirmation,ÿbutÿit'sÿ

 11ÿÿÿcalledÿaÿcolorÿtest.ÿÿWhatÿaÿcolorÿtestÿisÿyouÿtakeÿaÿreagentÿ

 12ÿÿÿthatÿweÿmakeÿinÿtheÿlaboratoryÿandÿyouÿaddÿsomeÿofÿtheÿunknownÿ

 13ÿÿÿsubstanceÿtoÿthatÿreagentÿandÿitÿwillÿformÿaÿcolor.ÿÿIfÿaÿcolorÿ

 14ÿÿÿ--ÿifÿtheÿrightÿcolorÿforms,ÿthat'sÿindicativeÿthatÿaÿdrugÿisÿ

 15ÿÿÿthere,ÿaÿcertainÿdrug.ÿÿWeÿhaveÿmanyÿdifferentÿcolorÿtests.ÿÿ

 16ÿÿÿThere'sÿmanyÿdifferentÿcolorsÿthatÿform.ÿÿSoÿdependingÿonÿwhatÿ

 17ÿÿÿsubstanceÿyou'reÿtestingÿandÿwhatÿcolorÿtestÿyou'reÿusingÿwillÿ

 18ÿÿÿleadÿyouÿtoÿanÿindicationÿofÿwhatÿdrugÿisÿthere.ÿÿ

 19ÿÿÿ            There'sÿanotherÿtestÿweÿuseÿcalledÿgasÿchromatographyÿ

 20ÿÿÿflameÿionizationÿdetection.ÿÿAgainÿsameÿoven,ÿsameÿcolumn,ÿsameÿ

 21ÿÿÿseparationÿtechnique.ÿÿThisÿtimeÿinsteadÿofÿbombardingÿtheÿ

 22ÿÿÿsampleÿwithÿelectronsÿweÿareÿactuallyÿburningÿtheÿsampleÿinÿaÿ

 23ÿÿÿflame.ÿÿThat'sÿwhyÿit'sÿcalledÿflameÿionizationÿdetection,ÿandÿ

 24ÿÿÿwhenÿitÿseesÿaÿsampleÿitÿwillÿburnÿit.ÿÿWe'llÿgetÿaÿpeakÿonÿourÿ

 25ÿÿÿinstrumentÿandÿthenÿweÿcanÿcompareÿthatÿpeakÿtoÿaÿknownÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 92 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              92
ÿ
    1ÿÿÿstandardÿinÿtheÿlaboratoryÿthatÿwe'veÿrunÿandÿthenÿweÿcanÿmakeÿ

    2ÿÿÿanÿidentificationÿthatÿway.ÿÿ

    3ÿÿÿ          There'sÿoneÿmoreÿtestÿthatÿIÿhaveÿusedÿinÿthisÿcaseÿ

    4ÿÿÿwhichÿisÿcalledÿtheÿFTIRÿtest,ÿandÿwhatÿthatÿdoesÿisÿyouÿtakeÿaÿ

    5ÿÿÿportionÿofÿtheÿsampleÿandÿyouÿhitÿitÿwithÿanÿIRÿbeam,ÿFourierÿ

    6ÿÿÿtransformÿinfraredÿspectroscopy,ÿFTIR,ÿwe'reÿhittingÿtheÿsampleÿ

    7ÿÿÿwithÿanÿIRÿbeam,ÿandÿwhenÿyouÿhitÿaÿcompoundÿwithÿanÿIRÿbeamÿ

    8ÿÿÿsomeÿofÿthisÿlightÿthat'sÿemittedÿfromÿthatÿIRÿbeamÿwillÿ

    9ÿÿÿscatter,ÿsomeÿwillÿgetÿabsorbed,ÿsomeÿwillÿcauseÿtheÿmoleculeÿ

 10ÿÿÿtoÿvibrate,ÿshift,ÿshimmyÿtheyÿcallÿit,ÿdoesÿaÿlittleÿdance,ÿifÿ

 11ÿÿÿyouÿwill,ÿandÿthenÿwhatÿitÿdoesÿisÿwe'reÿcollecting,ÿwe'reÿ

 12ÿÿÿreadingÿhowÿmuchÿlightÿisÿabsorbed,ÿhowÿmuchÿlightÿisÿ

 13ÿÿÿscattered,ÿandÿhowÿmuchÿlightÿisÿreflected,ÿandÿthenÿweÿcanÿgetÿ

 14ÿÿÿaÿpatternÿoffÿofÿthatÿandÿthatÿtakesÿusÿtoÿanÿidentificationÿ

 15ÿÿÿalso.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿSoÿthoseÿareÿtheÿtestsÿthatÿIÿhaveÿrun.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿtheÿmassÿspectrometry?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿClose.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿTheÿflameÿionization,ÿandÿtheÿFTIR,ÿthoseÿareÿallÿ

 21ÿÿÿmolecularÿlevelÿtests?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿTheÿmassÿspecÿandÿtheÿFTIRÿareÿbothÿmolecularÿlevelÿ

 23ÿÿÿmeaningÿwe'reÿlookingÿatÿtheÿactualÿmolecule.ÿÿTheÿFTÿ--ÿI'mÿ

 24ÿÿÿsorry.ÿÿTheÿGCFIDÿandÿtheÿcolorÿtestÿareÿnotÿmolecularÿ

 25ÿÿÿconfirmations.ÿÿTheyÿareÿjustÿotherÿtestsÿthatÿweÿuse.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 93 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              93
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿruleÿisÿyouÿhaveÿtoÿdoÿoneÿmolecularÿtestÿ

    2ÿÿÿandÿoneÿotherÿtest?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoÿyouÿdoÿonceÿyouÿperformÿthoseÿtwoÿtests?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿOnceÿIÿperformedÿtheÿtestsÿonÿtheÿsampleÿIÿwillÿthenÿdoÿ

    6ÿÿÿwhat'sÿcalled,ÿifÿit'sÿrequestedÿorÿifÿit'sÿaÿpurchaseÿofÿaÿ

    7ÿÿÿsample,ÿI'llÿdoÿaÿquantificationÿtestÿandÿwhatÿthatÿdoesÿisÿ

    8ÿÿÿthatÿtestsÿtheÿpurityÿofÿtheÿsubstance.ÿÿSoÿaÿlotÿofÿtimesÿweÿ

    9ÿÿÿgetÿaÿsampleÿandÿthere'sÿaÿwholeÿpileÿofÿpowderÿhere,ÿandÿifÿIÿ

 10ÿÿÿhaveÿidentifiedÿaÿcontrolledÿsubstance,ÿweÿlikeÿtoÿknowÿhowÿ

 11ÿÿÿmuchÿofÿthatÿsampleÿisÿactuallyÿtheÿcontrolledÿsubstanceÿandÿ

 12ÿÿÿthat'sÿcalledÿaÿpurityÿtestÿorÿquantification,ÿandÿthenÿIÿwillÿ

 13ÿÿÿperformÿaÿquantificationÿonÿtheÿevidenceÿthen.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdoÿyouÿwriteÿupÿaÿreportÿwithÿyourÿ

 15ÿÿÿfindings?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdoÿyouÿdoÿwithÿtheÿevidenceÿitselfÿonceÿ

 18ÿÿÿyou'reÿdoneÿexaminingÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwillÿtakeÿtheÿremainingÿportionÿandÿusuallyÿputÿitÿinÿ

 20ÿÿÿaÿsubstituteÿbagÿorÿmaybeÿtheÿoriginalÿpackagingÿifÿitÿwarrantsÿ

 21ÿÿÿit,ÿandÿthenÿIÿwillÿsealÿitÿupÿinÿtheÿoriginalÿpackagingÿandÿ

 22ÿÿÿthenÿsubmitÿitÿbackÿtoÿtheÿvault.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿatÿthisÿpointÿyou'veÿdumpedÿoutÿallÿtheÿ

 24ÿÿÿproductÿoutÿofÿtheÿ--ÿwhateverÿoriginalÿpackagingÿitÿcameÿinÿifÿ

 25ÿÿÿitÿwasÿputÿinÿindividualÿbaggies.ÿÿHowÿdoÿyouÿpackageÿthoseÿtwoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 94 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              94
ÿ
    1ÿÿÿtypesÿofÿthingsÿwhenÿyouÿresealÿtheÿbag?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwillÿtakeÿmyÿcompositeÿsample,ÿwhichÿisÿtheÿremainingÿ

    3ÿÿÿpowder,ÿandÿIÿwillÿplaceÿthatÿinÿaÿbag,ÿandÿthenÿaÿlotÿofÿ

    4ÿÿÿtimes,ÿifÿitÿwarrantsÿit,ÿIÿwillÿputÿtheÿsameÿ--ÿallÿtheÿ

    5ÿÿÿpackagingÿinÿthatÿbagÿandÿseparateÿtheÿtwoÿandÿthenÿplaceÿthoseÿ

    6ÿÿÿsubstituteÿbagsÿinÿtheÿoriginalÿpackagingÿandÿthenÿsubmitÿitÿ--ÿ

    7ÿÿÿcloseÿitÿup,ÿweighÿit,ÿandÿsubmitÿitÿbackÿtoÿtheÿvault.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿsaidÿputÿitÿbackÿinÿtheÿvaultÿwhenÿyou'reÿ

    9ÿÿÿdone?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿIsÿitÿremovedÿfromÿtheÿvaultÿafterÿthat?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿAsÿfarÿasÿIÿamÿconcernedÿno,ÿbutÿonceÿit'sÿrequestedÿtoÿ

 13ÿÿÿbeÿdestroyedÿorÿifÿtheÿagentÿneedsÿitÿback,ÿthenÿtheyÿwouldÿ

 14ÿÿÿrequestÿthatÿfromÿourÿevidenceÿtechniciansÿorÿevidenceÿ

 15ÿÿÿspecialists,ÿandÿthenÿI'mÿnotÿ--ÿlikeÿweÿstoreÿaÿlotÿofÿ

 16ÿÿÿevidence,ÿbutÿthenÿsomeÿevidenceÿgoesÿoutÿtoÿcourt,ÿsomeÿ

 17ÿÿÿevidenceÿgetsÿdestroyed,ÿsomeÿevidenceÿgetsÿtransferredÿtoÿ

 18ÿÿÿanotherÿlaboratoryÿifÿit'sÿnecessary.ÿÿSoÿonceÿI'mÿdoneÿwithÿitÿ

 19ÿÿÿIÿusuallyÿdon'tÿknowÿwhatÿhappensÿtoÿitÿotherÿthanÿit'sÿinÿtheÿ

 20ÿÿÿvault.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿdidÿyouÿexamineÿevidenceÿrelatedÿtoÿthisÿcase?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿI'llÿdoÿthisÿinÿgroups.ÿÿI'mÿhandingÿyouÿ

 24ÿÿÿwhatÿhasÿbeenÿmarkedÿasÿGovernment'sÿ6,ÿ11,ÿ17,ÿandÿ22.ÿÿTakeÿaÿ

 25ÿÿÿlookÿatÿthese.ÿÿDoÿyouÿrecognizeÿthose?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 95 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              95
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheseÿareÿpiecesÿofÿevidenceÿthatÿIÿanalyzedÿinÿ

    2ÿÿÿtheÿlaboratory.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMyÿsignatureÿandÿnameÿareÿonÿtheÿevidenceÿlabelÿitselfÿ

    5ÿÿÿandÿalsoÿtheyÿareÿonÿtheÿevidenceÿ--ÿweÿcallÿthisÿanÿevidenceÿ

    6ÿÿÿstickerÿwhereÿIÿsealÿtheÿevidenceÿupÿandÿIÿplaceÿtheÿstickerÿ

    7ÿÿÿandÿhandÿwroteÿmyÿ--ÿallÿtheÿinformationÿthatÿpertainsÿandÿitÿ

    8ÿÿÿisÿ--ÿIÿseeÿitÿonÿallÿfourÿpiecesÿofÿevidence.ÿÿ

    9ÿÿÿ          MS.ÿSAVNER:ÿÿOkay.ÿÿAtÿthisÿtimeÿtheÿGovernmentÿmovesÿ

 10ÿÿÿtoÿ--ÿIÿthinkÿtheÿconnectionÿhasÿbeenÿmadeÿwithÿrespectÿtoÿ

 11ÿÿÿtheseÿfour.ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿAnyÿobjection?ÿÿ

 13ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection,ÿYourÿHonor.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿallÿfourÿareÿadmitted.ÿÿ

 15ÿÿÿ[Governmentÿexhibitsÿ6,ÿ11,ÿ17,ÿ22ÿadmitted]

 16ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿLet'sÿgoÿthroughÿeachÿone.ÿÿLet'sÿtalkÿaboutÿ

 18ÿÿÿexhibitÿ6ÿfirstÿwhichÿisÿmarkedÿasÿDEAÿ1.ÿÿYellowÿstickerÿonÿitÿ

 19ÿÿÿshouldÿsayÿ6.ÿÿOkay.ÿÿYouÿtestedÿthisÿone?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿcheckÿ--ÿwhenÿyouÿgetÿtheÿevidenceÿdoÿ

 22ÿÿÿyouÿcheckÿtheÿcontentsÿagainstÿanything?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿcheckÿtheÿcontentsÿagainstÿwhat'sÿcalledÿtheÿDEAÿ

 24ÿÿÿ7ÿform.ÿÿTheÿDEAÿ7ÿformÿisÿsomethingÿthat'sÿfilledÿoutÿbyÿaÿ

 25ÿÿÿpoliceÿofficerÿorÿanÿagentÿorÿanybodyÿwho'sÿactuallyÿsubmittingÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 96 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              96
ÿ
    1ÿÿÿtheÿevidenceÿtoÿourÿlaboratory,ÿandÿthatÿhasÿallÿtheÿpertinentÿ

    2ÿÿÿcaseÿinformationÿonÿitÿandÿitÿwillÿhaveÿaÿdescriptionÿofÿtheÿ

    3ÿÿÿevidenceÿthat'sÿactuallyÿcontained.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿwhatÿtestsÿyouÿperformedÿonÿthisÿ

    5ÿÿÿexhibit?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOnÿthisÿexhibitÿIÿperformedÿtheÿGCMSÿtestÿandÿtheÿcolorÿ

    7ÿÿÿtestÿasÿscreening,ÿandÿthenÿIÿperformedÿtheÿmassÿspecÿandÿFIDÿ

    8ÿÿÿonÿtheÿcomposite,ÿandÿIÿdon'tÿrecallÿifÿIÿquantedÿit,ÿbutÿifÿIÿ

    9ÿÿÿhadÿaÿreport,ÿifÿIÿcouldÿreferÿtoÿaÿreport,ÿthenÿIÿcouldÿtellÿ

 10ÿÿÿyouÿifÿIÿquantedÿit.ÿÿ

 11ÿÿÿ            MS.ÿSAVNER:ÿÿPermissionÿtoÿapproach?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿTakeÿaÿlookÿatÿthatÿandÿletÿusÿknowÿifÿthatÿrefreshesÿ

 15ÿÿÿyourÿrecollection.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿGoÿaheadÿtellÿusÿwhatÿyouÿdid.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿInÿthisÿcaseÿIÿdidÿperformÿaÿquantificationÿtestÿonÿitÿ

 19ÿÿÿandÿinÿthisÿcaseÿIÿfoundÿheroinÿandÿquinineÿtoÿbeÿpresentÿandÿ

 20ÿÿÿtheÿheroinÿwasÿatÿ65ÿpercent.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkayÿ--ÿÿ

 22ÿÿÿA.ÿÿÿÿÿSorry.ÿÿIÿmadeÿaÿmistake.ÿÿIfÿIÿmayÿreferÿtoÿmyÿreport?ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿPlease.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheÿheroinÿwasÿatÿ54ÿpercent.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿ54ÿpercentÿwhatÿdoesÿthatÿmean?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 97 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              97
ÿ
    1ÿÿÿA.ÿÿÿÿÿThatÿmeansÿtheÿamountÿofÿtheÿactualÿdrugÿofÿheroinÿthatÿ

    2ÿÿÿIÿidentifiedÿinÿtheÿsystemÿinÿthisÿsubstance,ÿtheÿamountÿofÿ

    3ÿÿÿpowderÿ54ÿpercentÿofÿthatÿwasÿactuallyÿtheÿheroin.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿfoundÿthatÿtheÿsubstanceÿcontainedÿ--ÿinÿ

    5ÿÿÿwhatÿyouÿreceivedÿcontainedÿheroin;ÿisÿthatÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿbothÿfromÿtheÿsamplingÿyouÿdidÿandÿfromÿtheÿ

    8ÿÿÿcomposite?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿexplainÿwhatÿaÿcontrolledÿsubstanceÿis?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿAÿcontrolledÿsubstanceÿisÿsomethingÿthatÿisÿinÿtheÿCFCÿ

 12ÿÿÿcodeÿofÿfederalÿregulationsÿasÿsomethingÿthatÿisÿillegal.ÿÿSoÿ

 13ÿÿÿthat'sÿaÿcontrolledÿsubstanceÿandÿthere'sÿdifferentÿlevelsÿofÿ

 14ÿÿÿcontrolledÿsubstances.ÿÿTheyÿareÿcalledÿschedules.ÿÿSoÿ

 15ÿÿÿcontrolledÿsubstancesÿareÿinÿSchedulesÿIÿthroughÿVÿandÿtheÿwayÿ

 16ÿÿÿtheyÿscheduleÿthingsÿisÿmedicalÿusageÿandÿabuseÿpotential.ÿÿSoÿ

 17ÿÿÿifÿyouÿhaveÿaÿ--ÿifÿit'sÿveryÿhighÿabuseÿpotentialÿandÿitÿhasÿ

 18ÿÿÿnoÿmedicalÿusage,ÿthenÿitÿwouldÿbeÿaÿScheduleÿI.ÿÿIfÿit'sÿhighÿ

 19ÿÿÿabuseÿpotentialÿandÿitÿhasÿmedicalÿuses,ÿit'sÿaÿScheduleÿII.ÿÿ

 20ÿÿÿIfÿit'sÿkindÿofÿwe'reÿgettingÿintoÿtheÿgrayÿareaÿwhereÿitÿhasÿaÿ

 21ÿÿÿmedicalÿusageÿbutÿabuseÿpotentialÿisÿnotÿsoÿhigh,ÿthenÿweÿwouldÿ

 22ÿÿÿgoÿaÿScheduleÿIII.ÿÿScheduleÿIVÿisÿitÿhasÿaÿveryÿgoodÿmedicalÿ

 23ÿÿÿusageÿandÿthenÿnotÿsoÿmuchÿabuseÿthatÿwouldÿbeÿaÿScheduleÿIV,ÿ

 24ÿÿÿandÿScheduleÿVÿisÿmedicalÿusageÿandÿnotÿsoÿmuchÿabuseÿ

 25ÿÿÿpotential.ÿÿSoÿthatÿisÿdeterminedÿbyÿpeople;ÿnotÿmyself,ÿbutÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 98 of 219
ÿ
ÿ
ÿ
ÿ                         JamesÿDiSarno                             98
ÿ
    1ÿÿÿotherÿgovernmentÿpeople.ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿHigherÿpayÿgrade.ÿÿ

    3ÿÿÿ            THEÿWITNESS:ÿÿYesÿexactly.ÿÿHigherÿpaidÿgrade.ÿÿThankÿ

    4ÿÿÿyou.ÿÿ

    5ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿyouÿtoldÿusÿthatÿwhatÿyouÿfoundÿinÿthatÿwhichÿhasÿ

    7ÿÿÿbeenÿmarkedÿasÿGovernment'sÿexhibitÿ6ÿwasÿheroin.ÿÿIsÿheroinÿaÿ

    8ÿÿÿcontrolledÿsubstance?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYesÿitÿis.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿschedule?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿHeroinÿisÿaÿScheduleÿIÿmeaningÿitÿhasÿnoÿmedicalÿusageÿ

 12ÿÿÿandÿitÿhasÿaÿhigherÿabuseÿpotential.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿtakeÿtheÿnetÿweightÿofÿjustÿtheÿ

 14ÿÿÿproductÿitselfÿonÿthatÿexhibit?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿTheÿnetÿweightÿwouldÿbeÿtheÿweightÿofÿtheÿentireÿamountÿ

 16ÿÿÿofÿpowderÿandÿyesÿIÿdid.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿit?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿ1.0ÿgrams.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿThat'sÿrounding?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿThat'sÿrounding,ÿright.ÿÿOnÿmyÿreportÿitÿsaysÿ1.086ÿ

 21ÿÿÿgrams,ÿbutÿthatÿgoesÿoutÿtoÿfourÿdecimalÿpoints.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿKeepingÿitÿsimple.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿKeepingÿitÿsimpleÿwouldÿbeÿoneÿgramÿofÿpowder.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿtakeÿaÿlookÿatÿwhatÿhasÿtheÿGovernment'sÿ

 25ÿÿÿexhibitÿstickerÿnumberÿ11ÿonÿitÿwhichÿshouldÿbeÿDEAÿnumberÿ3?ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 99 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                              99
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿthatÿone?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtestÿthatÿone?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿknow?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAgainÿmyÿsignatureÿisÿallÿoverÿitÿandÿIÿseeÿmyÿ

    8ÿÿÿhandwritingÿinÿtheÿbag.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿperformedÿatÿleastÿtwoÿtestsÿlikeÿyouÿ

 10ÿÿÿmentioned?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfindÿwhenÿyouÿtestedÿthisÿone?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿAgainÿifÿIÿmayÿ--ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿsubstanceÿwasÿitÿin?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThere'sÿheroinÿinÿthisÿsample,ÿbutÿifÿIÿmayÿreferÿtoÿaÿ

 16ÿÿÿreport,ÿIÿcanÿtellÿyouÿexactlyÿwhatÿitÿwas.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPleaseÿfeelÿfreeÿtoÿrefreshÿyourÿmemory.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿwouldÿneedÿaÿreport.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOhÿI'mÿsorry.ÿÿFairÿenough.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿInÿthisÿsampleÿIÿdeterminedÿheroinÿwasÿpresent.ÿÿTheÿnetÿ

 21ÿÿÿweightÿwasÿ1.3ÿgramsÿandÿtheÿpurityÿwasÿ33ÿpercent.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtalkÿaboutÿexhibitÿnumberÿ17ÿwhichÿisÿDEAÿ

 23ÿÿÿnumberÿexhibitÿ6.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIÿwillÿjustÿpreemptivelyÿhandÿyouÿtheÿremainderÿofÿyourÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 100 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               100
ÿ
    1ÿÿÿreportsÿinÿtheÿeventÿyouÿneedÿthemÿtoÿrefreshÿyourÿmemory.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThanks.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿLet'sÿtalkÿaboutÿexhibitÿ17.ÿÿDidÿyouÿanalyzeÿthatÿone?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿIÿdid.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿfindÿtheÿsubstanceÿinsideÿtoÿbe?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAgainÿIÿdeterminedÿtheÿsubstanceÿtoÿbeÿheroinÿ1.4ÿgramsÿ

    7ÿÿÿnetÿweightÿandÿ54ÿpercentÿheroin.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿlet'sÿlookÿatÿexhibitÿ22ÿwhichÿisÿDEAÿ9.ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿtestÿdrugsÿeverydayÿforÿ20ÿyears.ÿÿI'veÿdoneÿ

 10ÿÿÿmanyÿreports.ÿÿThere'sÿnoÿwayÿIÿcanÿrememberÿeveryÿsampleÿsoÿIÿ

 11ÿÿÿdoÿneedÿtoÿreferÿtoÿmyÿnotes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhyÿdoÿyouÿwriteÿaÿreport?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿSoÿthatÿIÿdon'tÿhaveÿtoÿmemorizeÿeveryÿsampleÿthatÿIÿdo.ÿÿ

 14ÿÿÿIÿdeterminedÿheroinÿtoÿbeÿpresentÿinÿthisÿsampleÿ.88ÿgramsÿandÿ

 15ÿÿÿtheÿpurityÿwasÿ22ÿpercentÿheroin.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAllÿright.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿTheÿdrugÿquantityÿwasÿwhat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿI'mÿsorryÿ.89ÿgrams.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿthatÿwasÿfourÿpiecesÿofÿevidenceÿallÿaÿ

 20ÿÿÿlittleÿbitÿoverÿ--ÿaÿlittleÿbitÿunderÿoneÿgram;ÿisÿthatÿright?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThat'sÿcorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIÿamÿnowÿhandingÿyouÿwhatÿhaveÿbeenÿmarkedÿ

 23ÿÿÿasÿGovernmentÿ28ÿandÿ29.ÿÿI'llÿtradeÿyou.ÿÿTakeÿaÿlookÿatÿthoseÿ

 24ÿÿÿandÿletÿmeÿknowÿifÿyouÿrecognizeÿthem?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThisÿisÿ--ÿyes.ÿÿThisÿisÿmoreÿevidenceÿthatÿIÿanalyzedÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 101 of 219
ÿ
ÿ
ÿ
ÿ                         JamesÿDiSarno                              101
ÿ
    1ÿÿÿinÿtheÿlaboratory.ÿÿTheyÿbothÿhaveÿmyÿsignatureÿonÿthem.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheÿsealÿ--ÿtheÿheatÿsealÿthatÿyouÿdidÿandÿ

    3ÿÿÿsignedÿisÿthatÿstillÿintact?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYesÿitÿis.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtakeÿaÿlookÿatÿnumberÿ--ÿexhibitÿ28.ÿÿDidÿ

    6ÿÿÿyouÿtestÿtheÿcontentsÿofÿthatÿbag?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdidÿyouÿdetermineÿtheÿcontentsÿtoÿbe?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIÿdeterminedÿheroinÿtoÿbeÿpresent.ÿÿTheÿnetÿweightÿwasÿ

 10ÿÿÿ128.3ÿgramsÿandÿIÿdidÿnotÿdoÿaÿpurityÿtestÿonÿthisÿone.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿWhatÿwasÿitÿagain?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿ128.3ÿgrams.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿWhyÿdidn'tÿyouÿdoÿaÿpurityÿtest?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿInÿtheÿlaboratoryÿweÿwillÿdoÿpurityÿtestsÿonÿanyÿ

 15ÿÿÿpurchases,ÿmeaningÿgovernmentÿfundsÿwereÿspentÿonÿpurchasingÿ

 16ÿÿÿtheÿsample,ÿandÿinÿthisÿcaseÿitÿwasÿnotÿaÿpurchaseÿsoÿitÿwasÿ

 17ÿÿÿnotÿquanted.ÿÿOurÿlaboratoryÿpolicyÿisÿtoÿonlyÿquantÿpurchasesÿ

 18ÿÿÿorÿthingsÿthatÿareÿ--ÿwhenÿtheÿCourtÿrequestsÿanÿactualÿnetÿ

 19ÿÿÿweightÿ--ÿaggregateÿweightÿofÿdrugsÿnotÿnetÿweightÿofÿdrugs,ÿ

 20ÿÿÿmeaningÿtheyÿgetÿsentencedÿonÿtheÿamountÿofÿpureÿdrugÿandÿ

 21ÿÿÿheroinÿisÿnotÿoneÿofÿthoseÿdrugsÿsoÿthisÿwasÿnotÿquanted.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhenÿyouÿlookedÿatÿexhibitÿ28ÿyouÿfoundÿitÿtoÿ

 23ÿÿÿbeÿ128ÿgramsÿcontainingÿheroin?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtakeÿaÿlookÿatÿexhibitÿ29,ÿandÿdidÿyouÿtestÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 102 of 219
ÿ
ÿ
ÿ
ÿ                         JamesÿDiSarno                              102
ÿ
    1ÿÿÿthisÿone?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfind?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿInÿthisÿoneÿIÿfoundÿ--ÿIÿhadÿtoÿsplitÿtheÿsample.ÿÿWhatÿ

    5ÿÿÿaÿsplitÿsampleÿmeansÿisÿIÿdeterminedÿbeforeÿIÿevenÿanalyzedÿitÿ

    6ÿÿÿthatÿitÿlookedÿlikeÿthereÿwereÿtwoÿdifferentÿtypesÿofÿsampleÿ

    7ÿÿÿcontainedÿinÿthisÿevidenceÿenvelope.ÿÿSoÿinÿthisÿcaseÿIÿfoundÿ

    8ÿÿÿthereÿwasÿ129ÿlittleÿbagsÿandÿIÿdeterminedÿthatÿcocaineÿbaseÿ

    9ÿÿÿwasÿpresentÿinÿthoseÿ129ÿlittleÿbags,ÿandÿthenÿthereÿwereÿtwoÿ

 10ÿÿÿlargerÿbagsÿandÿIÿdeterminedÿthatÿaÿsubstanceÿcalledÿdibutyloneÿ

 11ÿÿÿwasÿcontainedÿinÿthose.ÿÿSoÿit'sÿ--ÿweÿsplitÿtheÿsamples.ÿÿ

 12ÿÿÿBasicallyÿIÿanalyzedÿthisÿportionÿasÿoneÿunit.ÿÿIÿanalyzedÿthisÿ

 13ÿÿÿotherÿportionÿasÿanotherÿunit.ÿÿTheyÿareÿtotallyÿseparate.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿyouÿseparatedÿthemÿoutÿyouÿgaveÿthemÿ

 15ÿÿÿseparateÿnumbers?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYes.ÿÿTheyÿbecomeÿ--ÿlikeÿinÿthisÿcase,ÿit'sÿforÿtheÿ

 17ÿÿÿlaboratory,ÿitÿwasÿexhibitÿ5.ÿÿSoÿtheÿfirstÿoneÿbecameÿ5.01ÿandÿ

 18ÿÿÿthenÿtheÿsecondÿoneÿbecameÿ5.02.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhenÿyouÿlookedÿatÿ5.01ÿitÿwasÿ129ÿbagsÿofÿaÿ

 20ÿÿÿsubstanceÿthatÿtestedÿpositiveÿforÿcocaineÿbase?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThatÿisÿcorrect.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿisÿcocaineÿbaseÿaÿnarcoticÿonÿtheÿscheduleÿthatÿyouÿ

 23ÿÿÿdescribed?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYes.ÿÿCocaineÿbaseÿisÿaÿScheduleÿIIÿdrug.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿyouÿdeterminedÿthatÿtheÿotherÿbagÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 103 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               103
ÿ
    1ÿÿÿcameÿtoÿyouÿallÿtogetherÿwithÿexhibitÿ5ÿcontainedÿanotherÿ

    2ÿÿÿsubstanceÿbesidesÿheroinÿorÿcocaineÿbase?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿDidÿyouÿgetÿtheÿtotalÿweightÿofÿ--ÿofÿtheÿ

    6ÿÿÿcrackÿcocaine?ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿIÿdid.ÿÿItÿwasÿ73.6ÿgramsÿandÿIÿdidÿnotÿ

    8ÿÿÿdoÿaÿpurityÿonÿit.ÿÿ

    9ÿÿÿBYÿMS.ÿSAVNER:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLastÿtwoÿexhibits.ÿÿI'mÿhandingÿyouÿupÿ

 11ÿÿÿGovernment'sÿ32ÿandÿ33.ÿÿTakeÿaÿlookÿatÿthoseÿandÿletÿmeÿknowÿ

 12ÿÿÿifÿyouÿrecognizeÿthem?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYesÿIÿrecognizeÿthem.ÿÿAgainÿmyÿsignaturesÿareÿallÿoverÿ

 14ÿÿÿthem.ÿÿTheÿevidenceÿsealÿthatÿIÿplacedÿonÿtheÿbottomÿisÿintact,ÿ

 15ÿÿÿandÿIÿseeÿmyÿinitialsÿonÿtheÿbagsÿonÿtheÿinside.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtalkÿaboutÿexhibitÿ32ÿfirstÿwhichÿisÿDEAÿ7.ÿÿ

 17ÿÿÿDidÿyouÿtestÿthisÿone?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿdid.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿtestedÿitÿwhatÿdidÿyouÿfind?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿInÿthisÿcaseÿIÿfoundÿcocaineÿbaseÿtoÿbeÿpresentÿnetÿ

 21ÿÿÿweightÿofÿ4.0ÿgramsÿandÿIÿdidÿnotÿdoÿaÿpurityÿonÿit.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿtheÿnetÿweightÿagainÿisÿjustÿtheÿsubstanceÿitselfÿ

 23ÿÿÿnotÿtheÿpackaging?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿJustÿtheÿamountÿofÿpowderÿthatÿwasÿreceived.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtalkÿaboutÿexhibitÿ33ÿwhichÿisÿDEAÿ8.ÿÿThisÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 104 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               104
ÿ
    1ÿÿÿoneÿyouÿhadÿtoÿbreakÿintoÿsubÿexhibits?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿIÿsubÿexhibitedÿthisÿoneÿwhenÿIÿoriginallyÿ

    3ÿÿÿreceivedÿitÿbecauseÿsomeÿofÿtheÿbagsÿwereÿclearÿwithÿheartsÿonÿ

    4ÿÿÿthem,ÿsomeÿofÿtheÿbagsÿwereÿ--ÿtheyÿhadÿaÿgreenÿalienÿlogoÿonÿ

    5ÿÿÿthem,ÿandÿsomeÿofÿthemÿwereÿtheseÿwhiteÿglassineÿbags.ÿÿSoÿwithÿ

    6ÿÿÿmyÿexperienceÿIÿ--ÿinsteadÿofÿputtingÿthemÿallÿtogetherÿandÿ

    7ÿÿÿrealizingÿthatÿthere'sÿdifferentÿcomponentsÿinÿthem,ÿweÿhaveÿ

    8ÿÿÿtheÿabilityÿtoÿsplitÿthemÿasÿappearanceÿdictates.ÿÿSoÿinÿthisÿ

    9ÿÿÿcaseÿtheÿalienÿlogoÿbagsÿwereÿoneÿsubject,ÿtheÿbagsÿwithÿtheÿ

 10ÿÿÿheartsÿwereÿanother,ÿandÿthenÿtheÿglassineÿbagsÿwereÿaÿthird.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿlet'sÿtalkÿaboutÿ--ÿlet'sÿgoÿexhibitÿbyÿ

 12ÿÿÿexhibitÿ--ÿsubÿexhibitÿbyÿsubÿexhibitÿasÿyouÿidentifiedÿthem.ÿÿ

 13ÿÿÿSoÿsubÿexhibitÿ8.01ÿwasÿtheÿ250ÿglassineÿbags;ÿisÿthatÿright?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿAÿglassineÿbagÿisÿoneÿofÿtheseÿlittleÿwhiteÿbags.ÿÿ

 15ÿÿÿWeÿcallÿthoseÿglassineÿbags.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿfindÿinÿtermsÿofÿwhatÿsubstanceÿitÿwasÿwhenÿ

 17ÿÿÿyouÿanalyzedÿthose?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeroinÿwasÿpresentÿandÿtheÿnetÿweightÿwasÿ5.22ÿgrams.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿaboutÿexhibitÿ8.02ÿwhatÿtypeÿofÿpackagingÿwasÿ

 20ÿÿÿthatÿexhibit?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿThatÿoneÿwasÿtheÿclearÿbagsÿwithÿtheÿheartsÿonÿit.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿyouÿfindÿwhenÿyouÿtestedÿtheÿcontentsÿ

 23ÿÿÿofÿthoseÿbags?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿHeroinÿwasÿpresentÿatÿ0.88ÿgrams.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿtheÿlastÿoneÿ8.03ÿwhatÿwasÿthat?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 105 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               105
ÿ
    1ÿÿÿA.ÿÿÿÿÿThatÿwasÿ50ÿplasticÿbagsÿwithÿtheÿalienÿlogoÿonÿitÿandÿ

    2ÿÿÿthatÿwasÿ--ÿIÿidentifiedÿheroinÿatÿ0.87ÿgrams.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿThankÿyou.ÿÿNothingÿfurther.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿAnyÿcrossÿexamination?ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿThankÿyou.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿThankÿyou.ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿThankÿyouÿveryÿmuch.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿLet'sÿtakeÿourÿrecessÿatÿthisÿpoint.ÿÿ

    9ÿÿÿIt'sÿjustÿaboutÿ12ÿo'clock.ÿÿWe'llÿstartÿatÿ1:15.ÿÿ

 10ÿÿÿ[Recessÿ11:55ÿ-ÿ1:15ÿp.m.]

 11ÿÿÿ[Theÿfollowingÿoccurredÿinÿopenÿcourtÿwithoutÿtheÿjuryÿpresent]

 12ÿÿÿ            THEÿCOURT:ÿÿGoodÿafternoon.ÿÿAllÿright.ÿÿCounselÿareÿ

 13ÿÿÿpresent.ÿÿDefendant'sÿpresent.ÿÿThisÿisÿoutsideÿtheÿpresenceÿofÿ

 14ÿÿÿtheÿjury.ÿÿThereÿareÿaÿcoupleÿofÿrequestsÿfromÿtheÿlawyersÿthatÿ

 15ÿÿÿIÿhaveÿreviewed.ÿÿFirstÿoneÿisÿaÿrequestÿfromÿtheÿdefenseÿandÿ

 16ÿÿÿthatÿisÿforÿtheÿCourtÿtoÿdescribeÿtheÿprocedureÿbyÿwhichÿ

 17ÿÿÿimpeachmentÿisÿdoneÿwithÿpriorÿinconsistentÿstatements.ÿÿWeÿ

 18ÿÿÿhaveÿdoneÿ--ÿIÿshouldÿsayÿit'sÿtheÿroyalÿweÿ--ÿhaveÿdoneÿ

 19ÿÿÿresearchÿandÿthere'sÿaÿcaseÿinÿtheÿ2ndÿCircuitÿcalledÿUnitedÿ

 20ÿÿÿStatesÿversusÿAlmonteÿwhichÿisÿ956ÿF.2dÿ27,ÿ2ndÿCircuitÿcaseÿ

 21ÿÿÿ1992,ÿwhichÿreadsÿinÿrelevantÿpartÿ--ÿthere'sÿtwoÿseparateÿ

 22ÿÿÿissuesÿhere.ÿÿTheÿ2ndÿCircuitÿalsoÿnotedÿthatÿinÿquotesÿ"aÿ

 23ÿÿÿthirdÿparty'sÿnotesÿofÿaÿwitness'sÿstatementÿmayÿnotÿbeÿ

 24ÿÿÿadmittedÿasÿaÿpriorÿinconsistentÿstatement."ÿÿSoÿthatÿ

 25ÿÿÿnecessarilyÿappliesÿwhenÿaÿlawÿenforcementÿofficerÿhasÿaÿnoteÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 106 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               106
ÿ
    1ÿÿÿasÿtoÿwhatÿtheÿwitnessÿsaidÿbutÿit'sÿnotÿbyÿwayÿofÿaÿ

    2ÿÿÿtranscript,ÿandÿasÿaÿresultÿwhatÿIÿhaveÿbeenÿrulingÿuponÿinÿ

    3ÿÿÿgeneralÿisÿyouÿconfrontÿtheÿwitnessÿwithÿtheÿstatementÿ

    4ÿÿÿreflectedÿinÿtheÿofficer'sÿnotes.ÿÿIfÿtheÿwitnessÿsaysÿyesÿtheyÿ

    5ÿÿÿrememberÿthis,ÿrememberÿmakingÿthisÿstatement,ÿthenÿtheyÿcanÿgoÿ

    6ÿÿÿintoÿtheÿstatement,ÿbutÿifÿnot,ÿthenÿyouÿcannotÿintroduceÿtheÿ

    7ÿÿÿstatement,ÿandÿbyÿreadingÿtheÿstatementÿthatÿisÿintroducingÿtheÿ

    8ÿÿÿstatement.ÿÿSoÿasÿaÿresultÿyouÿcan'tÿreadÿtheÿstatement.ÿÿYouÿ

    9ÿÿÿneedÿtoÿcallÿtheÿofficerÿlaterÿaboutÿtheÿinconsistentÿ

 10ÿÿÿstatement.ÿÿThat'sÿtheÿfirstÿpart.ÿÿ

 11ÿÿÿ      Theÿsecondÿpartÿofÿwhatÿtheÿ2ndÿCircuitÿdeterminedÿwasÿ

 12ÿÿÿunlessÿtheyÿareÿ"aÿverbatimÿtranscriptÿofÿtheÿwitness'sÿownÿ

 13ÿÿÿwords",ÿwhatÿtheÿ2ndÿCircuitÿisÿfindingÿthereÿisÿthatÿifÿthereÿ

 14ÿÿÿisÿaÿtranscriptÿofÿtheÿdefendant'sÿwords,ÿthenÿyouÿcanÿ

 15ÿÿÿintroduceÿtheÿtranscriptÿevenÿifÿforÿsomeÿreasonÿtheÿwitnessÿ

 16ÿÿÿdoesÿnotÿrememberÿwhatÿtheÿwitnessÿsaid.ÿÿAsÿaÿresult,ÿwhenÿtheÿ

 17ÿÿÿdefenseÿisÿaskingÿforÿclarificationÿasÿtoÿwhetherÿyouÿcanÿ

 18ÿÿÿactuallyÿreadÿtheÿtranscriptÿofÿwhatÿtheÿwitnessÿsaid,ÿassumingÿ

 19ÿÿÿitÿisÿaÿverbatimÿtranscript,ÿthatÿisÿpermissibleÿunderÿ2ndÿ

 20ÿÿÿCircuitÿlaw.ÿÿ

 21ÿÿÿ      Soÿtheÿdistinctionÿisÿthis.ÿÿIfÿtheÿinconsistentÿstatementÿ

 22ÿÿÿisÿmadeÿinÿaÿpoliceÿreport,ÿaÿsummaryÿofÿwhichÿisÿpresentedÿbyÿ

 23ÿÿÿtheÿpoliceÿofficer,ÿyouÿcannotÿhaveÿthatÿstatementÿread,ÿbutÿifÿ

 24ÿÿÿit'sÿaÿverbatimÿtranscript,ÿyouÿcanÿhaveÿthatÿstatementÿread.ÿÿ

 25ÿÿÿInÿfact,ÿwhat'sÿinterestingÿinÿRuleÿ613ÿisÿthatÿinÿregardÿtoÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 107 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               107
ÿ
    1ÿÿÿthoseÿkindsÿofÿverbatimÿtranscriptsÿyouÿdon'tÿhaveÿtoÿtellÿtheÿ

    2ÿÿÿwitnessÿorÿshowÿtheÿwitnessÿtheÿstatement.ÿÿAllÿyouÿhaveÿtoÿbeÿ

    3ÿÿÿableÿtoÿdoÿis,ÿnumberÿone,ÿshowÿtheÿotherÿsideÿtheÿstatement,ÿ

    4ÿÿÿand,ÿsecond,ÿleaveÿtheÿwitnessÿanÿopportunityÿtoÿexplainÿtheÿ

    5ÿÿÿwayÿ--ÿtheÿnatureÿofÿtheÿstatement.ÿÿAnywayÿsoÿthat'sÿtheÿ

    6ÿÿÿclarificationÿandÿIÿthinkÿthatÿanswersÿtheÿdefendant'sÿrequest.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿThat'sÿright?ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿYes,ÿJudge.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿNow,ÿsecond,ÿIÿwantÿtoÿtalkÿ

 11ÿÿÿinÿgeneralÿaboutÿtheÿabilityÿofÿtheÿdefenseÿtoÿcallÿwitnessesÿ

 12ÿÿÿwhoÿareÿdescribedÿinÿtheÿopeningÿstatements.ÿÿIfÿthoseÿ

 13ÿÿÿwitnessesÿwereÿnotÿaÿpartÿofÿtheÿactivity,ÿtheÿprostitutionÿ

 14ÿÿÿactivity,ÿbutÿwereÿseparateÿandÿapartÿfromÿtheÿactivity,ÿnotÿ

 15ÿÿÿdescribingÿwhatÿwasÿgoingÿonÿinÿtheÿactivity,ÿthenÿthatÿ

 16ÿÿÿtestimonyÿwouldÿbeÿcharacterÿevidenceÿandÿasÿaÿresultÿwouldÿbeÿ

 17ÿÿÿinadmissible.ÿÿEssentiallyÿcharacterÿevidenceÿhasÿtoÿcomeÿinÿbyÿ

 18ÿÿÿwayÿofÿreputation.ÿÿ

 19ÿÿÿ      Soÿasÿaÿresultÿifÿthoseÿwitnessesÿwereÿnotÿaÿpartÿofÿthisÿ

 20ÿÿÿillegalÿactivity,ÿthenÿtheirÿstatementsÿareÿnotÿadmissible.ÿÿ

 21ÿÿÿThat'sÿwhyÿIÿaskedÿtheÿquestionÿareÿtheseÿwitnessesÿallÿpartÿofÿ

 22ÿÿÿtheÿprostitutionÿactivityÿbecauseÿessentiallyÿtheirÿtestimonyÿ

 23ÿÿÿisÿnotÿcharacterÿevidence.ÿÿItÿisÿevidenceÿofÿpatternÿofÿ

 24ÿÿÿconduct,ÿwhichÿIÿraisedÿbefore,ÿbutÿit'sÿalsoÿevidenceÿofÿ

 25ÿÿÿcoercion,ÿfraud,ÿforce,ÿorÿnoÿcoercion,ÿfraud,ÿorÿforce.ÿÿSoÿasÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 108 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               108
ÿ
    1ÿÿÿlongÿasÿtheseÿwitnessesÿwereÿengagedÿinÿthisÿactivityÿandÿcanÿ

    2ÿÿÿdescribeÿhowÿtheyÿwereÿthemselvesÿtreated,ÿbutÿalsoÿhowÿotherÿ

    3ÿÿÿpeopleÿwereÿtreatedÿinÿtheÿactivity,ÿthenÿthatÿisÿtotallyÿ

    4ÿÿÿrelevantÿtoÿfraud,ÿcoercion,ÿetÿcetera,ÿand,ÿinÿfact,ÿit'sÿoneÿ

    5ÿÿÿofÿtheÿkeyÿissuesÿobviouslyÿinÿthisÿcase.ÿÿSoÿthere'sÿtheÿ

    6ÿÿÿdistinction.ÿÿ

    7ÿÿÿ    Ifÿaÿwitnessÿisÿnotÿengagedÿinÿthisÿactivity,ÿnotÿ

    8ÿÿÿdescribingÿtheÿdefendant'sÿconductÿinÿthisÿactivity,ÿthat'sÿ

    9ÿÿÿcharacterÿevidenceÿandÿisÿnotÿadmissibleÿunlessÿit'sÿbyÿ

 10ÿÿÿreputation.ÿÿIfÿitÿisÿinÿfactÿfromÿaÿpersonÿengagedÿinÿthisÿ

 11ÿÿÿactivity,ÿdescribingÿwhatÿexactlyÿtheÿdefendant'sÿbehaviorÿwas,ÿ

 12ÿÿÿatÿleastÿinÿregardÿtoÿcoercionÿandÿfraudÿandÿthreats,ÿetÿ

 13ÿÿÿcetera,ÿbothÿregardingÿthemÿasÿwellÿasÿregardingÿothers,ÿthenÿ

 14ÿÿÿit'sÿadmissible.ÿÿ

 15ÿÿÿ      NowÿI'veÿtakenÿaÿreallyÿbroadÿapproachÿtoÿdescribingÿtheÿ

 16ÿÿÿdefendant'sÿconductÿbecauseÿitÿseemsÿtoÿmeÿthatÿtheÿGovernmentÿ

 17ÿÿÿhasÿtheÿabilityÿ--ÿshouldÿhaveÿtheÿabilityÿtoÿcallÿwitnessesÿ

 18ÿÿÿwhoÿdescribeÿhisÿpatternÿofÿconductÿinÿtheÿillegalÿactivityÿ

 19ÿÿÿallegedlyÿwithoutÿthatÿpersonÿnecessarilyÿbeingÿcharged.ÿÿ

 20ÿÿÿThat'sÿallÿ--ÿit'sÿallÿpartÿofÿtheÿsameÿactivity.ÿÿNowÿthatÿ

 21ÿÿÿappliesÿtoÿtheÿdefenseÿasÿwell.ÿÿTheyÿcanÿcallÿwitnessesÿwhoÿ

 22ÿÿÿwereÿinvolvedÿinÿthisÿparticularÿrelationshipÿwithÿaÿdefendantÿ

 23ÿÿÿandÿengagedÿinÿactivityÿwhichÿmayÿsuggestÿthatÿheÿwasÿnotÿ

 24ÿÿÿengagedÿinÿcoercion,ÿetÿcetera.ÿÿSoÿthat'sÿtheÿdistinction.ÿÿIsÿ

 25ÿÿÿthereÿanyoneÿwhoÿdisagreesÿwithÿthatÿdistinction?ÿÿIfÿso,ÿstateÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 109 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               109
ÿ
    1ÿÿÿitÿonÿtheÿrecord.ÿÿIfÿnot,ÿforeverÿholdÿyourÿpeace.ÿÿAnyoneÿ

    2ÿÿÿfromÿtheÿdefense?ÿÿ

    3ÿÿÿ           MR.ÿKAPLAN:ÿÿNo,ÿJudge.ÿÿThankÿyou.ÿÿWeÿcertainlyÿ

    4ÿÿÿagree.ÿÿ

    5ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿ

    6ÿÿÿ           MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿOnÿtheÿsecondÿmotionÿ

    7ÿÿÿweÿagreeÿthatÿit'sÿrelevantÿanyÿtestimonyÿfromÿdefenseÿ

    8ÿÿÿwitnessesÿaboutÿhowÿtheyÿwitnessedÿtheÿdefendantÿtreatingÿanyÿ

    9ÿÿÿofÿtheÿnamedÿsexÿtraffickingÿvictimsÿasÿthatÿwouldÿgoÿtoÿtheÿ

 10ÿÿÿdefendant'sÿcoercionÿorÿforceÿusedÿagainstÿthoseÿspecificÿ

 11ÿÿÿpeopleÿwhichÿisÿhighlyÿrelevant,ÿbutÿtoÿtheÿextentÿthatÿthoseÿ

 12ÿÿÿwitnessesÿareÿgoingÿtoÿdescribeÿhowÿtheÿdefendantÿtreatedÿthem,ÿ

 13ÿÿÿanyÿlackÿofÿcoercionÿorÿlackÿofÿforceÿusedÿagainstÿthoseÿotherÿ

 14ÿÿÿpeopleÿisÿnotÿrelevantÿtoÿhowÿtheÿdefendantÿtreatedÿ--ÿÿ

 15ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿSoÿcanÿIÿaskÿyouÿifÿyouÿhaveÿ

 16ÿÿÿcalledÿanyÿwitnessesÿtoÿtestifyÿaboutÿtheÿdefendant'sÿbehaviorÿ

 17ÿÿÿinÿregardÿtoÿthem,ÿcoercion,ÿfraud,ÿetÿcetera,ÿwhoÿwereÿnotÿ

 18ÿÿÿcharged?ÿÿ

 19ÿÿÿ             MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿTheÿCourt'sÿalreadyÿ

 20ÿÿÿheardÿfromÿMaryÿP.ÿandÿChrissyÿT.,ÿbothÿofÿwhomÿdescribeÿthat.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿIÿmeanÿyouÿcanÿobviouslyÿ--ÿÿ

 22ÿÿÿ             MS.ÿSAVNER:ÿÿYesÿIÿseeÿwhereÿyou'reÿgoing.ÿÿ

 23ÿÿÿ             THEÿCOURT:ÿÿYes.ÿÿYouÿcanÿunderstandÿthatÿifÿIÿinÿ

 24ÿÿÿfactÿallowedÿyouÿtoÿcallÿwitnessesÿandÿhaveÿthemÿtestifyÿaboutÿ

 25ÿÿÿhowÿtheyÿwereÿtreatedÿevenÿthoughÿtheyÿareÿnotÿinÿtheÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 110 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               110
ÿ
    1ÿÿÿindictment,ÿthere'sÿnoÿchargeÿofÿcoercion,ÿetÿcetera,ÿbutÿthatÿ

    2ÿÿÿisÿ--ÿthatÿisÿtheÿenvironmentÿthatÿtheyÿareÿdescribing,ÿandÿsoÿ

    3ÿÿÿitÿseemsÿtoÿmeÿthatÿifÿthereÿareÿotherÿpeopleÿengagedÿinÿtheÿ

    4ÿÿÿactivityÿinÿtheÿenvironmentÿitselfÿwhoÿcanÿdescribeÿtheÿ

    5ÿÿÿenvironment,ÿwhetherÿorÿnotÿtheyÿareÿcharged,ÿtheÿdefenseÿ

    6ÿÿÿshouldÿbeÿableÿtoÿdoÿthatÿasÿwell.ÿÿ

    7ÿÿÿ          MS.ÿSAVNER:ÿÿIÿunderstandÿandÿIÿwouldÿjustÿ--ÿIÿwouldÿ

    8ÿÿÿjustÿpointÿtoÿparagraphÿ4ÿofÿCountÿIÿinÿtheÿindictmentÿwhichÿ

    9ÿÿÿspecificallyÿallegesÿthatÿtheÿdefendantÿusedÿforceÿandÿthreatsÿ

 10ÿÿÿandÿforceÿtoÿmaintainÿdisciplineÿamongÿhisÿdrugÿworkers,ÿandÿ

 11ÿÿÿevidenceÿgoingÿtoÿthatÿspecificÿpieceÿofÿtheÿallegationÿinÿtheÿ

 12ÿÿÿindictmentÿisÿtestimonyÿthatÿtheÿtwoÿwitnessesÿIÿmentionedÿ

 13ÿÿÿspokeÿto.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿAbsolutely,ÿandÿtheyÿmayÿhaveÿ

 15ÿÿÿwitnessesÿtoÿtestifyÿthatÿinÿfactÿaccordingÿtoÿtheirÿ

 16ÿÿÿobservationsÿbothÿinÿregardÿtoÿtheirÿownÿbehaviorÿasÿwellÿasÿ

 17ÿÿÿtheÿbehaviorÿofÿothersÿthereÿwasÿnoÿcoercionÿandÿasÿaÿresultÿ

 18ÿÿÿtheyÿshouldÿbeÿableÿtoÿtestifyÿtoÿthatÿifÿtheyÿwereÿengagedÿinÿ

 19ÿÿÿthatÿactivity.ÿÿAnywayÿthat'sÿ--ÿthat'sÿtheÿdirective.ÿÿThat'sÿ

 20ÿÿÿtheÿruling.ÿÿThat'sÿtheÿlineÿthatÿI'mÿgoingÿtoÿdrawÿinÿtheÿsandÿ

 21ÿÿÿandÿIÿthinkÿwe'reÿreadyÿtoÿproceed.ÿÿOkay.ÿÿWantÿtoÿbringÿtheÿ

 22ÿÿÿjuryÿout?ÿÿ

 23ÿÿÿ            MS.ÿSAVNER:ÿÿYourÿHonor,ÿoneÿadministrativeÿmatter.ÿÿ

 24ÿÿÿIfÿIÿneglectedÿtoÿofficiallyÿmoveÿin,ÿnowÿtheÿconnectionÿhasÿ

 25ÿÿÿbeenÿmadeÿwithÿrespectÿtoÿtheÿdrugÿexhibits,ÿIÿwouldÿdoÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 111 of 219
ÿ
ÿ
ÿ
ÿ                        JamesÿDiSarno                               111
ÿ
    1ÿÿÿnowÿgivenÿtheÿtestimony.ÿÿ

    2ÿÿÿ           THEÿCOURT:ÿÿIÿthoughtÿyouÿdidÿmoveÿthoseÿallÿin,ÿbutÿ

    3ÿÿÿ--ÿÿ

    4ÿÿÿ           MS.ÿSAVNER:ÿÿIÿwantedÿtoÿmakeÿsureÿtheÿrecordÿisÿ

    5ÿÿÿclear.ÿÿ

    6ÿÿÿ           THEÿCOURT:ÿÿTheÿ32,ÿ33.ÿÿ

    7ÿÿÿ           MS.ÿSAVNER:ÿÿIÿcanÿreadÿthemÿoff.ÿÿ

    8ÿÿÿ           THEÿCOURT:ÿÿOkay.ÿÿGoÿahead.ÿÿ

    9ÿÿÿ           MS.ÿSAVNER:ÿÿ6,ÿ11,ÿ17,ÿ22,ÿ28,ÿ29,ÿ32ÿandÿ33.ÿÿ

 10ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

 11ÿÿÿ             MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 12ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿ

 13ÿÿÿ[Governmentÿexhibitsÿ28,ÿ29,ÿ32,ÿ33ÿadmitted]ÿ

 14ÿÿÿ             MS.ÿSAVNER:ÿÿThankÿyou.ÿÿ

 15ÿÿÿ             THEÿCOURT:ÿÿCanÿyouÿgiveÿmeÿtheÿlistÿagainÿbecauseÿIÿ

 16ÿÿÿhaveÿtoÿtellÿtheÿjuryÿthatÿinÿfactÿthoseÿexhibitsÿhaveÿbeenÿ

 17ÿÿÿadmitted.ÿÿ

 18ÿÿÿ             MS.ÿSAVNER:ÿÿYes,ÿYourÿHonor.ÿÿ6,ÿ11,ÿ17,ÿ22,ÿ28,ÿ29,ÿ

 19ÿÿÿ32ÿandÿ33.ÿÿ

 20ÿÿÿ             THEÿCOURT:ÿÿGood.ÿÿOkay.ÿÿThankÿyou.ÿÿAllÿright.ÿÿ

 21ÿÿÿBringÿtheÿjuryÿin.ÿÿ

 22ÿÿÿ[Juryÿreturnsÿtoÿtheÿcourtroomÿatÿ1:30ÿp.m.]ÿÿ

 23ÿÿÿ             THEÿCOURT:ÿÿOkay.ÿÿStartingÿaÿfewÿminutesÿlateÿ

 24ÿÿÿbecauseÿIÿneededÿoneÿissueÿresolved.ÿÿIÿdoÿwantÿtoÿtellÿyouÿ

 25ÿÿÿthatÿthereÿwereÿtheÿofferingÿofÿexhibitsÿwhichÿhaveÿbeen

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 112 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   112
ÿ
    1ÿÿÿadmittedÿintoÿevidence.ÿÿNowÿthoseÿareÿtheÿbagsÿofÿsuspectedÿ

    2ÿÿÿdrugsÿthatÿwereÿanalyzed.ÿÿSoÿ6,ÿ11,ÿ17,ÿ22,ÿ28,ÿ29,ÿ32,ÿandÿ

    3ÿÿÿ33,ÿthoseÿareÿtheÿexhibitsÿthatÿwereÿtalkedÿaboutÿbyÿtheÿ

    4ÿÿÿexpert,ÿthoseÿareÿallÿadmittedÿintoÿevidence.ÿÿ

    5ÿÿÿ       Allÿright.ÿÿAppreciateÿyourÿpatienceÿandÿIÿthinkÿwe'reÿ

    6ÿÿÿreadyÿtoÿstartÿwithÿtheÿnextÿwitness.ÿÿ

    7ÿÿÿ           MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿWeÿcallÿKeishaÿ

    8ÿÿÿW.ÿÿ

    9ÿÿÿ           DEPUTYÿCLERK:ÿÿYouÿcanÿcomeÿrightÿupfront.ÿÿ

 10ÿÿÿKEISHAÿW.,

 11ÿÿÿ         Havingÿbeenÿdulyÿsworn,ÿtestifiedÿasÿfollows:

 12ÿÿÿ             THEÿCOURT:ÿÿGoodÿafternoon.ÿÿ

 13ÿÿÿ             THEÿWITNESS:ÿÿGoodÿafternoon.ÿÿ

 14ÿÿÿ             THEÿCOURT:ÿÿSoÿifÿyouÿcanÿpullÿyourÿchairÿupÿtoÿthatÿ

 15ÿÿÿmicrophoneÿandÿputÿtheÿmicrophoneÿasÿcloseÿtoÿyouÿasÿpossibleÿ

 16ÿÿÿandÿspeakÿrightÿintoÿitÿsoÿpeopleÿcanÿhearÿyou.ÿÿ

 17ÿÿÿ             THEÿWITNESS:ÿÿAllÿright.ÿÿHello.ÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿGoodÿafternoon.ÿÿKeisha,ÿforgiveÿmeÿforÿjustÿusingÿyourÿ

 20ÿÿÿfirstÿname.ÿÿWe'reÿonlyÿgoingÿtoÿbeÿusingÿtheÿfirstÿnamesÿforÿ

 21ÿÿÿtheÿwomenÿweÿtalkÿaboutÿthisÿafternoon.ÿÿOkay?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿSoÿifÿIÿaskÿyouÿwhoÿsomeoneÿwas,ÿifÿitÿwasÿaÿwomanÿ

 24ÿÿÿinvolvedÿinÿthis,ÿweÿdon'tÿwantÿtoÿhearÿtheÿlastÿname.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

ÿ
ÿ               CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 113 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   113
ÿ
    1ÿÿÿQ.ÿÿÿÿÿKeisha,ÿletÿmeÿstartÿbyÿaskingÿyouÿsomeÿquestionsÿaboutÿ

    2ÿÿÿyourÿlifeÿhistory.ÿÿWhatÿmonthÿandÿyearÿwereÿyouÿborn?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿJulyÿ14,ÿ1995.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhereÿwereÿyouÿbornÿandÿraised?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwasÿbornÿinÿBurlingtonÿandÿIÿwasÿraisedÿinÿWinooski.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLetÿmeÿstartÿwithÿsomeÿquestionsÿaboutÿyourÿfirstÿ

    7ÿÿÿ10ÿorÿ15ÿyearsÿofÿlife.ÿÿDidÿyourÿparentsÿseparateÿearly?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿTheyÿwereÿtogetherÿforÿaÿwhile.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAboutÿuntilÿwhen?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿUntilÿIÿwasÿaboutÿ--ÿwhenÿIÿwentÿintoÿfosterÿcare.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 12ÿÿÿA.ÿÿÿÿÿDCF.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthen?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿhadÿbeenÿinÿaÿrelationshipÿwithÿanÿabusiveÿboyfriendÿ

 15ÿÿÿandÿwasÿinÿaÿveryÿangryÿstateÿofÿmindÿandÿcouldn'tÿhandleÿitÿIÿ

 16ÿÿÿguessÿandÿneededÿextraÿsupportÿsoÿIÿendedÿupÿthereÿbecauseÿofÿ

 17ÿÿÿchargesÿIÿhadÿgotten.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAboutÿhowÿoldÿwereÿyouÿthen?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwasÿprobablyÿaboutÿ15.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿHowÿwasÿtheÿboyfriendÿabusive?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿwouldÿhitÿmeÿallÿtheÿtime.ÿÿHeÿalmostÿknockedÿmyÿ

 22ÿÿÿtoothÿoutÿofÿmyÿmouth.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿyourÿparentsÿseparate?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿTheyÿseparatedÿwhenÿIÿwasÿprobablyÿaboutÿ14,ÿ15.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhyÿthatÿhappened?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 114 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   114
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿTheyÿweren'tÿreallyÿgettingÿalong.ÿÿTheyÿhaven'tÿ

    2ÿÿÿinÿaÿlongÿtime.ÿÿTheyÿstayedÿtogetherÿforÿus.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWasÿthereÿaÿdrugÿproblem?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMyÿdad,ÿyeah.ÿÿMyÿdadÿwasÿintoÿdrugsÿprettyÿheavy.ÿÿMyÿ

    5ÿÿÿwholeÿlifeÿalmost.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿmentionedÿgoingÿintoÿfosterÿcare.ÿÿDidÿyouÿ

    7ÿÿÿspendÿsomeÿtimeÿinÿseveralÿdifferentÿplacesÿapartÿfromÿyourÿmomÿ

    8ÿÿÿandÿdad?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhereÿthoseÿwere.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSoÿIÿwentÿtoÿ--ÿfirstÿofÿall,ÿIÿwentÿtoÿtheÿjuvenileÿ

 12ÿÿÿcenterÿWoodside.ÿÿIÿwentÿtoÿBrattleboroÿRetreat.ÿÿIÿwentÿtoÿ

 13ÿÿÿNFI.ÿÿIÿwentÿtoÿNFIÿDAPÿprogramÿwhichÿisÿaÿfosterÿcareÿprogram.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWereÿthoseÿinstitutionsÿthatÿyouÿmentionedÿallÿ

 15ÿÿÿessentiallyÿfosterÿcare?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿ--ÿÿ

 18ÿÿÿA.ÿÿÿÿÿDCF.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿItÿwasÿDCFÿcustody.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿTheyÿwereÿallÿdifferentÿformsÿofÿDCFÿplacement.ÿÿOkay.ÿÿ

 22ÿÿÿAboutÿwhenÿdidÿyouÿstartÿusingÿdrugs?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿ17.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿ17ÿandÿtellÿusÿhowÿthatÿstarted?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿWellÿIÿusedÿthemÿbeforeÿthat,ÿbutÿitÿwasn'tÿheavyÿuntilÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 115 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   115
ÿ
    1ÿÿÿ17ÿintoÿheroin.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿwereÿyouÿusingÿheroinÿinitially?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿwasÿjustÿsnortingÿitÿandÿthenÿIÿstartedÿIVÿdrugÿusing.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyou?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿStartedÿIV.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿStartedÿIV?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿDrugÿusing,ÿyup.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿwereÿyourÿrelationsÿwithÿyourÿfatherÿatÿthatÿpoint?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿfriendshipÿrelationshipÿmoreÿthanÿaÿfatherÿ

 10ÿÿÿdaughterÿrelationshipÿbecauseÿheÿwasÿgettingÿhighÿandÿheÿ

 11ÿÿÿintroducedÿmeÿtoÿgettingÿhighÿwithÿheroin.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWereÿyouÿspendingÿaÿlotÿofÿtimeÿwithÿhimÿthen?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThisÿisÿwhenÿyou'reÿaboutÿ17?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿfirstÿshowedÿyouÿhowÿtoÿinjectÿheroinÿintoÿ

 17ÿÿÿyourÿbody?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMyÿdad.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿwereÿyouÿandÿyourÿdadÿsupportingÿyourÿhabitsÿ

 20ÿÿÿatÿthatÿtime?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAnywayÿpossible.ÿÿLikeÿIÿguessÿbreakingÿintoÿcars.ÿÿIÿ

 22ÿÿÿmeanÿsellingÿthings.ÿÿStealing.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿtheÿtwoÿofÿyouÿhavingÿtroubleÿcomingÿupÿwithÿ

 24ÿÿÿenoughÿmoneyÿtoÿsupportÿyourÿhabits?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 116 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   116
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿmeetÿaÿmanÿnamedÿBrianÿFolksÿorÿ

    2ÿÿÿMoet?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhenÿwasÿthat?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿmetÿhimÿwithÿmyÿfatherÿaroundÿ17.ÿÿIÿwasÿridingÿaroundÿ

    6ÿÿÿwithÿmyÿdadÿaÿlot.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIÿmissedÿtheÿlastÿfewÿwordsÿyouÿsaid.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿridingÿaroundÿwithÿmyÿdadÿaÿlot.ÿÿSoÿIÿwasÿprettyÿ

    9ÿÿÿmuchÿwithÿhimÿallÿtheÿtime.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿwereÿspendingÿaÿlotÿofÿtimeÿwithÿyourÿdad?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿisÿalsoÿ--ÿyouÿwereÿbothÿheroinÿaddicts?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿyouÿmetÿhimÿaroundÿtheÿtimeÿyouÿwereÿ17.ÿÿCanÿyouÿ

 15ÿÿÿnarrowÿthatÿdownÿaÿlittleÿbit?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿwasÿgoingÿtoÿbeÿ18ÿsoon.ÿÿIÿstartedÿusingÿwhenÿIÿwasÿ

 17ÿÿÿ17.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿmonthÿisÿyourÿbirthdayÿin?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿInÿJuly.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwouldÿthatÿhaveÿbeenÿI'mÿthinkingÿJulyÿ2013?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿdidÿyouÿmeetÿMoetÿbeforeÿorÿafterÿyourÿbirthdayÿthatÿ

 23ÿÿÿsummer?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿBefore.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿintroducedÿyouÿtoÿhim?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 117 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   117
ÿ
    1ÿÿÿA.ÿÿÿÿÿMyÿfather.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDidÿheÿsayÿwhyÿheÿwasÿintroducingÿyouÿtoÿMoet?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿLikeÿheÿjustÿkindÿofÿintroducedÿusÿIÿguess.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿifÿyourÿfatherÿ--ÿwellÿstrikeÿthat.ÿÿ

    5ÿÿÿTellÿusÿaboutÿyourÿfirstÿconversationÿwithÿMoet.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿItÿwasÿmoreÿaboutÿlikeÿwhatÿheÿwasÿdoingÿ

    7ÿÿÿIÿguess,ÿhisÿlifestyle,ÿwhatÿheÿwasÿworkingÿwith,ÿwithÿtheÿ

    8ÿÿÿgirlsÿandÿwhatever.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿthatÿconversationÿ--ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿIÿwonderÿifÿyouÿcouldÿconcentrateÿonÿ

 11ÿÿÿspeakingÿupÿsoÿpeopleÿcanÿhearÿyou.ÿÿ

 12ÿÿÿBYÿMR.ÿDARROW:

 13ÿÿÿQ.ÿÿÿÿÿKeisha,ÿifÿyouÿmoveÿforwardÿaÿlittleÿbit,ÿthatÿmikeÿ

 14ÿÿÿwouldÿcatchÿyourÿvoiceÿbetter.ÿÿThankÿyou.ÿÿDoÿyouÿrememberÿ

 15ÿÿÿwhereÿthatÿconversationÿtookÿplace?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿItÿwasÿ--ÿIÿcan'tÿrememberÿtheÿstreet.ÿÿWillardÿIÿ

 17ÿÿÿthink.ÿÿIÿdon'tÿknowÿexactly.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwereÿyouÿinÿaÿcarÿorÿstreetÿorÿanÿapartment?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿwasÿinÿtheÿcar.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwereÿyouÿinÿtheÿcarÿwith?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿBrian.ÿÿIÿwasÿwithÿmyself,ÿbutÿwithÿhim,ÿyeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanyoneÿelseÿinÿtheÿcarÿbesidesÿyouÿandÿBrian?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿgirlsÿwhenÿIÿfirstÿgotÿintroducedÿtoÿallÿofÿit.ÿÿ

 24ÿÿÿYes.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 118 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   118
ÿ
    1ÿÿÿA.ÿÿÿÿÿWhenÿIÿwasÿfirstÿintroducedÿtoÿallÿofÿthemÿyesÿIÿwasÿinÿ

    2ÿÿÿtheÿcarÿwithÿhim.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThatÿfirstÿconversationÿyouÿhadÿwithÿhimÿisÿitÿ

    4ÿÿÿjustÿtheÿtwoÿofÿyouÿinÿtheÿcar?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhoÿelseÿisÿinÿtheÿcar?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿAÿbunchÿofÿotherÿgirls.ÿÿIÿdidn'tÿknowÿwhoÿtheyÿwere.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿ--ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTheÿfirstÿtimeÿwithÿmyÿdadÿwhenÿIÿfirstÿmetÿhimÿbutÿ--ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYourÿdadÿintroducedÿyouÿtoÿhimÿandÿthenÿdidÿyourÿ

 11ÿÿÿdadÿleaveÿorÿdidÿheÿstayÿaround?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿtheÿfirstÿtimeÿexactly.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTellÿusÿaboutÿtheÿfirstÿconversationÿyouÿhadÿwithÿ

 14ÿÿÿMoetÿorÿBrian.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿWhenÿIÿfirstÿstartedÿtalkingÿaboutÿthatÿwasÿinÿtheÿcarÿ

 16ÿÿÿandÿweÿdroveÿdownÿtoÿtheÿhotel.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿI'mÿcuriousÿaboutÿtheÿconversationÿyouÿhadÿinÿ

 18ÿÿÿtheÿcar?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿWeÿwereÿjustÿtalkingÿaboutÿtheÿworkÿlike,ÿyouÿknow,ÿ

 20ÿÿÿprostitutionÿandÿhowÿitÿworksÿandÿstartedÿmoreÿtalkingÿwithÿitÿ

 21ÿÿÿwhenÿweÿgotÿtoÿtheÿhotel.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿthereÿsubjectsÿyouÿtalkedÿaboutÿbeforeÿ

 23ÿÿÿprostitutionÿorÿdidÿheÿjustÿcutÿrightÿintoÿthatÿsubject?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿWhatÿwasÿthat?ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDidÿyouÿtalkÿaboutÿthingsÿbesidesÿprostitution?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 119 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   119
ÿ
    1ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿNo.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThatÿstartedÿrightÿup?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoÿyouÿrememberÿhimÿtellingÿyouÿaboutÿ

    5ÿÿÿprostitutionÿinÿthatÿfirstÿconversation?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿexactly.ÿÿOnlyÿwhenÿIÿgotÿtoÿtheÿhotelÿ

    7ÿÿÿIÿrememberÿmore.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿgetÿtoÿaÿmotel.ÿÿDoÿyouÿrememberÿwhichÿ

    9ÿÿÿmotel?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿItÿwasÿdownÿ--ÿIÿcan'tÿrememberÿ--ÿEconolodge.ÿÿIÿdon'tÿ

 11ÿÿÿremember.ÿÿItÿwasÿdownÿonÿShelburneÿRoad.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿgetÿtoÿtheÿmotelÿtellÿusÿaboutÿtheÿ

 13ÿÿÿconversationÿyouÿhadÿwithÿMr.ÿFolksÿthen?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿItÿwasÿwithÿPinkieÿandÿhimÿandÿtheyÿjustÿkindÿofÿlikeÿ

 15ÿÿÿwereÿtalkingÿaboutÿhowÿitÿworks.ÿÿIfÿIÿwereÿtoÿdoÿit,ÿlikeÿIÿ

 16ÿÿÿdon'tÿknow,ÿlikeÿifÿsomebodyÿcame,ÿtheÿpoliceÿcame,ÿlikeÿhowÿitÿ

 17ÿÿÿworked.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThereÿwasÿconversationÿaboutÿhowÿitÿworked,ÿ

 19ÿÿÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTellÿusÿwhatÿyouÿrememberÿaboutÿtheÿconversationÿ

 22ÿÿÿaboutÿhowÿitÿworked.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿrememberÿthatÿitÿwasÿjustÿifÿsomebodyÿcameÿlikeÿtheÿ

 24ÿÿÿpoliceÿlike,ÿyouÿknow,ÿIÿguessÿjustÿprettyÿmuchÿroleÿplayÿlikeÿ

 25ÿÿÿsayÿit'sÿyourÿboyfriendÿinsteadÿofÿcall.ÿÿSoÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 120 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   120
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿoneÿthingÿthatÿwasÿtalkedÿaboutÿwasÿifÿtheÿ

    2ÿÿÿpoliceÿcomeÿduringÿaÿprostitutionÿjobÿyou'reÿsupposedÿtoÿroleÿ

    3ÿÿÿplay?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿHowÿwouldÿthatÿwork?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿwasÿjustÿlikeÿ--ÿIÿjustÿsaidÿlikeÿhe,ÿyouÿknow,ÿlikeÿ

    7ÿÿÿyouÿjustÿtellÿthemÿthatÿit'sÿaÿrelationship.ÿÿTheyÿwereÿjustÿ

    8ÿÿÿcallingÿitÿaÿrelationshipÿthingÿlikeÿroleÿplayingÿwithÿyourÿ

    9ÿÿÿboyfriend.ÿÿIÿdon'tÿknow.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿyouÿtalkedÿaboutÿifÿtheÿpoliceÿcomeÿyouÿ

 11ÿÿÿpretendÿtheÿfellowÿyou'reÿwithÿisÿyourÿboyfriend.ÿÿWhatÿelseÿ--ÿ

 12ÿÿÿwhatÿotherÿconversationÿdidÿyouÿhaveÿaboutÿprostitutionÿthatÿ

 13ÿÿÿfirstÿtimeÿatÿtheÿmotel?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWasÿthereÿanyÿdiscussionÿaboutÿBackpage?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿBackpageÿthat'sÿwhereÿitÿwasÿposted.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿTellÿusÿwhatÿyouÿrememberÿtalkingÿtoÿtheÿdefendantÿaboutÿ

 18ÿÿÿBackpage.ÿÿ

 19ÿÿÿA.ÿÿÿÿÿJustÿtakingÿpicturesÿprettyÿmuchÿandÿjustÿdescribingÿ

 20ÿÿÿyourself.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿusedÿtheÿwordÿposting?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhat'sÿposting?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿPuttingÿupÿonÿtheÿinternetÿasÿanÿad.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿPuttingÿupÿwhatÿonÿtheÿinternetÿasÿanÿad?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 121 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   121
ÿ
    1ÿÿÿA.ÿÿÿÿÿYourself.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿTheÿpictures?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhereÿthoseÿpicturesÿareÿpostedÿorÿputÿup?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿJustÿBackpageÿisÿallÿIÿknow.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿIsÿthatÿBackpageÿanÿinternetÿsite?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿisÿinÿtheÿmotelÿwithÿyouÿthisÿfirstÿtime?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿPinkie.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿandÿtheÿ--ÿyouÿandÿFolksÿandÿaÿwomanÿnamedÿ

 11ÿÿÿPinkie?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿI'mÿshowingÿyouÿaÿphotographÿmarkedÿ51A.ÿÿDoÿyouÿ

 14ÿÿÿrecognizeÿthatÿperson?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿThat'sÿPinkie.ÿÿIÿdon'tÿknowÿherÿfirstÿname.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoesÿthatÿphotographÿfairlyÿandÿaccuratelyÿdepictÿ

 19ÿÿÿtheÿwomanÿyouÿknewÿasÿPinkie?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿforÿtheÿadmissionÿofÿ

 22ÿÿÿ51A.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿNoÿobjection,ÿJudge.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 122 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   122
ÿ
    1ÿÿÿ[Governmentÿexhibitÿ51Aÿadmitted]

    2ÿÿÿ          MR.ÿDARROW:ÿÿMayÿweÿpublishÿthis?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    4ÿÿÿBYÿMR.ÿDARROW:

    5ÿÿÿQ.ÿÿÿÿÿIsÿthatÿaÿpictureÿofÿPinkie?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿknowÿherÿnameÿatÿtheÿtime?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿstayingÿwithÿthisÿfirstÿconversationÿyouÿ

 10ÿÿÿtalkedÿaboutÿwhatÿtoÿdoÿifÿtheÿpoliceÿcome?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿtalkedÿaboutÿpicturesÿonÿBackpage?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWereÿthereÿanyÿpicturesÿofÿyouÿtakenÿthatÿfirstÿgetÿ

 15ÿÿÿtogetherÿatÿtheÿmotel?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿthinkÿitÿwasÿtheÿfirstÿtime.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿwereÿpicturesÿtaken?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿWhenÿIÿgotÿtoÿtheÿotherÿhotel.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhenÿIÿgotÿtoÿtheÿotherÿhotel.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿgoÿtoÿanotherÿhotel?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿmotelÿthatÿwas?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿDaysÿInn.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿwereÿyouÿwith?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 123 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   123
ÿ
    1ÿÿÿA.ÿÿÿÿÿHim,ÿPinkie,ÿandÿsomeÿotherÿgirls.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhatÿhappenedÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTookÿpicturesÿandÿpostedÿthem.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿCanÿIÿaskÿyouÿisÿthisÿtheÿsameÿdayÿthatÿ

    5ÿÿÿyouÿfirstÿmetÿFolks?ÿÿ

    6ÿÿÿ          THEÿWITNESS:ÿÿNoÿthisÿisn'tÿtheÿsameÿday.ÿÿNo.ÿÿ

    7ÿÿÿDifferentÿtime.ÿÿYeah.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿHowÿmuchÿtimeÿelapsed?ÿÿ

    9ÿÿÿ          THEÿWITNESS:ÿÿItÿwasn'tÿveryÿfarÿoff.ÿÿItÿwasÿlikeÿ--ÿ

 10ÿÿÿIÿdon'tÿknowÿ--ÿIÿdon'tÿrememberÿexactlyÿit'sÿsoÿlongÿago,ÿbutÿ

 11ÿÿÿ--ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿRight.ÿÿOkay.ÿÿ

 13ÿÿÿ            THEÿWITNESS:ÿÿItÿwasÿaroundÿthatÿtime.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿItÿwasÿaroundÿthatÿtime,ÿbutÿnotÿtheÿsameÿ

 15ÿÿÿday?ÿÿ

 16ÿÿÿ            THEÿWITNESS:ÿÿRight.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿwhatÿhappenedÿtoÿthisÿsecondÿhotelÿaÿdayÿorÿfewÿdaysÿ

 20ÿÿÿlater?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWeÿjustÿpostedÿandÿitÿdidn'tÿreallyÿworkÿout.ÿÿThereÿ

 22ÿÿÿwasn'tÿreallyÿanyÿcallsÿcomingÿin.ÿÿThereÿwasÿnoÿservice.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿpostedÿandÿwhoÿtookÿpictures?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿMoet.ÿÿWhatÿdidÿheÿdo?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 124 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   124
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿpostedÿthatÿonÿtheÿinternet.ÿÿHeÿtookÿpicturesÿandÿ

    2ÿÿÿpostedÿthem.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿTellÿusÿaboutÿMoetÿtakingÿpicturesÿofÿyou.ÿÿDidÿ

    4ÿÿÿheÿaskÿyouÿtoÿdoÿparticularÿthings?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿJust,ÿyouÿknow,ÿlikeÿprovocative,ÿyouÿknow,ÿmannerÿtoÿ

    6ÿÿÿobviouslyÿgrabÿtheÿattentionÿofÿmen.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿheÿaskÿyouÿtoÿremoveÿyourÿclothes?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿheÿtellÿyouÿhowÿtoÿpose?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿyouÿsayÿonÿaÿBackpageÿpostÿthere'sÿaÿlittleÿ

 12ÿÿÿdescription.ÿÿWhoÿcameÿupÿwithÿthatÿdescription?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿNowÿ--ÿandÿhowÿdoÿyouÿknowÿheÿpostedÿit?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHeÿshowedÿme.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHeÿshowedÿyouÿtheÿpost?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWasÿthereÿconversationÿinÿtheseÿearlyÿgetÿtogethersÿwhenÿ

 19ÿÿÿyouÿfirstÿmeetÿhimÿandÿatÿtheÿsecondÿgetÿtogetherÿatÿtheÿmotelÿ

 20ÿÿÿaboutÿdrugs?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿWellÿIÿhadÿaÿhabitÿandÿitÿwasÿaÿprettyÿhighÿhabitÿ

 22ÿÿÿsoÿthatÿwasÿtheÿreasonÿwhyÿIÿwasÿdoingÿitÿinÿtheÿfirstÿplace.ÿÿ

 23ÿÿÿSoÿIÿtoldÿhimÿthat'sÿtheÿonlyÿwayÿIÿcouldÿdoÿitÿwasÿtoÿbeÿhigh.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿheÿsayÿaboutÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿHeÿsaidÿthatÿIÿwouldÿbeÿfine.ÿÿHeÿwouldÿworkÿwithÿmeÿonÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 125 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   125
ÿ
    1ÿÿÿthat.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿHeÿwhat?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿwouldÿworkÿwithÿmeÿonÿit.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿunderstandÿthatÿtoÿmean?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿHimÿgettingÿmeÿheroin.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyouÿheÿwouldÿgetÿyouÿheroin?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿexactlyÿifÿitÿwasÿlikeÿthatÿbecauseÿIÿ

    8ÿÿÿknowÿdefinitelyÿthatÿIÿhaveÿgottenÿitÿaÿfewÿtimesÿmyselfÿforÿmeÿ

    9ÿÿÿreally.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿI'mÿtryingÿtoÿfocusÿyourÿattentionÿjustÿonÿtheseÿ--ÿ

 11ÿÿÿatÿtheÿbeginningÿwhenÿeverythingÿstartedÿtheseÿearlyÿ

 12ÿÿÿconversationsÿandÿwhatÿwasÿsaidÿbetweenÿyouÿandÿMoetÿaboutÿ

 13ÿÿÿheroin?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿheÿwouldÿgiveÿmeÿ--ÿgiveÿmeÿitÿifÿheÿhadÿit,ÿyeah.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿSoÿIÿcouldÿstayÿwell.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿyouÿneedÿtoÿdoÿanythingÿforÿhim?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMakeÿsureÿthatÿI'mÿgettingÿcalls.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿanyÿconversationÿaboutÿmoneyÿandÿtheÿ

 20ÿÿÿearningsÿthatÿwouldÿcomeÿin?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHalfÿandÿhalf.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿHowÿwouldÿthatÿwork?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHalfÿtheÿmoneyÿisÿhis,ÿhalfÿtheÿmoneyÿisÿmineÿbecauseÿ

 24ÿÿÿthat'sÿtheÿwayÿitÿworksÿsoÿthatÿyouÿcanÿworkÿtogetherÿIÿguess.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿFromÿtheÿtimeÿthatÿyouÿspentÿwithÿPinkieÿdidÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 126 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   126
ÿ
    1ÿÿÿgainÿanyÿunderstandingÿofÿwhatÿherÿroleÿinÿthisÿwas?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿSheÿworkedÿforÿhim.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoingÿwhat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿBackpageÿads.ÿÿSheÿwasÿdoingÿit.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿPinkieÿtookÿdrugs?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAllÿIÿknewÿisÿcrack.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSheÿtookÿcrack?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿifÿsheÿwasÿaddicted?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿreally.ÿÿIÿdidn'tÿreallyÿknowÿherÿlikeÿ

 11ÿÿÿthat.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿasÿthisÿisÿbeginningÿtheÿpostÿgoesÿup.ÿÿTellÿ

 13ÿÿÿusÿwhatÿhappenedÿinÿtheÿearlyÿstagesÿofÿyourÿinvolvement?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿItÿdidn'tÿreallyÿworkÿoutÿwhenÿIÿfirstÿstarted.ÿÿItÿhadÿ

 15ÿÿÿnoÿserviceÿinÿtheÿplaceÿthatÿweÿwereÿatÿsoÿjustÿreallyÿdidn'tÿ

 16ÿÿÿworkÿout.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿI'mÿwonderingÿcanÿyouÿmoveÿtheÿ

 18ÿÿÿmicrophoneÿupÿcloserÿtoÿyouÿreally,ÿreallyÿcloseÿbecauseÿIÿ

 19ÿÿÿthinkÿwe'reÿhavingÿtroubleÿhearingÿyou.ÿÿSoÿtryÿtoÿspeakÿupÿasÿ

 20ÿÿÿloudÿasÿyouÿcan.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿI'mÿtryingÿtoÿdrawingÿyourÿattentionÿtoÿtheÿ

 23ÿÿÿsummerÿwhenÿyouÿturnedÿ18.ÿÿThisÿisÿtheÿsummerÿofÿ2013?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿgoingÿtoÿtheÿUÿMallÿwithÿMoeÿandÿPinkie?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 127 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   127
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿWellÿweÿwentÿthereÿtoÿtakeÿpictures.ÿÿThereÿwasÿsomebodyÿ

    4ÿÿÿthereÿthatÿcouldÿtakeÿpicturesÿofÿusÿforÿtheÿpostsÿonÿBackpageÿ

    5ÿÿÿsoÿtheyÿwouldÿbeÿbetterÿandÿgetÿmoreÿcallsÿfromÿit.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappenedÿatÿtheÿUÿMall?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWeÿwentÿthere.ÿÿTheyÿshutÿtheÿshopÿdownÿandÿweÿwentÿ

    8ÿÿÿupstairs,ÿtookÿphotos,ÿmeÿandÿPinkieÿdid,ÿandÿIÿhadÿtoÿhaveÿsexÿ

    9ÿÿÿwithÿtheÿguyÿthatÿdidÿtheÿpicturesÿforÿpayment.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿshopÿthisÿwas?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿItÿwasÿaÿlingerieÿshop.ÿÿIÿdon'tÿrememberÿwhatÿitÿwasÿ

 12ÿÿÿcalled.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhoÿisÿpresent?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿguy,ÿMoet.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿTheÿguyÿisÿ--ÿwhoÿisÿtheÿguy?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheÿguyÿthatÿwasÿtakingÿphotos.ÿÿIÿdon'tÿknowÿwhoÿheÿ

 17ÿÿÿwas.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿIsÿheÿsomeoneÿthatÿworkedÿatÿtheÿstore?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿsoÿwhoÿarrivesÿthere?ÿÿYouÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿMe,ÿPinkie,ÿMoet,ÿandÿmyselfÿ--ÿmyself,ÿPinkieÿandÿtheÿ

 22ÿÿÿguyÿthatÿwasÿtakingÿtheÿphotos.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿwhoseÿideaÿitÿwasÿtoÿgoÿtoÿtheÿ

 24ÿÿÿstore?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMoet's.ÿÿIÿdidn'tÿknowÿhim.ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 128 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   128
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿtheÿpersonÿatÿtheÿstoreÿtakeÿpicturesÿofÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWereÿyouÿtoldÿyouÿneededÿtoÿdoÿsomethingÿinÿexchange?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNotÿuntilÿafter.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWasÿthatÿaÿsurprise?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿKindÿof,ÿyeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿtheÿpictures?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo,ÿnotÿthatÿIÿremember.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿhaveÿaÿconversationÿwithÿMoeÿaboutÿtheÿ

 12ÿÿÿpictures?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿIÿthinkÿjustÿtoÿaskÿaboutÿifÿtheyÿ

 14ÿÿÿwereÿposted.ÿÿIÿaskedÿaboutÿifÿtheyÿwereÿposted.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhatÿheÿsaid,ÿifÿanything?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿthinkÿheÿsaidÿtheyÿwereÿup.ÿÿI'mÿprettyÿsure.ÿÿIÿdon'tÿ

 17ÿÿÿremember.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhenÿinÿthisÿearlyÿstageÿthoseÿpicturesÿ

 19ÿÿÿwereÿtaken?ÿÿWasÿitÿinÿtheÿfirstÿfewÿdays?ÿÿAÿweekÿlater?ÿÿAÿ

 20ÿÿÿmonthÿlater?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿitÿwasÿbackÿthenÿwhenÿyouÿwereÿ17,ÿ18?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwasÿyoung.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿrememberÿwhatÿmotelsÿyouÿvisitedÿbackÿ

 25ÿÿÿatÿthatÿtime?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 129 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   129
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿknowÿtheÿDaysÿInn.ÿÿIÿcan'tÿrememberÿtheÿotherÿoneÿ

    2ÿÿÿthat'sÿonÿtheÿotherÿside.ÿÿTheÿEconolodgeÿIÿbelieve.ÿÿIÿcan'tÿ

    3ÿÿÿrememberÿwhatÿit'sÿcalled,ÿandÿIÿdon'tÿremember.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿyouÿspendÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNorthÿStar.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿTheÿNorthÿStar.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿTheÿNorthÿStar.ÿÿAnyÿothers?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHo-Humÿlaterÿon.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAnyÿothers?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNotÿthatÿIÿcanÿremember.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿMotelÿ6ÿColchester?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah,ÿbutÿnotÿwithÿhim.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿanyway.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhyÿdidÿyouÿagreeÿtoÿdoÿthis?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿToÿgetÿhighÿreallyÿbecauseÿIÿhadÿnoÿwayÿofÿsupportingÿmyÿ

 18ÿÿÿhabit.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿDuringÿthisÿearlyÿtimeÿbackÿthatÿsummerÿdidÿyouÿhaveÿsexÿ

 20ÿÿÿwithÿMoe?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿtellÿyouÿaboutÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNothingÿreally.ÿÿJustÿlikeÿit'sÿnormalÿIÿguess.ÿÿIÿdon'tÿ

 24ÿÿÿknow.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿmeanÿit'sÿnormal?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 130 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   130
ÿ
    1ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿAsÿbeingÿlikeÿaÿpimpÿalmostÿlike,ÿyouÿ

    2ÿÿÿknowÿwhatÿI'mÿsaying?ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿNo.ÿÿIÿneedÿyouÿtoÿexplain.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoreÿinÿchargeÿIÿguess.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿ

    6ÿÿÿA.ÿÿÿÿÿShowÿthatÿhe'sÿmoreÿinÿchargeÿIÿguess.ÿÿIÿdon'tÿknow.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿWhatÿhisÿintentionsÿwere.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿunderstanding?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿToÿworkÿwithÿhim,ÿyouÿknow.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWasÿitÿyourÿunderstandingÿthatÿsexÿwithÿhimÿwasÿpartÿofÿ

 12ÿÿÿprostitutingÿwithÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAboutÿhowÿlongÿdidÿthisÿgoÿonÿforÿthatÿsummer?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAÿweek?ÿÿAÿmonth?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿItÿwasÿsoÿlongÿago.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAtÿsomeÿpointÿdidÿyouÿbreakÿawayÿfromÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿbecameÿofÿtheÿ50/50ÿdealÿthatÿsummer?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNothingÿreallyÿbecause,ÿlikeÿIÿsaid,ÿitÿdidn'tÿreallyÿ

 22ÿÿÿworkÿoutÿatÿtheÿmotels.ÿÿIÿgotÿnoÿcallÿatÿtheÿmotels.ÿÿItÿwasÿ

 23ÿÿÿprettyÿmuchÿjustÿaÿwasteÿofÿtimeÿsoÿIÿleft.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿKeisha,ÿyouÿtoldÿusÿthatÿyouÿwereÿatÿtheÿDaysÿ

 25ÿÿÿInn,ÿyouÿwereÿatÿtheÿHo-Hum?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 131 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   131
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿYouÿwereÿatÿtheÿNorthÿStar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYouÿwereÿatÿtheÿMotelÿ6?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyouÿmightÿhaveÿmentionedÿanotherÿone,ÿtheÿ

    7ÿÿÿEconolodge?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember.ÿÿSomethingÿlikeÿthat.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYou'reÿatÿfourÿorÿsoÿmotelsÿbackÿthen?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAreÿyouÿsayingÿyouÿdidn'tÿdoÿanyÿwork?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿdoÿworkÿatÿoneÿwhenÿIÿfirstÿstarted.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿYouÿwhat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿdoÿitÿatÿoneÿwhenÿIÿfirstÿstarted.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿafterÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿAfterÿthatÿitÿwasÿjustÿoverÿIÿguess.ÿÿIÿdidn'tÿseeÿhimÿ

 17ÿÿÿforÿaÿwhile.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿI'mÿsorry.ÿÿDidÿyouÿgoÿtoÿallÿthoseÿfourÿorÿfiveÿ

 19ÿÿÿmotelsÿbackÿthenÿwhenÿyouÿwereÿdoingÿthisÿorÿnot?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿNo,ÿnotÿallÿofÿthem.ÿÿNo.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhichÿmotelsÿdoÿyouÿrememberÿgoingÿtoÿwithÿMoeÿorÿ

 22ÿÿÿPinkieÿbackÿthatÿsummerÿwhenÿyouÿwereÿ17ÿandÿ18?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿtheÿDaysÿInnÿandÿthenÿIÿcan'tÿrememberÿtheÿoneÿ

 24ÿÿÿonÿtheÿotherÿsideÿofÿit,ÿandÿthatÿwasÿallÿthatÿIÿcanÿrememberÿ

 25ÿÿÿofÿthatÿsummer.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 132 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   132
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿaboutÿtheÿNorthÿStar?ÿÿIÿthoughtÿyouÿtoldÿusÿ

    2ÿÿÿ--ÿÿ

    3ÿÿÿA.ÿÿÿÿÿTheÿNorthÿStarÿlaterÿon.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿaboutÿtheÿHo-Hum?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿTheÿHo-Humÿwasÿlaterÿonÿtoo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿletÿmeÿaskÿyouÿaÿsimpleÿquestion.ÿÿBackÿthatÿ

    7ÿÿÿsummerÿdidÿyouÿdoÿprostitutionÿworkÿorÿnot?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah,ÿbutÿitÿonlyÿwasÿlikeÿoneÿcallÿandÿitÿdidn'tÿworkÿ

    9ÿÿÿoutÿsoÿ--

 10ÿÿÿQ.ÿÿÿÿÿYouÿonlyÿdidÿoneÿcallÿthatÿsummer?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿyouÿmeanÿitÿdidn'tÿworkÿout?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿJustÿnoÿcalls.ÿÿJustÿneverÿcameÿaboutÿIÿguess.ÿÿ

 14ÿÿÿ              MR.ÿDARROW:ÿÿYourÿHonor,ÿmayÿIÿhaveÿaÿmoment?ÿÿ

 15ÿÿÿ              THEÿCOURT:ÿÿYes.ÿÿ

 16ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 17ÿÿÿQ.ÿÿÿÿÿSoÿyouÿthinkÿyouÿonlyÿdidÿoneÿjobÿatÿthatÿoneÿmotel?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿI'mÿnotÿsure,ÿbutÿyeah.ÿÿItÿwasÿaÿlongÿtimeÿago.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿseparateÿfromÿMoeÿatÿsomeÿpoint?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAreÿyouÿokay?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿI'mÿjustÿaÿlittleÿoverwhelmed.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿTryÿtoÿhangÿinÿthereÿandÿifÿyouÿneedÿaÿ

 24ÿÿÿbreak,ÿtellÿusÿandÿweÿcanÿtakeÿaÿbreak.ÿÿ

 25ÿÿÿ              MR.ÿKAPLAN:ÿÿJudge,ÿmayÿweÿapproachÿforÿaÿmomentÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 133 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   133
ÿ
    1ÿÿÿplease?ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

    3ÿÿÿ[Benchÿconference]

    4

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 134 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   134
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿI'mÿconcernedÿthatÿsheÿusedÿdrugsÿtoday,ÿ

    2ÿÿÿthatÿsheÿhasÿthatÿdemeanorÿandÿourÿclientÿknowsÿherÿreallyÿwellÿ

    3ÿÿÿasÿyouÿknowÿandÿthat'sÿwhatÿheÿthinksÿandÿshe'sÿactingÿlikeÿit.ÿÿ

    4ÿÿÿMaybeÿshe'sÿnot.ÿÿ

    5ÿÿÿ          THEÿCOURT:ÿÿWellÿIÿwouldÿsayÿthatÿIÿhaveÿobservedÿherÿ

    6ÿÿÿeyesÿmovingÿupÿandÿdownÿreallyÿslowlyÿasÿifÿsheÿhasÿbeenÿdoingÿ

    7ÿÿÿdrugs.ÿÿMyÿquestionÿisÿhowÿdoÿyouÿwantÿtoÿapproachÿthat?ÿÿ

    8ÿÿÿ          MR.ÿDARROW:ÿÿHowÿwhat?ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿHowÿdoÿyouÿwantÿtoÿaddressÿthat?ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿWellÿ--ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿShouldÿweÿhaveÿaÿhearingÿoutsideÿtheÿ

 12ÿÿÿpresenceÿofÿtheÿjuryÿtoÿseeÿifÿsheÿ--ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿIÿmentionedÿtheÿfirstÿtimeÿIÿmetÿwithÿ

 14ÿÿÿherÿsheÿhadÿalsoÿhadÿthatÿeffectÿandÿsheÿsaidÿitÿwasÿbecauseÿ

 15ÿÿÿsheÿwasÿonÿsuboxoneÿandÿitÿhasÿthatÿeffectÿwithÿher.ÿÿWeÿ

 16ÿÿÿthoughtÿweÿnoticedÿthatÿwhenÿsheÿhadÿsomethingÿtoÿeatÿsheÿwasÿ

 17ÿÿÿbetter.ÿÿIÿthoughtÿokayÿshe'sÿhadÿlunchÿnow.ÿÿIfÿyouÿwantÿtoÿ--ÿ

 18ÿÿÿI'mÿfineÿifÿyouÿwantÿtoÿaskÿherÿaboutÿit.ÿÿShe'sÿprettyÿscared.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿIÿwouldÿlikeÿtoÿaskÿher.ÿÿOkay.ÿÿ

 20ÿÿÿ[Endÿofÿbenchÿconference]

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 135 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   135
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿI'mÿgoingÿtoÿaskÿforÿaÿbreakÿatÿ

    2ÿÿÿthisÿpoint,ÿinviteÿyouÿtoÿgoÿbackÿtoÿyourÿroom,ÿandÿIÿwantÿtoÿ

    3ÿÿÿjustÿstayÿhereÿandÿspeakÿwithÿtheÿlawyers.ÿÿSoÿjustÿitÿwillÿbeÿ

    4ÿÿÿjustÿaÿfewÿminutes.ÿÿOkay.

    5ÿÿÿ[Juryÿleavesÿatÿ1:55ÿp.m.ÿÿTheÿfollowingÿoccurredÿinÿopenÿcourtÿ

    6ÿÿÿwithoutÿtheÿjuryÿpresent]

    7ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIÿjustÿwantÿtoÿaskÿyouÿaÿcoupleÿ

    8ÿÿÿquestionsÿandÿaskÿthatÿyouÿreallyÿbeÿcandidÿandÿforthright.ÿÿ

    9ÿÿÿYouÿlookÿlikeÿyou'reÿtired.ÿÿHaveÿyouÿbeenÿthroughÿtreatment?ÿÿ

 10ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿAndÿareÿyouÿreceivingÿanyÿmedication,ÿ

 12ÿÿÿeitherÿsuboxoneÿorÿmethadone?ÿÿ

 13ÿÿÿ            THEÿWITNESS:ÿÿI'mÿonÿsuboxone,ÿbutÿI'veÿbeenÿonÿitÿ

 14ÿÿÿforÿthreeÿyears.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿPardonÿme.ÿÿ

 16ÿÿÿ            THEÿWITNESS:ÿÿI'veÿbeenÿonÿsuboxoneÿforÿthreeÿyears.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿDidÿyouÿtakeÿsuboxoneÿtoday?ÿÿ

 18ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿWhenÿdidÿyouÿtakeÿit?ÿÿ

 20ÿÿÿ            THEÿWITNESS:ÿÿIÿtakeÿitÿearlyÿinÿtheÿmorning.ÿÿIÿtookÿ

 21ÿÿÿitÿaboutÿ6ÿo'clockÿthisÿmorning.ÿÿI'mÿnotÿgettingÿmuchÿsleepÿatÿ

 22ÿÿÿnightÿdueÿtoÿallÿthis.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿYeahÿIÿappreciateÿthat.ÿÿ

 24ÿÿÿ            THEÿWITNESS:ÿÿAndÿIÿhaveÿanÿone-year-oldÿtooÿsoÿ--ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿAndÿyouÿhaveÿanÿone-year-oldÿasÿwell?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 136 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   136
ÿ
    1ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿWellÿthenÿyou'reÿclearlyÿnotÿgettingÿ

    3ÿÿÿsleep.ÿÿOkay.ÿÿSoÿtheÿsuboxoneÿisÿnotÿnecessarilyÿimpactingÿ

    4ÿÿÿyourÿ--ÿÿ

    5ÿÿÿ            THEÿWITNESS:ÿÿNever.ÿÿ

    6ÿÿÿ            THEÿCOURT:ÿÿ--ÿjudgmentÿatÿthisÿpoint?ÿÿOkay.ÿÿAsideÿ

    7ÿÿÿfromÿsuboxoneÿdidÿyouÿtakeÿanyÿotherÿdrugsÿtoday?ÿÿ

    8ÿÿÿ            THEÿWITNESS:ÿÿMyÿnormalÿprescriptions.ÿÿ

    9ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWhatÿareÿthoseÿprescriptions?ÿÿ

 10ÿÿÿ              THEÿWITNESS:ÿÿGabapentin.ÿÿ

 11ÿÿÿ              THEÿCOURT:ÿÿWhatÿdoesÿthatÿdo?ÿÿ

 12ÿÿÿ              THEÿWITNESS:ÿÿIt'sÿforÿpainÿdueÿtoÿmyÿneckÿandÿmyÿ

 13ÿÿÿarm.ÿÿIÿjustÿhadÿsurgeryÿonÿmyÿarm.ÿÿ

 14ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿYouÿjustÿhadÿsurgeryÿonÿyourÿarm.ÿÿ

 15ÿÿÿIsÿthatÿ--ÿÿ

 16ÿÿÿ              THEÿWITNESS:ÿÿJustÿone.ÿÿ

 17ÿÿÿ              THEÿCOURT:ÿÿWhatÿkindÿofÿpainÿrelieverÿisÿthat?ÿÿIsÿ

 18ÿÿÿthatÿanÿopiate?ÿÿ

 19ÿÿÿ              THEÿWITNESS:ÿÿNo.ÿÿIt'sÿnoneÿofÿthat.ÿÿIt'sÿjustÿforÿ

 20ÿÿÿnerveÿpain.ÿÿNerveÿdamageÿisÿwhatÿIÿhaveÿinÿmyÿarm.ÿÿ

 21ÿÿÿ              THEÿCOURT:ÿÿOhÿokay.ÿÿAllÿright,ÿandÿyouÿtookÿthatÿ

 22ÿÿÿthisÿmorning?ÿÿ

 23ÿÿÿ              THEÿWITNESS:ÿÿYeah,ÿbutÿIÿtakeÿitÿthroughoutÿtheÿday.ÿÿ

 24ÿÿÿLikeÿlittleÿbitsÿthroughoutÿtheÿdayÿsoÿ--ÿÿ

 25ÿÿÿ              THEÿCOURT:ÿÿThatÿisÿtoÿdealÿwithÿtheÿneckÿpainÿthatÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 137 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   137
ÿ
    1ÿÿÿyouÿhave?ÿÿ

    2ÿÿÿ          THEÿWITNESS:ÿÿYeah.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿDidÿyouÿtakeÿanyÿotherÿmedications?ÿÿ

    4ÿÿÿ          THEÿWITNESS:ÿÿLyrica,ÿbutÿIÿtakeÿthatÿonceÿinÿtheÿ

    5ÿÿÿmorningÿandÿonceÿatÿnight.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿWhatÿisÿthat?ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿForÿpainÿtoo.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿIsÿthatÿanÿopiate?ÿÿ

    9ÿÿÿ          THEÿWITNESS:ÿÿNo.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAndÿthat'sÿtoÿdealÿwithÿtheÿpainÿthatÿyouÿ

 11ÿÿÿhaveÿinÿyourÿneck?ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿMyÿneckÿandÿmyÿarm,ÿyup.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿSoÿ--ÿandÿplusÿyou'reÿ

 14ÿÿÿnotÿgettingÿsleepÿasÿaÿresultÿofÿthis?ÿÿ

 15ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿAndÿyouÿhaveÿanÿone-year-oldÿchild.ÿÿ

 17ÿÿÿOkay.ÿÿSoÿthatÿmayÿexplainÿsomeÿofÿyourÿreactionsÿtoÿtheÿ

 18ÿÿÿquestions.ÿÿ

 19ÿÿÿ            THEÿWITNESS:ÿÿWellÿandÿI'mÿwickedÿupsetÿandÿnervous.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 21ÿÿÿ            THEÿWITNESS:ÿÿIt'sÿbeenÿrough.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿYeah.ÿÿNoÿIÿappreciateÿthatÿthisÿisÿgoingÿ

 23ÿÿÿtoÿbeÿ--ÿthisÿisÿveryÿdifficult.ÿÿIÿjustÿwantÿtoÿmakeÿsureÿthatÿ

 24ÿÿÿyouÿhaven'tÿtakenÿanyÿdrugsÿwhichÿcouldÿnecessarilyÿaffectÿyourÿ

 25ÿÿÿjudgmentÿatÿthisÿpoint.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 138 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   138
ÿ
    1ÿÿÿ          THEÿWITNESS:ÿÿNotÿatÿall.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿSoÿyouÿthinkÿthatÿperhapsÿtheÿ

    3ÿÿÿfatigueÿmayÿplayÿaÿpartÿinÿyourÿreactionÿtoÿtheÿquestions,ÿbutÿ

    4ÿÿÿyouÿdidÿnotÿtakeÿanythingÿotherÿthanÿtheÿstandardÿsuboxoneÿinÿ

    5ÿÿÿtheÿmorningÿandÿtheseÿpainÿrelieversÿthatÿyouÿreceiveÿduringÿ

    6ÿÿÿtheÿday;ÿisÿthatÿright?ÿÿ

    7ÿÿÿ          THEÿWITNESS:ÿÿYeah.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿOkay.ÿÿDoesÿeitherÿpartyÿwishÿtoÿ

    9ÿÿÿmakeÿ--ÿaskÿherÿanyÿquestionsÿinÿregardÿtoÿherÿdrugÿuseÿthisÿ

 10ÿÿÿmorningÿorÿthisÿafternoon?ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿNo,ÿYourÿHonor.ÿÿ

 12ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿIÿwouldÿjustÿbeÿinterestedÿinÿ

 13ÿÿÿknowingÿwhenÿtheÿlastÿtimeÿwasÿsheÿtookÿanyÿheroin.ÿÿ

 14ÿÿÿ            THEÿWITNESS:ÿÿThat'sÿbeenÿoverÿthreeÿyears.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿThat'sÿfine.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿOkay.ÿÿIÿreallyÿappreciateÿ

 17ÿÿÿyourÿresponsesÿsoÿIÿthinkÿwe'reÿreadyÿtoÿproceed.ÿÿDoÿyouÿhaveÿ

 18ÿÿÿanyÿrequestÿatÿtheÿbenchÿorÿIÿthinkÿweÿcanÿproceed.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿthinkÿso,ÿJudge.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿGreat.ÿÿAllÿright.ÿÿLet'sÿbringÿ

 21ÿÿÿtheÿjuryÿout.ÿÿThankÿyouÿforÿrespondingÿtoÿtheÿquestions.ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿNoÿproblem.

 23ÿÿÿ            THEÿCOURT:ÿÿLetÿmeÿjustÿreadÿtheÿnoteÿwe'veÿgottenÿ

 24ÿÿÿfromÿtheÿjury.ÿÿPleaseÿmakeÿsureÿmikeÿisÿclearlyÿpickingÿupÿ

 25ÿÿÿvoice.ÿÿAllÿjuryÿisÿhavingÿdifficultiesÿhearing.ÿÿAllÿright.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 139 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   139
ÿ
    1ÿÿÿSoÿifÿyouÿcanÿspeakÿrightÿintoÿthatÿmicrophone,ÿthatÿwouldÿbeÿ

    2ÿÿÿreallyÿhelpful.ÿÿOkay.ÿÿAllÿright.ÿÿ

    3ÿÿÿ[Juryÿreturnsÿtoÿtheÿcourtroomÿatÿ2:05ÿp.m.]

    4ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿI'veÿreceivedÿyourÿnote.ÿÿIÿreadÿ

    5ÿÿÿitÿtoÿtheÿwitnessÿandÿalsoÿtoÿtheÿpartiesÿandÿyou'reÿhavingÿ

    6ÿÿÿtroubleÿhearingÿherÿsoÿwe'veÿmovedÿtheÿmicrophoneÿover.ÿÿWe'veÿ

    7ÿÿÿaskedÿtheÿwitnessÿtoÿspeakÿdirectlyÿintoÿtheÿmicrophoneÿsoÿIÿ

    8ÿÿÿthinkÿwe'reÿallÿset.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 10ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿKeisha,ÿareÿyouÿtiredÿtoday?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhyÿisÿthat?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿJustÿphysicallyÿandÿmentallyÿexhaustedÿfromÿallÿofÿthis.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHaveÿyouÿbeenÿnervousÿaboutÿtheÿtrial?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿareÿyouÿcaringÿforÿaÿchildÿtoo?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿoldÿisÿtheÿchild?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿOne.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿMissingÿoutÿonÿsomeÿsleep?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHangÿinÿthereÿwithÿus.ÿÿLet'sÿshiftÿgears.ÿÿAtÿ

 24ÿÿÿsomeÿpointÿinÿmidÿ2015ÿdidÿyouÿdoÿdrugÿrehab?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 140 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   140
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿValleyÿVista.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿprogramÿwasÿit?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIt'sÿaÿdrugÿrehabilitationÿprogram.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWasÿitÿaÿ30-dayÿresidentialÿprogram?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿItÿallÿdependsÿonÿhowÿbadÿyouÿneedÿtreatmentÿreallyÿ

    7ÿÿÿbecauseÿitÿfluctuates.ÿÿSometimesÿtheyÿwillÿdoÿlongerÿstaysÿifÿ

    8ÿÿÿneedÿbe.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿgo?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNotÿveryÿwell.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhy?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿBecauseÿtheyÿpulledÿmeÿintoÿtheÿofficeÿandÿtoldÿmeÿIÿ

 13ÿÿÿwasn'tÿreadyÿforÿit.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿlookingÿbackÿonÿitÿwereÿtheyÿright?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿyouÿgotÿoutÿofÿthatÿprogramÿdidÿyouÿcomeÿ

 17ÿÿÿbackÿtoÿBurlington?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿgetÿhere?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿIÿgotÿhereÿonÿaÿbus.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿmakeÿarrangementsÿforÿsomeoneÿtoÿpickÿyouÿ

 22ÿÿÿupÿatÿtheÿbusÿstop?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah,ÿforÿMoetÿtoÿpickÿmeÿup.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYouÿcalledÿhim?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 141 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   141
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿheÿbringÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿHeÿbroughtÿmeÿtoÿtheÿNorthÿStar.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIsÿthatÿoneÿofÿtheÿmotelsÿyouÿmentionedÿearlier?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿhappenedÿbackÿatÿtheÿNorthÿStar?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿexcuseÿme,ÿmaybeÿIÿmissedÿit,ÿbutÿ

    7ÿÿÿisÿthereÿaÿdateÿthatÿsheÿwentÿtoÿrehab?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿ2015.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿOkay.ÿÿThankÿyou,ÿJudge.ÿÿ

 10ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿgetÿbackÿtoÿtheÿNorthÿStarÿwithÿMoetÿwhatÿ

 12ÿÿÿhappens?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿgoÿthere.ÿÿIÿwasÿinÿaÿnegativeÿspaceÿandÿstartedÿ

 14ÿÿÿdrinkingÿandÿprettyÿmuchÿjustÿhungÿoutÿandÿtalkedÿaboutÿ

 15ÿÿÿrepostingÿmeÿandÿprettyÿmuchÿIÿwasÿgoingÿtoÿgetÿhighÿagain.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhatÿhappened?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿsayÿgetÿhighÿwhatÿdoesÿthatÿmean?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿStartÿusingÿheroinÿagain,ÿIV.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhereÿdidÿyouÿgetÿtheÿheroin?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrememberÿwhereÿIÿgotÿit.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿgetÿposted?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhoÿpostedÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 142 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   142
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿwhenÿinÿ--ÿaroundÿwhenÿinÿ2015ÿthisÿ

    2ÿÿÿhappens?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿI'mÿnotÿexactlyÿ--ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿWasÿitÿinÿtheÿsummer?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿbelieveÿitÿwasÿinÿtheÿsummerÿbecauseÿitÿwasÿniceÿout.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿhaveÿtheÿsameÿarrangementÿthatÿyouÿhadÿ

    7ÿÿÿbeforeÿwithÿtheÿ50/50ÿandÿtheÿdrugÿsupply?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿdidÿthatÿ--ÿdidÿyouÿprostituteÿforÿaÿwhile?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿtheÿ50/50ÿworkÿout?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿNotÿwellÿatÿtheÿend.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿso?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿJustÿdidn'tÿworkÿout.ÿÿIÿendedÿupÿtakingÿextraÿmoneyÿandÿ

 15ÿÿÿjustÿendedÿupÿgettingÿdroppedÿoff.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿWhenÿyouÿstartÿoutÿdidÿyouÿstartÿkeepingÿ50ÿ

 17ÿÿÿpercentÿofÿyourÿearningsÿandÿgivingÿ50ÿpercentÿtoÿMoet?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah,ÿbutÿIÿwasÿspendingÿitÿallÿonÿheroinÿsoÿ--ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿwereÿspendingÿwhatÿonÿheroin?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿMyÿhalf.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwereÿyouÿearningÿanyÿmoneyÿfromÿthis?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿwhoÿwasÿgettingÿtheÿmoney?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿIÿcan'tÿrememberÿifÿitÿwasÿhimÿorÿnot.ÿÿIÿ

 25ÿÿÿbelieveÿitÿwasÿhimÿsomeÿofÿtheÿtime,ÿbutÿI'mÿnotÿsure.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 143 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   143
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿheÿgivingÿyouÿheroin?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿmeetÿotherÿwomenÿatÿthisÿtimeÿwhoÿwereÿ

    4ÿÿÿdoingÿthisÿworkÿwithÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿmetÿMandyÿandÿDanielleÿorÿwhateverÿ--ÿIÿcan'tÿrememberÿ

    8ÿÿÿwhoÿsheÿis.ÿÿDidn'tÿreallyÿknowÿher.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿaÿyoungÿwomanÿnamedÿDanielleÿthatÿyouÿ

 10ÿÿÿmet?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿbelieveÿso.ÿÿI'mÿnotÿsure.ÿÿI'mÿnotÿgoodÿwithÿnames.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿCanÿyouÿpleaseÿtakeÿaÿlookÿatÿtheÿwomanÿpicturedÿinÿ53A?ÿÿ

 13ÿÿÿWhenÿthisÿphotoÿcomesÿupÿoffÿyourÿleftÿshoulderÿifÿyouÿcouldÿ

 14ÿÿÿtellÿusÿifÿyouÿrecognizeÿher?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYesÿthat'sÿher.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿDanielle.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿmentionedÿsomeoneÿnamedÿMandy?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿCanÿweÿpleaseÿlookÿatÿ48A?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYesÿthat'sÿher.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIsÿthatÿMandy?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿMandyÿandÿDanielleÿdoingÿwhenÿyouÿwereÿwithÿ

 25ÿÿÿthem?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 144 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   144
ÿ
    1ÿÿÿA.ÿÿÿÿÿTheyÿwereÿprostituting.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿForÿwhom?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿForÿMoet.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿpointÿdidÿyouÿstartÿworkingÿonÿtheÿdrugÿ

    5ÿÿÿsideÿofÿtheÿbusiness?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿmoveÿintoÿLori'sÿhouse?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthat?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿgoingÿonÿatÿLori'sÿhouse?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿDrugs.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHowÿdoÿyouÿmean?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿProstitutionÿsometimes.ÿÿItÿwasn'tÿaÿwholeÿlotÿthen,ÿbutÿ

 15ÿÿÿ--ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsaidÿdrugsÿwereÿgoingÿonÿcanÿyouÿtellÿusÿwhatÿ

 17ÿÿÿyouÿmeanÿbyÿthat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿJustÿsellingÿaÿlotÿofÿdrugsÿoutÿofÿthere.ÿÿItÿwasÿknownÿ

 19ÿÿÿforÿtraffic.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿdidÿyouÿseeÿatÿthatÿhouse?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWellÿwhoÿwasÿthere?ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿA.ÿÿÿÿÿItÿwasÿMoet,ÿthereÿwasÿLori,ÿthereÿwasÿprettyÿmuchÿ

 24ÿÿÿeverybody.ÿÿThereÿwasÿaÿlotÿofÿpeopleÿthatÿwasÿusingÿthereÿtoo.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿisÿLori?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 145 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   145
ÿ
    1ÿÿÿA.ÿÿÿÿÿLoriÿwasÿtheÿwomanÿthatÿwasÿrentingÿitÿIÿbelieve.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿsheÿaÿuser?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDoÿyouÿknowÿwhereÿtheÿdrugsÿthatÿyouÿsawÿ

    5ÿÿÿthereÿwereÿcomingÿfrom?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿFromÿMoet.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿkindÿofÿdrugsÿwereÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThereÿwasÿheroin.ÿÿThereÿwasÿcocaine.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿwereÿdrugsÿbeingÿsold?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿdidÿthatÿwork?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿJustÿaÿlotÿofÿpeopleÿwouldÿcomeÿforÿdrugs.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿsellingÿtheÿdrugs?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoetÿandÿthereÿwasÿalsoÿHightowerÿandÿG.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWereÿanyÿofÿtheÿyoungÿwomenÿhelping?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿwhoÿexactly.ÿÿYesÿChrissy.ÿÿChrissyÿwasÿ

 17ÿÿÿdefinitelyÿthereÿalways.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAnyÿofÿtheÿotherÿ--ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNo,ÿnotÿreally.ÿÿNoneÿofÿthemÿreallyÿranÿwithÿtheÿdrugsÿ

 20ÿÿÿbesidesÿChrissy.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhyÿdidÿyouÿendÿupÿstayingÿthere?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿhadÿnoÿplaceÿtoÿgo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿYouÿwereÿhomelessÿatÿtheÿtime?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿyouÿpostedÿthere?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 146 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   146
ÿ
    1ÿÿÿA.ÿÿÿÿÿYesÿsomeÿofÿtheÿtime.ÿÿNotÿallÿtheÿtime.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿpostedÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿDidÿMoetÿeverÿaskÿyouÿtoÿsteal?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwentÿoutÿtoÿtheÿstoreÿaÿlot.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿTellÿusÿaboutÿthat.ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿwouldÿgoÿshoppingÿwithÿwhateverÿtheyÿwanted,ÿaÿlistÿofÿ

    8ÿÿÿwhatever,ÿandÿthenÿIÿguessÿtheyÿneededÿandÿbringÿitÿbackÿandÿ

    9ÿÿÿexchangeÿeitherÿmoneyÿorÿheroinÿorÿcrackÿorÿwhatever.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿthatÿyouÿwouldÿgoÿshoppingÿwhatÿdoÿyouÿ

 11ÿÿÿmean?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿIÿwouldÿgoÿtoÿstealÿclothesÿorÿtoysÿorÿwhatever.ÿÿMostlyÿ

 13ÿÿÿclothesÿandÿstuffÿlikeÿthat.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿForÿwhomÿwereÿyouÿstealingÿclothesÿandÿtoys?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿwasÿstealingÿforÿhisÿkids,ÿforÿhim,ÿforÿG,ÿforÿ

 16ÿÿÿHightower.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿDidÿtheyÿgiveÿyouÿlistsÿofÿthingsÿtheyÿwanted?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwouldÿgetÿthem?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿyouÿbroughtÿthemÿbackÿwhatÿdidÿyouÿget?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwouldÿgetÿheroinÿmostÿofÿtheÿtime.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThatÿwasÿmyÿbiggestÿproblem.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWasÿthisÿatÿLori'sÿhouse?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 147 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   147
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhoÿwasÿinÿchargeÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿweÿhaveÿhadÿtestimonyÿaboutÿLori'sÿhouseÿfromÿlateÿ

    5ÿÿÿ2015.ÿÿWasÿthereÿaÿtimeÿwhenÿsheÿleft?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿSheÿwentÿtoÿrehab.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿtheÿgroupÿcontinueÿtoÿoperateÿoutÿofÿherÿ

    8ÿÿÿhouse?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAsÿyouÿjustÿdescribed?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDuringÿthisÿtimeÿperiodÿdoÿyouÿknowÿitÿasÿLori'sÿ

 13ÿÿÿhouse?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAtÿLori'sÿhouseÿdidÿMoetÿeverÿaskÿyouÿtoÿdoÿdegradingÿ

 16ÿÿÿthings?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhat'sÿoneÿthatÿcomesÿtoÿmind?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿguessÿtheyÿcallÿitÿtheÿacornÿchallenge.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHowÿdidÿthatÿwork?ÿÿJustÿbriefly.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿWeÿwereÿsupposedÿtoÿputÿthemÿinÿusÿandÿhaveÿitÿonÿfilmÿ

 22ÿÿÿforÿIÿguessÿMoeÿorÿwhateverÿtheyÿusedÿitÿfor.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿ--ÿletÿmeÿtryÿandÿ--ÿletÿmeÿtryÿandÿhelpÿ

 24ÿÿÿwithÿthis.ÿÿFirstÿofÿall,ÿyouÿsayÿthereÿwasÿfilm?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 148 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   148
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWereÿyouÿbeingÿfilmedÿwhenÿthisÿwasÿhappening?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿaskedÿyouÿtoÿdoÿthis?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿdidÿheÿhaveÿaÿbunchÿofÿnuts?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿdoÿwithÿthem?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿputsÿthemÿinsideÿus.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿelseÿwentÿthroughÿthis?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿAyla.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthisÿveryÿpainful?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWereÿyouÿsickÿorÿwellÿwhenÿthisÿwasÿhappening?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿIÿwasÿsick.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿ--ÿwhatÿwereÿyouÿpromisedÿifÿyouÿdidÿthis?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿHeroin.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿyouÿcriticizedÿafterwards?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhoÿcriticizedÿyou?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿEverybody.ÿÿHim.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿIsÿhimÿMoet?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsayÿtoÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿThatÿitÿlookedÿhorrible.ÿÿThatÿIÿlookedÿlikeÿIÿwasÿbeingÿ

 25ÿÿÿraped.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 149 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   149
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿlookÿlikeÿyouÿwereÿbeingÿraped?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿBecauseÿIÿdidn'tÿwantÿtoÿdoÿit.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWereÿyouÿcrying?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿheroin?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿLessÿthanÿheÿtoldÿme.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿthereÿotherÿpeopleÿthere?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿAÿwholeÿhouseÿfull.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿleaveÿthat,ÿKeisha.ÿÿWereÿthereÿotherÿ

 10ÿÿÿdegradingÿthingsÿthatÿMoetÿaskedÿyouÿtoÿdo?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿPissedÿonÿme.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoseÿideaÿwasÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNotÿmine.ÿÿThat'sÿforÿsure.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhoÿpissedÿonÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWasÿthatÿfilmedÿorÿnot?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿheÿofferÿtoÿgiveÿtoÿyouÿifÿheÿletÿyouÿ

 21ÿÿÿurinateÿonÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrememberÿexactly.ÿÿItÿwasÿeitherÿcrackÿorÿ

 23ÿÿÿheroin.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDrugs?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 150 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   150
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWereÿthereÿotherÿdegradingÿthingsÿheÿdidÿtoÿyou?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿstoleÿfiveÿbagsÿofÿheroin.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿLet'sÿtalkÿaboutÿthatÿinÿaÿmoment.ÿÿDoÿyouÿrememberÿ

    6ÿÿÿsomethingÿwithÿaÿBBÿgun?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿOhÿyeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿhappenedÿthere?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿIfÿIÿgotÿshotÿinÿtheÿass.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿheÿgiveÿyouÿsomethingÿforÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhoÿshotÿyouÿinÿtheÿass?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿBrian.ÿÿMoet.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿheÿgiveÿyouÿinÿexchange?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿDope.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿHeroin?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah,ÿheroin.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿKeisha,ÿdidÿyouÿcomeÿtoÿknowÿaÿyoungÿwomanÿnamedÿ

 19ÿÿÿHannah?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿI'mÿgoingÿtoÿshowÿyouÿ47Dÿandÿifÿyouÿlookÿatÿtheÿpictureÿ

 22ÿÿÿonÿtheÿscreen,ÿdoÿyouÿrecognizeÿher?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿIsÿthatÿHannah?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 151 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   151
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDidÿaÿproblemÿdevelopÿbetweenÿMoetÿandÿHannah?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSheÿrobbedÿhim.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOfÿwhat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHisÿheroinÿandÿhisÿcrack.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿhowÿdidÿheÿreactÿthatÿyouÿwitnessed?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿHeÿwasn'tÿimpressed.ÿÿHeÿwasÿupset.ÿÿHeÿwasÿoutÿforÿ

    9ÿÿÿrevengeÿprettyÿmuch.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿheÿaskÿyouÿtoÿhelpÿhim?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿaskÿyouÿtoÿdo?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿHeÿaskedÿmeÿtoÿprettyÿmuchÿsetÿherÿupÿsoÿthatÿheÿcouldÿ

 14ÿÿÿgetÿtoÿher.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿDidÿheÿofferÿtoÿgiveÿyouÿanythingÿifÿyouÿbroughtÿherÿin?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhat?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿIÿcan'tÿremember,ÿbutÿitÿwasÿdefinitelyÿheroin.ÿÿIÿjustÿ

 19ÿÿÿcan'tÿrememberÿhowÿmuch.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWasÿthereÿaÿtimeÿinÿconnectionÿ--ÿwhenÿheÿwasÿ

 21ÿÿÿlookingÿforÿHannahÿthatÿyouÿwereÿgoingÿtoÿgoÿvisitÿHannah'sÿ

 22ÿÿÿboyfriend?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿtheÿboyfriend'sÿname?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrememberÿrightÿnow.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 152 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   152
ÿ
    1ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿifÿyouÿandÿMoetÿtalkedÿaboutÿyouÿgoingÿ

    2ÿÿÿoverÿtoÿtheÿboyfriend'sÿhouse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿyouÿgoÿoverÿtoÿtheÿboyfriend'sÿhouse?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿhappenedÿwhenÿyouÿwereÿthere?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿwasÿhangingÿoutÿwithÿherÿboyfriendÿandÿIÿgotÿaÿtextÿ

    8ÿÿÿmessageÿwithÿpicturesÿofÿherÿdoingÿdegradingÿthings.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhoÿdidÿyouÿgetÿtheÿtextÿmessageÿfrom?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿFromÿMoet.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿMayÿIÿhaveÿaÿmoment,ÿYourÿHonor?ÿÿ

 12ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 13ÿÿÿ            MR.ÿDARROW:ÿÿExcuseÿmeÿjustÿaÿmoment.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 15ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿhadÿtheÿconversationÿwithÿMoetÿaboutÿyouÿ

 17ÿÿÿgoingÿtoÿvisitÿHannah'sÿboyfriendÿ--ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿ--ÿwasÿthatÿsomethingÿthatÿwasÿgoingÿtoÿhappenÿrightÿ

 20ÿÿÿaway?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿdidÿgoÿvisitÿHannah'sÿboyfriend?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAnd,ÿI'mÿsorry,ÿwhenÿyouÿwereÿwithÿHannah'sÿboyfriendÿ

 25ÿÿÿyouÿgotÿaÿtextÿfromÿMoeÿandÿwhatÿwasÿtheÿmessageÿthatÿcameÿfromÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 153 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  153
ÿ
    1ÿÿÿMoe?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThereÿwereÿpicturesÿofÿHannahÿsuckingÿhisÿdick.ÿÿWalkingÿ

    3ÿÿÿaroundÿtheÿhouseÿwithÿanÿapronÿonÿnaked.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿdoÿwithÿtheÿpictures?ÿÿDidÿyouÿshowÿ

    5ÿÿÿthemÿtoÿanyone?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿshowedÿthemÿtoÿherÿboyfriend.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIÿwantÿtoÿhaveÿyouÿlookÿatÿ47Cÿandÿjustÿtakeÿaÿlookÿatÿ

    8ÿÿÿthatÿandÿseeÿifÿyouÿrecognizeÿitÿplease?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿisÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿwhatÿthisÿis.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAreÿyouÿlookingÿatÿtheÿfirstÿpage?ÿÿLetÿmeÿjustÿdrawÿ

 13ÿÿÿyourÿattentionÿ--ÿÿ

 14ÿÿÿA.ÿÿÿÿÿOhÿyeah.ÿÿIÿseeÿit,ÿyeah.ÿÿYeah.ÿÿHeÿsentÿmeÿthat.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿHeÿsentÿyouÿthat?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIsÿthatÿimageÿinÿfrontÿofÿyouÿaÿfairÿandÿaccurateÿ

 18ÿÿÿdepictionÿofÿwhatÿMoetÿsentÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿThat'sÿtheÿexactÿpicture.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿThisÿisÿtheÿpictureÿheÿsentÿyouÿwhenÿyouÿwereÿ

 21ÿÿÿwithÿHannah'sÿboyfriend?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿThatÿyouÿshowedÿHannah'sÿboyfriend?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 25ÿÿÿ              MR.ÿDARROW:ÿÿWeÿmoveÿthatÿin,ÿYourÿHonor.ÿÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 154 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   154
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

    2ÿÿÿ          MR.ÿKAPLAN:ÿÿJudge,ÿI'mÿnotÿsureÿwhat'sÿbeingÿ

    3ÿÿÿintroduced.ÿÿMayÿweÿapproachÿplease?ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿWellÿdoÿyouÿwantÿtoÿtakeÿaÿlookÿatÿ

    5ÿÿÿtheÿexhibit?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿThere'sÿemailsÿorÿFacebookÿmessagesÿ

    7ÿÿÿattachedÿtoÿthisÿwhichÿhaveÿnothingÿtoÿdoÿwithÿherÿsoÿI'mÿnotÿ

    8ÿÿÿsure.ÿÿTheÿexhibitÿseemsÿtoÿincludeÿeverything.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿSoÿareÿyouÿintroducingÿtheÿphotographÿorÿ

 10ÿÿÿtheÿphotographÿtogetherÿwithÿtheÿe-mail?ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿWe'reÿfineÿwithÿjustÿtheÿphotograph.ÿÿ

 12ÿÿÿTheÿassociatedÿtextsÿjustÿshowÿwhoÿit'sÿcomeÿfromÿandÿwhatnot,ÿ

 13ÿÿÿbutÿifÿweÿjustÿwantÿtoÿuseÿtheÿphoto,ÿthat'sÿfine.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿTheÿphotoÿisÿ

 15ÿÿÿintroducedÿandÿtheÿphotoÿisÿ--ÿperhapsÿyouÿshouldÿmarkÿitÿasÿAÿ

 16ÿÿÿ--ÿtheÿnumberÿwithÿaÿA.ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿSo,ÿJudge,ÿactuallyÿthinkingÿaboutÿthisÿ

 18ÿÿÿcouldÿIÿaskÿtheÿwitnessÿaÿquestionÿplease?ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿAboutÿtheÿidentificationÿofÿtheÿ

 20ÿÿÿphotograph?ÿÿ

 21ÿÿÿ            MR.ÿKAPLAN:ÿÿBeforeÿit'sÿadmitted.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿBeforeÿit'sÿadmitted.ÿÿOkay.ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿYes.ÿÿ

 24ÿÿÿ                                VOIRÿDIRE

 25ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 155 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   155
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿIÿjustÿwantedÿtoÿaskÿyou,ÿyouÿhadÿneverÿseenÿthatÿ

    2ÿÿÿphotographÿbefore?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNotÿbeforeÿheÿsentÿitÿtoÿme.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿyouÿgotÿwasÿjustÿtheÿphotograph?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿgotÿaÿcoupleÿofÿthem.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoÿyouÿknowÿwhoÿsentÿthemÿtoÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿBecauseÿheÿsentÿthemÿtoÿme.ÿÿWeÿwereÿtalkingÿrightÿ

    8ÿÿÿbeforeÿthat.ÿÿIÿwasÿatÿhisÿhouseÿbeforeÿthat.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAtÿBrian'sÿhouse?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAndÿhowÿdoÿyouÿknowÿthatÿheÿactuallyÿsentÿyouÿthatÿ

 12ÿÿÿphotograph?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿBecauseÿheÿtoldÿmeÿitÿwasÿhim.ÿÿHeÿlaughedÿaboutÿit.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsay?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿHeÿlaughedÿaboutÿitÿwhenÿweÿtalkedÿaboutÿitÿagain.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿButÿitÿwasÿafterÿthat,ÿthatÿyouÿgotÿtheÿphotograph?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿWhenÿIÿwentÿ--ÿwhenÿIÿwentÿtoÿherÿboyfriend'sÿhouseÿisÿ

 18ÿÿÿwhenÿIÿgotÿit.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdidÿitÿidentifyÿinÿanyÿwayÿthatÿitÿcameÿfromÿ

 20ÿÿÿBrian?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYesÿfromÿhisÿphoneÿnumberÿthatÿIÿhadÿsavedÿinÿmyÿphone.ÿÿ

 22ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnoÿobjection,ÿYourÿHonor.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿadmitted.ÿÿ

 24ÿÿÿ[Governmentÿexhibitÿ47Cÿadmitted]

 25ÿÿÿ      MR.ÿDARROW:ÿÿMayÿweÿpublishÿplease?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 156 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   156
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿIsÿthatÿtheÿphotoÿMoetÿsentÿyou?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿIsÿthatÿHannah?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿcanÿtakeÿitÿdown.ÿÿAroundÿtheÿtimeÿthatÿMoetÿ

    7ÿÿÿisÿmadÿatÿHannahÿwereÿthereÿotherÿpicturesÿofÿherÿthatÿheÿ

    8ÿÿÿpostedÿthatÿyouÿsaw?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAfterÿtheÿpicturesÿheÿsentÿmeÿthatÿnight?ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿTheyÿwereÿpostedÿonÿFacebook.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿpost?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNotÿallÿofÿthem.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿdidÿyouÿseeÿtheÿposts?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿItÿwasÿaÿvideo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿCanÿyouÿrememberÿwhatÿtheÿvideoÿwasÿabout?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿItÿwasÿaboutÿHannah.ÿÿItÿhadÿherÿwithÿtheÿapronÿonÿthatÿ

 18ÿÿÿheÿhadÿsentÿmeÿpreviously,ÿandÿaÿcoupleÿothersÿIÿbelieve,ÿandÿ

 19ÿÿÿjustÿtalkingÿaboutÿhowÿdegradingÿherÿbecauseÿobviouslyÿheÿwasÿ

 20ÿÿÿmadÿatÿher.ÿÿSoÿitÿwasÿclearÿasÿdayÿheÿwasÿmadÿaboutÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿWhatÿeffectÿdidÿthisÿhaveÿonÿyouÿseeingÿtheseÿpicturesÿ

 22ÿÿÿofÿHannahÿpostedÿbyÿMoet?ÿÿ

 23ÿÿÿ            MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿMayÿIÿapproach?ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿYou'reÿfreeÿtoÿstretchÿhere.ÿÿ

 25ÿÿÿ[Benchÿconference]

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 157 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   157
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿMyÿunderstandingÿisÿsheÿleftÿFebruaryÿofÿ

    2ÿÿÿ2016.ÿÿInÿfact,ÿIÿdon'tÿevenÿthinkÿsheÿsawÿhimÿinÿJanuaryÿ2016.ÿÿ

    3ÿÿÿSoÿitÿisÿstillÿirrelevantÿwhatÿeffectÿitÿhadÿonÿher.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿWhyÿisÿitÿirrelevant?ÿÿShe'sÿworkingÿwithÿ

    5ÿÿÿhimÿatÿthatÿtime.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿNoÿsheÿwasn't.ÿÿIÿthinkÿthatÿvideoÿwasÿ

    7ÿÿÿpostedÿinÿMarch.ÿÿ

    8ÿÿÿ          MS.ÿSEN:ÿÿItÿwasÿpostedÿonÿMarchÿ4th.ÿÿItÿwasÿafterÿ

    9ÿÿÿsheÿleft.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿButÿthatÿdoesn'tÿmakeÿanyÿsenseÿbecauseÿ

 11ÿÿÿsheÿsayingÿthatÿsheÿcameÿrightÿfromÿhisÿplace.ÿÿ

 12ÿÿÿ            MS.ÿSEN:ÿÿThat'sÿtheÿpictureÿtheÿGovernmentÿjustÿ

 13ÿÿÿadmitted,ÿYourÿHonor,ÿbutÿtheyÿareÿtalkingÿrightÿnowÿaboutÿtheÿ

 14ÿÿÿvideo,ÿbutÿthatÿvideoÿwasn'tÿpostedÿuntilÿMarchÿofÿ2016.ÿÿSoÿ

 15ÿÿÿsheÿ--ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿWeÿhaveÿemailsÿshowingÿsheÿhadn'tÿseenÿ

 17ÿÿÿhimÿforÿaÿlongÿtimeÿinÿJanuaryÿofÿ2016.ÿÿIÿthinkÿbyÿFebruaryÿ

 18ÿÿÿsheÿwasÿnoÿlongerÿwithÿthem.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿSoÿI'mÿreallyÿconfused.ÿÿWhatÿisÿtheÿ

 20ÿÿÿvideoÿthatÿyou'reÿtalkingÿabout?ÿÿ

 21ÿÿÿ            MS.ÿSEN:ÿÿTheÿoneÿthatÿtheÿGovernmentÿplayedÿearlier,ÿ

 22ÿÿÿYourÿHonor,ÿwasÿsubmitted.ÿÿItÿwasÿMr.ÿFolksÿtalkingÿaboutÿ

 23ÿÿÿHannah.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿRight.ÿÿ

 25ÿÿÿ            MS.ÿSEN:ÿÿSoÿthatÿvideoÿwasÿpostedÿonÿFacebookÿ--ÿonÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 158 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   158
ÿ
    1ÿÿÿhisÿFacebookÿaccountÿorÿtheÿaccountÿattributedÿtoÿhimÿonÿMarchÿ

    2ÿÿÿ4th,ÿ2016ÿandÿMs.ÿW.ÿhereÿsheÿleft.ÿÿInÿherÿindictmentÿshe'sÿ

    3ÿÿÿoutÿbyÿFebruaryÿ2016.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿSoÿremindÿmeÿtheÿquestionÿthatÿyouÿ

    5ÿÿÿasked.ÿÿIÿthoughtÿ--ÿIÿthoughtÿtheÿquestionÿwasÿhowÿdidÿthisÿ

    6ÿÿÿphotographÿ--ÿtheseÿphotographsÿbyÿHannahÿimpactÿher.ÿÿThoseÿ

    7ÿÿÿphotographsÿwereÿshownÿtoÿherÿinÿaÿtextÿmessageÿrightÿfromÿtheÿ

    8ÿÿÿdefendantÿwithinÿ24ÿ--ÿatÿtheÿsameÿ24ÿhours.ÿÿ

    9ÿÿÿ          MR.ÿDARROW:ÿÿIÿthinkÿ--ÿallowÿmeÿtoÿtryÿtoÿexplain.ÿÿ

 10ÿÿÿThere'sÿtwoÿdifferentÿblastsÿofÿphotosÿofÿHannahÿatÿissue.ÿÿTheÿ

 11ÿÿÿonesÿsheÿsaid.ÿÿTheÿotherÿoneÿthat'sÿoneÿblast.ÿÿThenÿthere'sÿ

 12ÿÿÿtheÿvideoÿandÿtheÿvideoÿcameÿafterwards.ÿÿCounselÿisÿsayingÿ

 13ÿÿÿthatÿdidn'tÿhappenÿuntilÿMarch.ÿÿSoÿtheÿargumentÿisÿevenÿthoughÿ

 14ÿÿÿshe'sÿworkingÿforÿhimÿwhenÿtheÿfirstÿphotosÿareÿintroducedÿ

 15ÿÿÿthereÿhasn'tÿbeenÿaÿfoundationÿlaid.ÿÿThereÿhasn'tÿbeenÿproofÿ

 16ÿÿÿsheÿwasÿworkingÿforÿhimÿinÿMarchÿwhenÿtheÿHannahÿvideoÿwasÿ

 17ÿÿÿposted.ÿÿSoÿtheyÿareÿsaying,ÿasÿwithÿMandy,ÿwhoÿafterÿsheÿ

 18ÿÿÿseparatedÿsimilarlyÿsheÿshouldn'tÿbeÿableÿtoÿsayÿtheÿeffectÿofÿ

 19ÿÿÿtheÿHannahÿvideoÿonÿher.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿButÿtheÿquestionÿthatÿyouÿhaveÿaskedÿisÿ

 21ÿÿÿwhatÿimpactÿtheÿphotographsÿwereÿthatÿwereÿshownÿtoÿherÿwhenÿ

 22ÿÿÿsheÿwasÿatÿherÿboyfriend's.ÿÿ

 23ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿIÿusedÿpluralÿandÿletÿmeÿ

 24ÿÿÿrephraseÿitÿsoÿI'llÿjustÿaskÿherÿaboutÿtheÿphotographs.ÿÿOkay.ÿÿ

 25ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿevenÿthenÿ--ÿIÿforgetÿtheÿdateÿofÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 159 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   159
ÿ
    1ÿÿÿtheÿphotograph.ÿÿDidÿsheÿsayÿwhenÿitÿwasÿsentÿtoÿhim?ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿTheyÿareÿalreadyÿinÿevidence.ÿÿYouÿ

    3ÿÿÿdidn'tÿobjectÿtoÿthat.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿBecauseÿtheÿindictmentÿsaysÿforÿherÿ

    5ÿÿÿJanuaryÿ16thÿsheÿwasÿforcedÿintoÿprostitution,ÿbutÿafterÿthatÿ

    6ÿÿÿthere'sÿnothingÿaboutÿher.ÿÿ

    7ÿÿÿ          MR.ÿDARROW:ÿÿWellÿthat'sÿtheÿtrafficking.ÿÿIÿaskedÿ

    8ÿÿÿherÿwhenÿsheÿstoppedÿworkÿ--ÿIÿactuallyÿdon'tÿknowÿwhenÿsheÿ

    9ÿÿÿstoppedÿworkingÿforÿhim.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿButÿtheÿtestimonyÿshe'sÿatÿleastÿgivenÿsoÿ

 11ÿÿÿfarÿisÿthatÿsheÿwasÿwithÿMoe.ÿÿHeÿencouragedÿherÿtoÿgoÿoverÿtoÿ

 12ÿÿÿtheÿboyfriend's.ÿÿPhotographsÿwereÿshownÿtoÿherÿbyÿtextÿ

 13ÿÿÿmessage,ÿthoseÿphotographsÿwhichÿtheÿGovernmentÿisÿnowÿaskingÿ

 14ÿÿÿaboutÿasÿtoÿitsÿimpact.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿWhyÿdon'tÿyouÿaskÿherÿwhenÿsheÿleftÿ

 16ÿÿÿMoe'sÿhouseÿbecauseÿthoseÿphotographsÿmayÿnotÿhaveÿhadÿanÿ

 17ÿÿÿimpactÿonÿherÿasÿsheÿwasÿnoÿlongerÿinvolved.ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿSheÿsaidÿitÿwasÿduringÿtheÿtimeÿheÿwasÿ

 19ÿÿÿlookingÿforÿHannah.ÿÿHeÿaskedÿherÿtoÿfindÿHannah.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿdon'tÿknowÿwhenÿsheÿleft.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿHeÿalsoÿwasÿjokingÿaboutÿtheÿphotographsÿ

 22ÿÿÿwhichÿsuggestsÿthatÿsheÿwentÿbackÿandÿwasÿjokingÿaboutÿthemÿsoÿ

 23ÿÿÿ--ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿwhatÿifÿsheÿwasn'tÿactuallyÿworking.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿTheÿpointÿisÿshe'sÿstillÿinÿtheÿactivityÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 160 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   160
ÿ
    1ÿÿÿatÿleastÿatÿthatÿpoint.ÿÿNowÿtheÿvideoÿisÿprobablyÿsomethingÿ

    2ÿÿÿelse,ÿbutÿyou'reÿgoingÿtoÿexcludeÿit.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿYes.ÿÿ

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿIt'sÿaÿdifferentÿquestion,ÿthough,ÿtoÿ

    5ÿÿÿsayÿwhatÿeffectÿdidÿtheÿphotographsÿhaveÿonÿyouÿifÿsheÿwasÿnoÿ

    6ÿÿÿlongerÿworking.ÿÿSheÿmightÿhaveÿgoneÿoverÿ--ÿheÿmightÿhaveÿsentÿ

    7ÿÿÿthoseÿtoÿher.ÿÿShe'sÿnoÿlongerÿworkingÿforÿhim.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿButÿthisÿisÿallÿwithinÿ24ÿhours.ÿÿ

    9ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿdon'tÿthinkÿso,ÿbutÿwithinÿthatÿ24ÿ

 10ÿÿÿhoursÿshe'sÿstillÿworkingÿforÿhim.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿIÿdon'tÿthinkÿyouÿneedÿtoÿfineÿtuneÿtoÿ

 12ÿÿÿthatÿextent.ÿÿSoÿanywayÿyouÿcanÿaskÿaboutÿtheÿphotographs.ÿÿ

 13ÿÿÿMakeÿsureÿtheÿvideoÿisÿexcluded.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿJudgeÿKupersmithÿsaidÿIÿwasÿbeingÿhyperÿ

 15ÿÿÿtechnical.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿYesÿIÿwouldÿthinkÿyouÿare.ÿÿ

 17ÿÿÿ            MS.ÿSEN:ÿÿOneÿthingÿsheÿwasÿactuallyÿdescribingÿtheÿ

 18ÿÿÿvideo.ÿÿSheÿwasn'tÿdescribingÿtheÿphotograph.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿI'mÿgoingÿtoÿaskÿherÿaboutÿtheÿ

 20ÿÿÿphotographs.ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿ

 22ÿÿÿ[Endÿofÿbenchÿconference]

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 161 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   161
ÿ
    1ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    2ÿÿÿQ.ÿÿÿÿÿKeisha,ÿwe'reÿallÿsorryÿtoÿputÿyouÿthroughÿthis,ÿbutÿ

    3ÿÿÿlet'sÿjustÿmoveÿalong.ÿÿOkay.ÿÿYouÿsayÿthatÿMoetÿsentÿyouÿtheseÿ

    4ÿÿÿtwoÿphotographsÿorÿsomeÿphotographsÿofÿHannah?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿThere'sÿtheÿoneÿthatÿweÿjustÿlookedÿat?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHeÿalsoÿsentÿyou,ÿifÿIÿunderstandÿcorrectly,ÿtheÿpictureÿ

    9ÿÿÿofÿherÿwearingÿtheÿredÿapronÿbutÿotherwiseÿnaked?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWereÿthereÿotherÿpicturesÿheÿsentÿyouÿinÿthatÿtextÿ

 12ÿÿÿblast?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeahÿIÿcan'tÿrememberÿwhatÿtheyÿwere.ÿÿTheyÿwereÿmoreÿ

 14ÿÿÿjustÿpicturesÿlikeÿthat.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 16ÿÿÿA.ÿÿÿÿÿPrettyÿmuch.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhatÿeffectÿdidÿitÿhaveÿonÿyouÿtoÿhaveÿhimÿsendÿyouÿ

 18ÿÿÿthoseÿpicturesÿofÿHannah?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿIÿmeanÿit'sÿalwaysÿaÿthought.ÿÿLikeÿheÿhasÿplentyÿofÿ

 20ÿÿÿpicturesÿofÿmeÿandÿvideoÿnow.ÿÿLikeÿplentyÿofÿthingsÿthatÿheÿ

 21ÿÿÿcouldÿuseÿagainstÿmeÿasÿwellÿifÿheÿwantedÿtoÿatÿanyÿtimeÿandÿheÿ

 22ÿÿÿcouldÿeasilyÿpayÿsomebodyÿelseÿtoÿdoÿtheÿsameÿthingÿifÿIÿeverÿ

 23ÿÿÿdidÿtheÿsameÿthing.ÿÿSoÿkindÿofÿputÿfear.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿShowÿyouÿ54A.ÿÿDoÿyouÿrecognizeÿthisÿwoman?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 162 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  162
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhoÿisÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThat'sÿAylaÿL.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿRememberÿwe'reÿgoingÿtoÿleaveÿoutÿlastÿnames.ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSorry.ÿÿAyla.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿThat'sÿAyla?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿinvolvement,ÿifÿany,ÿdidÿsheÿhaveÿinÿthisÿbusinessÿ

    8ÿÿÿifÿyouÿknow?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿAÿlot.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿTellÿus.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSheÿwasÿaÿprostituteÿmostly.ÿÿThat'sÿprettyÿmuchÿallÿsheÿ

 12ÿÿÿdidÿtoÿearnÿmoneyÿtoÿgetÿhigh.ÿÿIÿmeanÿthat'sÿallÿIÿeverÿseen.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhoÿsheÿwasÿworkingÿfor?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkayÿandÿIÿapologizeÿifÿIÿinterrupted.ÿÿWhatÿwereÿyouÿ

 16ÿÿÿaboutÿtoÿsay?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDidÿyouÿ--ÿwereÿyouÿaroundÿherÿfrequentlyÿbackÿinÿlateÿ

 19ÿÿÿ2015ÿearlyÿ2016?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿWhenÿIÿwasÿhangingÿoutÿatÿLori's,ÿyeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿYouÿsawÿaÿlotÿofÿher?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDidÿyouÿeverÿseeÿherÿinteractionsÿwithÿMoet?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿmeanÿsometimesÿIÿwould.ÿÿIÿmeanÿthere'sÿaÿcoupleÿ

 25ÿÿÿoccasions,ÿbutÿthatÿwasÿit.ÿÿYouÿknowÿitÿwasn'tÿtheÿgreatestÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 163 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  163
ÿ
    1ÿÿÿthing.ÿÿHeÿwasÿupsetÿwithÿherÿandÿwhateverÿhappened.ÿÿIÿguessÿIÿ

    2ÿÿÿdon'tÿknowÿwhatÿhappened.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWereÿyouÿaroundÿsomeÿtimeÿwhenÿheÿwasÿupsetÿwithÿher?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿIÿhaveÿbeen.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdoÿyouÿrememberÿseeingÿorÿhearing?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿrememberÿthemÿgoingÿintoÿtheÿbathroomÿandÿherÿcomingÿ

    7ÿÿÿoutÿcryingÿafter.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhoÿbroughtÿherÿinÿtheÿbathroom?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿBrian.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿyouÿeverÿgetÿinÿtroubleÿwithÿMoet?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿWhatÿgotÿyouÿinÿtroubleÿwithÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿFiveÿbagsÿofÿheroin.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿExcuseÿme.ÿÿ

 15ÿÿÿA.ÿÿÿÿÿFiveÿbagsÿofÿheroinÿgotÿmeÿinÿtrouble.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿyouÿstealÿheroinÿfromÿhim?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿhadÿtheÿheroinÿwhenÿyouÿstoleÿit?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿChrissy.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿwasÿMoet'sÿreactionÿtoÿthat?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿHeÿwasn'tÿhappyÿatÿall.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿdo?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿhadÿmeÿsetÿupÿbyÿaÿfriendÿofÿmineÿthatÿIÿthoughtÿwasÿ

 24ÿÿÿaÿfriendÿandÿHannah.ÿÿTheyÿpaidÿthemÿtoÿgetÿmeÿtoÿgoÿwithÿthemÿ

 25ÿÿÿsoÿthatÿtheyÿcouldÿgetÿmeÿtoÿBrianÿsoÿheÿcouldÿdoÿwhatever.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 164 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   164
ÿ
    1ÿÿÿTheyÿjustÿleftÿme.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿheÿsortÿofÿputÿoutÿaÿbountyÿonÿyouÿtheÿ

    3ÿÿÿwayÿheÿhadÿonÿHannah?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿyouÿsaidÿyouÿwereÿsetÿup.ÿÿDidÿtheÿgirlsÿwhoÿbroughtÿ

    6ÿÿÿyouÿinÿdidÿtheyÿlieÿtoÿyou?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿThereÿwasn'tÿanyÿ--ÿyeahÿtheÿgirlÿandÿtheÿguy,ÿ

    8ÿÿÿyeah,ÿtheyÿliedÿtoÿme.ÿÿTheyÿtoldÿmeÿtheyÿwereÿgoingÿtoÿseeÿaÿ

    9ÿÿÿdrugÿdealerÿandÿthatÿtheyÿ--ÿthatÿIÿcouldn'tÿcomeÿbecauseÿheÿ

 10ÿÿÿdidn'tÿknowÿmeÿandÿheÿwouldÿgetÿsketchedÿoutÿsoÿIÿhadÿtoÿwaitÿ

 11ÿÿÿoutsideÿdownÿtheÿroadÿaÿlittle.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿwentÿwithÿthemÿdidÿyouÿknowÿtheyÿwereÿgoingÿ

 13ÿÿÿtoÿbringÿyouÿtoÿMoet?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿhappened?ÿÿDidÿyouÿgetÿinÿtheÿcarÿwithÿthem?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿhappens?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿTheyÿdriveÿmeÿtoÿWinooskiÿdownÿbyÿtheÿrailroadÿtracksÿatÿ

 19ÿÿÿtheÿdeadendÿandÿtheyÿdropÿmeÿoff.ÿÿIÿgotÿoutÿofÿtheÿcarÿandÿ

 20ÿÿÿMoetÿwasÿacrossÿtheÿstreetÿandÿheÿwasÿcomingÿforÿmeÿ--ÿcomingÿ

 21ÿÿÿtowardsÿmeÿandÿheÿwrappedÿhisÿarmÿaroundÿmeÿandÿtoldÿmeÿIÿhadÿ

 22ÿÿÿtoÿgoÿwithÿhim.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLet'sÿtakeÿthisÿstepÿbyÿstep.ÿÿOkay.ÿÿSoÿMoetÿwasÿ

 24ÿÿÿwaitingÿforÿyou?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 165 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  165
ÿ
    1ÿÿÿQ.ÿÿÿÿÿYouÿsayÿheÿwrappedÿhisÿarmÿaroundÿyou.ÿÿCanÿyouÿtellÿusÿ

    2ÿÿÿorÿshowÿusÿwhatÿheÿdid?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿHeÿjustÿkindÿofÿlikeÿhadÿitÿlikeÿthatÿyouÿknow.ÿ

    4ÿÿÿ(demonstrates)ÿ

    5ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthatÿonÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿAroundÿmyÿneck.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿheÿputÿhisÿarmÿaroundÿyourÿneck?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwhatÿdidÿheÿdoÿwithÿyou?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿtoldÿmeÿtoÿgoÿwithÿhimÿandÿIÿwasÿhesitant.ÿÿIÿtoldÿ

 11ÿÿÿhimÿthatÿIÿwasn'tÿgoingÿintoÿtheÿdarkÿwithÿhimÿbecauseÿIÿdidn'tÿ

 12ÿÿÿknowÿwhatÿheÿwasÿgoingÿtoÿdo,ÿandÿIÿknewÿwhatÿIÿhadÿdoneÿsoÿheÿ

 13ÿÿÿwasÿlikeÿwellÿjustÿcomeÿwithÿmeÿandÿIÿwon'tÿhurtÿyou,ÿandÿsoÿweÿ

 14ÿÿÿwentÿacrossÿandÿintoÿtheÿcarÿbyÿhisÿwife'sÿhouseÿandÿIÿgotÿinÿ

 15ÿÿÿtheÿcar,ÿtheÿvehicle,ÿandÿtheÿgirlsÿwereÿinÿtheÿcar,ÿChrissyÿ

 16ÿÿÿandÿIÿthinkÿAylaÿwasÿinÿtheÿcar,ÿandÿIÿdon'tÿrememberÿifÿthereÿ

 17ÿÿÿwasÿsomebodyÿelse.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhereÿdidÿyouÿendÿupÿdrivingÿwithÿMoet?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿHeÿdroppedÿoffÿtheÿgirlsÿdownÿatÿLori's.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthenÿwhatÿhappened?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿAndÿthenÿweÿwalkedÿfromÿLori'sÿhouseÿoverÿtoÿtheÿ

 22ÿÿÿcemetery.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhoÿisÿweÿthen?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿMeÿandÿMoet.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿheÿsayingÿtoÿyou?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 166 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   166
ÿ
    1ÿÿÿA.ÿÿÿÿÿHeÿwasÿjustÿtellingÿmeÿifÿtheÿboysÿwereÿthereÿthatÿIÿ

    2ÿÿÿwouldÿbeÿdead.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿWasÿthisÿaboutÿtheÿtheftÿofÿtheÿheroin?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿWhatÿbecameÿofÿyourÿphone?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿhaveÿmyÿphone.ÿÿHeÿhadÿmyÿphone.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿHeÿhadÿyourÿphone?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhenÿdidÿheÿtakeÿyourÿphone?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿWhenÿweÿwentÿintoÿtheÿcarÿandÿallÿthat.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿBackÿinÿWinooski?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿthatÿmeanÿtoÿyouÿwhenÿheÿtookÿyourÿ

 14ÿÿÿphone?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdidn'tÿhaveÿnoÿwayÿofÿgettingÿheroinÿandÿIÿwasÿ

 16ÿÿÿprostitutingÿsoÿIÿhadÿnoÿclients.ÿÿSoÿitÿwasÿprettyÿmuchÿallÿmyÿ

 17ÿÿÿmoneyÿwasÿonÿthatÿphone,ÿanyÿwayÿofÿgettingÿhighÿwasÿonÿthatÿ

 18ÿÿÿphone.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWasÿthisÿnighttime?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿdidÿyouÿfeelÿaboutÿwhatÿwasÿhappeningÿwhenÿheÿwalkedÿ

 22ÿÿÿyouÿoverÿtoÿtheÿcemetery?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿIÿwasÿscaredÿandÿIÿdidn'tÿknowÿwhatÿheÿwasÿgoingÿtoÿdo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿwhat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿAndÿIÿdidn'tÿknowÿwhatÿheÿwasÿgoingÿtoÿdo.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 167 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   167
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿwereÿyouÿafraidÿof?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿThatÿheÿwouldÿhurtÿme.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAtÿsomeÿplaceÿoverÿbyÿtheÿcemeteryÿdidÿheÿstop?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿHeÿwasÿtalkingÿaboutÿhowÿitÿwouldÿallÿprettyÿmuchÿ

    5ÿÿÿgoÿawayÿifÿIÿhadÿsexÿwithÿhimÿandÿrepostedÿtoÿpayÿhimÿback.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhatÿdidÿyouÿsay?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿIÿwasÿsickÿandÿdidn'tÿwantÿtoÿdoÿthat.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿDidn'tÿwantÿtoÿdoÿwhat?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿHaveÿsexÿwithÿhim.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsayÿinÿresponseÿtoÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿSaidÿheÿwouldÿgiveÿmeÿbagsÿafterÿandÿitÿwouldÿallÿgoÿ

 12ÿÿÿawayÿandÿIÿwouldn'tÿhaveÿtoÿworryÿaboutÿanyone.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿWhatÿhappened?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿWeÿwalkedÿoverÿandÿheÿsaidÿthatÿbehindÿtheÿdumpsterÿ

 15ÿÿÿwouldÿbeÿaÿperfectÿplaceÿtoÿhaveÿsexÿandÿnobodyÿwouldÿsee.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿheÿmakeÿyouÿhaveÿsex?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿCanÿyouÿjustÿtellÿusÿinÿoneÿsentenceÿwhatÿ

 19ÿÿÿhappened?ÿÿWhatÿsexÿdidÿheÿwantÿyouÿtoÿdo?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHeÿhadÿmeÿ--ÿheÿwantedÿmeÿtoÿbendÿoverÿandÿhaveÿsexÿwithÿ

 21ÿÿÿhimÿlikeÿthatÿbecauseÿweÿwereÿoutside.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿwhatÿhappened?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿwantedÿmeÿtoÿsuckÿhisÿpenis.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDidÿyouÿcomplyÿwithÿhisÿrequests?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 168 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   168
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿheÿgetÿangryÿatÿyouÿwhileÿthisÿwasÿ

    2ÿÿÿhappening?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿdon'tÿrememberÿanythingÿaboutÿsayingÿyouÿwereÿ

    5ÿÿÿrushingÿhim?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿOhÿyeahÿIÿwasÿrushingÿhimÿandÿitÿwasn'tÿgoingÿtoÿworkÿ

    7ÿÿÿandÿitÿwouldÿjustÿtakeÿlonger.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhatÿheÿsaid?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿDidÿheÿtellÿyouÿanythingÿtoÿtellÿtheÿotherÿgirlsÿwhenÿ

 11ÿÿÿyouÿgotÿback?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿThatÿheÿhitÿme.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿHeÿsaidÿtoÿtellÿthemÿthatÿheÿhitÿyou?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeahÿsoÿtheyÿwouldn'tÿfreakÿoutÿandÿseeÿthatÿIÿwasÿ

 15ÿÿÿpunishedÿIÿguess.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿyouÿsayÿheÿsaidÿsomethingÿaboutÿBackpageÿ

 17ÿÿÿagainÿorÿworkingÿagain?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿheÿsayÿaboutÿthat?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿSaidÿheÿwouldÿpostÿmeÿupÿsoÿIÿcanÿmakeÿsomeÿmoneyÿandÿheÿ

 21ÿÿÿwouldÿgetÿhisÿmoneyÿback.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDidÿheÿsayÿyouÿwereÿworkingÿforÿhimÿthen?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿHeÿwasÿtheÿoneÿpostingÿmeÿwithÿeverything,ÿyup.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿWe'reÿalmostÿdoneÿwithÿmeÿatÿleast.ÿÿI'mÿshowingÿyouÿ42ÿ

 25ÿÿÿforÿidentification.ÿÿCanÿyouÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 169 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   169
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿlookÿfamiliar?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAnotherÿpicture?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿTooÿmanyÿpictures?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿWhatÿareÿthoseÿpicturesÿof?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTheÿplaceÿwhereÿheÿhadÿsexÿwithÿme.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorryÿIÿcouldn'tÿquiteÿhearÿyou.ÿÿ

 11ÿÿÿA.ÿÿÿÿÿTheÿplaceÿheÿhadÿsexÿwithÿme.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿByÿtheÿdumpsterÿbyÿtheÿcemetery?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿthoseÿpicturesÿfairlyÿandÿaccuratelyÿdepictÿthatÿ

 15ÿÿÿscene?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿExact.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿWeÿmoveÿ42,ÿYourÿHonor.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿNo,ÿYourÿHonor.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿadmitted.ÿÿ

 21ÿÿÿ[Governmentÿexhibitÿ42ÿadmitted]

 22ÿÿÿBYÿMR.ÿDARROW:ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿCanÿweÿpublishÿtheÿfirstÿofÿthoseÿphotos?ÿÿIsÿthatÿwhereÿ

 24ÿÿÿthatÿhappenedÿoverÿbehindÿtheÿdumpster?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 170 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   170
ÿ
    1ÿÿÿQ.ÿÿÿÿÿKeisha,ÿI'mÿshowingÿyouÿwhat'sÿmarkedÿforÿidentificationÿ

    2ÿÿÿasÿ50Bÿwhichÿisÿaÿseriesÿofÿphotographs.ÿÿHaveÿyouÿseenÿthisÿ

    3ÿÿÿbefore?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAreÿtheseÿpicturesÿofÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAreÿthoseÿ--ÿwhoÿtookÿtheseÿpictures?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAreÿtheseÿ--ÿisÿthisÿcopyÿaÿfairÿandÿaccurateÿdepictionÿ

 10ÿÿÿofÿtheÿpicturesÿofÿyou?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿExact.ÿÿ

 12ÿÿÿ              MR.ÿDARROW:ÿÿOkay.ÿÿYourÿHonor,ÿweÿmoveÿ50B.ÿÿ

 13ÿÿÿ              THEÿCOURT:ÿÿAnyÿobjection?ÿÿ

 14ÿÿÿ              MR.ÿKAPLAN:ÿÿJudge,ÿIÿwouldÿobjectÿtoÿtheÿpicturesÿ

 15ÿÿÿthatÿdon'tÿhaveÿdatesÿthatÿtheyÿwereÿtakenÿandÿthere'sÿnoÿ

 16ÿÿÿtestimonyÿtoÿsubstantiateÿtoÿputÿtheseÿinÿaÿtimeÿframe.ÿÿ

 17ÿÿÿ              THEÿCOURT:ÿÿAllÿright.ÿÿDoÿyouÿwantÿtoÿaskÿherÿwhenÿ

 18ÿÿÿtheseÿpicturesÿwereÿtakenÿatÿleastÿinÿrelationshipÿtoÿwhenÿsheÿ

 19ÿÿÿwasÿworkingÿasÿpartÿofÿtheÿenterprise?ÿÿ

 20ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿKeisha,ÿdidÿheÿtakeÿtheseÿpicturesÿofÿyouÿwhenÿ

 22ÿÿÿyouÿwereÿworkingÿforÿhimÿasÿaÿprostitute?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿSoÿthisÿwouldÿbeÿ--ÿÿ

 25ÿÿÿA.ÿÿÿÿÿSomeÿofÿthem.ÿÿSomeÿofÿthemÿIÿwasn'tÿworkingÿIÿthink.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 171 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   171
ÿ
    1ÿÿÿQ.ÿÿÿÿÿOkay,ÿbutÿyouÿsayÿheÿtookÿthem?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿwouldÿthisÿhaveÿbeenÿinÿsomeÿtimeÿbetweenÿmidÿ2013ÿ

    4ÿÿÿandÿwheneverÿyouÿstoppedÿworkingÿwithÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿAgainÿtheseÿareÿ

    7ÿÿÿnotÿ--ÿtheseÿareÿnotÿbeingÿputÿinÿaÿtimeÿframeÿandÿit'sÿ

    8ÿÿÿparticularlyÿimportantÿwithÿrespectÿtoÿwhenÿthisÿallÿendedÿ

    9ÿÿÿwhetherÿorÿnotÿtheseÿpicturesÿwereÿpartÿofÿthat.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿNo.ÿÿHeÿjustÿaskedÿtheÿquestionÿasÿtoÿ

 11ÿÿÿwhetherÿtheyÿwereÿbetweenÿtheÿperiodÿofÿ2013ÿtoÿ2015ÿwhenÿsheÿ

 12ÿÿÿstoppedÿworkingÿandÿIÿthoughtÿthatÿwasÿputtingÿitÿinÿtheÿtimeÿ

 13ÿÿÿframeÿthat'sÿrelevantÿtoÿthisÿparticularÿcase.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿSomeÿofÿtheseÿareÿtakenÿinÿ2016.ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿWellÿyouÿwantÿtoÿclarifyÿthatÿbecauseÿIÿ

 16ÿÿÿthoughtÿyouÿjustÿsaidÿ2015ÿandÿsheÿsaidÿyes.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿAllÿright.ÿÿI'mÿthinkingÿ--ÿwellÿtheÿ

 18ÿÿÿindictmentÿIÿthinkÿhasÿallegationsÿfromÿ2013,ÿbutÿfromÿthenÿupÿ

 19ÿÿÿthroughÿtheÿtimeÿsheÿstoppedÿworkingÿforÿhimÿsomeÿtimeÿinÿ2016.ÿÿ

 20ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAreÿtheseÿpicturesÿtakenÿduringÿthatÿtimeÿframe?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿTheyÿareÿadmitted.ÿ

 25ÿÿÿ[Governmentÿexhibitÿ50Bÿadmitted]ÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 172 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   172
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿExcuseÿme.ÿÿKeisha,ÿI'mÿshowingÿyouÿ50Cÿandÿ50D.ÿÿ

    4ÿÿÿCanÿyouÿpleaseÿtakeÿaÿlookÿatÿthese?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿWhatÿareÿthose?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿPicturesÿofÿmeÿandÿMandyÿandÿmyself.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿwhoÿtookÿthoseÿpictures?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWho?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿNowÿyou'reÿjustÿreferringÿtoÿ--ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿthinkÿtheseÿonesÿareÿolderÿones.ÿÿTheseÿonesÿwereÿ

 14ÿÿÿnewerÿones.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAreÿ50CÿtheÿolderÿonesÿshowingÿyouÿandÿMandy?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿWhenÿyouÿsayÿolderÿwouldÿthatÿbeÿbackÿduringÿtheÿtimeÿ--ÿÿ

 18ÿÿÿA.ÿÿÿÿÿInÿtheÿmotel.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿLetÿmeÿjustÿfinish.ÿÿWouldÿthatÿbeÿbackÿduringÿtheÿtimeÿ

 20ÿÿÿtheÿsummerÿthatÿyouÿwereÿ--ÿyouÿhadÿyourÿ18thÿbirthday?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿdrawingÿyourÿattentionÿtoÿ50Dÿwhatÿareÿthose?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿThemÿareÿolder.ÿÿTheyÿareÿbyÿtheÿPearlÿStreetÿBeverage.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿWhatÿdidÿyouÿsay?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿThemÿareÿolder.ÿÿTheyÿareÿbyÿtheÿPearlÿStreetÿBeverageÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 173 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  173
ÿ
    1ÿÿÿapartment.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿThoseÿareÿolder?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThemÿareÿtheÿnewerÿpictures.ÿÿThemÿareÿtheÿolderÿ

    4ÿÿÿpicturesÿthatÿyouÿhaveÿinÿyourÿhandÿareÿolder.ÿÿTheseÿonesÿareÿ

    5ÿÿÿtheÿnewerÿones.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿtheseÿonesÿ50Dÿareÿtheseÿ--ÿdoÿyouÿknowÿwhereÿ

    7ÿÿÿtheseÿpicturesÿwereÿtaken?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿWhere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿtheÿstreet,ÿbutÿit'sÿrightÿbyÿtheÿPearlÿ

 11ÿÿÿStreetÿBeverage.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿIsÿitÿaÿmotel?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿIt'sÿanÿapartment.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿIt'sÿanÿapartment.ÿÿWasÿthisÿtakenÿinÿconnectionÿwithÿ

 15ÿÿÿyourÿworkÿwithÿMoet?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿwhoÿtookÿtheÿpictures?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿMoet.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿAreÿthese,ÿbothÿofÿthese,ÿ50Cÿandÿ50Dÿ

 20ÿÿÿaccurateÿpicturesÿdepictingÿyouÿatÿtheÿtime?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿExact.ÿÿYes.ÿÿ

 22ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿweÿmoveÿ50Cÿandÿ50D.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿobjection?ÿÿ

 24ÿÿÿ            MR.ÿKAPLAN:ÿÿIfÿIÿmay,ÿJudge.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿOkay.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 174 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   174
ÿ
    1ÿÿÿ                              VOIRÿDIRE

    2ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿgoingÿtoÿshowÿyouÿwhatÿtheÿGovernmentÿhasÿmarkedÿ

    4ÿÿÿasÿ50D.ÿÿCouldÿyouÿlookÿatÿthatÿphotographÿforÿmeÿplease?ÿÿCanÿ

    5ÿÿÿyouÿtellÿmeÿwhatÿthatÿis?ÿÿIsÿthatÿaÿBackpageÿad?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿAndÿifÿyouÿturnÿtoÿtheÿsecondÿpageÿ--ÿthirdÿpageÿdoesÿitÿ

    8ÿÿÿindicateÿwhoseÿe-mailÿwasÿusedÿtoÿpostÿit?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿWhoseÿe-mailÿwasÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿThatÿwasÿmine.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYourÿe-mail?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿthat'sÿsomethingÿyouÿpostedÿyourself?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿUh-huh,ÿbutÿheÿtookÿtheÿpictures.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿtoÿsayÿyesÿorÿno.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿBrianÿdidn'tÿpostÿthatÿyouÿdid?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes,ÿbutÿitÿwasÿallÿhisÿdoing.ÿÿAllÿhisÿpictures.ÿÿHeÿ

 20ÿÿÿtookÿallÿofÿthese.ÿÿIÿusedÿhisÿphoneÿIÿbelieve,ÿyeah,ÿtoÿdoÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿIÿlookÿ--ÿwhenÿIÿlookÿatÿthisÿtheÿdateÿthatÿitÿ

 22ÿÿÿwasÿpostedÿwasÿ--ÿorÿtheÿdateÿthatÿitÿwasÿcreatedÿwasÿJanuaryÿ

 23ÿÿÿ2ndÿofÿ2016.ÿÿDoesÿthatÿseemÿrightÿtoÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿitÿfairÿtoÿsayÿthatÿbyÿJanuaryÿ2ndÿbackÿ--ÿandÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 175 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   175
ÿ
    1ÿÿÿitÿsaysÿtheÿe-mailÿwasÿverifiedÿonÿJanuaryÿ9thÿofÿ2016?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIsn'tÿitÿfairÿtoÿsayÿthatÿatÿthatÿpointÿyouÿwereÿworkingÿ

    4ÿÿÿbyÿyourselfÿandÿnoÿlongerÿwithÿMoe?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿwasÿworkingÿwithÿhimÿstillÿonÿandÿoff.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOnÿandÿoff?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿneededÿhisÿhelp.ÿÿWeÿhadÿaÿlotÿofÿdifferentÿ

    8ÿÿÿthings,ÿtheÿplace,ÿwithÿposting,ÿwithÿphoneÿbecauseÿIÿdidn'tÿ

    9ÿÿÿhaveÿaÿphoneÿmostÿofÿtheÿtime.ÿÿIÿwasÿaÿdrugÿaddict.ÿÿIÿ

 10ÿÿÿcouldn'tÿaffordÿit.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿinÿfactÿallÿofÿtheÿpostingsÿinÿhereÿwereÿdoneÿonÿyourÿ

 12ÿÿÿe-mail?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿpostedÿallÿtheseÿyourself?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿOkay.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿ--ÿandÿareÿyouÿsayingÿyouÿweren'tÿreallyÿ--ÿyouÿwereÿ

 17ÿÿÿorÿwereÿnotÿworkingÿwithÿhim?ÿÿIfÿyouÿneededÿsomethingÿyouÿ

 18ÿÿÿwouldÿcallÿhimÿandÿheÿwouldÿhelpÿyouÿout;ÿisÿthatÿright?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿHeÿwouldÿcomeÿ--ÿheÿwouldÿhelpÿmeÿoutÿwithÿpostingÿ

 20ÿÿÿorÿhelpingÿmeÿwithÿmakingÿthatÿ--ÿlikeÿitÿwasÿalwaysÿheÿwasÿ

 21ÿÿÿrightÿthereÿwhenÿthatÿoneÿwasÿmade.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿSoÿwhateverÿyouÿneededÿheÿwasÿthereÿtoÿhelpÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿthisÿisÿjustÿcrossÿ

 25ÿÿÿexamination.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 176 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   176
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿWhatÿisÿbeingÿofferedÿareÿtheÿ

    2ÿÿÿphotographs.ÿÿThoseÿwereÿphotographsÿofÿher.ÿÿThat'sÿwhatÿtheÿ

    3ÿÿÿGovernmentÿisÿaskingÿand/orÿdidÿaskÿher.ÿÿDoÿyouÿhaveÿanÿ

    4ÿÿÿobjection?ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿMyÿobjectionÿisÿitÿdoesn'tÿappearÿtoÿmeÿ

    6ÿÿÿthatÿtheseÿwereÿ--ÿIÿmeanÿshe'sÿpostedÿthemÿherself.ÿÿItÿ

    7ÿÿÿdoesn'tÿlookÿtoÿmeÿBrianÿpostedÿthemÿorÿIÿdon'tÿevenÿknowÿifÿheÿ

    8ÿÿÿtookÿtheseÿpictures.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿWellÿnoÿsheÿsaidÿheÿtookÿtheÿpictures.ÿÿ

 10ÿÿÿTheyÿareÿbeingÿofferedÿasÿpicturesÿofÿher.ÿÿThat'sÿwhat'sÿbeingÿ

 11ÿÿÿoffered.ÿIÿdidn'tÿthinkÿtheÿpostingsÿwasÿbeingÿoffered.ÿÿThatÿ

 12ÿÿÿexhibitÿwasÿnotÿforÿtheÿpurposeÿofÿshowingÿpostings.ÿÿItÿwasÿ

 13ÿÿÿforÿtheÿpurposeÿofÿshowingÿtheÿphotograph.ÿÿLetÿmeÿjustÿmakeÿ

 14ÿÿÿsureÿthatÿI'mÿcorrectÿthat'sÿwhatÿtheÿGovernmentÿisÿseeking.ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿIÿthinkÿcounselÿhasÿherÿBackpageÿadsÿandÿ

 16ÿÿÿthisÿwitnessÿhasÿtestifiedÿtheÿdefendantÿ--ÿÿ

 17ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿweÿapproach?ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿrightÿ

 19ÿÿÿ[Benchÿconference]ÿ

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 177 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   177
ÿ
    1ÿÿÿ           THEÿCOURT:ÿÿFirstÿofÿall,ÿtheseÿwereÿofferedÿasÿ

    2ÿÿÿphotographsÿofÿherÿnotÿasÿnecessarilyÿpostings,ÿbutÿisÿthatÿ

    3ÿÿÿright?ÿÿ

    4ÿÿÿ           MR.ÿDARROW:ÿÿWellÿitÿmayÿbe.ÿÿIÿonlyÿaskedÿaboutÿtheÿ

    5ÿÿÿphotographs,ÿbutÿoneÿofÿtheÿphotographsÿinÿtheseÿadsÿareÿ

    6ÿÿÿembeddedÿinÿBackpage,ÿandÿinÿcounsel'sÿvoirÿdireÿshe'sÿsaidÿyesÿ

    7ÿÿÿthoseÿareÿBackpageÿpostingsÿIÿdidÿwhenÿworkingÿwithÿMoet.ÿÿIÿ

    8ÿÿÿusedÿhisÿphone.ÿÿSoÿIÿdon'tÿknowÿwhatÿtheÿproblemÿis.ÿÿ

    9ÿÿÿ           MR.ÿKAPLAN:ÿÿThatÿisn'tÿwhatÿsheÿsaid.ÿÿSheÿsaidÿsheÿ

 10ÿÿÿpostedÿthem.ÿÿBrianÿtookÿsomeÿofÿtheÿpicturesÿandÿsheÿknewÿsheÿ

 11ÿÿÿcouldÿaskÿhimÿforÿhelp,ÿbutÿthisÿgoesÿbackÿtoÿtheÿissueÿIÿwasÿ

 12ÿÿÿconcernedÿaboutÿbeforeÿwhichÿisÿwhenÿisÿitÿthatÿsheÿstoppedÿ

 13ÿÿÿworkingÿwithÿhimÿbecauseÿIÿhaveÿemailsÿinÿSeptember,ÿOctober,ÿ

 14ÿÿÿNovember,ÿandÿJanuaryÿofÿ2015ÿwhereÿshe'sÿsayingÿcanÿyouÿhelpÿ

 15ÿÿÿmeÿpost,ÿIÿdon'tÿhaveÿaÿphone,ÿandÿsheÿsaidÿIÿhaven'tÿseenÿyouÿ

 16ÿÿÿforÿaÿwhileÿwhereÿhaveÿyouÿbeen.ÿÿSoÿI'mÿnotÿconvincedÿwhenÿ

 17ÿÿÿthisÿwentÿonÿBackpageÿsheÿwasÿworkingÿforÿhim.ÿÿ

 18ÿÿÿ             MR.ÿDARROW:ÿÿSheÿsaysÿitÿwas.ÿÿ

 19ÿÿÿ             MR.ÿKAPLAN:ÿÿSheÿdidn'tÿsayÿthat.ÿÿSheÿsaidÿifÿsheÿ

 20ÿÿÿneedsÿhelp,ÿsheÿwillÿaskÿhim.ÿÿ

 21ÿÿÿ             THEÿCOURT:ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿexcuseÿtheÿjuryÿ

 22ÿÿÿandÿopenÿthisÿupÿforÿdiscussion.ÿÿ

 23ÿÿÿ[Endÿofÿbenchÿconference]

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 178 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   178
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿAllÿright.ÿÿThisÿisÿtimeÿforÿourÿbreakÿatÿ

    2ÿÿÿthisÿpoint.ÿÿI'mÿgoingÿtoÿstayÿandÿspeakÿwithÿtheÿlawyers.ÿÿ

    3ÿÿÿLet'sÿtakeÿourÿrecessÿandÿwe'llÿseeÿyouÿbackÿinÿaÿfewÿminutes.ÿÿ

    4ÿÿÿ[Juryÿreturnsÿtoÿjuryÿroom.ÿÿTheÿfollowingÿwasÿheldÿinÿopenÿ

    5ÿÿÿcourtÿwithoutÿtheÿjuryÿpresent].ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿYouÿareÿexcused.ÿÿYouÿcanÿgoÿoutÿinÿtheÿ

    7ÿÿÿback.ÿÿ

    8ÿÿÿ[Witnessÿleavesÿtheÿcourtroom]ÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay.ÿÿLet'sÿbeginÿwithÿwhereÿIÿthoughtÿ

 10ÿÿÿthisÿofferÿofÿanÿexhibitÿbegan.ÿÿTheÿGovernmentÿhasÿaÿwholeÿ

 11ÿÿÿseriesÿofÿphotographs.ÿÿSomeÿmayÿbeÿBackpageÿads.ÿÿSomeÿnot.ÿÿ

 12ÿÿÿTheÿGovernmentÿsoughtÿtoÿintroduceÿthoseÿphotographs,ÿ

 13ÿÿÿphotographsÿofÿher.ÿÿNotÿarguingÿnecessarilyÿthatÿtheyÿareÿpartÿ

 14ÿÿÿofÿBackpage.ÿÿApparentlyÿaccordingÿtoÿwhat'sÿinÿtheÿBackpageÿadÿ

 15ÿÿÿthisÿwasÿearlyÿJanuaryÿofÿ2016.ÿÿTheÿdefenseÿhasÿsomeÿreasonÿtoÿ

 16ÿÿÿbelieveÿthatÿsheÿwasÿnotÿengagedÿwithÿtheÿdefendantÿatÿthatÿ

 17ÿÿÿtime.ÿÿOfÿcourseÿifÿwhatÿtheÿGovernmentÿisÿseekingÿtoÿintroduceÿ

 18ÿÿÿareÿphotographsÿofÿher,ÿnotÿnecessarilyÿarguingÿthatÿthoseÿwereÿ

 19ÿÿÿusedÿinÿBackpage,ÿalthoughÿoneÿlogicallyÿcouldÿconcludeÿthatÿ

 20ÿÿÿit'sÿengagedÿinÿprostitutionÿifÿtheÿphotographÿisÿaÿpartÿofÿtheÿ

 21ÿÿÿBackpage,ÿbutÿessentiallyÿtheÿofferÿwasÿjustÿphotographsÿwhichÿ

 22ÿÿÿwereÿtakenÿduringÿtheÿcourseÿofÿtheÿrelationshipÿbetweenÿthisÿ

 23ÿÿÿwitnessÿandÿtheÿdefendant,ÿthisÿbecomesÿconfusedÿwithÿtheÿ

 24ÿÿÿBackpageÿadvertisement.ÿÿSoÿtellÿmeÿwhatÿyourÿpositionÿis,ÿMr.ÿ

 25ÿÿÿKaplan.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 179 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   179
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿSoÿaÿcoupleÿofÿthings,ÿJudge.ÿÿWouldÿitÿ

    2ÿÿÿbeÿhelpfulÿifÿtheÿCourtÿactuallyÿsawÿtheÿads?ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿSure.ÿÿThere'sÿtwoÿexhibits.ÿÿThere'sÿ50Cÿ

    4ÿÿÿandÿ50D;ÿisÿthatÿright?ÿÿ

    5ÿÿÿ          MR.ÿKAPLAN:ÿÿThisÿisÿreallyÿ50DÿisÿwhatÿI'mÿ--ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿD.ÿÿOkay.ÿÿOkay.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿToÿstartÿwith,ÿJudge,ÿwhenÿtheÿCourtÿ

    8ÿÿÿaskedÿtheÿGovernmentÿwhatÿareÿtheyÿbeingÿintroducedÿfor,ÿisÿitÿ

    9ÿÿÿjustÿtheÿpicture,ÿmyÿimpressionÿofÿtheÿresponseÿwasÿnoÿitÿwasÿ

 10ÿÿÿboth.ÿÿThatÿwasn'tÿsaidÿinÿthatÿmanyÿwords.ÿÿTheÿCourtÿcanÿ

 11ÿÿÿinquireÿaboutÿthat,ÿbutÿtheÿfactÿofÿtheÿmatterÿisÿifÿyou'reÿ

 12ÿÿÿintroducingÿthatÿpicture,ÿthenÿtheÿBackpageÿadÿisÿgoingÿwithÿitÿ

 13ÿÿÿandÿeverythingÿinÿthatÿBackpageÿadÿisÿgoingÿwithÿit.ÿÿTheÿCourtÿ

 14ÿÿÿruledÿearlyÿonÿinÿtheseÿproceedingsÿthatÿifÿtheÿprosecutorsÿ

 15ÿÿÿwantÿtoÿintroduceÿaÿphotographÿofÿsomeone,ÿtheyÿhaveÿtoÿrelateÿ

 16ÿÿÿitÿtoÿtheÿcharges,ÿandÿifÿinÿfactÿshe'sÿnoÿlongerÿworkingÿforÿ

 17ÿÿÿtheÿdefendant,ÿmaybeÿsheÿmightÿhaveÿcalledÿupÿandÿsaidÿlookÿIÿ

 18ÿÿÿdon'tÿhaveÿaÿphoneÿcanÿyouÿhelpÿmeÿpostÿthis,ÿthat'sÿaÿlittleÿ

 19ÿÿÿdifferentÿthanÿherÿbeingÿinvolved.ÿÿIt'sÿprettyÿclearÿthatÿnoÿ

 20ÿÿÿoneÿforcedÿher.ÿÿSheÿwasÿworkingÿonÿherÿown.ÿÿInÿfact,ÿoneÿofÿ

 21ÿÿÿtheÿthingsÿthatÿprosecutorsÿhaveÿfailedÿtoÿbringÿoutÿisÿthatÿ

 22ÿÿÿforÿaÿcoupleÿyearsÿsheÿworkedÿonÿherÿown.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿifÿit'sÿjustÿtheÿtakingÿofÿ

 24ÿÿÿtheÿphotographsÿwithoutÿanyÿkindÿofÿlinkageÿtoÿBackpage,ÿitÿ

 25ÿÿÿwouldÿbeÿrelevantÿobviouslyÿbecauseÿtheseÿareÿessentiallyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 180 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   180
ÿ
    1ÿÿÿpornographicÿimagesÿinÿtheseÿphotographsÿandÿshe'sÿtestifyingÿ

    2ÿÿÿthoseÿphotographsÿwereÿtakenÿbyÿtheÿdefendant.ÿÿTheÿproblemÿ

    3ÿÿÿbecomesÿwithÿpostingÿofÿtheÿBackpageÿJanuaryÿ2nd.ÿÿIsÿJanuaryÿ

    4ÿÿÿ2ndÿorÿwhenÿthisÿwasÿpostedÿbeyondÿtheÿtimeÿinÿwhichÿsheÿwasÿ

    5ÿÿÿworkingÿforÿtheÿdefendantÿorÿwasÿitÿnot?ÿÿ

    6ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿthinkÿ--ÿIÿbelieveÿthatÿitÿwasÿandÿtheÿ

    7ÿÿÿemailsÿthatÿweÿhaveÿ--ÿtheÿemails,ÿtheÿFacebookÿmessagesÿthatÿ

    8ÿÿÿweÿhaveÿsuggestÿthat.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿOkay,ÿand,ÿMr.ÿDarrow,ÿwhatÿproofÿdoÿyouÿ

 10ÿÿÿhaveÿthatÿshe'sÿstillÿworkingÿforÿhimÿatÿthatÿpoint?ÿÿ

 11ÿÿÿ            MR.ÿDARROW:ÿÿYourÿHonor,ÿtheÿindictmentÿinÿCountÿXIIÿ

 12ÿÿÿsaysÿ--ÿallegesÿthatÿheÿtraffickedÿherÿfromÿinÿorÿaboutÿJuneÿ

 13ÿÿÿ2015ÿandÿinÿorÿaboutÿFebruaryÿ2016.ÿÿTheseÿfallÿrightÿwithinÿ

 14ÿÿÿthatÿandÿsheÿtestifiedÿunderÿcounsel'sÿvoirÿdireÿthatÿsheÿwasÿ

 15ÿÿÿworkingÿwithÿhim.ÿÿSoÿtheseÿare,ÿyouÿknow,ÿforÿtheÿcoreÿ

 16ÿÿÿevidence.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿCanÿyouÿ--ÿcanÿyouÿ--ÿthisÿisÿ

 18ÿÿÿJanuaryÿ2nd.ÿÿCanÿyouÿclarifyÿwithÿherÿthatÿsheÿinÿfactÿwasÿ

 19ÿÿÿworkingÿforÿhimÿatÿtheÿtimeÿofÿtheÿpostingÿofÿtheseÿimagesÿwithÿ

 20ÿÿÿBackpage?ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿSure.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿI'mÿgoingÿtoÿreserveÿjudgmentÿ

 23ÿÿÿonÿtheÿadmissionÿofÿtheseÿexhibitsÿuntilÿthatÿquestionÿisÿ

 24ÿÿÿanswered,ÿisÿsheÿstillÿworkingÿforÿhimÿatÿtheÿpointÿinÿwhichÿ

 25ÿÿÿtheyÿareÿpostedÿwithÿBackpage.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 181 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   181
ÿ
    1ÿÿÿ          MR.ÿKAPLAN:ÿÿTheÿthingÿis,ÿJudge,ÿtheÿGovernmentÿevenÿ

    2ÿÿÿafterÿallÿofÿourÿbenchÿconferencesÿandÿdiscussionsÿaboutÿthisÿ

    3ÿÿÿhasÿneverÿestablishedÿwhenÿsheÿstoppedÿworkingÿwithÿhim,ÿandÿifÿ

    4ÿÿÿtheÿGovernmentÿknows,ÿIÿthinkÿthatÿshouldÿbeÿbroughtÿout.ÿÿNowÿ

    5ÿÿÿsheÿsaidÿ--ÿweÿhaveÿtoÿmakeÿaÿdistinctionÿIÿthinkÿbetweenÿherÿ

    6ÿÿÿworkingÿforÿBrianÿandÿherÿworkingÿonÿherÿown,ÿbutÿmaybeÿBrianÿ

    7ÿÿÿ--ÿlike,ÿforÿexample,ÿsheÿsaysÿatÿoneÿpointÿIÿdon'tÿhaveÿaÿ

    8ÿÿÿphoneÿcanÿyouÿhelpÿmeÿpostÿit.ÿÿShe'sÿnotÿworkingÿforÿBrianÿ

    9ÿÿÿunderÿthoseÿcircumstances.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿSoÿwhatÿI'mÿinvitingÿtheÿGovernmentÿtoÿdoÿ

 11ÿÿÿtoÿbeÿableÿtoÿpostÿ--ÿbeÿableÿtoÿincludeÿtheseÿimagesÿinÿ

 12ÿÿÿevidenceÿofÿtheÿBackpageÿpostingÿthatÿtheyÿestablishÿtheÿfactÿ

 13ÿÿÿthatÿshe'sÿworkingÿpastÿJanuaryÿ2nd,ÿright?ÿÿThatÿanswersÿatÿ

 14ÿÿÿleastÿtheÿpreliminaryÿquestionÿasÿtoÿherÿgoingÿtoÿworkÿwithÿtheÿ

 15ÿÿÿdefendantÿupÿtoÿtheÿpostingÿofÿtheseÿimagesÿandÿthat'sÿwhat'sÿ

 16ÿÿÿrelevantÿtoÿthisÿparticularÿposting.ÿÿSoÿtoÿaÿlargeÿextentÿI'mÿ

 17ÿÿÿacceptingÿwhatÿyou'reÿsaying.ÿÿTheyÿhaveÿgotÿtoÿactuallyÿshowÿ

 18ÿÿÿthatÿsheÿwasÿworkingÿforÿMr.ÿFolksÿatÿtheÿtimeÿofÿthoseÿ

 19ÿÿÿpostings.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿAndÿofÿcourseÿherÿtestimonyÿonÿvoirÿdireÿ

 21ÿÿÿwasÿexactlyÿnotÿthat.ÿÿItÿwasÿthatÿIÿpostedÿtheseÿmyself.ÿÿHeÿ

 22ÿÿÿtookÿtheÿpicturesÿpreviously,ÿandÿifÿIÿneededÿhelp,ÿheÿwouldÿ

 23ÿÿÿhelpÿme.ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿIÿguessÿI'mÿinterestedÿtoÿ

 25ÿÿÿknowÿtheÿtimingÿandÿseemsÿtoÿmeÿthatÿwe'llÿopenÿupÿtheÿevidenceÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 182 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   182
ÿ
    1ÿÿÿbeforeÿtheseÿareÿadmittedÿintoÿevidenceÿtoÿfindÿoutÿifÿshe'sÿ

    2ÿÿÿworkingÿorÿifÿshe'sÿnot.ÿÿ

    3ÿÿÿ          MR.ÿDARROW:ÿÿThankÿyou,ÿand,ÿJudge,ÿIÿwouldÿjustÿ

    4ÿÿÿmentionÿwe'veÿbeenÿtalkingÿaboutÿ50Dÿwhichÿareÿtheÿphotosÿ

    5ÿÿÿembeddedÿinÿBackpageÿads.ÿÿ50D.ÿÿ50BÿareÿnotÿBackpageÿads.ÿÿ

    6ÿÿÿTheyÿareÿjustÿphotos.ÿÿSoÿnoneÿofÿtheseÿargumentsÿgoÿtoÿ50B.ÿÿ

    7ÿÿÿ          THEÿCOURT:ÿÿDoÿyouÿhaveÿanyÿobjectionÿtoÿ50B?ÿÿ

    8ÿÿÿ          MR.ÿKAPLAN:ÿÿIÿthinkÿtheyÿwereÿalreadyÿadmitted.ÿÿNo.ÿÿ

    9ÿÿÿWellÿIÿhadÿraisedÿanÿissueÿthere'sÿnoÿdateÿtoÿwhenÿtheyÿwereÿ

 10ÿÿÿtaken,ÿbutÿtheÿCourtÿsaidÿwellÿbecauseÿtheÿprosecutorÿsaidÿ

 11ÿÿÿbetweenÿwhenÿyouÿstartedÿandÿwhenÿyouÿstopped,ÿbutÿmyÿconcernÿ

 12ÿÿÿwouldÿbeÿweÿdon'tÿknowÿwhenÿsheÿstopped.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿWe'reÿgoingÿtoÿgetÿmoreÿ

 14ÿÿÿclarificationÿasÿtoÿwhenÿsheÿstopped.ÿÿOkay.ÿÿWe'llÿtakeÿaÿ

 15ÿÿÿbreakÿatÿthisÿpointÿbeÿbackÿinÿaÿfewÿminutes.ÿÿ10ÿminutes.ÿÿ

 16ÿÿÿ[Recessÿ3ÿp.m.ÿ-ÿ3:15ÿp.m.]

 17ÿÿÿ[Theÿfollowingÿwasÿheldÿinÿopenÿcourtÿwithÿtheÿjuryÿpresent]

 18ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿMr.ÿDarrow,ÿdoÿyouÿwantÿtoÿ

 19ÿÿÿquestionÿtheÿwitnessÿfurtherÿinÿregardÿtoÿ50D?ÿÿ

 20ÿÿÿ            MR.ÿDARROW:ÿÿYes.ÿÿ

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿKeisha,ÿyouÿdon'tÿhaveÿtheÿexhibitsÿupÿthereÿwithÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿLetÿmeÿshowÿyouÿagainÿtheÿexhibitsÿweÿwereÿ

 25ÿÿÿtalkingÿabout.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 183 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   183
ÿ
    1ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿ50Dÿandÿ50B.ÿÿDrawingÿyourÿattentionÿtoÿ50Dÿyouÿtoldÿusÿ

    3ÿÿÿthatÿthoseÿwereÿphotographsÿthatÿMoetÿtookÿofÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿyouÿworkingÿwithÿhimÿatÿthatÿtime?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿInÿwhatÿcapacity?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿOnÿandÿoff.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAreÿweÿtalkingÿaboutÿprostitutionÿhere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿAreÿthoseÿphotographsÿinÿBackpageÿads?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿNowÿcounselÿaskedÿyouÿaboutÿtheÿe-mailÿaddressÿ

 14ÿÿÿassociatedÿwithÿthoseÿBackpageÿads?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿDidÿMoetÿeverÿgiveÿyouÿhisÿe-mailÿaddressÿtoÿpostÿadsÿ

 17ÿÿÿwith?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿHeÿusedÿhisÿmultipleÿtimes.ÿÿIÿusedÿtoÿnotÿknowÿ

 19ÿÿÿhowÿtoÿpost.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSometimesÿwouldÿyourÿe-mailÿaddressÿbeÿused?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿIÿdon'tÿrememberÿexactly.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿNowÿyouÿsayÿheÿtookÿtheseÿphotographsÿofÿ

 23ÿÿÿyou?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿIÿmentionedÿ--ÿIÿknowÿthatÿsomeÿofÿtheÿphotographsÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 184 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   184
ÿ
    1ÿÿÿinÿ50Dÿareÿtheÿsameÿphotographsÿfromÿ--ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿ--ÿ50B,ÿbutÿtheÿ50DÿphotographsÿareÿinÿBackpageÿads?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWhenÿthoseÿBackpageÿadsÿwentÿupÿtheÿfirstÿfewÿ

    6ÿÿÿdaysÿofÿJanuaryÿ2016ÿwereÿyouÿstillÿworkingÿforÿMoet?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYes?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿyouÿmentionedÿearlierÿheÿtookÿtheÿphotographsÿ

 11ÿÿÿandÿyouÿmentionedÿwhenÿyouÿfirstÿstartedÿworkingÿforÿhimÿheÿ

 12ÿÿÿwouldÿwriteÿtheÿnarratives?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhoÿwroteÿtheÿnarrativeÿonÿthatÿoneÿifÿyouÿknow?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿprobablyÿwasÿme.ÿÿ

 16ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿYourÿHonor,ÿsoÿweÿmoveÿthose.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿDoÿyouÿwantÿtoÿexamine?ÿÿ

 18ÿÿÿ            MR.ÿKAPLAN:ÿÿIfÿIÿmight,ÿJudge.ÿÿ

 19ÿÿÿ                                VOIRÿDIRE

 20ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhenÿIÿwasÿshowingÿyouÿtheseÿBackpageÿadsÿ

 22ÿÿÿandÿIÿaskedÿyouÿifÿthatÿwasÿyourÿe-mailÿaddressÿyouÿsaidÿyes?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 185 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  185
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAndÿIÿaskedÿyouÿifÿyouÿpostedÿitÿyourselfÿandÿyouÿsaidÿ

    2ÿÿÿyes?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿIÿaskedÿyouÿsomethingÿaboutÿworkingÿforÿBrian.ÿÿYouÿ

    5ÿÿÿsaidÿwellÿifÿIÿneededÿsomethingÿheÿwouldÿhelpÿmeÿout?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿmeanÿbyÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIfÿIÿneededÿtoÿbeÿposted,ÿheÿwouldÿhelpÿmeÿwithÿthat.ÿÿ

    9ÿÿÿIfÿIÿneededÿdope,ÿlikeÿheÿwouldÿfindÿmeÿ--ÿlikeÿIÿwouldÿgoÿoutÿ

 10ÿÿÿandÿstealÿforÿhimÿorÿwhatever.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿYouÿmeanÿgetÿclothesÿandÿcomeÿbackÿandÿsellÿthem?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿRightÿandÿgetÿdopeÿforÿthemÿ--ÿfromÿhim,ÿyeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿButÿyouÿweren'tÿgivingÿhimÿanyÿofÿtheÿmoneyÿthatÿyouÿ

 14ÿÿÿmadeÿfromÿprostitutionÿatÿthatÿpoint?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿAtÿthatÿpointÿIÿbroughtÿhimÿaÿgirl.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿYouÿmeanÿBrittany?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿButÿyouÿweren'tÿ--ÿifÿyouÿmadeÿmoneyÿ--ÿÿ

 19ÿÿÿA.ÿÿÿÿÿAndÿIÿdon'tÿrememberÿifÿIÿwasÿworkingÿwithÿhimÿlikeÿthatÿ

 20ÿÿÿexactÿtimeÿthough.ÿÿItÿmightÿnotÿhaveÿbeen.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhenÿtheÿpicturesÿwereÿtaken?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿdon'tÿknowÿtheÿexactÿtime.ÿÿNo.ÿÿ

 23ÿÿÿ              MR.ÿKAPLAN:ÿÿCouldÿIÿhaveÿaÿminute,ÿJudge,ÿplease?ÿÿ

 24ÿÿÿ              THEÿCOURT:ÿÿAllÿright.ÿÿIÿwantÿtoÿaskÿsomeÿclarifyingÿ

 25ÿÿÿquestions.ÿÿAllÿright.ÿÿAsideÿfromÿtheÿpicturesÿthereÿisÿaÿ

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 186 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   186
ÿ
    1ÿÿÿpostingÿonÿBackpageÿonÿtheÿ2nd.ÿÿComesÿfromÿyourÿe-mail.ÿÿAllÿ

    2ÿÿÿright.ÿÿDidÿyouÿ--ÿwellÿfirstÿtheÿgeneralÿquestionÿdoÿyouÿknowÿ

    3ÿÿÿifÿyouÿwereÿworkingÿonÿyourÿownÿatÿthisÿpointÿorÿwereÿyouÿ

    4ÿÿÿworkingÿforÿMr.ÿFolks?ÿÿ

    5ÿÿÿ          THEÿWITNESS:ÿÿAtÿthisÿexactÿtimeÿIÿdon'tÿknowÿexactlyÿ

    6ÿÿÿwhatÿIÿwasÿdoing.ÿÿNo.ÿÿIÿdon'tÿknowÿexactlyÿwhatÿIÿwasÿdoing,ÿ

    7ÿÿÿbutÿIÿknowÿIÿwasÿonÿandÿoffÿwithÿhim.ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿWasÿthereÿaÿtransitionÿbetweenÿworkingÿ

    9ÿÿÿforÿMr.ÿFolksÿandÿessentiallyÿworkingÿforÿyourÿown?ÿÿ

 10ÿÿÿ            THEÿWITNESS:ÿÿThereÿwasÿbetweenÿboth,ÿyeah.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿAndÿwhenÿdidÿthatÿhappenÿapproximately?ÿÿ

 12ÿÿÿ            THEÿWITNESS:ÿÿIÿdon'tÿremember.ÿÿ

 13ÿÿÿ            THEÿCOURT:ÿÿWellÿwhenÿyouÿwereÿworkingÿforÿMr.ÿFolksÿ

 14ÿÿÿwasÿthereÿeverÿtimesÿwhenÿyouÿusedÿyourÿownÿe-mailÿtoÿpost?ÿÿ

 15ÿÿÿ            THEÿWITNESS:ÿÿNotÿveryÿoftenÿunlessÿIÿwasÿworkingÿbyÿ

 16ÿÿÿmyselfÿforÿtheÿmostÿpart,ÿyeah.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿSoÿtheÿfactÿthatÿyouÿusedÿyourÿownÿ

 18ÿÿÿe-mailÿhereÿdoesÿthatÿsuggestÿtoÿyouÿthatÿyou'reÿworkingÿonÿ

 19ÿÿÿyourÿownÿorÿdoesÿthatÿsuggestÿ--ÿÿ

 20ÿÿÿ            THEÿWITNESS:ÿÿIÿmeanÿIÿwasÿgettingÿhelpÿfromÿhimÿ

 21ÿÿÿclearlyÿbecauseÿtheÿpicturesÿ--ÿbecauseÿIÿhadÿhimÿtakeÿpicturesÿ

 22ÿÿÿandÿitÿwasÿhisÿideaÿtoÿtakeÿtheÿpicturesÿsoÿ--ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWhenÿwasÿ--ÿwhenÿwereÿthoseÿ

 24ÿÿÿpicturesÿtakenÿinÿrelationÿtoÿwhenÿyouÿsubmittedÿtheÿposting?ÿÿ

 25ÿÿÿ            THEÿWITNESS:ÿÿItÿwasÿlaterÿon.ÿÿItÿwasÿlaterÿon.ÿÿItÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 187 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   187
ÿ
    1ÿÿÿwasÿwhenÿheÿwasÿstayingÿandÿheÿhadÿanÿapartmentÿnextÿtoÿtheÿ

    2ÿÿÿPearlÿStreetÿBeverage.ÿÿThat'sÿwhenÿIÿwasÿstayingÿthere.ÿÿ

    3ÿÿÿ          MR.ÿKAPLAN:ÿÿSorry.ÿÿ

    4ÿÿÿ          THEÿCOURT:ÿÿIÿcan'tÿquiteÿhearÿyou.ÿÿWhatÿdoÿyouÿmeanÿ

    5ÿÿÿtheÿpicturesÿwereÿlaterÿon?ÿÿ

    6ÿÿÿ          THEÿWITNESS:ÿÿTheseÿwereÿtakenÿwhenÿheÿwasÿ--ÿhadÿtheÿ

    7ÿÿÿapartmentÿnextÿtoÿtheÿPearlÿStreetÿBeverage.ÿÿSoÿthatÿwasÿlaterÿ

    8ÿÿÿon.ÿÿItÿwasn'tÿearlyÿwhenÿIÿfirstÿstarted.ÿÿSoÿIÿdon'tÿ

    9ÿÿÿremember.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿSoÿwhatÿyou'reÿsayingÿisÿtheÿ

 11ÿÿÿpicturesÿwereÿfromÿtheÿbeverageÿstreetÿ--ÿtheÿPearlÿStreetÿ

 12ÿÿÿBeverage?ÿÿ

 13ÿÿÿ            THEÿWITNESS:ÿÿYeah.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿAndÿthatÿwasÿlaterÿonÿinÿyourÿ

 15ÿÿÿrelationshipÿwithÿhim,ÿbutÿwasÿthatÿafterÿyouÿworkedÿforÿhimÿorÿ

 16ÿÿÿwasÿthatÿstillÿwhileÿyouÿwereÿworkingÿforÿhim?ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿItÿmayÿhaveÿbeenÿafterÿbecauseÿIÿdidn'tÿ

 18ÿÿÿworkÿwithÿhimÿaÿwholeÿlotÿsoÿ--ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿAndÿdidÿyouÿhaveÿaÿpatternÿofÿactuallyÿ

 20ÿÿÿpostingÿonÿBackpageÿsometimesÿwhenÿyouÿwereÿworkingÿforÿ

 21ÿÿÿyourself?ÿÿ

 22ÿÿÿ            THEÿWITNESS:ÿÿIÿpostedÿmyself,ÿyeah.ÿÿ

 23ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿOkay.ÿÿLet'sÿmoveÿitÿ

 24ÿÿÿalong.ÿÿ50Bÿareÿjustÿphotographs.ÿÿThat'sÿnotÿaÿposting;ÿisÿ

 25ÿÿÿthatÿcorrect?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 188 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   188
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿYes.ÿÿ

    2ÿÿÿ          THEÿCOURT:ÿÿThoseÿareÿadmitted.ÿÿ50Dÿwithÿtheÿ

    3ÿÿÿsubmissionsÿtoÿBackpageÿareÿexcludedÿbecauseÿthat'sÿallÿ

    4ÿÿÿBackpageÿstuffÿandÿitÿcouldÿveryÿwellÿhaveÿbeenÿafterÿsheÿwasÿ

    5ÿÿÿnoÿlongerÿworkingÿforÿhim.ÿÿ

    6ÿÿÿ          MR.ÿDARROW:ÿÿOkay.ÿÿMayÿIÿmakeÿoneÿmoreÿeffortÿtoÿgetÿ

    7ÿÿÿaÿtimeÿperiodÿonÿthis?ÿÿ

    8ÿÿÿ          THEÿCOURT:ÿÿSure.ÿÿ

    9ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIÿwantÿtoÿshowÿyouÿsomeÿFacebookÿbusinessÿ

 11ÿÿÿrecords.ÿÿDidÿyouÿsometimesÿhaveÿFacebookÿcommunicationsÿwithÿ

 12ÿÿÿMoet?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿbyÿcommunicationsÿIÿmeanÿwhereÿyouÿcanÿsendÿsortÿofÿ

 15ÿÿÿe-mailÿmessagesÿbackÿandÿforth.ÿÿCanÿyouÿlookÿatÿthisÿpleaseÿ

 16ÿÿÿandÿtellÿmeÿifÿtheseÿareÿFacebookÿcommunicationsÿbetweenÿyouÿ

 17ÿÿÿandÿMoet?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeahÿthisÿisÿourÿconversation.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿI'mÿsorry.ÿÿCanÿyouÿspeakÿup?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYesÿthisÿisÿourÿconversation.ÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿthisÿisÿmarkedÿforÿidentificationÿasÿ131.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 23ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿdrawingÿyourÿattentionÿtoÿanÿexchangeÿmessageÿthatÿ

 25ÿÿÿyou'reÿsendingÿhimÿbeginningÿonÿtheÿbottomÿofÿpageÿ9011,ÿyouÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 189 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   189
ÿ
    1ÿÿÿwantÿherÿbroughtÿtoÿyou,ÿdoÿyouÿseeÿthat?ÿÿCanÿyouÿreadÿthat?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿwhatÿyou'reÿreferringÿto?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿBrittany.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿOhÿthat'sÿwhenÿ--ÿÿ

    6ÿÿÿA.ÿÿÿÿÿIÿthinkÿ--ÿIÿdidn'tÿreadÿitÿall.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhyÿdon'tÿyouÿtakeÿaÿlook.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿIÿdon'tÿknow.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿWhatÿareÿyouÿsaying?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿIÿdon'tÿknow.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿsaidÿyouÿwantÿherÿbroughtÿtoÿyou,ÿyouÿdon'tÿ

 12ÿÿÿknowÿ--ÿÿ

 13ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿifÿIÿreadÿitÿ--ÿmaybeÿallÿofÿitÿbutÿ--ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿYouÿdon'tÿremember.ÿÿ

 15ÿÿÿ            THEÿWITNESS:ÿÿNoÿnotÿrightÿnow.ÿÿIÿdidn'tÿreadÿtheÿ

 16ÿÿÿwholeÿthingÿsoÿ--ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿI'mÿgoingÿtoÿleaveÿtheÿrulingÿ

 18ÿÿÿasÿis.ÿÿIfÿyouÿwantÿtoÿgoÿonÿtoÿtheÿnextÿtopic.ÿÿ

 19ÿÿÿ            MR.ÿDARROW:ÿÿOkay.ÿÿ

 20ÿÿÿ            MR.ÿKAPLAN:ÿÿJudge,ÿmayÿweÿapproachÿonÿ50Bÿplease?ÿÿ

 21ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿOkay.ÿÿ

 22ÿÿÿ[Benchÿconference]

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 190 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  190
ÿ
    1ÿÿÿ            MR.ÿKAPLAN:ÿÿSoÿ--ÿÿ

    2ÿÿÿ            THEÿCOURT:ÿÿYouÿhaveÿtoÿpushÿoverÿsoÿtheyÿcanÿhearÿ

    3ÿÿÿyou.ÿÿ

    4ÿÿÿ            MR.ÿKAPLAN:ÿÿExceptÿforÿthisÿwhichÿisÿtakenÿinÿJulyÿ

    5ÿÿÿ1,ÿ2013ÿtheÿotherÿonesÿwereÿtakenÿ--ÿwellÿSeptember,ÿSeptember,ÿ

    6ÿÿÿIÿguessÿtheÿonesÿIÿwasÿcomplainingÿaboutÿonesÿtakenÿinÿJanuaryÿ

    7ÿÿÿandÿ--ÿinÿJanuaryÿofÿ2016.ÿÿItÿseemsÿtoÿmeÿthatÿsheÿcan'tÿsayÿ

    8ÿÿÿsheÿwasÿworkingÿforÿhimÿduringÿthatÿperiodÿofÿtime.ÿÿ

    9ÿÿÿ            THEÿCOURT:ÿÿSheÿwasÿonÿandÿoff.ÿÿYouÿknowÿfranklyÿtheÿ

 10ÿÿÿreasonÿIÿexcludedÿtheÿBackpageÿwasÿthat'sÿhighlyÿprejudicialÿ

 11ÿÿÿtheÿfactÿthatÿit'sÿincludedÿinÿtheÿBackpageÿandÿitÿcouldÿveryÿ

 12ÿÿÿwellÿhaveÿbeenÿwhenÿsheÿwasÿworkingÿonÿherÿown.ÿÿTheseÿareÿ

 13ÿÿÿessentiallyÿadditionalÿphotographsÿwhichÿfranklyÿIÿdon'tÿknowÿ

 14ÿÿÿit'sÿprejudicialÿbecauseÿyouÿhaveÿaÿwholeÿbunchÿofÿphotographsÿ

 15ÿÿÿcomingÿin.ÿÿSoÿokay.

 16ÿÿÿ[Endÿofÿbenchÿconference]

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ                CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 191 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   191
ÿ
    1ÿÿÿ          MR.ÿDARROW:ÿÿIÿapologize.ÿÿCanÿIÿaskÿtheÿreporterÿforÿ

    2ÿÿÿmyÿlastÿquestion?ÿÿ

    3ÿÿÿ[Theÿrecordÿwasÿreadÿasÿrequested]

    4ÿÿÿ          MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor.ÿÿThatÿhasÿnotÿ

    5ÿÿÿbeenÿintroducedÿintoÿevidence.ÿÿ

    6ÿÿÿ          THEÿCOURT:ÿÿNo.ÿÿHe'sÿgoingÿonÿtoÿtheÿnextÿtopic.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿOhÿI'mÿsorry.ÿÿ

    8ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿIÿwantÿtoÿdipÿbackÿaÿlittleÿbit.ÿÿYouÿtoldÿusÿaboutÿ

 10ÿÿÿtheÿcemeteryÿ--ÿtheÿeventsÿnextÿtoÿtheÿdumpster,ÿright?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrememberÿwhenÿapproximatelyÿthatÿtookÿ

 13ÿÿÿplace?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿThatÿwasÿ--ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿWasÿitÿwhenÿtheÿgroupÿwasÿstillÿoperatingÿoutÿofÿLori'sÿ

 16ÿÿÿhouse?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeahÿtheyÿwereÿstillÿinÿLori'sÿhouseÿbecauseÿheÿwentÿ

 18ÿÿÿoverÿtoÿLori'sÿhouseÿandÿIÿwentÿoverÿtoÿtheÿotherÿhouseÿthatÿheÿ

 19ÿÿÿsentÿmeÿto.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿwhenÿtheyÿstoppedÿworkingÿoutÿofÿ

 21ÿÿÿLori'sÿhouse?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNotÿreally.ÿÿIÿdon'tÿknowÿexactly.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿthatÿwhenÿLoriÿcameÿbackÿfromÿrehabÿ

 24ÿÿÿeveryoneÿhadÿtoÿmoveÿout?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeahÿIÿrememberÿthat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 192 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   192
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWasÿthatÿaroundÿtheÿtimeÿtheyÿstoppedÿworkingÿoutÿofÿ

    2ÿÿÿthere?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYeahÿbecauseÿtheyÿhadÿotherÿhousesÿtooÿsoÿ--ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿRight.ÿÿIfÿtheÿtimeÿtheyÿmovedÿoutÿofÿLori'sÿwasÿ

    5ÿÿÿDecemberÿ2015,ÿdoesÿthatÿsoundÿaboutÿright?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿknowÿwhatÿbuildingsÿtheyÿmovedÿintoÿafterÿ

    8ÿÿÿtheyÿleftÿLori's?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿTheÿoneÿnextÿtoÿtheÿPearlÿStreetÿBeverageÿrightÿthere.ÿÿ

 10ÿÿÿIÿdon'tÿrememberÿtheÿstreets.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿHoldÿonÿjustÿaÿmoment.ÿÿWe'reÿgoingÿtoÿshowÿyouÿ

 12ÿÿÿ94.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoesÿthatÿlookÿfamiliar?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWereÿyouÿstillÿworkingÿduringÿtheÿtimeÿtheyÿwereÿ

 17ÿÿÿoperatingÿoutÿofÿhere?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyou'reÿworkingÿ--ÿwhenÿtheyÿareÿatÿLori'sÿ

 20ÿÿÿyou'reÿworking?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿButÿwhenÿtheyÿmoveÿoverÿtoÿthisÿplaceÿonÿNorthÿUnionÿ

 23ÿÿÿyou'reÿnot?ÿÿ

 24ÿÿÿ             MR.ÿKAPLAN:ÿÿObjection,ÿYourÿHonor,ÿthatÿwasn'tÿtheÿ

 25ÿÿÿtestimony.ÿÿTheÿtestimonyÿwasÿitÿwasÿoffÿandÿonÿandÿitÿwasn'tÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 193 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   193
ÿ
    1ÿÿÿveryÿoften.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿI'mÿtryingÿtoÿfindÿoutÿ--ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿHeÿcanÿaskÿquestionsÿtoÿexploreÿthisÿsoÿ

    4ÿÿÿobjectionÿoverruled.ÿÿGoÿahead.ÿÿYouÿcanÿanswerÿthat.ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNoÿIÿdon'tÿthinkÿIÿwasÿworkingÿoutÿofÿthereÿbecauseÿIÿ

    6ÿÿÿjustÿbroughtÿBrittanyÿoverÿthereÿandÿthat'sÿwhereÿheÿwasÿ

    7ÿÿÿwantingÿtoÿdealÿwithÿHannah.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿyouÿdoÿrecognizeÿthisÿplace?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿIsÿthisÿtheÿplaceÿthatÿyouÿsaidÿwasÿnextÿtoÿtheÿPearlÿ

 11ÿÿÿStreetÿBeverage?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿwhenÿyouÿsayÿthatÿthisÿwasÿtheÿplaceÿwhereÿheÿ

 14ÿÿÿwasÿtryingÿtoÿdealÿwithÿHannahÿwhatÿdoÿyouÿmean?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿThat'sÿwhereÿheÿwasÿaskingÿmeÿtoÿtryÿtoÿgetÿinÿtouchÿ

 16ÿÿÿwithÿher,ÿtoÿtryÿtoÿseeÿifÿheÿcanÿgetÿaÿholdÿofÿherÿbecauseÿheÿ

 17ÿÿÿhadn'tÿbeenÿableÿtoÿseeÿher.ÿÿHeÿhasn'tÿbeenÿableÿtoÿgetÿinÿ

 18ÿÿÿcontactÿwithÿherÿbecauseÿsheÿwasÿobviouslyÿtryingÿtoÿstayÿawayÿ

 19ÿÿÿfromÿhim.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿIsÿthisÿtheÿ--ÿyouÿtestifiedÿearlierÿaboutÿtheÿtimeÿheÿ

 21ÿÿÿwasÿtryingÿtoÿgetÿpeopleÿtoÿbringÿherÿin?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿIsÿthatÿwhatÿyou'reÿtalkingÿaboutÿnow?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHowÿaboutÿtheÿtimeÿyouÿgotÿinÿtroubleÿwasÿthatÿhereÿorÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 194 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   194
ÿ
    1ÿÿÿatÿtheÿSpringÿStreetÿhouse?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿThatÿwasÿtheÿSpringÿStreet.ÿÿItÿwasÿatÿLori's.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿhowÿaboutÿtheÿtimeÿwhenÿyouÿgotÿthoseÿ--ÿ

    4ÿÿÿwhenÿheÿsentÿyouÿthoseÿphotographsÿofÿHannah,ÿwasÿthatÿ--ÿÿ

    5ÿÿÿA.ÿÿÿÿÿThatÿwasÿhere.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿNowÿyouÿtestifiedÿthatÿafterÿtheÿdumpsterÿepisodeÿ

    7ÿÿÿyouÿwereÿsupposedÿtoÿstartÿworkingÿforÿhimÿagain?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿDidÿyou?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿNo.ÿÿIÿtookÿoff.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿwasÿthatÿtheÿtimeÿthatÿheÿsentÿpeopleÿtoÿbringÿ

 12ÿÿÿyouÿin?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWereÿyouÿeverÿdrugÿsickÿwhenÿMoeÿwasÿaround?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿWhen?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿMultipleÿtimes.ÿÿIÿcan'tÿevenÿcount.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿWhat'sÿitÿlikeÿwhenÿyou'reÿaÿheroinÿaddictÿandÿyou'reÿ

 19ÿÿÿdrugÿsick?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿHorrible.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿHowÿso?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIt'sÿlikeÿtheÿfluÿtimesÿaÿthousand.ÿÿNothingÿthatÿIÿwishÿ

 23ÿÿÿuponÿmyÿworstÿenemyÿthat'sÿforÿsure.ÿÿVomiting,ÿdiarrhea,ÿcoldÿ

 24ÿÿÿshakes,ÿshivering,ÿhot,ÿjustÿsoÿuncomfortable.ÿÿ

 25ÿÿÿ            MR.ÿDARROW:ÿÿExcuseÿmeÿjustÿaÿmoment.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 195 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   195
ÿ
    1ÿÿÿ          THEÿCOURT:ÿÿYes.ÿÿ

    2ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAfterÿtheÿdumpsterÿepisode,ÿKeisha,ÿwhenÿMoetÿtoldÿyouÿ

    4ÿÿÿyouÿhadÿtoÿstartÿworkingÿagainÿdidÿheÿtakeÿyouÿtoÿaÿnewÿ

    5ÿÿÿapartment?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿWhereÿwasÿthat?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿwasÿrightÿthereÿbyÿtheÿcemetery.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿwantÿyouÿtoÿworkÿthere?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYup.ÿÿHeÿpostedÿmeÿupÿforÿthere.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿIsÿthatÿtheÿplaceÿthatÿyouÿleftÿandÿranÿawayÿ

 12ÿÿÿfrom?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿWhyÿdidÿyouÿdoÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿItÿwasÿgrossÿthereÿandÿIÿcouldn'tÿreallyÿgetÿcallsÿthereÿ

 16ÿÿÿbecauseÿitÿwasÿsoÿgross.ÿÿSoÿIÿgotÿanÿoutÿcallÿfromÿaÿregularÿ

 17ÿÿÿandÿIÿleft.ÿÿDidn'tÿcomeÿback.ÿÿTheÿdoorÿwasÿkickedÿinÿtheÿnextÿ

 18ÿÿÿmorning.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSorry.ÿÿ

 20ÿÿÿA.ÿÿÿÿÿTheÿdoorÿwasÿkickedÿinÿtheÿnextÿmorning.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿDidÿyouÿfinallyÿgetÿoffÿheroin?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿI'mÿsorry.ÿÿDidÿyouÿfinallyÿstopÿusingÿheroin?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAfterÿaÿwhile,ÿyeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAfterÿallÿthis?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 196 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   196
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿgotÿsick.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿWhenÿdidÿyouÿgetÿoff?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿThreeÿyearsÿago.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿhaveÿbeenÿcleanÿforÿthreeÿyears?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAreÿyouÿonÿaÿtreatmentÿprogramÿnow?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeah.ÿÿI'mÿonÿsuboxone.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿHowÿisÿthatÿgoing?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿGreat.ÿÿI'veÿbeenÿcleanÿforÿthreeÿyears.ÿÿIÿhaveÿaÿ

 10ÿÿÿbeautifulÿdaughter.ÿÿLifeÿisÿgoingÿgood.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿYouÿbackÿtogetherÿwithÿyourÿmomÿaÿlittleÿbit?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿMyÿrelationshipÿisÿbackÿwithÿmyÿmother.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿDoÿyouÿrecognizeÿMoetÿinÿcourtÿtoday?ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿwe'llÿstipulateÿthatÿit'sÿ

 15ÿÿÿourÿclient.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 17ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 18ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿCrossÿexamination.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou,ÿJudge.ÿÿ

 20ÿÿÿ                           CROSSÿEXAMINATION

 21ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿIÿwantedÿtoÿtryÿandÿgetÿsortÿofÿaÿtimeÿframeÿsoÿ

 23ÿÿÿeverybodyÿunderstandsÿwhatÿyouÿwereÿdoingÿwhenÿjustÿgenerallyÿ

 24ÿÿÿspeaking.ÿÿSoÿasÿIÿunderstandÿitÿinÿ2013ÿisÿwhenÿyouÿmetÿBrianÿ

 25ÿÿÿandÿyourÿfatherÿintroducedÿyouÿtoÿhim?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 197 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  197
ÿ
    1ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿthenÿapparentlyÿyouÿstayedÿwithÿhimÿforÿaÿveryÿbriefÿ

    3ÿÿÿperiod.ÿÿYouÿtoldÿhimÿyouÿweren'tÿmakingÿanyÿmoney.ÿÿYouÿsaidÿ

    4ÿÿÿyouÿwantÿtoÿgoÿhomeÿandÿheÿdroveÿyouÿhome?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿAtÿmyÿhome.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿYouÿwentÿhome?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿneverÿreallyÿspentÿanyÿtimeÿwithÿhimÿagainÿ

    9ÿÿÿuntilÿ2015ÿ--ÿÿ

 10ÿÿÿA.ÿÿÿÿÿHeÿleft,ÿyeah.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿ--ÿisÿthatÿright?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿThereÿwasÿaÿperiodÿofÿtimeÿwhereÿheÿwasÿgone.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿyouÿdidÿwasÿyouÿwentÿoutÿonÿyourÿown?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿworkingÿBackpageÿonÿyourÿownÿwithoutÿBrian'sÿ

 16ÿÿÿhelpÿforÿaÿyearÿandÿaÿhalf?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿAfterÿLori'sÿhouseÿIÿwasÿdoingÿitÿforÿaboutÿ--ÿIÿwouldÿ

 18ÿÿÿsayÿIÿwasÿ--ÿstartedÿdoingÿitÿthereÿbyÿmyselfÿatÿLori'sÿhouse.ÿÿ

 19ÿÿÿIÿstartedÿlearningÿhow.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿthenÿyouÿwentÿtoÿrehabÿlikeÿinÿ2015?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYup.ÿÿI'veÿbeenÿinÿrehabÿmultipleÿtimes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrecallÿwhenÿthatÿwasÿ--ÿtheÿlastÿtime?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿTheÿlastÿtimeÿIÿwentÿtoÿrehab?ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿcan'tÿrecall.ÿÿIÿdon'tÿremember.ÿÿIt'sÿbeenÿaÿlongÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 198 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   198
ÿ
    1ÿÿÿtime.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿValleyÿVistaÿthough?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿhaveÿhadÿValleyÿVista,ÿyeah.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿthenÿyouÿcameÿbackÿandÿhookedÿupÿwithÿBrianÿagain?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿstartedÿusingÿtheÿfirstÿdayÿyouÿcameÿback?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿWellÿtheÿnextÿday.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿcalledÿhimÿbeforeÿyouÿcameÿback?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿthenÿafterÿaÿshortÿtimeÿheÿaskedÿyouÿtoÿleaveÿ

 11ÿÿÿbecauseÿyouÿhadÿstolenÿorÿkeptÿmoneyÿorÿsomething?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿSoÿyouÿweren'tÿwithÿhimÿveryÿlongÿthatÿtimeÿeither,ÿ

 14ÿÿÿright?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿthenÿwhenÿyouÿleftÿthatÿtimeÿyouÿwentÿbackÿoutÿonÿ

 17ÿÿÿyourÿown?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿIsÿthatÿlikeÿgenerallyÿcorrect?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿIÿthinkÿyouÿsaidÿthatÿyouÿworkedÿwithÿMoeÿoffÿ

 22ÿÿÿandÿon,ÿbutÿitÿwasn'tÿthatÿfrequent?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿIsÿitÿreallyÿtrueÿthatÿitÿwasÿyourÿfatherÿwhoÿgotÿyouÿ

 25ÿÿÿhookedÿonÿheroin?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 199 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   199
ÿ
    1ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasÿyourÿfatherÿwhoÿtaughtÿyouÿhowÿtoÿuseÿaÿ

    3ÿÿÿneedle?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿstillÿseeÿhim?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿIsÿyourÿrelationshipÿbetterÿnow?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYes.ÿÿWe'reÿbothÿsober.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoberÿnow?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿThere'sÿdamageÿthere,ÿbutÿwe'reÿbothÿsoberÿsoÿ--ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿHowÿlongÿhasÿheÿbeenÿsober?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿForÿaboutÿasÿlongÿasÿIÿhave.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿThat'sÿgood.ÿÿSoÿasÿIÿunderstandÿitÿwhenÿyouÿwereÿwithÿ

 14ÿÿÿyourÿfatherÿtheÿwayÿyou'veÿ--ÿyouÿtwoÿsupportedÿyourÿhabitÿwasÿ

 15ÿÿÿyouÿbrokeÿintoÿvehiclesÿandÿstoleÿthings?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿitÿwasÿyourÿfatherÿwhoÿintroducedÿyouÿtoÿBrianÿ

 18ÿÿÿFolks?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿBecauseÿBrianÿwantedÿtoÿtakeÿsomeÿpicturesÿandÿyourÿ

 21ÿÿÿfatherÿindicatedÿthatÿyouÿwouldÿbeÿaÿgoodÿcandidateÿforÿthat?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿhowÿitÿworks.ÿÿIÿdon'tÿknowÿhowÿtheÿ

 23ÿÿÿtransactionÿworked.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿifÿIÿunderstandÿyourÿtestimony,ÿyourÿ18thÿbirthdayÿ

 25ÿÿÿwasÿonÿJulyÿ14thÿofÿ2013ÿ--ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 200 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   200
ÿ
    1ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿ--ÿisÿthatÿright?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYes?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYes.ÿÿSorry.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwasÿitÿaÿfewÿdaysÿbeforeÿthat,ÿthatÿyouÿfirstÿmetÿ

    7ÿÿÿBrianÿorÿhowÿlongÿbefore?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿdon'tÿreallyÿrememberÿexactlyÿtheÿtimeÿframeÿonÿit,ÿ

    9ÿÿÿbutÿitÿwasn'tÿmuchÿ--ÿitÿwasn'tÿmuchÿlongerÿafter.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿSoÿletÿmeÿshowÿyouÿwhatÿtheÿprosecutor'sÿintroducedÿasÿ

 11ÿÿÿexhibitÿ50Bÿandÿreferÿyouÿtoÿ--ÿI'mÿgoingÿtoÿgiveÿaÿBatesÿ

 12ÿÿÿnumber.ÿÿThat'sÿhowÿweÿidentifyÿparticularÿ--ÿBatesÿnumberÿ

 13ÿÿÿ011708ÿandÿthisÿhasÿalreadyÿbeenÿintroducedÿintoÿevidence,ÿbutÿ

 14ÿÿÿdoÿyouÿseeÿtheseÿpictures?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿitÿindicatesÿthatÿitÿwasÿtakenÿonÿJulyÿ11,ÿ2013.ÿÿ

 17ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿSoÿmyÿquestionÿtoÿyouÿisÿthat'sÿprettyÿcloseÿtoÿwhenÿyouÿ

 19ÿÿÿfirstÿmetÿhim,ÿright?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿInÿfact,ÿitÿcouldÿhaveÿbeenÿonÿtheÿsameÿdayÿthatÿ

 22ÿÿÿyouÿmetÿhim?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿNo.ÿÿTheÿsameÿdayÿIÿmetÿhimÿweÿdidn'tÿtakeÿpictures.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿWithinÿtwoÿdaysÿorÿwhatever?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿSomethingÿlikeÿthat.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 201 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   201
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿatÿsomeÿpointÿfairlyÿsoonÿafterÿyouÿmetÿBrian,ÿBrianÿ

    2ÿÿÿandÿyouÿhadÿaÿdiscussionÿaboutÿengagingÿinÿprostitution?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿafterÿoneÿorÿtwoÿdiscussionsÿyouÿdecidedÿtoÿdoÿit?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿyouÿdidÿitÿbecauseÿisÿitÿfairÿtoÿsayÿyouÿwantedÿ

    7ÿÿÿmoneyÿtoÿbuyÿdrugs?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿDrugs,ÿmoney.ÿÿMoneyÿforÿtheÿdrugs.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿsayingÿyouÿwereÿaskedÿ--ÿyouÿwentÿtoÿ

 10ÿÿÿtheÿGrandÿJuryÿonÿMarchÿ9thÿofÿ2017ÿandÿyouÿwereÿaskedÿokayÿdidÿ

 11ÿÿÿyouÿwantÿtoÿdoÿitÿandÿyouÿsaidÿIÿwasÿcuriousÿbecauseÿofÿmyÿdrugÿ

 12ÿÿÿhabit.ÿÿAnythingÿtoÿsupplyÿitÿwasÿhowÿIÿwasÿlookingÿatÿit.ÿÿIsÿ

 13ÿÿÿthatÿaÿfairÿstatement?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿhasÿthatÿalwaysÿbeenÿtheÿcase?ÿÿIÿmean,ÿinÿotherÿ

 16ÿÿÿwords,ÿifÿyouÿhadn'tÿbeenÿaÿseriousÿheroinÿaddictÿwouldÿyouÿ

 17ÿÿÿhaveÿdoneÿthis?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿSoÿthatÿwasÿtheÿmotivation?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAndÿsoÿwhenÿyouÿstartedÿtheÿfirstÿpersonÿyouÿreallyÿmetÿ

 22ÿÿÿbesidesÿBrianÿwasÿwhoÿtheyÿreferÿtoÿasÿPinkieÿorÿKatelynn;ÿisÿ

 23ÿÿÿthatÿright?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿmetÿherÿwithÿhim.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 202 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  202
ÿ
    1ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿsheÿwasÿtheÿoneÿthatÿactuallyÿtaughtÿyouÿsortÿofÿtheÿ

    3ÿÿÿbusiness?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿSheÿwasÿtellingÿme,ÿyeah.ÿÿHeÿtoldÿmeÿsheÿcouldÿtellÿme.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿ--ÿdoÿyouÿrememberÿsayingÿthatÿatÿtheÿpointÿ

    6ÿÿÿthatÿyouÿmetÿPinkieÿandÿyouÿfirstÿmetÿBrianÿthatÿheÿreallyÿ

    7ÿÿÿwasn'tÿintoÿdrugsÿatÿthatÿpoint.ÿÿHeÿwasÿjustÿ--ÿforÿexample,ÿ

    8ÿÿÿifÿyouÿneededÿsomeÿheÿwouldÿhaveÿtoÿgoÿoutÿandÿbuyÿitÿforÿyou?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿHeÿdidn'tÿhaveÿitÿhimself?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿRight.ÿÿThatÿIÿknewÿofÿanyway.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿofÿcourseÿsoÿwhenÿyouÿmadeÿmoneyÿyouÿgaveÿhimÿhalfÿ

 13ÿÿÿandÿyouÿkeptÿhalfÿ--ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿ--ÿisÿthatÿright?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿThat'sÿhowÿitÿworkedÿtypically,ÿyup.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿAndÿyouÿcouldÿbuyÿdrugsÿfromÿhimÿorÿyouÿcouldÿbuyÿthemÿ

 18ÿÿÿfromÿsomeoneÿelse?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeahÿorÿjustÿnotÿgiveÿhimÿmoneyÿandÿthenÿhimÿgiveÿmeÿ

 20ÿÿÿdrugsÿorÿwhatever.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿfreeÿtoÿdoÿwhateverÿyouÿwantedÿwithÿtheÿhalfÿ

 22ÿÿÿthatÿyouÿkept?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAndÿinÿfactÿisn'tÿitÿtrueÿthatÿyouÿboughtÿdrugsÿwithÿ

 25ÿÿÿyourÿhalf,ÿbutÿyouÿalsoÿkeptÿsomeÿextraÿmoneyÿjustÿforÿpersonalÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 203 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   203
ÿ
    1ÿÿÿneeds?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿNotÿveryÿoften.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIÿdon'tÿmeanÿ--ÿIÿmeanÿofÿyourÿhalfÿyouÿdidn'tÿ

    4ÿÿÿnecessarilyÿuseÿitÿallÿonÿdrugs?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeahÿallÿofÿitÿwentÿtoÿdrugs.ÿÿAllÿofÿit.ÿÿIÿwasÿbad.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿIÿthinkÿyouÿsaidÿatÿoneÿpointÿthatÿyouÿunderstoodÿ

    7ÿÿÿtheÿharderÿyouÿworkÿtheÿmoreÿdrugsÿyouÿcouldÿbuy?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeahÿbecauseÿtheÿmoreÿmoneyÿyouÿmake.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿItÿwasn'tÿyourÿexpectationÿwhenÿyouÿstartedÿthisÿthatÿ

 10ÿÿÿanybodyÿwouldÿbeÿgivingÿyouÿdrugsÿforÿfree?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿexpectÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿNo.ÿÿThat'sÿnotÿwhatÿIÿwasÿtold.ÿÿNo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿneverÿexpectedÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAndÿisn'tÿitÿ--ÿitÿseemsÿ--ÿwhenÿIÿlistenedÿtoÿyourÿ

 17ÿÿÿtestimonyÿIÿhaveÿtheÿimpressionÿthatÿyouÿwereÿfreeÿtoÿcomeÿandÿ

 18ÿÿÿgoÿasÿyouÿwantedÿto?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿSoÿlikeÿafterÿyouÿstartedÿinÿ2013ÿIÿthinkÿyouÿsaidÿyouÿ

 21ÿÿÿhadÿoneÿepisodeÿwithÿsomeone,ÿsaidÿtoÿBrianÿIÿwantÿtoÿleave,ÿ

 22ÿÿÿandÿheÿdidn'tÿmakeÿaÿfussÿaboutÿthat?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿRepeatÿthatÿagain.ÿÿSorry.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿThatÿwasÿkindÿofÿcomplicated.ÿÿDoÿyouÿrememberÿwhenÿyouÿ

 25ÿÿÿfirstÿstartedÿandÿthenÿyouÿdecidedÿyouÿwantedÿtoÿleave?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 204 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   204
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwentÿhome?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿAndÿBrianÿgaveÿyouÿaÿrideÿhome?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿifÿheÿgaveÿmeÿaÿride,ÿbutÿI'mÿsure,ÿyeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿheÿdidn'tÿhaveÿaÿproblemÿwithÿyouÿleaving?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿNo.ÿÿItÿwasÿaÿdifferentÿ--ÿitÿwasÿneverÿlikeÿthat.ÿÿItÿ

    8ÿÿÿwasÿneverÿlikeÿaÿthreatÿuntilÿtheÿfiveÿbagsÿcameÿup.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿThat'sÿprettyÿmuchÿitÿwasÿyourÿchoiceÿtoÿdoÿsomethingÿorÿ

 10ÿÿÿnotÿdoÿit?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah,ÿbutÿnoÿbecauseÿtheÿdrugÿhasÿaÿholdÿonÿyou.ÿÿTheÿ

 12ÿÿÿdrugÿtakesÿover.ÿÿThat'sÿ--ÿyouÿwouldÿdoÿanythingÿforÿthat.ÿÿ

 13ÿÿÿYouÿknowÿwhatÿIÿmean.ÿÿItÿtakesÿoverÿbecauseÿtodayÿIÿwouldÿ

 14ÿÿÿneverÿdoÿanythingÿlikeÿthat.ÿÿIÿwouldÿneverÿmakeÿtheÿchoicesÿIÿ

 15ÿÿÿhaveÿonÿdrugs.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿAreÿyouÿfindingÿitÿaÿlittleÿbitÿeasierÿeverydayÿtoÿputÿ

 17ÿÿÿthatÿbehindÿyou?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIt'sÿclosure.ÿÿThisÿisÿclosure.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿAndÿsoÿyouÿwentÿhomeÿinÿ2013.ÿÿDoÿyouÿrememberÿwhatÿ

 20ÿÿÿmonthÿitÿwas?ÿÿ

 21ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿAndÿafterÿthatÿhowÿlongÿhadÿyouÿ--ÿhowÿlongÿwasÿitÿafterÿ

 23ÿÿÿthat,ÿthatÿyouÿstartedÿworkingÿonÿyourÿown?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿAÿwhileÿafterÿthat.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿhowÿlongÿdidÿyouÿworkÿonÿyourÿownÿ--ÿwhenÿIÿsayÿworkÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 205 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   205
ÿ
    1ÿÿÿonÿyourÿownÿyouÿwereÿengagedÿinÿprostitution,ÿright?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿdidÿthatÿforÿaÿwhileÿonÿmyÿown,ÿyup.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿDidÿyouÿdoÿthatÿrightÿupÿuntilÿtheÿtimeÿthatÿyouÿwentÿtoÿ

    4ÿÿÿrehab?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿRightÿupÿuntilÿIÿprettyÿmuchÿgotÿsickÿandÿalmostÿdied,ÿ

    6ÿÿÿyeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿSoÿIÿthinkÿtheyÿsayÿyouÿhitÿrockÿbottom?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿThatÿwasÿmine,ÿyup.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿsoÿsomeÿtimeÿinÿ2013ÿafterÿyouÿleftÿBrianÿuntilÿyouÿ

 10ÿÿÿalmostÿdiedÿthat'sÿwhenÿyouÿwereÿprostitutingÿonÿyourÿown?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿpostingÿonÿyourÿown?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿThenÿIÿguessÿyouÿwentÿtoÿrehab,ÿright?ÿÿWasÿitÿatÿValleyÿ

 15ÿÿÿVista?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeahÿIÿguess.ÿÿIÿdon'tÿrememberÿexactlyÿwhichÿone.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿIÿknowÿyouÿwentÿtoÿMapleÿLeafÿonce?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿI'veÿbeenÿthereÿaÿcoupleÿtimes.ÿÿThat'sÿwhyÿit'sÿhardÿtoÿ

 19ÿÿÿremember.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿWhyÿdoÿyouÿthinkÿitÿworkedÿthisÿtimeÿandÿitÿdidn'tÿworkÿ

 21ÿÿÿtheÿotherÿtimes?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿwasn'tÿready.ÿÿIÿwasn'tÿreadyÿatÿall.ÿÿTheÿdrugÿstillÿ

 23ÿÿÿhadÿaÿholdÿofÿme.ÿÿMyÿdadÿwasÿstillÿusingÿsoÿhavingÿhimÿaroundÿ

 24ÿÿÿdidn'tÿhelpÿeither.ÿÿHavingÿotherÿpeopleÿthatÿwereÿsurroundedÿ

 25ÿÿÿthatÿdidn'tÿwantÿtoÿstop,ÿyouÿknow.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 206 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   206
ÿ
    1ÿÿÿQ.ÿÿÿÿÿWhatÿdidÿyouÿthinkÿofÿValleyÿVista?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIt'sÿnotÿmyÿcupÿofÿteaÿIÿguess.ÿÿIÿdon'tÿknow.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿSoÿyouÿprettyÿmuchÿstoppedÿonÿyourÿown?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿYou'reÿgoingÿtoÿtheÿclinicÿandÿgettingÿsuboxone?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿI'mÿnotÿinÿaÿclinic.ÿÿIÿhaveÿaÿprivateÿdoctor.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿOhÿyouÿdo?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿIÿwasÿthere,ÿbutÿIÿmovedÿupÿinÿtheÿworld.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿSoÿafterÿyouÿgotÿbackÿfromÿrehabÿyouÿweren'tÿ

 10ÿÿÿreadyÿapparentlyÿtoÿquit.ÿÿYouÿcalledÿBrianÿfromÿrehabÿandÿsaidÿ

 11ÿÿÿI'mÿcomingÿback?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿdidÿheÿpickÿyouÿupÿatÿtheÿbusÿterminal?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYup.ÿÿYes.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿyouÿstartedÿusingÿthatÿday?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿTheÿnextÿday.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿNextÿday,ÿandÿthenÿsomeÿtimeÿafterÿthatÿyouÿleftÿBrian?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHeÿaskedÿyouÿtoÿleaveÿbecauseÿyouÿwithheldÿmoneyÿorÿ

 20ÿÿÿsomething?ÿÿYes.ÿÿ

 21ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿDoÿyouÿknowÿhowÿlongÿyouÿwereÿthereÿduringÿthatÿtimeÿ

 23ÿÿÿframe?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿIÿwasÿthereÿaÿlittleÿlonger.ÿÿIÿwasÿthereÿforÿaÿcoupleÿ

 25ÿÿÿweeks.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 207 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   207
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿyouÿwereÿthereÿaÿcoupleÿweeksÿandÿthenÿyouÿleftÿandÿ

    2ÿÿÿyouÿwereÿworkingÿonÿyourÿownÿagain?ÿÿDoÿyouÿrememberÿsayingÿIÿ

    3ÿÿÿdon'tÿmindÿleavingÿbecauseÿI'veÿsavedÿaÿlotÿofÿmoneyÿfromÿsomeÿ

    4ÿÿÿofÿtheÿjobsÿIÿhaveÿhad?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿNo.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿNo,ÿbutÿyouÿwereÿworkingÿonÿyourÿownÿafterÿyouÿleft?ÿÿ

    7ÿÿÿA.ÿÿÿÿÿYeahÿIÿthinkÿso.ÿÿI'mÿnotÿsure.ÿÿIÿcan'tÿrememberÿ

    8ÿÿÿexactly.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿbetweenÿthenÿandÿtheÿendÿofÿDecemberÿyouÿwereÿinÿandÿ

 10ÿÿÿoutÿofÿLori'sÿhouse?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿYouÿwouldÿstayÿthereÿsometimes,ÿsometimesÿyouÿwouldn't?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿyouÿwereÿbringingÿstolenÿitemsÿthereÿonÿaÿregularÿ

 15ÿÿÿbasisÿforÿtheÿpeopleÿtoÿbuy?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿYeahÿbecauseÿIÿgotÿsickÿofÿdoingÿprostitution.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿwereÿsickÿofÿprostitutionÿandÿyouÿneverÿreallyÿ

 18ÿÿÿworkedÿforÿBrianÿagainÿafterÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿNoÿnotÿreally,ÿno.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿLastÿtimeÿyouÿmightÿhaveÿworkedÿforÿBrianÿwasÿwhenÿyouÿ

 21ÿÿÿcameÿbackÿfromÿrehabÿforÿaÿcoupleÿofÿweeks?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿLori'sÿhouse.ÿÿLori'sÿhouseÿwasÿafterÿthatÿsoÿ--ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿbutÿwasÿthatÿduringÿtheÿtimeÿframeÿthatÿyouÿ

 24ÿÿÿneededÿsomethingÿyouÿwouldÿaskÿhimÿforÿhelp?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeah.ÿÿIÿwentÿtoÿhimÿaÿlotÿofÿtheÿtimeÿforÿhelp.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 208 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   208
ÿ
    1ÿÿÿQ.ÿÿÿÿÿPardonÿme.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwentÿtoÿhimÿaÿlotÿofÿtheÿtimeÿbecauseÿIÿknewÿheÿknewÿ

    3ÿÿÿeverything.ÿÿHeÿhadÿitÿtoÿdoÿitÿwith.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿyouÿtrustedÿhim?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿIÿwouldn'tÿsayÿtrustedÿhim,ÿbutÿ--ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿButÿheÿwasÿsomeoneÿ--ÿÿ

    7ÿÿÿA.ÿÿÿÿÿHeÿhadÿaÿholdÿonÿmeÿIÿguessÿbecauseÿheÿhadÿwhatÿIÿ

    8ÿÿÿwanted.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿSoÿifÿheÿhadÿwhatÿyouÿwanted,ÿthat'sÿwhyÿyouÿwouldÿgoÿtoÿ

 10ÿÿÿhim?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿCorrect.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿHeÿneverÿ--ÿheÿneverÿwithheldÿdrugsÿfromÿyouÿthatÿyouÿ

 13ÿÿÿwereÿentitledÿto?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYeahÿheÿdid.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿYouÿmeanÿwhenÿyouÿgotÿ--ÿÿ

 16ÿÿÿA.ÿÿÿÿÿWhenÿheÿmadeÿtheÿvideoÿheÿwithheld.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿForÿaÿwhile?ÿÿ

 18ÿÿÿA.ÿÿÿÿÿHeÿwithheld.ÿÿHeÿgaveÿmeÿnotÿwhatÿheÿwasÿsupposedÿtoÿ

 19ÿÿÿgiveÿmeÿforÿthatÿandÿprettyÿmuchÿyouÿhaveÿtoÿworkÿfirst.ÿÿYouÿ

 20ÿÿÿhaveÿtoÿearnÿit.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿI'mÿsorryÿtoÿhaveÿtoÿbringÿthisÿupÿagain,ÿbutÿthere'sÿ

 22ÿÿÿthisÿthingÿthatÿtookÿplaceÿnearÿtheÿdumpster.ÿÿIÿdon'tÿmeanÿtoÿ

 23ÿÿÿminimizeÿit,ÿbutÿyouÿknowÿwhatÿI'mÿreferringÿto?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿstolenÿdrugsÿfromÿBrian?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 209 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   209
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿSoÿwhenÿyouÿfirstÿmetÿhimÿafterÿthatÿdidn'tÿheÿaskÿyouÿ

    3ÿÿÿwhyÿyouÿdidÿthat?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿDidÿwhat?ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿStoleÿtheÿdrugs?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿWhenÿIÿmetÿ--ÿwhenÿheÿgotÿcaughtÿupÿwithÿmeÿ--ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYes.ÿÿ

    8ÿÿÿA.ÿÿÿÿÿ--ÿafterÿallÿthat?ÿÿYeahÿheÿaskedÿmeÿwhy.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿAndÿdoÿyouÿrememberÿhimÿsayingÿyou'reÿluckyÿthatÿGÿorÿ

 10ÿÿÿHightowerÿareÿnotÿhereÿtheyÿwouldÿdoÿsomethingÿaboutÿthat?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿDoÿyouÿrememberÿhimÿsayingÿthat?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYesÿIÿdo.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿDoÿyouÿagreeÿwithÿthat?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿIÿdon'tÿreallyÿknowÿbecauseÿyouÿneverÿknowÿwhatÿsomebodyÿ

 16ÿÿÿisÿreallyÿcapableÿof,ÿespeciallyÿifÿyouÿdon'tÿknowÿthemÿthatÿ

 17ÿÿÿwell.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿdidÿBrianÿsayÿtoÿyouÿheÿwasn'tÿgoingÿtoÿhurtÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYupÿheÿsaidÿthat.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿ--ÿÿ

 21ÿÿÿA.ÿÿÿÿÿOrÿhisÿversionÿofÿnotÿhurtingÿsomebody.ÿÿ

 22ÿÿÿQ.ÿÿÿÿÿRight,ÿandÿheÿdidn'tÿwantÿyouÿtoÿgoÿbackÿtoÿLori'sÿhouseÿ

 23ÿÿÿbecauseÿyouÿdidn'tÿhaveÿanyÿbruisesÿonÿyouÿorÿanything?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeahÿIÿthinkÿso.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿHeÿdidn'tÿwantÿpeopleÿtoÿseeÿthatÿheÿhadn'tÿphysicallyÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 210 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   210
ÿ
    1ÿÿÿlikeÿhitÿyouÿorÿsomething?ÿÿ

    2ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿAndÿsoÿheÿsaidÿthere'sÿthisÿotherÿhouseÿyouÿcanÿgoÿtoÿifÿ

    4ÿÿÿyouÿwantÿtoÿworkÿthereÿandÿyouÿjustÿgiveÿthemÿhalfÿtheÿmoney.ÿÿ

    5ÿÿÿDoÿyouÿrememberÿthat?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeahÿsomeÿofÿtheÿmoney,ÿyup,ÿandÿthenÿpayÿmeÿbackÿheÿ

    7ÿÿÿsaid.ÿÿ

    8ÿÿÿQ.ÿÿÿÿÿYouÿdidn'tÿstayÿthere?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿNoÿIÿdidn'tÿstayÿthere.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿAndÿyouÿhadÿhadÿsexÿwithÿBrianÿaÿnumberÿofÿtimesÿbeforeÿ

 11ÿÿÿthis?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAndÿheÿhadÿalwaysÿpaidÿyouÿinÿeitherÿdrugsÿorÿcash?ÿÿ

 14ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 15ÿÿÿQ.ÿÿÿÿÿAndÿthatÿwasÿoneÿofÿtheÿwaysÿyouÿmadeÿmoneyÿbecauseÿyouÿ

 16ÿÿÿweren'tÿworkingÿandÿdidn'tÿhaveÿanyÿmoney?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿAndÿthatÿallÿtookÿplaceÿ--ÿyouÿsaidÿthatÿChrissyÿwasÿ

 19ÿÿÿstillÿthereÿwhenÿthisÿhappened?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿSoÿthatÿwasÿbeforeÿprobablyÿNovemberÿ10thÿofÿ2015?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknowÿexactly.ÿÿ

 23ÿÿÿQ.ÿÿÿÿÿWellÿifÿLoriÿwentÿtoÿrehabÿonÿNovemberÿ10thÿofÿ2015,ÿ

 24ÿÿÿthisÿwasÿbeforeÿthat?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿYeahÿbecauseÿtheyÿwereÿstillÿthereÿatÿtheÿhouse.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 211 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   211
ÿ
    1ÿÿÿQ.ÿÿÿÿÿSoÿIÿwantÿtoÿshowÿyouÿsomeÿFacebookÿmessages.ÿÿCanÿyouÿ

    2ÿÿÿlookÿatÿthisÿpleaseÿandÿtellÿmeÿifÿtheseÿareÿFacebookÿmessagesÿ

    3ÿÿÿbetweenÿBrianÿandÿyou?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿYup.ÿÿItÿshows,ÿyup.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿSoÿthoseÿareÿbetweenÿBrianÿandÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿ          MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿwouldÿmoveÿtoÿadmitÿ

    8ÿÿÿexhibit'sÿdefendant'sÿB9.ÿÿ

    9ÿÿÿ          THEÿCOURT:ÿÿAnyÿobjectionÿtoÿB9?ÿÿ

 10ÿÿÿ            MR.ÿDARROW:ÿÿNo.ÿÿ

 11ÿÿÿ            THEÿCOURT:ÿÿSoÿadmitted.ÿÿ

 12ÿÿÿ[DefendantÿexhibitÿB9ÿadmitted]

 13ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿIÿwantÿtoÿjustÿhaveÿyouÿlookÿatÿaÿfewÿofÿtheseÿjustÿ

 15ÿÿÿtoÿgetÿsomeÿcontextÿofÿtheÿtimeÿframe.ÿÿIsÿthatÿokay?ÿÿ

 16ÿÿÿA.ÿÿÿÿÿUh-huh.ÿÿ

 17ÿÿÿQ.ÿÿÿÿÿYouÿhaveÿtoÿsayÿyesÿorÿno.ÿÿ

 18ÿÿÿA.ÿÿÿÿÿYes.ÿÿSorry.ÿÿ

 19ÿÿÿQ.ÿÿÿÿÿHowÿoldÿdidÿyouÿsayÿyourÿdaughterÿis?ÿÿ

 20ÿÿÿA.ÿÿÿÿÿShe'sÿaÿyearÿold.ÿÿ

 21ÿÿÿQ.ÿÿÿÿÿAÿyearÿold.ÿÿSoÿtheÿfirstÿoneÿisÿonÿAugustÿ17ÿ--ÿtheÿ

 22ÿÿÿfirstÿoneÿisÿAugustÿ--ÿIÿmeanÿ--ÿI'mÿsorryÿ--ÿyeahÿAugustÿ16thÿ

 23ÿÿÿofÿ2015.ÿÿDoÿyouÿseeÿthatÿrightÿhere?ÿÿCanÿyouÿseeÿthatÿone?ÿÿ

 24ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 25ÿÿÿQ.ÿÿÿÿÿIfÿIÿturnÿtoÿtheÿnextÿpage,ÿatÿtheÿbottomÿ--ÿsoÿthisÿisÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 212 of 219
ÿ
ÿ
ÿ
ÿ                         KeishaÿW.                                  212
ÿ
    1ÿÿÿonÿSeptemberÿ13thÿofÿ2015.ÿÿSoÿyou'reÿsayingÿtoÿBrianÿsoÿIÿhaveÿ

    2ÿÿÿnoÿphoneÿorÿanything.ÿÿWhenÿcanÿyouÿpostÿme?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿSoÿisÿitÿfairÿtoÿsayÿthatÿifÿyouÿhadÿaÿphoneÿyouÿwouldÿ

    5ÿÿÿhaveÿdoneÿitÿyourself?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿButÿyouÿdidn'tÿsoÿyouÿwereÿaskingÿBrianÿforÿassistance?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿRight.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿButÿyouÿweren'tÿgivingÿhimÿanyÿofÿtheÿmoneyÿthatÿyouÿ

 10ÿÿÿmightÿhaveÿmadeÿfromÿbeingÿposted?ÿÿ

 11ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿ

 12ÿÿÿQ.ÿÿÿÿÿOkay.ÿÿ

 13ÿÿÿA.ÿÿÿÿÿItÿdepended.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿAndÿthenÿI'mÿgoingÿtoÿshowÿyouÿoneÿfromÿDecemberÿ21stÿofÿ

 15ÿÿÿ2015ÿandÿBrianÿhasÿaskedÿyouÿwhatÿyou'reÿdoingÿandÿdoÿyouÿ

 16ÿÿÿrecallÿsayingÿsame,ÿboredÿasÿfuck,ÿIÿmissÿyou?ÿÿ

 17ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 18ÿÿÿQ.ÿÿÿÿÿDoÿyouÿseeÿthat?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿwhatÿdoÿyouÿmeanÿIÿmissÿyou?ÿÿWereÿyouÿtellingÿhimÿ

 21ÿÿÿthatÿyouÿwantedÿtoÿspendÿsomeÿtimeÿwithÿhim?ÿÿ

 22ÿÿÿA.ÿÿÿÿÿNo.ÿÿJust,ÿIÿdon'tÿknow,ÿI'veÿknownÿhimÿforeverÿsoÿitÿ

 23ÿÿÿwasÿjustÿaÿnormalÿthingÿIÿguess.ÿÿ

 24ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿSoÿthenÿBrianÿsaysÿsoÿwhyÿyouÿain'tÿbeenÿ

 25ÿÿÿhittingÿme,ÿright?ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 213 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   213
ÿ
    1ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    2ÿÿÿQ.ÿÿÿÿÿWhatÿwasÿyourÿresponse?ÿÿ

    3ÿÿÿA.ÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿcan'tÿseeÿit.ÿÿ

    4ÿÿÿQ.ÿÿÿÿÿYouÿsaidÿIÿneedÿyourÿnumber?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿSoÿatÿleastÿatÿthatÿpointÿcertainlyÿBrianÿandÿyouÿwereÿ

    7ÿÿÿonÿspeakingÿterms?ÿÿ

    8ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

    9ÿÿÿQ.ÿÿÿÿÿInÿfact,ÿyouÿwereÿalwaysÿonÿspeakingÿterms?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿForÿtheÿmostÿpart,ÿyup.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿPardonÿme?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿYeahÿforÿtheÿmostÿpart,ÿyeah.ÿÿIÿwasÿblindedÿbyÿtheÿ

 13ÿÿÿdrugs.ÿÿDrugsÿandÿlifeÿIÿguess.ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿCanÿIÿhaveÿaÿminute,ÿJudge?ÿÿ

 15ÿÿÿ            THEÿCOURT:ÿÿYes.ÿÿ

 16ÿÿÿ            MR.ÿKAPLAN:ÿÿYourÿHonor,ÿIÿhaveÿnothingÿfurther.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿredirect?ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿBriefly.ÿÿ

 19ÿÿÿ            MR.ÿKAPLAN:ÿÿThankÿyou.ÿÿ

 20ÿÿÿ                         REDIRECTÿEXAMINATION

 21ÿÿÿBYÿMR.ÿDARROW:ÿÿÿÿ

 22ÿÿÿQ.ÿÿÿÿÿKeisha,ÿwhenÿyouÿfirstÿmeetÿFolksÿwhenÿyou'reÿ17ÿorÿaÿ

 23ÿÿÿfewÿdaysÿbeforeÿyourÿ18thÿbirthdayÿdidÿheÿknowÿthatÿyouÿwereÿ

 24ÿÿÿdopeÿsick?ÿÿ

 25ÿÿÿA.ÿÿÿÿÿIÿdon'tÿremember.ÿÿProbablyÿI'mÿsure.ÿÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 214 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   214
ÿ
    1ÿÿÿQ.ÿÿÿÿÿAllÿright.ÿÿ

    2ÿÿÿA.ÿÿÿÿÿIÿwasÿaÿlot.ÿÿ

    3ÿÿÿQ.ÿÿÿÿÿYouÿwereÿaÿlot.ÿÿOkay.ÿÿWhoÿtaughtÿyouÿhowÿtoÿBackpage?ÿÿ

    4ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

    5ÿÿÿQ.ÿÿÿÿÿAllÿright,ÿandÿwhoÿtookÿthoseÿpicturesÿofÿyou?ÿÿ

    6ÿÿÿA.ÿÿÿÿÿHeÿdid.ÿÿ

    7ÿÿÿQ.ÿÿÿÿÿYou'veÿtoldÿusÿaboutÿhowÿafterÿtheÿdumpsterÿepisodeÿheÿ

    8ÿÿÿsaidÿyou'reÿworkingÿforÿmeÿagainÿthenÿheÿputÿyouÿupÿinÿanÿ

    9ÿÿÿapartment?ÿÿ

 10ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

 11ÿÿÿQ.ÿÿÿÿÿWasÿthatÿoneÿofÿtheÿlastÿeventsÿinÿyourÿrelationshipÿ

 12ÿÿÿwithÿhim?ÿÿ

 13ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 14ÿÿÿQ.ÿÿÿÿÿSoÿwasÿthatÿafterÿtheÿwalnutÿepisodeÿyouÿtalkedÿabout?ÿÿ

 15ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 16ÿÿÿQ.ÿÿÿÿÿSoÿatÿtheÿtimeÿwhenÿheÿputÿyouÿupÿinÿthatÿapartmentÿandÿ

 17ÿÿÿpostedÿyouÿwasÿthatÿafterÿyouÿknewÿheÿhadÿaÿlotÿofÿpicturesÿofÿ

 18ÿÿÿyou?ÿÿ

 19ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 20ÿÿÿQ.ÿÿÿÿÿAndÿcounselÿtalkedÿaboutÿaÿbunchÿofÿtheÿthingsÿthatÿ

 21ÿÿÿBrianÿdidÿtoÿhelpÿyou.ÿÿIsÿthatÿessentiallyÿgettingÿyouÿheroinÿ

 22ÿÿÿandÿpostingÿyou?ÿÿ

 23ÿÿÿA.ÿÿÿÿÿYes.ÿÿ

 24ÿÿÿ            MR.ÿDARROW:ÿÿThankÿyou.ÿÿ

 25ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAnyÿrecross?ÿÿ

ÿ
ÿ              CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 215 of 219
ÿ
ÿ
ÿ
ÿ                        KeishaÿW.                                   215
ÿ
    1ÿÿÿ                        RECROSSÿEXAMINATION

    2ÿÿÿBYÿMR.ÿKAPLAN:ÿÿÿÿ

    3ÿÿÿQ.ÿÿÿÿÿIÿthinkÿyouÿsaidÿseveralÿtimesÿthatÿyouÿdidn'tÿworkÿforÿ

    4ÿÿÿBrianÿveryÿmuch.ÿÿItÿwasÿoffÿandÿon?ÿÿ

    5ÿÿÿA.ÿÿÿÿÿYup.ÿÿ

    6ÿÿÿQ.ÿÿÿÿÿAndÿwhenÿweÿtalkedÿaboutÿtheÿpostingsÿinÿJanuaryÿyouÿ

    7ÿÿÿprettyÿmuchÿsaidÿyouÿwereÿdoingÿthatÿonÿyourÿown.ÿÿYouÿmightÿ

    8ÿÿÿhaveÿaskedÿBrianÿforÿsomeÿassistanceÿorÿsomething?ÿÿ

    9ÿÿÿA.ÿÿÿÿÿYeah.ÿÿ

 10ÿÿÿQ.ÿÿÿÿÿOkay,ÿandÿbyÿtheÿtimeÿyouÿleftÿLori'sÿyouÿnoÿlongerÿwereÿ

 11ÿÿÿ--ÿcertainlyÿweren'tÿatÿthatÿpointÿworkingÿforÿBrian?ÿÿ

 12ÿÿÿA.ÿÿÿÿÿWhenÿ--ÿwhenÿheÿwasÿatÿLori's?ÿÿ

 13ÿÿÿQ.ÿÿÿÿÿAfterÿyouÿleftÿLori's.ÿÿ

 14ÿÿÿA.ÿÿÿÿÿAfterÿIÿleftÿLori's,ÿno.ÿÿ

 15ÿÿÿ            MR.ÿKAPLAN:ÿÿOkay.ÿÿIÿhaveÿnothingÿfurther.ÿÿ

 16ÿÿÿ            THEÿCOURT:ÿÿAllÿright.ÿÿThankÿyou.ÿÿYou'reÿallÿdone.ÿÿ

 17ÿÿÿ            THEÿWITNESS:ÿÿThankÿgood.ÿÿI'mÿreadyÿtoÿgetÿoutÿofÿ

 18ÿÿÿhereÿandÿgetÿbackÿtoÿmyÿdaughter.ÿÿ

 19ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿDoesÿtheÿGovernmentÿhaveÿanotherÿ

 20ÿÿÿwitness?ÿÿ

 21ÿÿÿ            MR.ÿDARROW:ÿÿWeÿdo.ÿÿWe'llÿcheckÿandÿseeÿifÿshe'sÿ

 22ÿÿÿhere,ÿbutÿdoÿyouÿwantÿtoÿstartÿwithÿanotherÿyoungÿwomanÿthatÿ

 23ÿÿÿworkedÿ--ÿallegedlyÿworkedÿforÿtheÿdefendant?ÿÿ

 24ÿÿÿ            THEÿCOURT:ÿÿIÿthinkÿweÿmightÿstartÿinÿtheÿmorning.ÿÿIÿ

 25ÿÿÿthinkÿthatÿmightÿbeÿpreferable.ÿÿSoÿallÿright.ÿÿThat'sÿ--ÿyour

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 216 of 219
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿnextÿwitnessÿis.ÿÿ

    2ÿÿÿ          MR.ÿDARROW:ÿÿKatelynn.ÿÿ

    3ÿÿÿ          THEÿCOURT:ÿÿKatelynn.ÿÿOkay.ÿÿWellÿlet'sÿcallÿitÿaÿ

    4ÿÿÿdayÿatÿthisÿpoint.ÿÿYou'reÿleavingÿatÿ4ÿo'clock.ÿÿI'mÿgoingÿtoÿ

    5ÿÿÿstayÿandÿtalkÿwithÿtheÿlawyers.ÿÿByÿtheÿendÿofÿtomorrowÿIÿmightÿ

    6ÿÿÿgiveÿyouÿaÿreallyÿgoodÿestimateÿasÿtoÿhowÿlongÿtheÿtrialÿisÿtoÿ

    7ÿÿÿbe.ÿÿSoÿweÿcanÿtalkÿaboutÿschedulingÿlateÿtomorrow.ÿÿAgainÿIÿ

    8ÿÿÿjustÿwantÿtoÿremindÿyouÿnotÿtoÿtalkÿwithÿanyone,ÿcommunicateÿ

    9ÿÿÿamongÿyourselves,ÿandÿwe'llÿseeÿyouÿtomorrowÿmorning.ÿÿ

 10ÿÿÿ[Juryÿleavesÿatÿ4ÿp.m.ÿÿTheÿfollowingÿwasÿheldÿinÿopenÿcourtÿ

 11ÿÿÿwithoutÿtheÿjuryÿpresent]ÿ

 12ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAreÿthereÿanyÿlegalÿissuesÿthatÿ

 13ÿÿÿeitherÿpartyÿanticipatesÿinÿtheÿnextÿcoupleÿofÿdays?ÿÿ

 14ÿÿÿ            MR.ÿKAPLAN:ÿÿNotÿforÿus,ÿJudge.ÿÿ

 15ÿÿÿ            MR.ÿDARROW:ÿÿWe'reÿnotÿ--ÿweÿcan'tÿthinkÿofÿanyÿlegalÿ

 16ÿÿÿissuesÿrightÿnow.ÿÿ

 17ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

 18ÿÿÿ            MR.ÿDARROW:ÿÿThereÿwasÿjustÿaÿquestionÿatÿthisÿtableÿ

 19ÿÿÿaboutÿwhetherÿweÿmaybeÿshouldÿstartÿwithÿHigginsÿtomorrowÿ

 20ÿÿÿbecauseÿHigginsÿneedsÿtoÿbeÿgoneÿbyÿmidday.ÿÿSoÿweÿmayÿmakeÿ

 21ÿÿÿthatÿchange.ÿÿ

 22ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿAllÿright.ÿÿYeahÿIÿthoughtÿheÿwasÿ

 23ÿÿÿ--ÿHigginsÿwasÿsupposedÿtoÿgoÿnext,ÿbutÿregardlessÿisÿitÿ

 24ÿÿÿexpectedÿthatÿtheÿGovernmentÿshouldÿbeÿclosingÿThursdayÿlateÿorÿ

 25ÿÿÿmaybeÿintoÿMondayÿbutÿnotÿafterÿthatÿinÿwhichÿcaseÿdoÿweÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 217 of 219
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿanticipateÿthatÿtheÿevidenceÿwillÿbeÿclosedÿbyÿTuesdayÿorÿ

    2ÿÿÿWednesdayÿatÿtheÿlatest?ÿÿ

    3ÿÿÿ            MR.ÿDARROW:ÿÿForÿtheÿGovernment'sÿpartÿweÿthinkÿ

    4ÿÿÿMonday.ÿÿ

    5ÿÿÿ            THEÿCOURT:ÿÿYouÿthinkÿgoingÿintoÿMonday?ÿÿ

    6ÿÿÿ            MR.ÿDARROW:ÿÿProbably.ÿÿ

    7ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿ

    8ÿÿÿ            MR.ÿKAPLAN:ÿÿIÿwouldÿthinkÿbyÿtheÿendÿofÿTuesdayÿweÿ

    9ÿÿÿwouldÿbeÿdoneÿifÿnotÿbeforeÿthat.ÿÿ

 10ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿSoÿweÿcanÿaimÿforÿWednesday.ÿÿ

 11ÿÿÿ              MR.ÿKAPLAN:ÿÿOneÿthingÿIÿdon'tÿknow,ÿJudge,ÿexcuseÿ

 12ÿÿÿme,ÿisÿweÿhaveÿtheseÿcomputerÿpeople.ÿÿIÿdon'tÿknowÿhowÿlongÿ

 13ÿÿÿtheyÿareÿgoingÿtoÿtakeÿsoÿ--ÿÿ

 14ÿÿÿ              THEÿCOURT:ÿÿOkay.ÿÿAllÿright,ÿbutÿWednesday?ÿÿ

 15ÿÿÿ              MR.ÿKAPLAN:ÿÿIÿwouldÿthinkÿtheÿcaseÿwouldÿcertainlyÿ

 16ÿÿÿgoÿtoÿtheÿjuryÿonÿWednesday.ÿÿ

 17ÿÿÿ              THEÿCOURT:ÿÿGood.ÿÿOkay.ÿÿSoÿwouldÿyouÿhaveÿanyÿ

 18ÿÿÿobjection,ÿassumingÿthatÿyou'reÿmovingÿalongÿtomorrowÿasÿyouÿ

 19ÿÿÿdidÿtoday,ÿmeÿtellingÿtheÿjurorsÿthatÿtheyÿcanÿexpectÿtheÿ

 20ÿÿÿfollowingÿschedule;ÿthatÿtheÿGovernmentÿmayÿbeÿdoneÿ--ÿwellÿ

 21ÿÿÿactuallyÿIÿprobablyÿwouldÿjustÿsayÿitÿlooksÿlikeÿWednesdayÿ

 22ÿÿÿwouldÿbeÿtheÿdayÿthatÿtheyÿwouldÿreceiveÿtheÿcase.ÿÿAÿcoupleÿofÿ

 23ÿÿÿpeopleÿwhoÿareÿconcernedÿaboutÿtheÿfollowingÿweekÿbecauseÿtheyÿ

 24ÿÿÿhaveÿbeenÿlistedÿasÿavailableÿthroughÿthatÿfollowingÿweekÿandÿ

 25ÿÿÿinÿfactÿsomeÿofÿtheÿweekÿafter.ÿÿSoÿitÿwouldÿbeÿhelpfulÿifÿweÿ

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 218 of 219
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿcouldÿtellÿthemÿtomorrow,ÿbutÿwe'llÿseeÿhowÿitÿgoesÿtomorrow.ÿÿ

    2ÿÿÿAllÿright.ÿÿSoÿI'llÿbeÿhereÿearlyÿagainÿandÿifÿthere'sÿanythingÿ

    3ÿÿÿthatÿyouÿwantÿtoÿtalkÿabout,ÿletÿmeÿknow.ÿÿMyÿunderstandingÿisÿ

    4ÿÿÿthatÿJudgeÿCrawfordÿhadÿproposedÿaÿjuryÿcharge.ÿÿThereÿwereÿnoÿ

    5ÿÿÿobjectionsÿtoÿthat;ÿisÿthatÿcorrect?ÿÿ

    6ÿÿÿ          MS.ÿSAVNER:ÿÿThatÿisÿcorrect.ÿÿ

    7ÿÿÿ          MS.ÿSEN:ÿÿYourÿHonor,ÿweÿhadn'tÿobjectedÿtoÿJudgeÿ

    8ÿÿÿCrawford'sÿjuryÿcharge,ÿbutÿweÿmayÿwantÿsomeÿadditionalÿ

    9ÿÿÿinstructions.ÿÿ

 10ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿWellÿjustÿlet'sÿ--ÿhopefullyÿbyÿ

 11ÿÿÿtheÿendÿofÿThursdayÿletÿmeÿknowÿwhatÿinstructionsÿyou'reÿ

 12ÿÿÿlookingÿfor.ÿÿ

 13ÿÿÿ            MS.ÿSEN:ÿÿThankÿyou,ÿYourÿHonor.ÿÿ

 14ÿÿÿ            THEÿCOURT:ÿÿOkay.ÿÿThankÿyouÿandÿwe'llÿseeÿyouÿ

 15ÿÿÿtomorrow.

 16ÿÿÿ[Adjournedÿatÿ4:05ÿp.m.]

 17ÿÿÿ                      C E R T I F I C A T I O N

 18ÿÿÿ      Iÿcertifyÿthatÿtheÿforegoingÿisÿaÿcorrectÿtranscript

 19ÿÿÿfromÿtheÿrecordÿofÿproceedingsÿinÿtheÿabove-entitledÿmatter.

 20ÿÿÿ

 21

 22

 23

 24ÿÿÿMayÿ31,ÿ2019ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ________________________

 25ÿÿÿDateÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿJoAnnÿQ.ÿCarson,ÿRMR,CRR

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
Case 2:16-cr-00094-wks Document 468 Filed 05/31/19 Page 219 of 219
ÿ
ÿ
ÿ
ÿ
ÿ
    1ÿÿÿ

    2

    3

    4

    5

    6

    7

    8

    9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

ÿ
ÿ             CapitolÿCourtÿReporters,ÿInc.ÿ(800/802)ÿ863-6067
